Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 1 of 174




  EXHIBIT 1
 Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 2 of 174




               Report Claims Immediately by Calling*
                          1-800-238-6225
               Speak directly with a claim professional
                  24 hours a day, 365 days a year
           *Unless Your Policy Requires Written Notice or Reporting




                           OFFICE PAC
                           DENTISTS




             A Custom Insurance Policy Prepared for:

            ERIC R SHANTZER DDS
            DBA RICHBORO DENTAL EXCELLENCE
            508 N FRIESLAND DR
            RICHBORO PA 18954




Presented by: USI INS SERVICES LLC
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 3 of 174
 POLICY NUMBER: 680-7263M141-19-42                                                                ISSUE DATE: 08-02-19


 Dear Valued Policyholder:
 We are excited to inform you about changes to the structure of your commercial general liability (CGL)
 insurance. We are implementing a new proprietary CGL Coverage Form that will update and further simplify our
 approach to that coverage. Our new CGL coverage form is more closely aligned with ISO's current CGL
 coverage form, and it includes numerous provisions previously contained in our proprietary mandatory
 endorsements and several coverage enhancements that have been provided in our commonly used XTENDTM
 endorsements. In addition, we have updated many of our CGL endorsements for improved readability and
 consistency across our portfolio of policy forms.
 To complement these CGL policy form changes, we are also transitioning our Liquor Liability (LL) coverage to
 ISO's current LL coverage form, modified by a proprietary Liquor Liability Amendatory Endorsement. This
 transition will improve consistency and coordination of CGL and LL coverages.
 Your new Travelers CGL policy will contain coverage terms and conditions substantially similar to those in your
 expiring Travelers CGL policy. Also, in order to make this transition to our new proprietary policy forms as easy
 as possible for you, we will adjust any claims for CGL coverage under your new policy based upon the terms
 and conditions of either your expiring policy or your new policy, whichever are broader. Likewise, if your
 expiring policy includes LL coverage and you are renewing that coverage with us, we will adjust any claims for
 LL coverage under your new policy based upon the terms and conditions of either your expiring policy or your
 new policy, whichever are broader. However, this approach to adjustment of claims for CGL and LL coverage
 is subject to the following exceptions:
 •   Any differences in the insured locations or insurance schedules, or the identity of named insureds or
     additional insureds.

 •   Any reductions in coverage that have been requested by you or your agent or broker or to which you or your
     agent or broker have agreed during renewal negotiations, or any exposures you have elected to insure
     elsewhere.

 •   Any reduction in the amount of the limits of insurance shown in any Declarations or endorsement for your
     new policy from the amount shown for substantially similar coverage in any Declarations or endorsement for
     your expiring policy.

 •   Any increase in the amount of any deductible, self-insured retention, retrospective loss limitation, or
     coinsurance obligation shown in any Declarations or endorsement for your new policy from the amount
     shown for substantially similar coverage in any Declarations or endorsement for your expiring policy, or any
     change from a loss-sensitive to guaranteed-cost rating plan or vice versa.

 •   Any other exceptions shown below.
 We will apply this approach to claims adjusted under your first new Travelers policy. Any claim adjusted under a
 subsequent Travelers policy will be adjusted based only upon the terms and conditions of that policy.
 Please review your expiring and new Travelers policies carefully, retain your expiring policy, and contact your
 agent or broker if you have any questions about this letter. We appreciate your business and thank you for
 choosing to insure with us.




PN U3 20 04 19                     © 2019 The Travelers Indemnity Company. All rights reserved.               Page 1 of 2
              Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 4 of 174




Page 2 of 2                   © 2019 The Travelers Indemnity Company. All rights reserved.   PN U3 20 04 19
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 5 of 174



COMMON POLICY DECLARATIONS                               POLICY NO.: 680-7263M141-19-42
OFFICE PAC                                               ISSUE DATE: 08/02/2019
BUSINESS:DENTISTS
INSURING COMPANY:
TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA
1. NAMED INSURED AND MAILING ADDRESS:
   ERIC R SHANTZER DDS
   DBA RICHBORO DENTAL EXCELLENCE
   508 N FRIESLAND DR
   RICHBORO PA 18954


2. POLICY PERIOD: From 10/07/2019 to 10/07/2020 12:01 A.M. Standard Time at your mailing address.
3. DESCRIPTION OF PREMISES:
   PREM.
   LOC.      BLDG.                                           ADDRESS
   NO.       NO.         OCCUPANCY            (same as Mailing Address unless specified otherwise)
   001       001        DENTISTS              130 ALMSHOUSE RD
                                              STE 406
                                              RICHBORO                        PA 18954
   002       001        DENTISTS              804 2ND ST PIKE
                                              UNIT D
                                              SOUTHAMPTON                     PA 18966

4. COVERAGE PARTS AND SUPPLEMENTS FORMING PART OF THIS POLICY AND INSURING
   COMPANIES
               COVERAGE PARTS and SUPPLEMENTS                  INSURING COMPANY
     Businessowners Coverage Part                                     ACJ




5. The COMPLETE POLICY consists of this declarations and all other declarations, and the forms and endorse -
   ments for which symbol numbers are attached on a separate listing.
6. SUPPLEMENTAL POLICIES:         Each of the following is a separate policy containing its complete provisions.
            POLICY                                POLICY NUMBER                          INSURING COMPANY




   DIRECT BILL
7. PREMIUM SUMMARY:

   Provisional Premium                               $         8,619.00
   Due at Inception                                  $
   Due at Each                                       $
NAME AND ADDRESS OF AGENT OR BROKER                             COUNTERSIGNED BY:
USI INS SERVICES LLC                      X1984
1007 N ORANGE ST STE 1115
                                                                           Authorized Representative
WILMINGTON                             DE 19801
                                                                DATE:     08/02/2019
IL T0 19 02 05 (Page 1 of 01)
Office: ELMIRA NY SRV CTR DOWN
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 6 of 174



                                         RENEWAL CERTIFICATE
COMMON POLICY DECLARATIONS                               POLICY NO.: 680-7263M141-19-42
OFFICE PAC                                               ISSUE DATE: 08/02/2019
BUSINESS: DENTISTS

INSURING COMPANY:
TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA
1. NAMED INSURED AND MAILING ADDRESS:
   ERIC R SHANTZER DDS
   DBA RICHBORO DENTAL EXCELLENCE
   508 N FRIESLAND DR
   RICHBORO PA 18954


2. POLICY PERIOD: From 10/07/2019 to 10/07/2020 12:01 A.M. Standard Time at your mailing address.
3. LOCATIONS:
   PREM.   BLDG.   OCCUPANCY           ADDRESS (same as Mailing Address
   NO.     NO.                            unless specified otherwise)
   001     001   DENTISTS          130 ALMSHOUSE RD
                                   STE 406
                                   RICHBORO                        PA 18954
   002       001    DENTISTS       804 2ND ST PIKE
                                   UNIT D
                                   SOUTHAMPTON                     PA 18966
4. COVERAGE PARTS AND SUPPLEMENTS FORMING PART OF THIS POLICY AND INSURING
   COMPANIES
       COVERAGE PARTS AND SUPPLEMENTS                               INSURING COMPANY
     Businessowners Coverage Part                                          ACJ




5. The COMPLETE POLICY consists of this declarations and all other declarations, and the forms and endorse -
   ments for which symbol numbers are attached on a separate listing.
6. SUPPLEMENTAL POLICIES:         Each of the following is a separate policy containing its complete provisions.
            POLICY                                POLICY NUMBER                          INSURING COMPANY




   DIRECT BILL
7. PREMIUM SUMMARY:

   Provisional Premium                               $         8,619.00
   Due at Inception                                  $
   Due at Each                                       $
   NAME AND ADDRESS OF AGENT OR BROKER                          COUNTERSIGNED BY:
   USI INS SERVICES LLC                        X1984
   1007 N ORANGE ST STE 1115
                                                                           Authorized Representative
    WILMINGTON                             DE 19801
                                                                DATE:     08/02/2019
IL T0 25 08 01 (Page 1 of 01)
Office: ELMIRA NY SRV CTR DOWN
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 7 of 174



BUSINESSOWNERS COVERAGE PART DECLARATIONS
OFFICE PAC                              POLICY NO.: 680-7263M141-19-42
                                        ISSUE DATE: 08/02/2019
INSURING COMPANY:
TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA

POLICY PERIOD:
From 10-07-19 to 10-07-20 12:01 A.M. Standard Time at your mailing address

FORM OF BUSINESS:       INDIVIDUAL

COVERAGES AND LIMITS OF INSURANCE: Insurance applies only to an item for which a
"limit" or the word "included" is shown.


                         COMMERCIAL GENERAL LIABILITY COVERAGE
OCCURRENCE FORM                                                LIMITS OF INSURANCE
General Aggregate (except Products-Completed Operations Limit)    $      4,000,000
Products-completed Operations Aggregate Limit                     $      4,000,000
Personal and Advertising Injury Limit                             $      2,000,000
Each Occurrence Limit                                             $      2,000,000
Damage to Premises Rented to You                                  $      1,000,000
Medical Payments Limit (any one person)                           $          5,000


                                 BUSINESSOWNERS PROPERTY COVERAGE

DEDUCTIBLE AMOUNT:       Businessowners Property Coverage:   $   1,000 per occurrence.
                         Building Glass:                     $   1,000 per occurrence.


BUSINESS INCOME/EXTRA EXPENSE LIMIT:         Actual loss for 12 consecutive months

Period of Restoration-Time Period:           Immediately

ADDITIONAL COVERAGE:
    Fine Arts:                         $        25,000



Other additional coverages apply and may be changed by an endorsement.          Please
read the policy.




SPECIAL PROVISIONS:
                  COMMERCIAL GENERAL LIABILITY COVERAGE
                  IS SUBJECT TO A GENERAL AGGREGATE LIMIT
MP T0 01 02 05   (Page 1 of 2)
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 8 of 174



                                   BUSINESSOWNERS PROPERTY COVERAGE

PREMISES LOCATION NO.:       001         BUILDING NO. :   001

                                          LIMIT OF                                        INFLATION
         COVERAGE                        INSURANCE              VALUATION   COINSURANCE     GUARD
BUSINESS PERSONAL PROPERTY         $     974,091                    RC*        N/A          3.0%
    *Replacement Cost

COVERAGE EXTENSIONS:
    Accounts Receivable            $      25,000
    Valuable Papers                $      25,000

PREMISES LOCATION NO.:       002         BUILDING NO. :   001

                                          LIMIT OF                                        INFLATION
         COVERAGE                        INSURANCE              VALUATION   COINSURANCE     GUARD
BUSINESS PERSONAL PROPERTY         $     160,680                    RC*        N/A          3.0%
    *Replacement Cost

COVERAGE EXTENSIONS:
    Accounts Receivable            $      25,000
    Valuable Papers                $      25,000

Other coverage extensions apply and may be changed by an endorsement.              Please read
the policy.




MP T0 01 02 05   (Page 2 of 2)
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 9 of 174




                                           POLICY NUMBER:    680-7263M141-19-42
                                           EFFECTIVE DATE:   10/07/2019
                                               ISSUE DATE:   08/02/2019


                 LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

     THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
     BY LINE OF BUSINESS


           PN U3 20 04 19            LIBERALIZATION LETTER - GENERAL LIABILITY PRODUCT
                                     MODERNIZATION
           IL    T0   19   02   05   COMMON POLICY DECLARATIONS
           IL    T0   25   08   01   RENEWAL CERTIFICATE
           MP    T0   01   02   05   BUSINESSOWNERS COVERAGE PART DECLARATIONS
           IL    T8   01   01   01   FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
           IL    T3   15   09   07   COMMON POLICY CONDITIONS

     BUSINESSOWNERS
           MP T0 25 02 05            SPECIAL PROVISIONS - LOSS PAYEE
           CP 12 18 10 12            LOSS PAYABLE PROVISIONS
           MP T1 30 02 05            TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART -
                                     DELUXE PLAN
           MP    T1   02   02   05   BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
           MP    T1   05   02   05   AMENDATORY PROVISIONS - OFFICES
           MP    T1   11   02   05   CONDOMINIUM COMMERCIAL UNIT - OWNERS COVERAGE
           MP    T3   06   02   07   SEWER OR DRAIN BACK UP EXTENSION
           MP    T3   25   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           MP    T3   29   09   18   ERISA COVERAGE
           MP    T3   50   11   06   EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
           MP    T3   56   02   08   AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                     PERSONAL PROP COV ENHANCEMENTS
           MP T9 92 03 06            MEDICAL/DENTAL ENDORSEMENT
           MP T1 55 02 05            EMPLOYEE DISHONESTY AND FORGERY OR ALTERATION
                                     INCREASED LIMIT
           MP T1 72 04 09            CAUSES OF LOSS - BROAD FORM FLOOD
           MP T4 66 02 05            PENNSYLVANIA CHANGES

     COMMERCIAL GENERAL LIABILITY
           CG T0 34 02 19            TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                     COVERAGE FORM CG T1 00 02 19
           CG T1 00 02 19            COMMERCIAL GENERAL LIABILITY COVERAGE FORM
           CG D3 09 02 19            AMENDATORY ENDORSEMENT - PRODUCTS-COMPLETED OPERATIONS
                                     HAZARD
           CG D2 03 12 97            AMEND - NON CUMULATION OF EACH OCC
           CG D8 30 01 18            REIMBURSEMENT OF YOUR DISCIPLINARY ACTION LEGAL
                                     EXPENSES COVERAGE
           CG    D8   42   02   19   XTEND ENDORSEMENT FOR SMALL BUSINESSES
           MP    T1   25   11   03   HIRED AUTO AND NON-OWNED AUTO LIABILITY
           CG    D4   21   07   08   AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
           CG    D6   18   10   11   EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                     LAWS


IL T8 01 01 01                                                 PAGE:      1   OF   2
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 10 of 174




                                           POLICY NUMBER:    680-7263M141-19-42
                                           EFFECTIVE DATE:   10/07/2019
                                               ISSUE DATE:   08/02/2019



     COMMERCIAL GENERAL LIABILITY (CONTINUED)
           CG D1 42 02 19            EXCLUSION - DISCRIMINATION
           CG D3 43 04 09            PROFESSIONAL SERVICES EXCLUSION - SERVICES FURNISHED
                                     BY HEALTH CARE PROVIDERS
           CG F6 83 10 10            PA CHANGES - AMEND OF OCCUR DEFINITION

     EMPLOYEE BENEFITS LIABILITY
           CG T0 09 09 93            EMPLOYEE BENEFITS LIABILITY COVERAGE PART DECLARATIONS
           CG T0 43 01 16            TABLE OF CONTENTS - EMPLOYEE BENEFITS LIABILITY
                                     COVERAGE FORM
           CG T1 01 01 16            EMPLOYEE BENEFITS LIABILITY COVERAGE FORM
           CG F8 97 01 16            PENNSYLVANIA CHANGES - EBL

     MULTIPLE SUBLINE ENDORSEMENTS
           CG T3 33 11 03            LIMITATION WHEN TWO OR MORE POLICIES APPLY

     INTERLINE ENDORSEMENTS
           IL    T3   68   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           IL    T4   12   03   15   AMNDT COMMON POLICY COND-PROHIBITED COVG
           IL    T4   14   01   15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
           MP    T9   96   02   19   WORLD BUSINESS ESSENTIALS
           IL    T3   82   05   13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
           IL    00   21   09   08   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                                     FORM)
           IL    01   66   09   07   PENNSYLVANIA CHANGES - ACTUAL CASH VALUE
           IL    01   72   09   07   PENNSYLVANIA CHANGES
           IL    02   46   09   07   PENNSYLVANIA CHANGES - CANCELLATION AND NONRENEWAL
           IL    09   10   07   02   PENNSYLVANIA NOTICE

     POLICY HOLDER NOTICES
           PN T4 54 01 08            IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                                     BROKER COMPENSATION
           PN MP 38 01 11            IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




IL T8 01 01 01                                                 PAGE:      2   OF   2
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 11 of 174




                              COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions:

A. CANCELLATION                                                           C. EXAMINATION                OF      YOUR      BOOKS   AND
    1. The first Named Insured shown in the Decla-                           RECORDS
       rations may cancel this policy by mailing or                             We may examine and audit your books and re-
       delivering to us advance written notice of                               cords as they relate to this policy at any time dur-
       cancellation.                                                            ing the policy period and up to three years after-
    2. We may cancel this policy or any Coverage                                ward.
       Part by mailing or delivering to the first                         D. INSPECTIONS AND SURVEYS
       Named Insured written notice of cancellation                             1. We have the right to:
       at least:
                                                                                     a. Make inspections and surveys at any
        a. 10 days before the effective date of can-                                    time;
           cellation if we cancel for nonpayment of
           premium; or                                                               b. Give you reports on the conditions we
                                                                                        find; and
        b. 30 days before the effective date of can-
           cellation if we cancel for any other rea-                                 c. Recommend changes.
           son.                                                                 2. We are not obligated to make any inspec-
    3. We will mail or deliver our notice to the first                             tions, surveys, reports or recommendations
       Named Insured's last mailing address known                                  and any such actions we do undertake relate
       to us.                                                                      only to insurability and the premiums to be
                                                                                   charged. We do not make safety inspections.
    4. Notice of cancellation will state the effective                             We do not undertake to perform the duty of
       date of cancellation. If the policy is cancelled,                           any person or organization to provide for the
       that date will become the end of the policy                                 health or safety of workers or the public. And
       period. If a Coverage Part is cancelled, that                               we do not warrant that conditions:
       date will become the end of the policy period
       as respects that Coverage Part only.                                          a. Are safe or healthful; or
    5. If this policy or any Coverage Part is can-                                 b. Comply with laws, regulations, codes or
       celled, we will send the first Named Insured                                    standards.
       any premium refund due. If we cancel, the re-                            3. Paragraphs 1. and 2. of this condition apply
       fund will be pro rata. If the first Named In-                               not only to us, but also to any rating, advi-
       sured cancels, the refund may be less than                                  sory, rate service or similar organization
       pro rata. The cancellation will be effective                                which makes insurance inspections, surveys,
       even if we have not made or offered a re-                                   reports or recommendations.
       fund.                                                                    4. Paragraph 2. of this condition does not apply
    6. If notice is mailed, proof of mailing will be                               to any inspections, surveys, reports or rec-
       sufficient proof of notice.                                                 ommendations we may make relative to certi-
B. CHANGES                                                                         fication, under state or municipal statutes, or-
                                                                                   dinances or regulations, of boilers, pressure
    This policy contains all the agreements between                                vessels or elevators.
    you and us concerning the insurance afforded.
    The first Named Insured shown in the Declara-                         E. PREMIUMS
    tions is authorized to make changes in the terms                            1. The first Named Insured shown in the Decla-
    of this policy with our consent. This policy's terms                           rations:
    can be amended or waived only by endorsement                                   a. Is responsible for the payment of all pre-
    issued by us as part of this policy.                                                miums; and
                                                                                     b. Will be the payee for any return premi-
                                                                                        ums we pay.




IL T3 15 09 07   (Rev. 03-11) Includes the copyrighted material of Insurance Services Office, Inc. with its permission.     Page 1 of 2
              Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 12 of 174



    2. We compute all premiums for this policy in                              3.    Standard Property forms including, but not
       accordance with our rules, rates, rating plans,                               limited to, the following:
       premiums and minimum premiums. The pre-                                       a. Building and Personal Property Coverage
       mium shown in the Declarations was com-                                          Form;
       puted based on rates and rules in effect at
       the time the policy was issued. On each re-                                   b. Business Income Coverage Form;
       newal, continuation or anniversary of the ef-                                 c. Commercial Property Conditions;
       fective date of this policy, we will compute
                                                                                     d. Condominium            Association      Coverage
       the premium in accordance with our rates
                                                                                        Form;
       and rules then in effect.
                                                                                     e. Condominium Commercial Unit-Owners
F. TRANSFER OF YOUR RIGHTS AND DUTIES
                                                                                        Coverage Form;
   UNDER THIS POLICY
                                                                                     f.   Causes of Loss Basic Form;
    Your rights and duties under this policy may not
    be transferred without our written consent except                                g. Causes of Loss Special Form; and
    in the case of death of an individual named in-                                  h. Causes of Loss Earthquake Form.
    sured.
                                                                                     Endorsements referencing the Commercial
    If you die, your rights and duties will be trans-                                Property Coverage Part or the Standard
    ferred to your legal representative but only while                               Property Forms referenced above apply to
    acting within the scope of duties as your legal                                  the Businessowners Property Coverage Spe-
    representative. Until your legal representative is                               cial Form in the same manner as they apply
    appointed, anyone having proper temporary cus-                                   to the forms they reference.
    tody of your property will have your rights and
    duties but only with respect to that property.                                   Endorsements referencing the Commercial
                                                                                     General Liability Coverage Part apply to the
G. BUSINESSOWNERS COVERAGE PART –                                                    Commercial General Liability Coverage Form
   REFERENCES TO FORMS AND ENDORSE-                                                  (included in the Businessowners Coverage
   MENTS                                                                             Part) in the same manner as they apply to the
   In some instances, the Common Policy Declara-                                     form they reference.
   tions may list endorsements included in the Busi-      H. INSURANCE UNDER TWO OR MORE COVER-
   nessowners Coverage Part that reference:                     AGE PARTS
    1. The Commercial Property Coverage Part;                   If two or more of this policy's Coverage Parts ap-
    2. The Commercial General Liability or Liquor               ply to the same loss or damage, we will not pay
         Liability Coverage Part; or                            more than the actual amount of the loss or dam-
                                                                age.
This policy consists of the Common Policy Declarations and the Coverage Parts and endorsements listed in that
declarations form.
In return for payment of the premium, we agree with the Named Insured to provide the insurance afforded by a
Coverage Part forming part of this policy. That insurance will be provided by the company indicated as insuring
company in the Common Policy Declarations by the abbreviation of its name opposite that Coverage Part.
One of the companies listed below (each a stock company) has executed this policy, and this policy is counter-
signed by the officers listed below:
The Travelers Indemnity Company (IND)
The Phoenix Insurance Company (PHX)
The Charter Oak Fire Insurance Company (COF)
Travelers Property Casualty Company of America (TIL)
The Travelers Indemnity Company of Connecticut (TCT)
The Travelers Indemnity Company of America (TIA)
Travelers Casualty Insurance Company of America (ACJ)




              Secretary                                                                             President


Page 2 of 2        Includes the copyrighted material of Insurance Services Office, Inc. with its permission.   IL T3 15 09 07   (Rev. 03-11)
Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 13 of 174




                                             BUSINESSOWNERS
   Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 14 of 174




BUSINESSOWNERS
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 15 of 174




SPECIAL PROVISIONS:                             POLICY NO.: 680-7263M141-19-42
LOSS PAYEE:                                     ISSUE DATE: 08/02/2019




          PREMISES
          LOCATION                   BUILDING             LOSS PAYEE
           NUMBER                    NUMBER        NAME AND MAILING ADDRESS
                 001                   001       HIGHLAND CAPITAL CORP.
                                                 AND ITS ASSIGNEES
                                                 C/O ALI
                                                 654 AMHERST ROAD
                                                 SUNDERLAND               MA 01375


                 001                   001       BANK OF AMERICA, NA, ISAOA

                                                 600 N CLEVELAND AVE
                                                 STE 300
                                                 WESTERVILLE              OH 43082


                 001                   001       WELLS FARGO PRACTICE FINANCE,
                                                 A DIVISION OF WELLS FARGO
                                                 PO BOX 4248
                                                 PO BOX 4248
                                                 BELLEVUE                 WA 98009




MP T0 25 02 05      (Page 1 of 1 )
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 16 of 174
                                                                                     COMMERCIAL PROPERTY
POLICY NUMBER:       680-7263M141-19-42                                              ISSUE DATE: 08/02/2019

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            LOSS PAYABLE PROVISIONS
This endorsement modifies insurance provided under the following:
       BUILDERS' RISK COVERAGE FORM
       BUILDING AND PERSONAL PROPERTY COVERAGE FORM
       CONDOMINIUM ASSOCIATION COVERAGE FORM
       CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
       STANDARD PROPERTY POLICY

                                                  SCHEDULE
 Location Number: 001              Building Number: 001              Applicable Clause
                                                                     (Enter C.1., C.2., C.3. or C.4.): C.1
 Description Of Property:    TRIO SCANNER (DEMO)




 Loss Payee Name:  HIGHLAND CAPITAL CORP.
                   AND ITS ASSIGNEES
 Loss Payee Address: C/O ALI
                     654 AMHERST ROAD
                     SUNDERLAND                             MA 01375
 Location Number: 001              Building Number: 001              Applicable Clause
                                                                     (Enter C.1., C.2., C.3. or C.4.): C.1
 Description Of Property: BUSINESS PERSONAL PROPERTY




 Loss Payee Name:           BANK OF AMERICA, NA, ISAOA

 Loss Payee Address:        600 N CLEVELAND AVE
                            STE 300
                            WESTERVILLE                      OH 43082
 Location Number: 001              Building Number: 001              Applicable Clause
                                                                     (Enter C.1., C.2., C.3. or C.4.): C.2
 Description Of Property:    REF #3014794 BUSINESS PERSONAL PROPERTY




 Loss Payee Name:         WELLS FARGO PRACTICE FINANCE,
                          A DIVISION OF WELLS FARGO
 Loss Payee Address: PO BOX 4248
                     PO BOX 4248
                     BELLEVUE                               WA 98009
 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



CP 12 18 10 12                       © Insurance Services Office, Inc., 2011                          Page 1 of 3
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 17 of 174

COMMERCIAL PROPERTY

A. When this endorsement is attached to the                             (3) If we deny your claim because of your
   Standard Property Policy CP 00 99, the term                              acts or because you have failed to
   Coverage Part in this endorsement is replaced by                         comply with the terms of the
   the term Policy.                                                         Coverage Part, the Loss Payee will
                                                                            still have the right to receive loss
B. Nothing in this endorsement increases the                                payment if the Loss Payee:
   applicable Limit of Insurance. We will not pay
   any Loss Payee more than their financial interest                        (a) Pays any premium due under this
   in the Covered Property, and we will not pay                                 Coverage Part at our request if
   more than the applicable Limit of Insurance on                               you have failed to do so;
   the Covered Property.                                                    (b) Submits a signed, sworn proof of
C. The following is added to the Loss Payment                                   loss within 60 days after receiving
   Loss Condition, as indicated in the Declarations                             notice from us of your failure to
   or in the Schedule:                                                          do so; and
   1. Loss Payable Clause                                                   (c) Has notified us of any change in
                                                                                ownership,      occupancy      or
      For Covered Property in which both you and
                                                                                substantial change in risk known
      a Loss Payee shown in the Schedule or in the
                                                                                to the Loss Payee.
      Declarations have an insurable interest, we
      will:                                                                 All of the terms of this Coverage Part
                                                                            will then apply directly to the Loss
       a. Adjust losses with you; and                                       Payee.
       b. Pay any claim for loss or damage jointly
                                                                        (4) If we pay the Loss Payee for any loss
          to you and the Loss Payee, as interests
                                                                            or damage and deny payment to you
          may appear
                                                                            because of your acts or because you
   2. Lender's Loss Payable Clause                                          have failed to comply with the terms
                                                                            of this Coverage Part:
       a. The Loss Payee shown in the Schedule
          or in the Declarations is a creditor,                             (a) The Loss Payee's rights will be
          including a mortgageholder or trustee,                                transferred to us to the extent of
          whose interest in Covered Property is                                 the amount we pay; and
          established by such written instruments
          as:                                                               (b) The Loss Payee's rights to
                                                                                recover the full amount of the
           (1) Warehouse receipts;                                              Loss Payee's claim will not be
           (2) A contract for deed;                                             impaired.
           (3) Bills of lading;                                             At our option, we may pay to the Loss
                                                                            Payee the whole principal on the debt
           (4) Financing statements; or                                     plus any accrued interest. In this
           (5) Mortgages, deeds of trust, or security                       event, you will pay your remaining
               agreements.                                                  debt to us.
       b. For Covered Property in which both you                    c. If we cancel this policy, we will give
          and a Loss Payee have an insurable                           written notice to the Loss Payee at least:
          interest:
                                                                        (1) 10 days before the effective date of
           (1) We will pay for covered loss or                              cancellation if we cancel for your
               damage to each Loss Payee in their                           nonpayment of premium; or
               order of precedence, as interests                        (2) 30 days before the effective date of
               may appear.                                                  cancellation if we cancel for any other
           (2) The Loss Payee has the right to                              reason.
               receive loss payment even if the Loss                d. If we elect not to renew this policy, we will
               Payee has started foreclosure or                        give written notice to the Loss Payee at
               similar action on the Covered                           least 10 days before the expiration date
               Property.                                               of this policy.




CP 12 18 10 12                        © Insurance Services Office, Inc., 2011                          Page 2 of 3
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 18 of 174
                                                                                 COMMERCIAL PROPERTY


   3. Contract Of Sale Clause                                       For Covered Property that is the subject
                                                                    of a contract of sale, the word "you"
       a. The Loss Payee shown in the Schedule
                                                                    includes the Loss Payee.
          or in the Declarations is a person or
          organization you have entered into a              4. Building Owner Loss Payable Clause
          contract with for the sale of Covered
                                                                a. The Loss Payee shown in the Schedule
          Property.
                                                                   or in the Declarations is the owner of the
       b. For Covered Property in which both you                   described building in which you are a
          and the Loss Payee have an insurable                     tenant.
          interest, we will:                                    b. We will adjust losses to the described
          (1) Adjust losses with you; and                          building with the Loss Payee. Any loss
                                                                   payment made to the Loss Payee will
          (2) Pay any claim for loss or damage                     satisfy your claims against us for the
              jointly to you and the Loss Payee, as                owner's property.
              interests may appear.
                                                                c. We will adjust losses to tenants'
       c. The following is added to the Other                      improvements and betterments with you,
          Insurance Condition:                                     unless the lease provides otherwise.




CP 12 18 10 12                    © Insurance Services Office, Inc., 2011                        Page 3 of 3
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 19 of 174

                                            TABLE OF CONTENTS
                              BUSINESSOWNERS COVERAGE PART
                                      DELUXE PLAN
  The following indicates the contents of the principal forms which may be attached to your policy. It contains
  no reference to the Declarations or Endorsements which also may be attached.

                       BUSINESSOWNERS PROPERTY COVERAGE
                              SPECIAL FORM MP T1 02
                                                                                          Beginning on Page

 COVERAGE                                                                                          1
      Covered Property                                                                             1
      Property Not Covered                                                                         2
      Business Income and Extra Expense                                                            2
      Covered Causes of Loss                                                                       3
      Limitations                                                                                  3
      Additional Coverages                                                                         4
      Coverage Extensions                                                                         11

 EXCLUSIONS                                                                                       22

 LIMITS OF INSURANCE                                                                              26
     Inflation Guard                                                                              26
     Business Personal Property Limit — Seasonal Increase                                         27

 DEDUCTIBLES                                                                                      27

 PROPERTY LOSS CONDITIONS                                                                         27

     Abandonment                                                                                  27
     Appraisal                                                                                    27
     Duties in the Event of Loss or Damage                                                        27
     Loss Payment — Building and Personal Property                                                28
     Loss Payment — Business Income and Extra Expense                                             31
     Recovered Property                                                                           32
     Noncumulative Limit                                                                          32

 COMMERCIAL PROPERTY CONDITIONS                                                                   32
     Concealment, Misrepresentation or Fraud                                                      32
     Control of Property                                                                          32
     Insurance Under Two or More Coverages                                                        33
     Legal Action Against Us                                                                      33
     Liberalization                                                                               33
     No Benefit to Bailee                                                                         33
     Other Insurance                                                                              33
     Policy Period, Coverage Territory                                                            33
     Transfer of Rights of Recovery Against Others to Us                                          33
     Coinsurance                                                                                  33
     Mortgageholders                                                                              34

 PROPERTY DEFINITIONS                                                                             35



MP T1 30 02 05                                                                                         Page 1 of 1
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 20 of 174
                                                                                              BUSINESSOWNERS



             BUSINESSOWNERS PROPERTY COVERAGE
                       SPECIAL FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Paragraph G – PROP-
ERTY DEFINITIONS.
A. COVERAGE                                                                  (f) Lawn maintenance and snow re-
    We will pay for direct physical loss of or damage                            moval equipment; and
    to Covered Property at the premises described in                         (g) Alarm systems; and
    the Declarations caused by or resulting from a                       (8) If not covered by other insurance:
    Covered Cause of Loss.
                                                                             (a) Additions under construction, al-
    1. Covered Property                                                           terations and repairs to the build-
        Covered Property, as used in this Coverage                                ing or structure; and
        Form, means the type of property described                           (b) Materials, equipment, supplies
        in this Paragraph A.1., and limited in Para-                              and temporary structures, on or
        graph A.2., Property Not Covered, if a Limit of                           within 1,000 feet of the described
        Insurance is shown in the Declarations for                                premises, used for making addi-
        that type of property.                                                    tions, alterations or repairs to the
        a. Building, meaning the building or struc-                               building or structure.
            ture described in the Declarations, includ-              b. Business Personal Property located in
            ing:                                                        or on the buildings described in the Dec-
            (1) Completed additions;                                    larations or in the open (or in a vehicle)
                                                                        within 1,000 feet of the described prem-
            (2) Fences;
                                                                        ises, including:
            (3) Fixtures, including outdoor fixtures;
                                                                         (1) Property owned by you and used in
            (4) Retaining walls, whether or not at-                          your business;
                tached;
                                                                         (2) Property of others that is in your care,
            (5) Permanently attached:                                        custody or control;
                (a) Machinery; and                                       (3) Your use interest as tenant in im-
                (b) Equipment;                                               provements and betterments. Im-
            (6) Outdoor swimming pools;                                      provements and betterments are fix-
                                                                             tures, alterations, installations or ad-
            (7) Personal property owned by you that                          ditions:
                is used to maintain or service the
                                                                             (a) Made a part of the building or
                building or structure or its premises,
                                                                                  structure you rent, lease or oc-
                including:
                                                                                  cupy but do not own; and
                (a) Fire extinguishing equipment;
                                                                             (b) You acquired or made at your
                (b) Outdoor furniture;                                            expense but are not permitted to
                (c) Floor coverings;                                              remove; and
                (d) Lobby and hallway furnishings;                       (4) "Money" and "Securities".
                (e) Appliances used for refrigerating,           2. Property Not Covered
                    ventilating, cooking, dishwashing               Unless the following is added by endorse-
                    or laundering;                                  ment to this Coverage Form, Covered Prop-
                                                                    erty does not include:



MP T1 02 02 05                 Copyright, The Travelers Indemnity Company, 2004                         Page 1 of 39
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 21 of 174
BUSINESSOWNERS


       a. Aircraft;                                              l.  "Valuable Papers and Records", except
       b. Automobiles held for sale;                                 as provided in the Valuable Papers and
                                                                     Records Coverage Extension;
       c. Vehicles or self-propelled machines that
          are:                                                  m. Property that is covered under another
                                                                     Coverage Form of this or any other policy
            (1) Licensed for use on public roads; or                 in which it is more specifically described,
            (2) Operated principally away from the                   except for the excess of the amount due
                described premises;                                  (whether you can collect on it or not) from
            This paragraph does not apply to:                        that other insurance;
            (1) Vehicles or self-propelled machines             n. "Fine Arts" except as provided in the Fine
                or autos you manufacture, process or                 Arts Additional Coverage;
                warehouse;                                      o. Bullion, gold, silver, platinum and other
                                                                     precious alloys or metals, except if they
            (2) Vehicles or self-propelled machines,
                                                                     are used in your "operations" (theft limita-
                other than autos, you hold for sale; or
                                                                     tion applies);
            (3) Trailers or semi-trailers, except as            p. "Electronic Data Processing Equipment"
                 provided in the Non-Owned Detached                  (not including "stock") except as provided
                 Trailers Coverage Extension.                        in the Electronic Data Processing Cover-
       d.   Dams or dikes;                                           age Extension;
       e.   Contraband, or property in the course of            q. "Electronic Data Processing Data and
            illegal transportation or trade;                         Media" (not including "stock") except as
       f.   The cost of excavating, grading, backfill-               provided in the Electronic Data Process-
            ing or filling (except those costs made                  ing Coverage Extension or in the Ac-
            necessary due to repair of buildings in-                 counts Receivable Coverage Extension;
            sured under this Coverage Form from a                    or
            Covered Cause of Loss), reclaiming or               r. Outdoor signs, except as provided in the
            restoring land or water;                                 Signs Coverage Extension.
       g.   Water or land whether in its natural state       3. Business Income and Extra Expense
            or otherwise (including land on which the           Business Income and Extra Expense is pro-
            property is located), land improvements,            vided at the premises described in the Decla-
            growing crops or standing timber;                   rations when the Declarations show that you
       h.   Outdoor trees, shrubs, plants and lawns,            have coverage for Business Income and Ex-
            other than "stock" except as provided in            tra Expense.
            the Outdoor Trees, Shrubs, Plants and               a. Business Income
            Lawns Coverage Extension.
                                                                      (1) Business Income means:
       i.   The following property while outside of
            the buildings:                                                (a) Net Income (Net Profit or Loss
                                                                              before income taxes) that would
            (1) Bridges, walks, roadways, patios or                           have been earned or incurred, in-
                other paved surfaces; or                                      cluding:
          (2) Outdoor radio or television antennas,                           (i) "Rental Value"; and
              (including satellite dishes) and includ-                        (ii) "Maintenance Fees", if you
              ing their lead-in wiring, masts or tow-                               are a condominium associa-
              ers;                                                                  tion; and
          except as provided in the Outdoor Prop-                         (b) Continuing normal operating ex-
          erty Coverage Extension;                                            penses incurred, including pay-
       j. Watercraft (including motors, equipment                             roll.
          and accessories) while afloat;                              (2) We will pay for the actual loss of
       k. Accounts and bills, except as provided in                       Business Income you sustain due to
          the Accounts Receivable Coverage Ex-                            the necessary "suspension" of your
          tension;                                                        "operations" during the "period of res-
                                                                          toration". The "suspension" must be



Page 2 of 39                   Copyright, The Travelers Indemnity Company, 2004                 MP T1 02 02 05
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 22 of 174
                                                                                         BUSINESSOWNERS


                 caused by direct physical loss of or                    to the extent it reduces the amount of
                 damage to property at the described                     loss that otherwise would have been
                 premises. The loss or damage must                       payable under Paragraph a. Business
                 be caused by or result from a Cov-                      Income, above.
                 ered Cause of Loss. With respect to             c. Extended Business Income
                 loss of or damage to personal prop-
                                                                    If the necessary "suspension" of your
                 erty in the open or personal property
                                                                    "operations" produces a Business Income
                 in a vehicle, the described premises
                                                                    loss payable under Paragraph a. Busi-
                 include the area within 1,000 feet of
                                                                    ness Income above, we will also pay for
                 the site at which the described prem-
                                                                    the actual loss of Business Income you
                 ises are located.
                                                                    sustain during the period that:
          (3) With respect to the requirements set                   (1) Begins on the date property is actu-
              forth in Paragraph (2) above, if you                       ally repaired, rebuilt or replaced and
              rent, lease or occupy only part of the                     "operations" are resumed; and
              site at which the described premises
              are located, the described premises                   (2) Ends on the earlier of:
              means:                                                     (a) The date you could restore your
                 (a) The portion of the building which                       "operations" with reasonable
                     you rent, lease or occupy; and                          speed, to the level which would
                                                                             generate the Business Income
              (b) Any area within the building or on                         amount that would have existed if
                  the site at which the described                            no direct physical loss or damage
                  premises are located, if that area                         occurred; or
                  services, or is used to gain ac-
                                                                         (b) Sixty consecutive days after the
                  cess to, the described premises.
                                                                             date determined in Paragraph (1)
       b. Extra Expense                                                      above.
          (1) Extra Expense means reasonable                        However, this extended Business Income
              and necessary expenses you incur                      does not apply to loss of Business In-
              during the "period of restoration" that               come incurred as a result of unfavorable
              you would not have incurred if there                  business conditions caused by the impact
              had been no direct physical loss of or                of the Covered Cause of Loss in the area
              damage to property caused by or re-                   where the described premises are lo-
              sulting from a Covered Cause of                       cated.
              Loss.
                                                                 d. If the Declarations show for Business In-
          (2) We will pay Extra Expense (other                      come and Extra Expense:
              than the expense to repair or replace
                                                                     (1) Actual loss for 12 consecutive
              property) to:
                                                                         months, then we will pay for loss of
              (a) Avoid or minimize the "suspen-                         Business Income and Extra Expense
                  sion" of business and to continue                      that occurs within 12 consecutive
                  "operations" at the described                          months following the date of direct
                  premises or at replacement                             physical loss or damage; or
                  premises or temporary locations,
                                                                   (2) Actual loss up to 12 consecutive
                  including relocation expenses
                                                                       months subject to a maximum dollar
                  and costs to equip and operate
                                                                       limit, then we will pay for loss of Busi-
                  the replacement premises or
                                                                       ness Income and Extra Expense that
                  temporary locations; or
                                                                       occurs within 12 consecutive months
              (b) Minimize the "suspension" of                         following the date of direct physical
                  business if you cannot continue                      loss or damage, subject to the limit
                  "operations".                                        shown in any one occurrence.
          (3) We will also pay Extra Expense (in-            4. Covered Causes of Loss
              cluding Expediting Expenses) to re-
              pair or replace the property, but only             RISKS OF DIRECT PHYSICAL LOSS unless
                                                                 the loss is:



MP T1 02 02 05                 Copyright, The Travelers Indemnity Company, 2004                   Page 3 of 39
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 23 of 174
BUSINESSOWNERS


      a. Limited in Paragraph A.5., Limitations; or                      (b) Containers of property held for
      b. Excluded in Paragraph B., Exclusions.                               sale; or
   5. Limitations                                                        (c) Photographic or scientific instru-
                                                                             ment lenses.
       a. We will not pay for loss of or damage to:
                                                                 c. For loss or damage by "theft", the most
          (1) The "interior of any building or struc-               we will pay in any one occurrence for the
              ture" or to personal property in the                  following types of property is:
              building or structure, caused by rain,
              snow, sleet, ice, sand or dust,                        (1) $2,500 for all furs, fur garments and
              whether driven by wind or not,                             garments trimmed with fur.
              unless:                                                (2) $5,000 for all jewelry, watches, watch
               (a) The building or structure first sus-                  movements, jewels, pearls, precious
                   tains damage by a Covered                             and semi-precious stones, bullion,
                   Cause of Loss to its roof or walls                    gold, silver, platinum and other pre-
                   through which the rain, snow,                         cious alloys or metals. This limit does
                   sleet, ice, sand or dust enters; or                   not apply to jewelry and watches
                                                                         worth $500 or less per item.
               (b) The loss or damage is caused by
                   or results from thawing of snow,                 (3) $2,500 for all patterns, dies, molds
                   sleet or ice on the building or                      and forms.
                   structure.                                    d. We will not pay for any loss or damage
           (2) Steam boilers, steam pipes, steam                    caused by any of the following, even if
               engines, or steam turbines, caused                   they are Covered Causes of Loss, if the
               by or resulting from any condition or                building where loss or damage occurs
               event inside such equipment. But we                  has been "vacant" for more than 60 con-
               will pay for loss of or damage to such               secutive days before that loss or damage
               equipment caused by or resulting                     occurs:
               from an explosion of gases or fuel                   (1) Vandalism;
               within the furnace of any fired vessel                (2) Sprinkler Leakage, unless you have
               or within the flues or passages                           protected the system against freez-
               through which the gases of combus-                        ing;
               tion pass.
                                                                     (3) Building glass breakage;
          (3) Hot water boilers or other water heat-
                                                                     (4) Discharge or leakage of water;
              ing equipment caused by or resulting
              from any condition or event inside                     (5) "Theft"; or
              such boilers or equipment, other than                 (6) Attempted "theft".
              explosion.
                                                                    With respect to Covered Causes of Loss
       b. We will not pay for loss of or damage to                  other than those listed in Paragraphs (1)
          the following types of property unless                    through (6) above, we will reduce the
          caused by any of the "specified causes of                 amount we would otherwise pay for the
          loss" or building glass breakage:                         loss or damage by 15%.
           (1) Live animals, birds or fish, and then            e. Coverage for Business Income and Extra
               only if they are killed or their destruc-            Expense does not apply to any loss or in-
               tion is made necessary.                              crease in loss caused by direct physical
           (2) Fragile articles such as glassware,                  loss of or damage to "Electronic Data
               statuary, marbles, chinaware and                     Processing Data and Media", except as
               porcelains, if broken. This limitation               provided in the Interruption of Computer
               does not apply to:                                   Operations Coverage Extension.
               (a) Glass that is part of the exterior        6. Additional Coverages
                   or interior of a building or struc-          Unless otherwise stated, payments made un-
                   ture;                                        der the following Additional Coverages are in
                                                                addition to the applicable Limits of Insurance.




Page 4 of 39                   Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 24 of 174
                                                                                        BUSINESSOWNERS


       a. Arson and Theft Reward                                        ing within 180 days of the date of di-
          (1) We will pay for reasonable expenses                       rect physical loss or damage.
              you incur for rewards that lead to:                   (2) Debris Removal does not apply to
              (a) An arson conviction in connection                     costs to:
                  with a covered fire or explosion                      (a) Extract "pollutants" from land or
                  loss, or                                                  water; or
              (b) A "theft" conviction in connection                    (b) Remove, restore or replace pol-
                  with a covered "theft" loss.                              luted land or water.
          (2) The most we will pay under this Addi-                 (3) Except as provided in Paragraph (4)
              tional Coverage in connection with a                      below, payment for Debris Removal
              particular loss is $5,000.                                is included within the applicable Limit
       b. Claim Data Expense                                            of Insurance shown in the Declara-
                                                                        tions. The most we will pay under this
          (1) We will pay the reasonable expenses                       Additional Coverage is 25% of:
              you incur in preparing claim data
              when we require such data to show                         (a) The amount we pay for the direct
              the extent of loss. This includes the                          physical loss or damage to Cov-
              cost of taking inventories, making ap-                         ered Property; plus
              praisals, preparing income state-                         (b) The deductible in this Coverage
              ments, and preparing other documen-                            Form applicable to that loss or
              tation.                                                        damage.
          (2) Under this Additional Coverage, we                   (4) When the debris removal expense
              will not pay for:                                        exceeds the 25% limitation in Para-
                 (a) Any expenses incurred, directed,                  graph (3) above or when the sum of
                     or billed by or payable to attor-                 the debris removal expense and the
                     neys, insurance adjusters or their                amount we pay for the direct physical
                     associates or subsidiaries;                       loss of or damage to Covered Prop-
                                                                       erty exceeds the applicable Limit of
                 (b) Any costs in connection with                      Insurance, we will pay up to an addi-
                     Paragraph E.2., Appraisal; or                     tional $25,000 for debris removal ex-
                 (c) Any expenses incurred, directed,                  pense in any one occurrence, at each
                     or billed by or payable to insur-                 described premises.
                     ance brokers or agents, or their           d. Employee Dishonesty
                     associates or subsidiaries, with-
                     out our written consent prior to               (1) We will pay for loss of or damage to
                     such expenses being incurred.                      Covered Property resulting directly
                                                                        from "employee dishonesty".
          (3) The most we will pay for preparation
              of claim data under this Additional                       We will pay for loss or damage you
              Coverage in any one occurrence is                         sustain through acts committed or
              $5,000 regardless of the number of                        events occurring during the Policy
              premises involved.                                        Period. Regardless of the number of
                                                                        years this insurance remains in force
       c. Debris Removal                                                or the number of premiums paid, no
          (1) We will pay your expense to remove                        Limit of Insurance cumulates year to
              debris of Covered Property, other                         year or period to period.
              than outdoor trees, shrubs, plants                    (2) Paragraphs B.2.h. and B.2.o. do not
              and lawns as described in the Out-                        apply to this Additional Coverage.
              door Trees, Shrubs, Plants and
              Lawns Coverage Extension, caused                      (3) We will not pay for loss resulting from
              by or resulting from a Covered Cause                      the dishonest acts of any "employee"
              of Loss that occurs during the policy                     if coverage for that "employee" was
              period. The expenses will be paid                         either cancelled or excluded from any
              only if they are reported to us in writ-                  previous insurance policy of yours



MP T1 02 02 05                 Copyright, The Travelers Indemnity Company, 2004                  Page 5 of 39
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 25 of 174
BUSINESSOWNERS


               providing    "employee     dishonesty"                (a) This Additional Coverage, as of
               coverage.                                                 its effective date; or
           (4) This Additional Coverage is cancelled                 (b) The prior "Employee Dishonesty"
               as to any "employee" immediately                          insurance, had it remained in ef-
               upon discovery by:                                        fect.
               (a) You; or                                     e. Expediting Expenses
               (b) Any of your partners, "members",                 (1) In the event of direct physical loss of
                   "managers", officers, directors or                   or damage to Covered Property
                   trustees, not in collusion with the                  caused by or resulting from a Cov-
                   "employee",                                          ered Cause of Loss, we will pay for
                                                                        the reasonable and necessary addi-
               of any fraudulent dishonest act com-
                                                                        tional expenses you incur to make
               mitted by that "employee" before or
                                                                        temporary repairs, expedite perma-
               after being employed by you.
                                                                        nent repairs, or expedite permanent
           (5) We will pay for covered loss or dam-                     replacement, at the premises sustain-
               age only if discovered no later than                     ing loss or damage. Expediting ex-
               one year from the end of the Policy                      penses include overtime wages and
               Period.                                                  the extra cost of express or other
           (6) The most we will pay for loss or dam-                    rapid means of transportation. Expe-
               age under this Additional Coverage in                    diting expenses do not include ex-
               any one occurrence is $25,000.                           penses you incur for the temporary
                                                                        rental of property or temporary re-
           (7) With respect to this Additional Cover-
                                                                        placement of damaged property.
               age, occurrence means all loss or
               damage caused by or involving the                    (2) With respect to this Additional Cover-
               same "employee(s)" whether the re-                       age, "breakdown" to "covered equip-
               sult of a single act or series of acts.                  ment" will not be considered a Cov-
           (8) If, during the period of any prior "Em-                  ered Cause of Loss, even if otherwise
               ployee Dishonesty" insurance, you                        covered elsewhere in this Coverage
               (or any predecessor in interest) sus-                    Form.
               tained loss or damage that you could                 (3) The most we will pay under this Addi-
               have recovered under that insurance,                     tional Coverage in any one occur-
               except that the time within which to                     rence is $25,000, regardless of the
               discover loss or damage has expired,                     number of premises involved.
               we will pay for it under this Additional        f.   Fine Arts
               Coverage, subject to the following:
                                                                    (1) When a Limit of Insurance is shown
               (a) This insurance became effective
                                                                        in the Declarations for Business Per-
                    at the time of cancellation or ter-
                                                                        sonal Property at any described
                    mination of the prior insurance;
                                                                        premises, we will pay for direct physi-
                    and
                                                                        cal loss of or damage to "fine arts"
               (b) The loss or damage would have                        which are owned by:
                    been covered by this insurance
                                                                        (a) You; or
                    had it been in effect when the
                    acts or events causing the loss or                  (b) Others and in your care, custody,
                    damage were committed or oc-                             or control;
                    curred.                                             caused by or resulting from a Cov-
           (9) The insurance provided under Para-                       ered Cause of Loss, including while
               graph (8) above is part of, not in addi-                 on exhibit, anywhere within the Cov-
               tion to the Limit of Insurance de-                       erage Territory.
               scribed in Paragraph (6) above and is                (2) The breakage limitation under Para-
               limited to the lesser of the amount re-                  graph A.5.b.(2) does not apply to this
               coverable under:                                         Additional Coverage.




Page 6 of 39                  Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 26 of 174
                                                                                             BUSINESSOWNERS


           (3) The following exclusions apply to this                 liability for   fire   department   service
               Additional Coverage:                                   charges:
                 (a) We will not pay for loss or dam-                 (1) Assumed by contract or agreement
                     age caused by or resulting from                      prior to loss; or
                     wear and tear, any quality in the                (2) Required by local ordinance.
                     property that causes it to damage
                     or destroy itself, gradual deterio-         h. Fire Protective Equipment Discharge
                     ration, insects, birds, rodents or               (1) If fire protective equipment dis-
                     other animals;                                       charges accidentally or to control a
                 (b) We will not pay for loss or dam-                     Covered Cause of Loss we will pay
                     age caused by or resulting from                      your cost to:
                     dampness or dryness of atmos-                        (a) Refill or recharge the system with
                     phere, or changes in or extremes                         the extinguishing agents that
                     of temperature;                                          were discharged; and
                 (c) We will not pay for loss or dam-                     (b) Replace or repair faulty valves or
                     age caused by or resulting from                          controls which caused the dis-
                     any repairing, restoration or re-                        charge.
                     touching process;
                                                                      (2) The most we will pay under this Addi-
                 (d) We will not pay for loss or dam-                     tional Coverage in any one occur-
                     age caused by or resulting from                      rence is $10,000, regardless of the
                     faulty packing;                                      number of premises involved.
                 (e) Paragraph B.1.b. Earth Move-                i.   Forgery or Alteration
                     ment;
                                                                      (1) We will pay for loss resulting directly
                 (f) Paragraph B.1.c. Governmental
                                                                          from "forgery" or alteration of checks,
                     Action;
                                                                          drafts, promissory notes, or similar
                 (g) Paragraph B.1.d. Nuclear Haz-                        written promises, orders or directions
                     ard;                                                 to pay a sum certain in money that
                 (h) Paragraph B.1.f. War and Military                    are made or drawn by or drawn upon
                     Action;                                              you, or made or drawn by one acting
                 (i) Paragraph B.1.g. Water;                              as an agent or purported to have
                                                                          been so made or drawn.
                 (j) Paragraph B.1.h. Neglect; and
                 (k) Paragraph B.2.g.                                     We will consider signatures that are
                                                                          produced or reproduced electroni-
                 No other exclusions in Paragraph B.                      cally, mechanically or by facsimile the
                 Exclusions apply to this Additional                      same as handwritten signatures.
                 Coverage. However, if any exclusions
                 are added by endorsement to this                         We will pay for loss that you sustain
                 Coverage Form, such exclusions will                      through acts committed or events oc-
                 apply to this Additional Coverage.                       curring during the Policy Period. Re-
                                                                          gardless of the number of years this
          (4) The most we pay for loss or damage                          insurance remains in force or the
              under this Additional Coverage in any                       number of premiums paid, no Limit of
              one occurrence is $25,000, or the                           Insurance cumulates from year to
              amount shown in the Declarations for                        year or period to period.
              "fine arts", whichever is greater. This
              limit applies regardless of the number                  (2) We will not pay for loss resulting from
              of premises involved.                                       any dishonest or criminal acts com-
                                                                          mitted by you or any of your partners,
       g. Fire Department Service Charge                                  "employees", "members", "manag-
           When the fire department is called to                          ers", officers, directors or trustees
           save or protect Covered Property from a                        whether acting alone or in collusion
           Covered Cause of Loss, we will pay up to                       with other persons.
           $25,000 in any one occurrence for your



MP T1 02 02 05                  Copyright, The Travelers Indemnity Company, 2004                    Page 7 of 39
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 27 of 174
BUSINESSOWNERS


           (3) We will pay for covered loss discov-                     fend against the suit, we will pay for
               ered no later than one year from the                     any reasonable legal expenses that
               end of the Policy Period.                                you incur and pay in that defense.
                                                                        The amount we will pay for these le-
           (4) The most we will pay for loss under
                                                                        gal expenses will be part of and not in
               this Additional Coverage in any one
                                                                        addition to the limit described in
               occurrence is $25,000, regardless of
                                                                        Paragraph (4) above.
               the number of premises involved.
                                                               j.   Newly Acquired or Constructed Prop-
           (5) With respect to this Additional Cover-               erty
               age, occurrence means all loss
               caused by any person, or in which                    (1) Buildings
               that person is concerned or impli-                       (a) We will pay for direct physical
               cated, either resulting from a single                        loss of or damage to the following
               act or any number of such acts,                              property caused by or resulting
               whether the loss involves one or                             from a Covered Cause of Loss:
               more instruments.                                            (i) Your:
           (6) If, during the period of any prior For-                           a) New buildings while be-
               gery or Alteration insurance, you (or                                 ing built on a premises
               any predecessor in interest) sus-                                     shown in the Declara-
               tained loss or damage that you could                                  tions;
               have recovered under that insurance,                              b) New buildings while be-
               except that the time within which to                                  ing built on newly ac-
               discover loss or damage has expired,                                  quired premises; and
               we will pay for it under this Additional
                                                                                 c) Materials,     equipment,
               Coverage provided:
                                                                                     supplies and temporary
               (a) This insurance became effective                                   structures used in con-
                    at the time of cancellation or ter-                              nection with such build-
                    mination of the prior insurance;                                 ings while they are being
                    and                                                              built; or
               (b) The loss would have been cov-                            (ii) Buildings you acquire by pur-
                    ered by this insurance had it                                chase or lease at any prem-
                    been in effect when the acts or                              ises, including those prem-
                    events causing the loss were                                 ises shown in the Declara-
                    committed or occurred.                                       tions.
           (7) The insurance provided under Para-                       (b) The most we will pay for loss of
               graph (6) above is part of, and not in                       or damage to newly constructed
               addition to the limit described in Para-                     buildings or newly acquired build-
               graph (4) above and is limited to the                        ings under this Additional Cover-
               lesser of the amount recoverable un-                         age in any one occurrence is
               der:                                                         $500,000 at each premises.
               (a) This Additional Coverage up to                   (2) Business Personal Property
                    the applicable Limit of Insurance                   (a) When a Limit of Insurance is
                    under this Coverage Form, as of                         shown in the Declarations for
                    its effective date; or                                  Business Personal Property at
               (b) The prior Forgery or Alteration in-                      any described premises, we will
                    surance, had it remained in ef-                         pay for direct physical loss of or
                    fect.                                                   damage to the following property
           (8) If you are sued for refusing to pay                          caused by or resulting from a
               any covered instrument described in                          Covered Cause of Loss:
               Paragraph (1) above on the basis                             (i) Business Personal Property,
               that it has been forged or altered, and                          including such property that
               you have our written consent to de-                              you newly acquire, at a build-



Page 8 of 39                  Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 28 of 174
                                                                                         BUSINESSOWNERS


                          ing you acquire by purchase                       property as a consequence of en-
                          or lease at any premises, in-                     forcement of the minimum re-
                          cluding    those    premises                      quirements of any ordinance or
                          shown in the Declarations;                        law. This increased cost of con-
                          and                                               struction coverage applies only if:
                     (ii) Business Personal Property                        (i) The building is insured for re-
                          that you newly acquire at a                             placement cost;
                          described premises.                               (ii) The building is repaired, re-
                 (b) The most we will pay for loss of                             built or reconstructed; and
                     or damage to Business Personal                         (iii) The repaired, rebuilt or re-
                     Property under this Additional                               constructed building is in-
                     Coverage in any one occurrence                               tended for similar occupancy
                     is $250,000 at each premises.                                as the current building,
          (3) Period Of Coverage                                                  unless otherwise required by
              (a) With respect to insurance under                                 zoning or land use ordinance
                  this Additional Coverage, cover-                                or law.
                  age will end when any of the fol-                 (2) The ordinance or law referred to in
                  lowing first occurs:                                  this Additional Coverage is an ordi-
                  (i) This policy expires;                              nance or Law that:
                  (ii) 180 days expire after you ac-                    (a) Regulates the demolition, con-
                        quire the property or begin to                      struction or repair of buildings, or
                        construct the property;                             establishes zoning or land use
                                                                            requirements at the described
                  (iii) You report values to us; or                         premises; and
                  (iv) The property is more specifi-                    (b) Is in force at the time of the loss.
                        cally insured.
                                                                    (3) We will not pay under this Additional
              (b) We will charge you additional
                                                                        Coverage for:
                  premium for values reported to us
                  from the date construction begins                     (a) Loss due to any ordinance or law
                  or you acquire the property.                              that:
       k. Ordinance or Law                                                  (i) You were required to comply
                                                                                 with before the loss, even if
           (1) In the event of damage by a Covered                               the building was undamaged;
               Cause of Loss to a building that is                               and
               Covered Property, we will pay for:
                                                                            (ii) You failed to comply with; or
               (a) Loss in value of the undamaged
                    portion of the building as a con-                   (b) Costs associated with the en-
                    sequence of enforcement of the                          forcement of any ordinance or
                    minimum requirements of any or-                         law that requires any insured or
                    dinance or law that requires the                        others to test for, monitor, clean
                    demolition of undamaged parts of                        up, remove, contain, treat, detox-
                    the same building;                                      ify or neutralize, or in any way re-
                                                                            spond to, or assess the effects of
               (b) Demolition cost, meaning the                             "pollutants".
                    cost to demolish and clear the
                    site of undamaged parts of the                  (4) Paragraph B.1.a. does not apply to
                    same building as a consequence                      this Additional Coverage.
                    of enforcement of the minimum                   (5) Subject to the limit described in
                    requirements of any ordinance or                    Paragraph (6) below:
                    law that required demolition of                     (a) The insurance provided under
                    such undamaged property; and                            this Additional Coverage for loss
               (c) The increased cost of construc-                          in value to the undamaged por-
                    tion, meaning the increased cost                        tion of the building is limited as
                    to repair, rebuild or construct the                     follows:



MP T1 02 02 05                 Copyright, The Travelers Indemnity Company, 2004                   Page 9 of 39
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 29 of 174
BUSINESSOWNERS


                    (i) If Replacement Cost Cover-                   (6) The most we will pay for loss under
                         age applies and the building                    this Additional Coverage for the total
                         is repaired or replaced on the                  of all coverages described in Para-
                         same or another premises,                       graph (1) above in any one occur-
                         we will not pay more than the                   rence is $25,000 at each described
                         lesser of:                                      premises.
                         a) The amount you actually             l.   Outdoor Trees, Shrubs, Plants and
                              spend to repair, rebuild               Lawns
                              or reconstruct the un-
                              damaged portion of the                 (1) We will pay for direct physical loss of
                              building; or                               or damage to outdoor trees, shrubs,
                                                                         plants (other than "stock" of trees,
                         b) The amount it would cost
                                                                         shrubs or plants) and lawns located
                              to restore the undam-
                                                                         at the described premises caused by
                              aged portion of the build-
                              ing on the same prem-                      or resulting from a Covered Cause of
                              ises and to the same                       Loss.
                              height, floor area, style              (2) The most we will pay for loss or dam-
                              and comparable quality                     age under this Additional Coverage in
                              of the original undam-                     any one occurrence is $3,000 at each
                              aged portion of the build-                 described premises.
                              ing; or
                                                                     (3) Debris removal, because of covered
                    (ii) If Replacement Cost Cover-                      loss or damage to outdoor trees,
                         age applies and the building                    shrubs, plants and lawns, is included
                         is not repaired or replaced, or                 within the limits described in Para-
                         if Replacement Cost Cover-                      graph (2) above.
                         age does not apply, we will
                         not pay more than the actual           m. Pollutant Cleanup and Removal
                         cash value of the undamaged                 (1) We will pay your necessary and rea-
                         portion of the building at the                  sonable expense to extract "pollut-
                         time of loss.                                   ants" from land or water at the de-
                (b) We will not pay more for demoli-                     scribed premises, if the discharge,
                    tion costs than the amount you                       dispersal, seepage, migration, re-
                    actually spend to demolish and                       lease or escape of the "pollutants" is
                    clear the site of the described                      caused by or results from a "specified
                    premises.                                            cause of loss" which occurs:
                (c) The insurance provided under                         (a) At the described premises;
                    this Additional Coverage for in-                     (b) To Covered Property; and
                    creased cost of construction is
                    limited as follows:                                  (c) During the policy period.
                    (i) If the building is repaired or               (2) The expenses will be paid only if they
                         replaced at the same prem-                      are reported to us in writing within
                         ises, or if you elect to rebuild                180 days of the date on which the
                         at another premises, the                        "specified cause of loss" occurs.
                         most we will pay is the in-                 (3) This Additional Coverage does not
                         creased cost of construction                    apply to costs to test for, monitor or
                         at the same premises; or                        assess the existence, concentration
                    (ii) If the ordinance or law re-                     or effects of "pollutants". But we will
                         quires relocation to another                    pay for testing which is performed in
                         premises, the most we will                      the course of extracting the "pollut-
                         pay is the increased cost of                    ants" from the land or water.
                         construction at the new prem-
                         ises.                                       (4) The most we will pay under this Addi-
                                                                         tional Coverage is $25,000 for the
                                                                         sum of all covered expenses arising



Page 10 of 39                  Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 30 of 174
                                                                                          BUSINESSOWNERS


                 out of all Covered Causes of Loss                       (a) Caused by or resulting from a
                 occurring during each separate 12                           Covered Cause of Loss;
                 month period of this policy beginning                   (b) Up to $50,000 at each temporary
                 with the effective date of this policy.                     location in any one occurrence;
                 This amount applies regardless of the                       and
                 number of premises involved.
                                                                         (c) During the storage period of up to
       n. Preservation of Property                                           90 consecutive days but not be-
          (1) If it is necessary to move Covered                             yond expiration of this policy.
              Property from the described premises                   (2) This Additional Coverage does not
              to preserve it from loss or damage by                      apply if the stored property is more
              a Covered Cause of Loss, we will pay                       specifically insured.
              for:
                                                                 p. Water Damage, Other Liquids, Powder
                 (a) Any direct physical loss of or                 or Molten Material Damage
                     damage to such property while:
                                                                     (1) If loss or damage caused by or result-
                     (i) Being moved; or                                 ing from covered water or other liq-
                     (ii) Temporarily stored at another                  uid, powder or molten material dam-
                          location only if the loss or                   age occurs, we will also pay the cost
                          damage occurs within 90                        to tear out and replace any part of the
                          days after the property is first               building or structure to repair damage
                          moved; and                                     to the system or appliance from
                 (b) The costs incurred to:                              which the water or other substance
                                                                         escapes.
                     (i) Remove such property from
                          the described premises; and                (2) We will not pay the cost to repair any
                                                                         defect to a system or appliance from
                     (ii) Return such property to the
                                                                         which the water, other liquid, powder
                          described premises.
                                                                         or molten material escapes. But we
          (2) Coverage under this Additional Cov-                        will pay the cost to repair or replace
              erage will end when any of the follow-                     damaged parts of fire extinguishing
              ing first occurs:                                          equipment if the damage:
              (a) When the policy is amended to                          (a) Results in discharge of any sub-
                   provide insurance at the new lo-                           stance from an automatic fire pro-
                   cation;                                                    tection system; or
              (b) The property is returned to the                        (b) Is directly caused by freezing.
                   original described premises;
                                                                    (3) Payments under this Additional Cov-
              (c) 90 days expire after the property                     erage are subject to and not in addi-
                   is first moved; or                                   tion to the applicable Limit of Insur-
              (d) This policy expires.                                  ance.
          (3) Payments under this Additional Cov-             7. Coverage Extensions
              erage are subject to and not in addi-              Unless otherwise stated, payments made un-
              tion to the applicable Limit of Insur-             der the following Coverage Extensions are
              ance.                                              subject to and not in addition to the applicable
       o. Temporary Relocation of Property                       Limits of Insurance.
          (1) If Covered Property is removed from                a. Accounts Receivable
              the described premises and stored                      (1) When a Limit of Insurance is shown
              temporarily at a location you own,                         in the Declarations for Business Per-
              lease or operate while the described                       sonal Property at the described prem-
              premises is being renovated or re-                         ises, you may extend that insurance
              modeled, we will pay for direct physi-                     to apply to loss, as described in
              cal loss of or damage to that stored                       Paragraph (2) below, due to direct
              property:                                                  physical loss of or damage to your



MP T1 02 02 05                  Copyright, The Travelers Indemnity Company, 2004                 Page 11 of 39
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 31 of 174
BUSINESSOWNERS


                records of accounts receivable (in-                    (g) Paragraph B.1.f. War and Military
                cluding those on electronic data                           Action;
                processing media) caused by or re-                     (h) Paragraph B.1.g. Water;
                sulting from a Covered Cause of
                                                                       (i) Paragraph B.1.h. Neglect; and
                Loss. Credit card company media will
                be considered accounts receivable                      (j) Paragraph B.2.g.
                until delivered to the credit card com-                No other exclusions in Paragraph B.
                pany.                                                  Exclusions apply to this Coverage
           (2) We will pay for:                                        Extension. However, if any exclu-
               (a) All amounts due from your cus-                      sions are added by endorsement to
                   tomers that you are unable to col-                  this Coverage Form, such exclusions
                   lect;                                               will apply to this Coverage Extension.
               (b) Interest charges on any loan re-                (4) The most we will pay under this Cov-
                   quired to offset amounts you are                    erage Extension for loss of or dam-
                   unable to collect pending our                       age to records of accounts receivable
                   payment of these amounts;                           in any one occurrence while in transit
               (c) Collection expenses in excess of                    or at a premises other than the de-
                   your normal collection expenses                     scribed premises is $25,000.
                   that are made necessary by the                  (5) The most we will pay under this Cov-
                   loss or damage; and                                 erage Extension for loss of or dam-
               (d) Other reasonable expenses that                      age to records of accounts receivable
                   you incur to re-establish your re-                  in any one occurrence at each de-
                   cords of accounts receivable.                       scribed premises is $25,000 or the
                                                                       amount shown in the Declarations for
           (3) The following exclusions apply to this
                                                                       Accounts Receivable, whichever is
               Coverage Extension:
                                                                       greater.
               (a) We will not pay for loss caused
                   by or resulting from bookkeeping,               (6) Payments made under this Coverage
                   accounting or billing errors or                     Extension are in addition to the appli-
                   omissions;                                          cable Limits of Insurance.
               (b) We will not pay for loss that re-           b. Appurtenant Buildings and Structures
                   quires an audit of records or any               (1) When a Limit of Insurance is shown
                   inventory computation to prove its                  in the Declarations for Building at the
                   factual existence;                                  described premises, you may extend
               (c) We will not pay for loss caused                     that insurance to apply to direct
                   by or resulting from alteration,                    physical loss of or damage to inciden-
                   falsification, concealment or de-                   tal appurtenant buildings or struc-
                   struction of records of accounts                    tures, within 1,000 feet of that de-
                   receivable done to conceal the                      scribed premises, caused by or re-
                   wrongful giving, taking or with-                    sulting from a Covered Cause of
                   holding of money, securities or                     Loss.
                   other property. But this exclusion              (2) When a Limit of Insurance is shown
                   applies only to the extent of the                   in the Declarations for Business Per-
                   wrongful giving, taking or with-                    sonal Property at the described prem-
                   holding;                                            ises, you may extend that insurance
               (d) Paragraph B.1.b. Earth Move-                        to apply to direct physical loss of or
                   ment;                                               damage to Business Personal Prop-
               (e) Paragraph B.1.c. Governmental                       erty within incidental appurtenant
                   Action;                                             buildings or structures within 1,000
               (f) Paragraph B.1.d. Nuclear Haz-                       feet of that described premises,
                   ard;                                                caused by or resulting from a Cov-
                                                                       ered Cause of Loss.




Page 12 of 39                 Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 32 of 174
                                                                                           BUSINESSOWNERS


          (3) Incidental appurtenant buildings or                        by chemicals accidentally or mali-
              structures include:                                        ciously applied to glass.
                 (a)   Storage buildings;                            (3) We will also pay for necessary ex-
                 (b)   Carports;                                         penses in connection with loss or
                                                                         damage covered in Paragraphs (1) or
                 (c)   Garages;
                                                                         (2) above, incurred by you to:
                 (d)   Pump houses; or
                                                                         (a) Put up temporary plates or board
                 (e)   Above ground tanks;                                    up openings;
                 which have not been specifically de-                    (b) Repair or replace encasing
                 scribed in the Declarations.                                 frames; and
          (4) The most we will pay for loss or dam-                      (c) Remove or replace obstructions.
              age under this Coverage Extension in                   (4) The following exclusions apply to this
              any one occurrence for any combina-
                                                                         Coverage Extension:
              tion of loss of or damage to Building
              and Business Personal Property is                          (a) We will not pay for loss or dam-
              $50,000, regardless of the number of                           age caused by or resulting from:
              described premises involved.                                     (i) Wear and tear;
          (5) Payments made under this Coverage                                (ii) Hidden or latent defect;
              Extension are in addition to the appli-                          (iii) Corrosion; or
              cable Limits of Insurance.
                                                                               (iv) Rust;
       c. Building Glass
                                                                         (b)   Paragraph B.1.b. Earth Move-
          (1) If:                                                              ment;
                 (a) You are the building owner; and                     (c)   Paragraph B.1.c. Governmental
                 (b) A Limit of Insurance is shown in                          Action;
                     the Declarations for Building at                    (d)   Paragraph B.1.d. Nuclear Haz-
                     the described premises;                                   ard;
                 you may extend that insurance to ap-                    (e)   Paragraph B.1.f. War and Military
                 ply to direct physical loss of or dam-                        Action; and
                 age to all exterior and interior building               (f)   Paragraph B.1.g. Water.
                 glass caused by or resulting from a
                 Covered Cause of Loss, including                        No other exclusions in Paragraph B.
                 glass breakage and damage to glass                      Exclusions apply to this Coverage
                 by chemicals accidentally or mali-                      Extension. However, if any exclu-
                 ciously applied to glass.                               sions are added by endorsement to
                                                                         this Coverage Form, such exclusions
          (2) If:
                                                                         will apply to this Coverage Extension.
              (a) You are a tenant;
                                                                 d. Business Income and Extra Expense
              (b) A Limit of Insurance is shown in                  From Dependent Property
                  the Declarations for Building or
                                                                     (1) When the Declarations show that you
                  Business Personal Property at
                                                                         have coverage for Business Income
                  the described premises; and
                                                                         and Extra Expense, you may extend
              (c) You are contractually obligated to                     that insurance to apply to the actual
                  repair or replace building glass at                    loss of Business Income you sustain
                  the described premises;                                and reasonable and necessary Extra
                 you may extend that insurance to ap-                    Expense you incur due to the "sus-
                 ply to direct physical loss of or dam-                  pension" of your "operations" during
                 age to all exterior and interior building               the "period of restoration". The "sus-
                 glass caused by or resulting from a                     pension" must be caused by direct
                 Covered Cause of Loss, including                        physical loss or damage at the prem-
                 glass breakage and damage to glass                      ises of a Dependent Property, caused




MP T1 02 02 05                  Copyright, The Travelers Indemnity Company, 2004                    Page 13 of 39
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 33 of 174
BUSINESSOWNERS


                by or resulting from a Covered Cause               (4) This Coverage Extension:
                of Loss.                                               (a) Applies to Dependent Property
           (2) Dependent Property means property                           premises located within the Cov-
               operated by others whom you de-                             erage Territory; and
               pend on to:                                             (b) Does not apply when you have
               (a) Deliver materials or services                           more specific insurance under
                   (other than "water supply ser-                          any other policy.
                   vices", "communication supply                   (5) We will reduce the amount of your
                   services" or "power supply ser-                     Business Income loss, other than Ex-
                   vices") to you, or to others for                    tra Expense, to the extent you can
                   your account (Contributing Loca-                    resume "operations" in whole or in
                   tions);                                             part, by using any other available:
               (b) Accept your products or services                    (a) Source of materials; or
                   (Recipient Locations);
                                                                       (b) Outlet for your products.
               (c) Manufacture products for delivery
                   to your customers under contract                (6) The most we will pay for Business In-
                   of sale (Manufacturing Loca-                        come and Extra Expense under this
                   tions); or                                          Coverage Extension in any one oc-
                                                                       currence is $10,000, regardless of
               (d) Attract customers to your busi-
                                                                       the number of described premises or
                   ness (Leader Locations).
                                                                       number of Dependent Properties in-
           (3) With respect to this Coverage Exten-                    volved.
               sion, the "period of restoration":
                                                                   (7) Payments made under this Coverage
               (a) Begins 24 hours after the time of                   Extension are in addition to the appli-
                   direct physical loss or damage                      cable Limits of Insurance.
                   caused by or resulting from any
                   Covered Cause of Loss at the                e. Business Income and Extra Expense –
                   premises of the Dependent Prop-                Newly Acquired Premises
                   erty;                                           (1) When the Declarations show that you
               (b) Ends on the date when the prop-                     have coverage for Business Income
                   erty at the premises of the De-                     and Extra Expense, you may extend
                   pendent Property should be re-                      that insurance to apply to the actual
                   paired, rebuilt or replaced with                    loss of Business Income you sustain
                   reasonable speed and similar                        and reasonable and necessary Extra
                   quality; and                                        Expense you incur due to the "sus-
               (c) Does not include any increased                      pension" of your "operations" during
                   period required due to the en-                      the "period of restoration". The "sus-
                   forcement of any ordinance or                       pension" must be caused by direct
                   law that:                                           physical loss or damage caused by or
                                                                       resulting from a Covered Cause of
                   (i) Regulates the construction,
                                                                       Loss at any premises you newly ac-
                        use or repair, or requires the
                                                                       quire by purchase or lease (other
                        tearing down of any property;
                                                                       than at fairs, trade shows or exhibi-
                        or
                                                                       tions).
                   (ii) Requires any insured or oth-
                        ers to test for, monitor, clean            (2) The most we will pay under this Cov-
                        up, remove, contain, treat,                    erage Extension for the sum of Busi-
                        detoxify or neutralize, or in                  ness Income and Extra Expense you
                        any way respond to, or as-                     incur in any one occurrence is
                        sess the effects of "pollut-                   $250,000 at each newly acquired
                        ants".                                         premises.
                                                                   (3) Insurance under this Coverage Ex-
                                                                       tension for each newly acquired




Page 14 of 39                 Copyright, The Travelers Indemnity Company, 2004               MP T1 02 02 05
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 34 of 174
                                                                                          BUSINESSOWNERS


                 premises will end when any of the fol-                  (f) Otherwise covered under the
                 lowing first occurs:                                        Fine Arts Additional Coverage; or
                 (a) This policy expires;                                (g) Otherwise covered under the fol-
                 (b) 90 days expire after you acquire                        lowing Coverage Extensions:
                     that premises;                                          (i) Accounts Receivable;
                 (c) You report that premises to us; or                      (ii) Electronic Data Processing;
                 (d) The Business Income or Extra                            (iii) Personal Effects; or
                     Expense is more specifically in-                       (iv) Valuable Papers and Re-
                     sured.                                                      cords.
                 We will charge you additional pre-              g. Civil Authority
                 mium for premises reported from the
                                                                     (1) When the Declarations show that you
                 date you acquire that premises.
                                                                         have coverage for Business Income
            (4) Payments made under this Coverage                        and Extra Expense, you may extend
                Extension are in addition to the appli-                  that insurance to apply to the actual
                cable Limits of Insurance.                               loss of Business Income you sustain
       f.   Business Personal Property Off Prem-                         and reasonable and necessary Extra
            ises                                                         Expense you incur caused by action
            (1) When a Limit of Insurance is shown                       of civil authority that prohibits access
                in the Declarations for Business Per-                    to the described premises. The civil
                sonal Property at the described prem-                    authority action must be due to direct
                ises, you may extend that insurance                      physical loss of or damage to prop-
                to apply to direct physical loss of or                   erty at locations, other than described
                damage to such property caused by                        premises, that are within 100 miles of
                or resulting from a Covered Cause of                     the described premises, caused by or
                Loss while:                                              resulting from a Covered Cause of
                                                                         Loss.
                (a) In the course of transit to or from
                     the described premises; or                      (2) The coverage for Business Income
                                                                         will begin 24 hours after the time of
                (b) Temporarily away from the de-
                                                                         that action and will apply for a period
                     scribed premises, and:
                                                                         of three consecutive weeks after cov-
                     (i) At a premises you do not                        erage begins.
                          own, lease or operate; or
                                                                     (3) The coverage for Extra Expense will
                     (ii) At any fair, trade show or ex-                 begin immediately after the time of
                          hibition at a premises you do                  that action and will end when your
                          not own or regularly occupy.                   Business Income coverage ends for
            (2) This Coverage Extension does not                         this Coverage Extension.
                apply to property:                               h. Electronic Data Processing
                (a) While in the custody of the United
                                                                     (1) When a Limit of Insurance is shown
                    States Postal Service;
                                                                         in the Declarations for Business Per-
                (b) Rented or leased to others;                          sonal Property at the described prem-
                 (c) After delivery to customers;                        ises, you may extend that insurance
                 (d) In the care, custody or control of                  to apply to direct physical loss of or
                     your salespersons, unless the                       damage to "Electronic Data Process-
                     property is in such care, custody                   ing Equipment" and to "Electronic
                     or control at a fair, trade show or                 Data Processing Data and Media",
                     exhibition;                                         caused by or resulting from a Cov-
                                                                         ered Cause of Loss.
                 (e) Temporarily at a premises for
                     more than 60 consecutive days,                  (2) Worldwide coverage is provided un-
                     except "money" and "securities"                     der this Coverage Extension. The
                     at a "banking premises";                            coverage territory as described in



MP T1 02 02 05                  Copyright, The Travelers Indemnity Company, 2004                  Page 15 of 39
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 35 of 174
BUSINESSOWNERS


                Paragraph F.8.b. does not apply to                               deficiency in design, installa-
                this Coverage Extension.                                         tion, maintenance, repair or
                                                                                 modification of your computer
           (3) This Coverage Extension does not
                                                                                 system or any computer sys-
               apply to:
                                                                                 tem or network to which your
               (a) "Stock"; or                                                   system is connected or on
               (b) Property that is leased or rented                             which your system depends
                   to others.                                                    (including electronic data) re-
           (4) The following exclusions as de-                                   sults in a "specified cause of
               scribed in Paragraph B. Exclusions                                loss" or mechanical break-
               do not apply to this Coverage Exten-                              down of "Electronic Data
               sion:                                                             Processing Equipment", we
                                                                                 will pay for the loss or dam-
               (a) Paragraph 1.e. Utility Services;                              age caused by that "specified
               (b) Paragraph 2.a.; or                                            cause of loss" or mechanical
               (c) Paragraph 2.d.(6).                                            breakdown of "Electronic
                                                                                 Data Processing Equipment";
           (5) The following additional exclusions
               apply to this Coverage Extension:                            (iv) Unexplained or indetermin-
                                                                                 able failure, malfunction or
               (a) We will not pay for loss or dam-                              slowdown of a computer sys-
                   age caused by or resulting from                               tem, including "Electronic
                   any of the following:                                         Data Processing Data and
                   (i) Programming errors, omis-                                 Media" or the inability to ac-
                         sions or incorrect instructions                         cess or properly manipulate
                         to a machine. But if pro-                               "Electronic Data Processing
                         gramming errors, omissions                              Data and Media"; or
                         or incorrect instructions to a                     (v) "Electronic Vandalism" ex-
                         machine results in a "speci-                            cept as provided in Para-
                         fied cause of loss" or me-                              graph (9) below.
                         chanical breakdown of "Elec-
                         tronic     Data     Processing             (6) The most we will pay under this Cov-
                         Equipment", we will pay for                    erage Extension for loss of or dam-
                         the loss or damage caused                      age to "Electronic Data Processing
                         by that "specified cause of                    Equipment" and to "Electronic Data
                         loss" or mechanical break-                     Processing Data and Media", while in
                         down of "Electronic Data                       transit or at a premises other than the
                         Processing Equipment";                         described premises, in any one oc-
                                                                        currence, is $25,000.
                   (ii) Unauthorized viewing, copy-
                         ing or use of "Electronic Data             (7) The most we will pay under this Cov-
                         Processing Data and Media"                     erage Extension for loss of or dam-
                         (or any proprietary or confi-                  age to duplicates of your "Electronic
                         dential information or intellec-               Data Processing Data and Media"
                         tual property) by any person,                  while stored at a separate premises
                         even if such activity is char-                 from where your original "Electronic
                         acterized as "theft";                          Data Processing Data and Media" are
                                                                        kept, in any one occurrence, is
                   (iii) Errors or deficiency in design,
                                                                        $25,000.
                         installation, maintenance, re-
                         pair or modification of your               (8) The most we will pay under this Cov-
                         computer systems or any                        erage Extension for loss or damage
                         computer system or network                     to "Electronic Data Processing Equip-
                         to which your system is con-                   ment", including such property you
                         nected or on which your sys-                   newly acquire in any one occurrence
                         tem depends (including elec-                   is $25,000 at each newly acquired
                         tronic data). But if errors or                 premises. With respect to insurance



Page 16 of 39                  Copyright, The Travelers Indemnity Company, 2004               MP T1 02 02 05
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 36 of 174
                                                                                          BUSINESSOWNERS


                 under this Coverage Extension on                       time and are the result of the same
                 newly acquired "Electronic Data                        cause will also be considered one
                 Processing Equipment", coverage will                   "breakdown".
                 end when any of the following first                (2) Under this Coverage Extension, the
                 occurs:                                                following coverages also apply:
                 (a) This policy expires;                               (a) Expediting Expenses
                 (b) 180 days expire after you acquire                       (i) In the event of direct physical
                     the "Electronic Data Processing                               loss of or damage to Covered
                     Equipment"; or                                                Property caused by or result-
                 (c) You report values to us.                                      ing from a "breakdown" to
                                                                                   "covered equipment", we will
            (9) The most we will pay under this Cov-                               pay for the reasonable addi-
                erage Extension for loss of or dam-                                tional expenses you neces-
                age to "Electronic Data Processing                                 sarily incur to make tempo-
                Data and Media" caused by or result-                               rary repairs to, or expedite
                ing from "electronic vandalism", in                                the permanent repair or re-
                any one occurrence is $25,000, re-                                 placement of, the lost or
                gardless of the number of the number                               damaged Covered Property.
                of premises involved. Such limit also
                                                                             (ii) Expediting expenses include
                applies to any otherwise covered loss
                                                                                   overtime wages and the extra
                of Business Income or Extra Ex-                                    cost of express or other rapid
                pense.                                                             means of transportation.
            (10) The most we will pay under this Cov-                        (iii) The most we will pay under
                 erage Extension for loss of or dam-                               this Coverage Extension for
                 age to "Electronic Data Processing                                all Expediting Expenses aris-
                 Equipment" and to "Electronic Data                                ing out of any one "break-
                 Processing Data and Media", at the                                down" is $25,000. This limit is
                 described premises, in any one oc-                                part of and not in addition to
                 currence, is the Limit of Insurance                               the Limit of Insurance that
                 shown in the Declarations for Busi-                               applies to lost or damaged
                 ness Personal Property at such                                    Covered Property.
                 premises or $50,000, whichever is                      (b) "Pollutants"
                 less.
                                                                             (i) In the event of direct physical
       i.   Equipment Breakdown                                                    loss of or damage to Covered
            (1) When a Limit of Insurance is shown                                 Property caused by or result-
                in the Declarations for Building or                                ing from a "breakdown" to
                Business Personal Property at the                                  "covered equipment", we will
                described premises, you may extend                                 pay for the additional cost to
                that insurance to apply to direct                                  repair or replace Covered
                physical loss of or damage to Cov-                                 Property because of con-
                ered Property at the described prem-                               tamination by "pollutants".
                ises caused by or resulting from a                                 This includes the additional
                "breakdown" to "covered equipment".                                expenses to clean up or dis-
                                                                                   pose of such property. Addi-
                 With respect to otherwise covered                                 tional costs mean those be-
                 Business Income and Extra Expense,                                yond what would have been
                 "breakdown" to "covered equipment"                                required had no "pollutants"
                 will be considered a Covered Cause                                been involved.
                 of Loss.                                                    (ii) The most we will pay under
                 If an initial "breakdown" causes other                            this Coverage Extension for
                 "breakdowns", all will be considered                              loss or damage to Covered
                 one "breakdown". All "breakdowns"                                 Property caused by contami-
                 that manifest themselves at the same                              nation by "pollutants" arising



MP T1 02 02 05                 Copyright, The Travelers Indemnity Company, 2004                   Page 17 of 39
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 37 of 174
BUSINESSOWNERS


                       out of any one "breakdown"                       (c) Paragraph 2.e.
                       is $25,000. This limit is sub-               (7) With respect to this Coverage Exten-
                       ject to and not in addition to                   sion, the following condition is added
                       the Limit of Insurance that                      to Paragraph F. Commercial Property
                       applies to lost or damaged                       Conditions:
                       Covered Property.
                                                                        Suspension
                (c) Service Interruption
                                                                        If any "covered equipment" is found
                   When the Declarations show that
                                                                        to be in, or exposed to a dangerous
                   you have coverage for Business
                                                                        condition, any of our representatives
                   Income and Extra Expense, you
                                                                        may immediately suspend the insur-
                   may extend that insurance to ap-
                                                                        ance provided by this Coverage Form
                   ply to loss caused by or resulting
                                                                        for loss or damage caused by or re-
                   from a "breakdown" to equipment
                                                                        sulting from a "breakdown" to that
                   that is owned, operated or con-
                                                                        "covered equipment". This can be
                   trolled by a local public or private
                   utility or distributor that directly                 done by delivering or mailing a notice
                   generates, transmits, distributes                    of suspension to:
                   or provides the following utility                    1. Your last known address; or
                   services:                                            2. The address where the "covered
                   (i) "Water Supply Services";                            equipment" is located.
                   (ii) "Communication Supply Ser-                      Once suspended in this way, such in-
                         vices"; or                                     surance can only be reinstated by a
                   (iii) "Power Supply Services".                       written endorsement issued by us. If
                                                                        we suspend your insurance, you will
           (3) We will not pay under this Coverage
                                                                        get a pro rata refund of premium for
               Extension for loss or damage caused
                                                                        that "covered equipment". But the
               by or resulting from any of the follow-
                                                                        suspension will be effective even if
               ing tests:
                                                                        we have not yet made or offered a re-
               (a) A hydrostatic, pneumatic or gas                      fund.
                    pressure test of any boiler or
                    pressure vessel; or                             (8) The most we will pay under this Cov-
                                                                        erage Extension for all direct physical
               (b) An insulation breakdown test of                      loss of or damage to:
                    any type of electrical equipment.
                                                                        (a) "Diagnostic Equipment";
           (4) We will not pay under this Coverage
               Extension for loss or damage caused                      (b) "Power Generating Equipment";
               by or resulting from a change in:                            or
               (a) Temperature; or                                      (c) "Production Equipment";
               (b) Humidity;                                            caused by or resulting from a "break-
                                                                        down" to "covered equipment" in any
                as a consequence of "breakdown" to
                                                                        one occurrence is $100,000.
                "covered equipment".
                                                               j.   Interruption of Computer Operations
           (5) The following limitations in Paragraph
               A.5. do not apply to this Coverage                   (1) When the Declarations show that you
               Extension:                                               have coverage for Business Income
                                                                        and Extra Expense, you may extend
               (a) Paragraph a.(2); and
                                                                        that insurance to apply to a "suspen-
               (b) Paragraph a.(3).                                     sion" of "operations" caused by an in-
           (6) The following exclusions in Para-                        terruption of computer operations due
               graph B. Exclusions do not apply to                      to direct physical loss of or damage
               this Coverage Extension:                                 to "Electronic Data Processing Data
               (a) Paragraph 2.a.;                                      and Media" at the described premises
                                                                        caused by or resulting from a Cov-
               (b) Paragraph 2.d.(6); and                               ered Cause of Loss.



Page 18 of 39                 Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 38 of 174
                                                                                        BUSINESSOWNERS


            (2) The most we will pay under this Cov-                        or not the motor vehicle or motor-
                erage Extension is $25,000 for the                          ized conveyance is in motion; or
                sum of all covered interruptions aris-                  (b) During hitching or unhitching op-
                ing out of all Covered Causes of Loss                       erations, or when a trailer or
                occurring during each separate 12                           semi-trailer becomes accidentally
                month period of this policy beginning                       unhitched from a motor vehicle or
                with the effective date of this policy.                     motorized conveyance.
          (3) Payments made under this Coverage                     (3) The most we will pay for loss or dam-
              Extension are in addition to the appli-                   age under this Coverage Extension in
              cable Limits of Insurance.                                any one occurrence is $5,000 regard-
       k. Money Orders and Counterfeit Paper                            less of the number of described
          Currency                                                      premises, trailers or semi-trailers in-
                                                                        volved.
            When a Limit of Insurance is shown in the
            Declarations for Business Personal Prop-                (4) This insurance is excess over the
            erty at the described premises, you may                     amount due (whether you can collect
            extend that insurance to apply to loss due                  on it or not) from any other insurance
            to the good faith acceptance of:                            covering such property.
            (1) Any U.S. or Canadian post office or             m. Ordinance or Law – Increased Period
                express money order, issued or pur-                of Restoration
                porting to have been issued by any                  (1) When:
                post office or express company, if the
                                                                        (a) A Covered Cause of Loss occurs
                money order is not paid upon presen-
                                                                            to property at the described
                tation; or
                                                                            premises; and
            (2) Counterfeit United States or Cana-                      (b) The Declarations show that you
                dian paper currency;                                        have coverage for Business In-
            in exchange for merchandise, "money" or                         come and Extra Expense;
            services or as part of a normal business
                                                                        you may extend that insurance to ap-
            transaction.
                                                                        ply to the amount of actual loss of
       l.   Non-Owned Detached Trailers                                 Business Income you sustain and
            (1) When a Limit of Insurance is shown                      reasonable and necessary Extra Ex-
                in the Declarations for Business Per-                   pense you incur during the increased
                sonal Property at the described prem-                   period of "suspension" of "operations"
                ises, you may extend that insurance                     caused by or resulting from the en-
                to apply to direct physical loss of or                  forcement of any ordinance or law
                damage to trailers or semi-trailers                     that:
                that you do not own, provided that:                     (a) Regulates the construction, repair
                (a) The trailer or semi-trailer is used                     or replacement of any property;
                     in your business;                                  (b) Requires the tearing down or re-
                (b) The trailer or semi-trailer is in                       placement of any parts of prop-
                     your care, custody or control at                       erty not damaged by a Covered
                     the described premises; and                            Cause of Loss; and
                (c) You have a contractual responsi-                    (c) Is in force at the time of loss.
                     bility to pay for loss of or damage            (2) This Coverage Extension applies only
                     to the trailer or semi-trailer.                    to the period that would be required,
            (2) We will not pay for loss or damage                      with reasonable speed, to recon-
                that occurs:                                            struct, repair or replace the property
                (a) While the trailer or semi-trailer is                to comply with the minimum require-
                    attached to any motor vehicle or                    ments of the ordinance or law.
                    motorized conveyance, whether                   (3) This Coverage Extension does not
                                                                        apply to:



MP T1 02 02 05                 Copyright, The Travelers Indemnity Company, 2004                 Page 19 of 39
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 39 of 174
BUSINESSOWNERS


                (a) Loss due to an ordinance or law                     to apply to direct physical loss of or
                    that:                                               damage to personal effects owned
                    (i) You were required to comply                     by:
                         with before the loss, even if                  (a) You; or
                         the property was undam-                        (b) Your officers, partners, "mem-
                         aged; and                                          bers", "managers", "employees",
                    (ii) You failed to comply with; or                      directors or trustees;
                (b) Costs associated with the en-                       caused by or resulting from a Cov-
                    forcement of any ordinance or                       ered Cause of Loss.
                    law that requires any insured or
                                                                    (2) Such property must be located at a
                    others to test for, monitor, clean
                                                                        described premises.
                    up, remove, contain, treat, detox-
                    ify or neutralize, or in any way re-            (3) The most we will pay for loss or dam-
                    spond to, or assess the effects of                  age under this Coverage Extension in
                    "pollutants".                                       any one occurrence is $25,000 at
                                                                        each described premises.
           (4) Paragraph B.1.a., does not apply to
               this Coverage Extension.                            (4) Payments under this Coverage Ex-
                                                                       tension are in addition to the applica-
           (5) The most we will pay for loss under
                                                                       ble Limits of Insurance.
               this Coverage Extension in any one
               occurrence is $25,000 at each de-                p. Signs
               scribed premises.                                    (1) If:
          (6) Payments made under this Coverage                         (a) You are the building owner; and
              Extension are in addition to the appli-
                                                                        (b) A Limit of Insurance is shown in
              cable Limits of Insurance.
                                                                            the Declarations for Building;
       n. Outdoor Property
                                                                        at the described premises, you may
           (1) When a Limit of Insurance is shown                       extend that insurance to apply to di-
               in the Declarations for Building or                      rect physical loss of or damage to
               Business Personal Property at the                        outdoor signs attached to the build-
               described premises, you may extend                       ing, or on or within 1,000 feet of the
               that insurance to apply to direct                        described premises, caused by or re-
               physical loss of or damage to the fol-                   sulting from a Covered Cause of
               lowing types of outdoor property at                      Loss.
               that described premises caused by or
               resulting from a Covered Cause of                    (2) If:
               Loss:                                                    (a) You are a tenant;
               (a) Radio or television antennas (in-                    (b) A Limit of Insurance is shown in
                   cluding microwave or satellite                           the Declarations for Business
                   dishes) and their lead-in wiring,                        Personal Property; and
                   masts or towers; or                                  (c) You own or are contractually ob-
               (b) Bridges, walks, roadways, patios                         ligated to repair or replace out-
                   and other paved surfaces.                                door signs;
          (2) The most we will pay for loss or dam-                     at the described premises, you may
              age under this Coverage Extension in                      extend that insurance to apply to di-
              any one occurrence is $10,000 at                          rect physical loss of or damage to
              each described premises.                                  outdoor signs attached to the build-
       o. Personal Effects                                              ing, or on or within 1,000 feet of the
                                                                        described premises, caused by or re-
           (1) When a Limit of Insurance is shown                       sulting from a Covered Cause of
               in the Declarations for Business Per-                    Loss.
               sonal Property at the described prem-
               ises, you may extend that insurance



Page 20 of 39                  Copyright, The Travelers Indemnity Company, 2004              MP T1 02 02 05
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 40 of 174
                                                                                          BUSINESSOWNERS


       q. Spoilage – Consequential Loss                                       service of such non-owned build-
            (1) When a Limit of Insurance is shown                            ing.
                in the Declarations for Business Per-                 (2) We will not pay under this Coverage
                sonal Property at the described prem-                     Extension for loss or damage:
                ises, you may extend that insurance                       (a) Caused by or resulting from fire
                to apply to consequential loss to your                        or explosion; or
                Business Personal Property caused
                by a change in:                                           (b) To glass (other than glass build-
                                                                              ing blocks) or to any lettering, or-
                (a) Temperature; or                                           namentation or burglar alarm
                 (b) Humidity;                                                tape on glass.
                 caused by or resulting from a Cov-                   (3) This Coverage Extension applies only
                 ered Cause of Loss to any of the fol-                    if you are a tenant and you are con-
                 lowing types of equipment situated                       tractually obligated to insure this ex-
                 within the building at the described                     posure.
                 premises:                                        s. Valuable Papers and Records
                 (a) Refrigerating;                                   (1) When a Limit of Insurance is shown
                 (b) Cooling;                                             in the Declarations for Business Per-
                 (c) Humidifying;                                         sonal Property at the described prem-
                                                                          ises, you may extend that insurance
                 (d) Air-conditioning;
                                                                          to apply to direct physical loss of or
                 (e) Heating;                                             damage to "valuable papers and re-
                 (f) Generating or converting power;                      cords", that:
                     or                                                   (a) You own; or
                 (g) Connections, supply or transmis-                     (b) Are owned by others, but in your
                     sion lines and pipes associated                           care, custody or control;
                     with the above equipment.                            caused by or resulting from a Cov-
            (2) With respect to this Coverage Exten-                      ered Cause of Loss.
                sion, "breakdown" to "covered equip-                  (2) This Coverage Extension includes
                ment" will not be considered a Cov-                       the cost to research, replace or re-
                ered Cause of Loss, even if otherwise                     store the lost information on "valuable
                covered elsewhere in this Coverage                        papers and records" for which dupli-
                Form.                                                     cates do not exist.
            (3) Paragraphs       B.2.d.(7)(a)      and                (3) The following exclusions apply to this
                B.2.d.(7)(b) do not apply to this Cov-                    Coverage Extension:
                erage Extension.
                                                                          (a) We will not pay for any loss or
       r.   Theft Damage to Rented Property                                   damage to "valuable papers and
            (1) When a Limit of Insurance is shown                            records" caused by or resulting
                in the Declarations for Business Per-                         from any errors or omissions in
                sonal Property at the described prem-                         processing or copying. But if er-
                ises, you may extend that insurance                           rors or omissions in processing or
                to apply to direct physical loss of or                        copying results in fire or explo-
                damage to the following caused by or                          sion, we will pay for the resulting
                resulting by "theft" or attempted                             loss or damage caused by that
                "theft":                                                      fire or explosion.
                (a) That part of a building you oc-                       (b) Paragraph B.1.b. Earth Move-
                     cupy, but do not own, which con-                         ment;
                     tains Covered Property; and                          (c) Paragraph B.1.c. Governmental
                (b) Property within such non-owned                            Action;
                     building used for maintenance or                     (d) Paragraph B.1.d. Nuclear Haz-
                                                                              ard;



MP T1 02 02 05                   Copyright, The Travelers Indemnity Company, 2004                 Page 21 of 39
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 41 of 174
BUSINESSOWNERS


                (e) Paragraph B.1.f. War and Military                 (a) An ordinance or law that is en-
                    Action;                                               forced even if the property has
                (f) Paragraph B.1.g. Water;                               not been damaged; or
                (g) Paragraph B.1.h. Neglect; and                     (b) The increased costs incurred to
                                                                          comply with an ordinance or law
                (h) Paragraph B.2.g.                                      in the course of construction, re-
                No other exclusions in Paragraph B.                       pair, renovation, remodeling or
                Exclusions apply to this Coverage                         demolition of property, or removal
                Extension. However, if any exclu-                         of its debris, following a physical
                sions are added by endorsement to                         loss to that property.
                this Coverage Form, such exclusions            b. Earth Movement
                will apply to this Coverage Extension.
                                                                   (1) Earthquake, including any earth sink-
           (4) The most we will pay under this Cov-                    ing, rising or shifting related to such
               erage Extension for loss of or dam-                     event;
               age to "valuable papers and records"
                                                                   (2) Landslide, including any earth sink-
               in any one occurrence while in transit
                                                                       ing, rising or shifting related to such
               or at a premises other than the de-
                                                                       event;
               scribed premises is $25,000.
                                                                   (3) Mine subsidence, meaning subsi-
           (5) The most we will pay under this Cov-
                                                                       dence of a man-made mine, whether
               erage Extension for loss of or dam-
                                                                       or not mining activity has ceased; or
               age to "valuable papers and records"
               in any one occurrence at each de-                   (4) Earth sinking (other than sinkhole col-
               scribed premises is $25,000 or the                      lapse), rising or shifting including soil
               amount shown in the Declarations for                    conditions which cause settling,
               Valuable Papers and Records,                            cracking or other disarrangement of
               whichever is greater.                                   foundations or other parts of realty.
                                                                       Soil conditions include contraction,
           (6) Payments made under this Coverage                       expansion, freezing, thawing, ero-
               Extension are in addition to the appli-                 sion, improperly compacted soil and
               cable Limits of Insurance.                              the action of water under the ground
B. EXCLUSIONS                                                          surface;
   1. We will not pay for loss or damage caused di-                all whether naturally occurring or due to
      rectly or indirectly by any of the following.                man made or other artificial causes.
      Such loss or damage is excluded regardless                   But if Earth Movement, as described in
      of any other cause or event that contributes                 Paragraphs (1) through (4) above results
      concurrently or in any sequence to the loss.                 in fire or explosion, we will pay for the
      These exclusions apply whether or not the                    loss or damage caused by that fire or ex-
      loss event results in widespread damage or                   plosion.
      affects a substantial area.
                                                                   (5) Volcanic eruption, explosion or effu-
      a. Ordinance or Law
                                                                       sion. But if volcanic eruption, explo-
           (1) The enforcement of any ordinance or                     sion or effusion results in fire or vol-
               law:                                                    canic action, we will pay for the loss
               (a) Regulating the construction, use                    or damage caused by that fire or vol-
                   or repair of any property; or                       canic action.
               (b) Requiring the tearing down of any                   Volcanic action means direct loss or
                   property, including the cost of                     damage resulting from the eruption of
                   removing its debris.                                a volcano, when the loss or damage
           (2) This exclusion, Ordinance or Law,                       is caused by:
               applies whether the loss results from:                  (a) Airborne volcanic blast or air-
                                                                            borne shock waves;




Page 22 of 39                 Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 42 of 174
                                                                                          BUSINESSOWNERS


                 (b) Ash, dust, or particulate matter;                governmental authority in hindering
                     or                                               or defending against any of these.
                 (c) Lava flow.                                 g. Water
                 All volcanic eruptions that occur                   (1) Flood, surface water, waves, tides,
                 within any 168–hour period will con-                    tidal waves, overflow of any body of
                 stitute a single occurrence.                            water, or their spray, all whether
             Volcanic action does not include the                        driven by wind or not;
             cost to remove ash, dust or particu-                    (2) Mudslide or mudflow;
             late matter that does not cause direct                  (3) Water or sewage that backs up or
             physical loss of or damage to Cov-                          overflows from a sewer, drain or
             ered Property.                                              sump; or
       c. Governmental Action                                      (4) Water under the ground surface
          Seizure or destruction of property by or-                     pressing on, or flowing or seeping
          der of governmental authority.                                through:
          But we will pay for loss or damage                            (a) Foundations, walls, floors or
          caused by or resulting from acts of de-                           paved surfaces;
          struction ordered by governmental au-                         (b) Basements, whether paved or
          thority and done at the time of a fire to                         not; or
          prevent its spread, if the fire would be
                                                                        (c) Doors, windows or other open-
          covered under this policy.
                                                                            ings;
       d. Nuclear Hazard
                                                                   all whether naturally occurring or due to
          Nuclear reaction or radiation, or radioac-               man made or other artificial causes.
          tive contamination, however caused.
                                                                   But if Water, as described in Paragraphs
          But if nuclear reaction or radiation, or ra-             (1) through (4) above results in fire, ex-
          dioactive contamination results in fire, we              plosion or sprinkler leakage, we will pay
          will pay for the loss or damage caused by                for the loss or damage caused by that
          that fire.                                               fire, explosion or sprinkler leakage.
       e. Utility Services                                      h. Neglect
            The failure or fluctuation of power or other             Neglect of an insured to use reasonable
            utility service supplied to the described                means to save and preserve property
            premises, however caused, if the cause                   from further damage at and after the time
            of the failure or fluctuation occurs away                of loss.
            from the described premises.
                                                                i.   Collapse of Buildings
            But if the failure or fluctuation of power or
            other utility service results in a Covered               Collapse of buildings meaning an abrupt
            Cause of Loss, we will pay for the loss or               falling down or caving in of a building or
            damage resulting from that Covered                       any part of a building with the result being
            Cause of Loss.                                           that the building or part of a building can-
                                                                     not be occupied for its intended purpose.
       f.   War and Military Action
                                                                     (1) This exclusion does not apply to col-
            (1) War, including undeclared or civil                        lapse of buildings if caused only by
                war;                                                      one or more of the following:
            (2) Warlike action by a military force, in-                   (a) A "specified cause of loss" or
                cluding action in hindering or defend-                        breakage of building glass;
                ing against an actual or expected at-
                                                                          (b) Decay, insect or vermin damage
                tack, by any government, sovereign
                                                                              that is hidden from view, unless
                or other authority using military per-
                                                                              the presence of such decay or in-
                sonnel or other agents; or
                                                                              sect or vermin damage is known
            (3) Insurrection, rebellion, revolution,                          to an insured prior to collapse;
                usurped power or action taken by




MP T1 02 02 05                 Copyright, The Travelers Indemnity Company, 2004                   Page 23 of 39
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 43 of 174
BUSINESSOWNERS


                (c) Weight of people or personal                         is not considered to have collapsed
                    property;                                            but is considered to be in a state of
                (d) Weight of rain that collects on a                    imminent collapse.
                    roof; or                                        (4) With respect to buildings in a state of
                (e) Use of defective material or                         imminent collapse, we will not pay for
                    methods in construction, remod-                      loss or damage unless the state of
                    eling or renovation if the collapse                  imminent collapse first manifests it-
                    occurs during the course of con-                     self during the policy period and is
                    struction, remodeling or renova-                     caused only by one or more of the
                    tion; or                                             following which occurs during the pol-
                (f) Use of defective material or                         icy period:
                    methods in construction, remod-                      (a) A "specified cause of loss" or
                    eling or renovation if the collapse                       breakage of glass;
                    occurs after construction, remod-                    (b) Weight of people or personal
                    eling, or renovation is complete                          property;
                    and is caused in part by a cause
                    of loss listed in Paragraphs (a)                     (c) Weight of rain that collects on a
                    through (d) above.                                        roof; or
                                                                         (d) Use of defective material or
                In the event collapse results in a
                Covered Cause of Loss, we will only                           methods in construction, remod-
                pay for the resulting loss or damage                          eling or renovation if the state of
                by that Covered Cause of Loss.                                imminent collapse occurs during
                                                                              the course of construction, re-
           (2) We will not pay for loss of or damage                          modeling or renovation.
               to the following types of property, if
               otherwise covered in this Coverage            2. We will not pay for loss or damage caused by
               Form under Paragraphs (1)(b)                     or resulting from any of the following:
               through (1)(f) above, unless the loss            a. Artificially generated electrical current, in-
               or damage is a direct result of the col-             cluding electric arcing that disturbs elec-
               lapse of a building:                                 trical devices, appliances or wires unless
               (a) Awnings, gutters and down-                       caused by a "specified cause of loss".
                   spouts;                                          But if artificially generated electrical cur-
               (b) Outdoor radio or television an-                  rent results in fire, we will pay for the loss
                   tennas (including microwave or                   or damage caused by that fire.
                   satellite dishes) and their lead-in          b. Delay, loss of use or loss of market.
                   wiring, masts or towers;                     c. Smoke, vapor or gas from agricultural
               (c) Fences;                                          smudging or industrial operations.
               (d) Piers, wharves and docks;                    d. (1) Wear and tear;
               (e) Beach or diving platforms or ap-                  (2) Rust, corrosion, fungus, decay, dete-
                   purtenances;                                          rioration, wet or dry rot, mold, hidden
               (f) Retaining walls;                                      or latent defect or any quality in prop-
                                                                         erty that causes it to damage or de-
               (g) Walks, roadway and other paved                        stroy itself;
                   surfaces;
                                                                     (3) Smog;
               (h) Yard fixtures; or
                                                                     (4) Settling, cracking, shrinking or ex-
               (i) Outdoor swimming pools.
                                                                         pansion;
           (3) A building or part of a building that:
                                                                     (5) Nesting or infestation, or discharge or
               (a) Is in imminent danger of abruptly                     release of waste products or secre-
                   falling down or caving in; or                         tions, by insects, birds, rodents or
               (b) Suffers a substantial impairment                      other animals;
                   of structural integrity;




Page 24 of 39                  Copyright, The Travelers Indemnity Company, 2004                 MP T1 02 02 05
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 44 of 174
                                                                                      BUSINESSOWNERS


           (6) Mechanical breakdown, including                    tems) caused by or resulting from freez-
               rupture or bursting caused by cen-                 ing, unless:
               trifugal force. But if mechanical                  (1) You do your best to maintain heat in
               breakdown results in elevator colli-                   the building or structure; or
               sion, we will pay for the loss or dam-
               age caused by that elevator collision;            (2) You drain the equipment and shut off
                                                                     the water supply if the heat is not
           (7) The following causes of loss to per-                  maintained.
               sonal property:
                                                              h. Dishonest or criminal acts by you, or any
               (a) Dampness or dryness of atmos-                 of your partners, "members", officers,
                   phere;                                        "managers",     "employees"     (including
               (b) Changes in or extremes of tem-                leased employees), directors, trustees,
                   perature;                                     authorized representatives or anyone to
               (c) Marring or scratching;                        whom you entrust the property for any
                                                                 purpose:
               (d) Changes in flavor, color, texture
                   or finish;                                     (1) Acting alone or in collusion with oth-
                                                                      ers; or
               (e) Evaporation or leakage; or
                                                                 (2) Whether or not occurring during the
           (8) Contamination by other than "pollut-
                                                                      hours of employment.
               ants".
                                                                 This exclusion does not apply to acts of
          But if an excluded cause of loss that is
                                                                 destruction by your "employees" (includ-
          listed in Paragraphs (1) through (8) above
                                                                 ing leased employees), but "theft" by "em-
          results in a "specified cause of loss",
                                                                 ployees" (including leased employees) is
          building glass breakage or "breakdown"
                                                                 not covered.
          to "covered equipment" (only if otherwise
          a Covered Cause of Loss), we will pay for           i. Voluntary parting with any property by
          the loss or damage caused by that                      you or anyone else to whom you have en-
          "specified cause of loss", building glass              trusted the property.
          breakage or "breakdown" to "covered                 j Rain, snow, sand, dust, ice or sleet to
          equipment" (only if otherwise a Covered                personal property in the open.
          Cause of Loss).                                     k. Discharge, dispersal, seepage, migration,
       e. Explosion of steam boilers, steam pipes,               release or escape of "pollutants" unless
          steam engines or steam turbines owned                  the discharge, dispersal, seepage, migra-
          or leased by you, or operated under your               tion, release or escape is itself caused by
          control. But if explosion of steam boilers,            any of the "specified causes of loss". But
          steam pipes, steam engines or steam                    if the discharge, dispersal, seepage, mi-
          turbines results in fire or combustion ex-             gration, release or escape of "pollutants"
          plosion, we will pay for the loss or dam-              results in a "specified cause of loss", we
          age caused by that fire or combustion ex-              will pay for the loss or damage caused by
          plosion. We will also pay for loss or dam-             that "specified cause of loss".
          age caused by or resulting from the ex-                This exclusion, k. does not apply to dam-
          plosion of gases or fuel within the furnace            age to glass caused by chemicals applied
          of any fired vessel or within the flues or             to the glass.
          passages through which the gases of
          combustion pass.                                    l. Default on any credit sale, loan, or similar
                                                                 transaction.
       f. Continuous or repeated seepage or leak-
          age of water, or the presence or conden-            m. Property that is missing, where the only
          sation of humidity, moisture or vapor, that            evidence of the loss or damage is a short-
          occurs over a period of 14 days or more.               age disclosed on taking inventory, or
                                                                 other instances where there is no physi-
       g. Water, other liquids, powder or molten                 cal evidence to show what happened to
          material that leaks or flows from plumb-               the property. This exclusion does not ap-
          ing, heating, air conditioning or other                ply to "money" and "securities".
          equipment (except fire protection sys-




MP T1 02 02 05               Copyright, The Travelers Indemnity Company, 2004                 Page 25 of 39
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 45 of 174
BUSINESSOWNERS


       n. Loss of property or that part of any loss,                  (1) Any cost of correcting or making
          the proof of which as to its existence or                       good the fault, inadequacy or defect
          amount is dependent on:                                         itself, including any cost incurred to
           (1) Any inventory computation; or                              tear down, tear out, repair or replace
                                                                          any part of any property to correct the
           (2) A profit and loss computation.                             fault, inadequacy or defect; or
      o. The transfer of property to a person or to
                                                                     (2) Any resulting loss or damage by a
          a place outside the described premises
                                                                         Covered Cause of Loss to the prop-
          on the basis of unauthorized instructions.
                                                                         erty that has the fault, inadequacy or
      p. Loss of "money" or "securities" caused by                       defect until the fault, inadequacy or
          or resulting from accounting or arithmetic                     defect is corrected.
          errors or omissions.
                                                              4. Business Income and Extra Expense Ex-
      q. The cost of correcting or making good the               clusions
          damage to personal property attributable
          to such property being processed, manu-                 We will not pay for:
          factured, tested, repaired, restored, re-               a. Any Extra Expense, or increase of Busi-
          touched or otherwise being worked upon.                    ness Income loss, caused by or resulting
   3. We will not pay for loss or damage caused by                   from:
      or resulting from any of the following under                    (1) Delay in rebuilding, repairing or re-
      Paragraphs a. through c. But if an excluded                         placing the property or resuming "op-
      cause of loss that is listed in Paragraphs a.                       erations", due to interference by
      and b. below results in a Covered Cause of                          strikers or other persons at the loca-
      Loss, we will pay for the resulting loss or                         tion of the rebuilding, repair or re-
      damage caused by that Covered Cause of                              placement; or
      Loss.                                                           (2) Suspension, lapse or cancellation of
      a. Weather conditions, but this exclusion                           any license, lease or contract. But if
          only applies if weather conditions contrib-                     the suspension, lapse or cancellation
          ute in any way with a cause or event ex-                        is directly caused by the "suspension"
          cluded in Paragraph B.1. above to pro-                          of "operations", we will cover such
          duce the loss or damage.                                        loss that affects your Business In-
      b. Acts or decisions, including the failure to                      come during the "period of restora-
          act or decide, of any person, group, or-                        tion" and the period of Extended
          ganization or governmental body.                                Business Income; or
      c. Faulty, inadequate or defective:                         b. Any other consequential loss.
           (1) Planning, zoning, development, sur-        C. LIMITS OF INSURANCE
               veying, siting;                               1. The most we will pay for loss or damage in
           (2) Design, specifications, workmanship,             any one occurrence is the applicable Limit of
               repair, construction, renovation, re-            Insurance shown in the Declarations, Sched-
               modeling, grading, compaction;                   ules, Coverage Forms, or endorsements.
           (3) Materials used in repair, construction,       2. Inflation Guard
               renovation or remodeling; or                     a. When a percentage for Inflation Guard is
           (4) Maintenance;                                          shown in the Declarations, the Limit of In-
                                                                     surance for property to which this cover-
           of part or all of any property on or off the
                                                                     age applies will automatically increase by
           described premises.
                                                                     that annual percentage.
           If an excluded cause of loss that is listed
           in Paragraphs (1) through (4) above re-              b. The amount of increase will be:
           sults in a Covered Cause of Loss, we will                  (1) The Limit of Insurance that applied on
           pay for the resulting loss or damage                           the most recent of the policy incep-
           caused by that Covered Cause of Loss.                          tion date, the policy anniversary date,
           But we will not pay for:                                       or any other policy change amending
                                                                          the Limit of Insurance, multiplied by



Page 26 of 39                 Copyright, The Travelers Indemnity Company, 2004                  MP T1 02 02 05
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 46 of 174
                                                                                          BUSINESSOWNERS


           (2) The percentage of annual increase                in any one occurrence is the Building Glass
               shown in the Declarations, expressed             Deductible shown in the Declarations.
               as a decimal (example: 8% is .08),            3. The Businessowners Property Coverage De-
               multiplied by                                    ductible does not apply to any of the follow-
           (3) The number of days since the begin-              ing:
               ning of the current policy year or the           a. Fire Department Service Charge;
               effective date of the most recent pol-           b. Business Income and Extra Expense;
               icy change amending the Limit of In-
               surance, divided by 365.                        c. Arson and Theft Reward; and
           Example:                                            d. Accounts Receivable.
           If:                                              4. If more than one deductible applies to loss or
                                                               damage in any one occurrence, we will apply
           The applicable Building limit is $100,000
                                                               each deductible separately. But the total of all
           The annual percentage                               deductible amounts applied in any one occur-
           increase is                           8%            rence will not exceed the largest applicable
           The number of days since                            deductible.
           the beginning of the
           policy year (or last policy                   E. PROPERTY LOSS CONDITIONS
           change) is                            146         The following conditions apply in addition to the
           The amount of increase is                         Common Policy Conditions:
           $100,000 x .08 x (146/365) =       $3,200         1. Abandonment
   3. Business Personal Property Limit – Sea-                   There can be no abandonment of any prop-
      sonal Increase                                            erty to us.
      a. The Limit of Insurance for Business Per-            2. Appraisal
         sonal Property shown in the Declarations               If we and you disagree on the value of the
         will automatically increase by 25% to pro-             property, the amount of Net Income and op-
         vide for seasonal variations.                          erating expense or the amount of loss, either
      b. This increase will apply only if the Limit of          may make written demand for an appraisal of
         Insurance shown for Business Personal                  the loss. In this event, each party will select a
         Property in the Declarations is at least               competent and impartial appraiser. The two
         100% of your average monthly values                    appraisers will select an umpire. If they can-
         during the lesser of:                                  not agree, either may request that selection
                                                                be made by a judge of a court having jurisdic-
           (1) The 12 months immediately preced-
                                                                tion. The appraisers will state separately the
               ing the date the loss or damage oc-
                                                                value of the property, the amount of Net In-
               curs; or
                                                                come and operating expense or the amount
           (2) The period of time you have been in              of loss. If they fail to agree, they will submit
               business as of the date the loss or              their differences to the umpire. A decision
               damage occurs.                                   agreed to by any two will be binding. Each
D. DEDUCTIBLES                                                  party will:
   1. We will not pay for loss or damage in any one             a. Pay its chosen appraiser; and
      occurrence until the amount of loss or dam-               b. Bear the other expenses of the appraisal
      age exceeds the Businessowners Property                        and umpire equally.
      Coverage Deductible shown in the Declara-                 If there is an appraisal, we will still retain our
      tions. We will then pay the amount of covered             right to deny the claim.
      loss or damage in excess of that Deductible.
      But we will not pay more than the applicable           3. Duties in the Event of Loss or Damage
      Limit of Insurance.                                       a. You must see that the following are done
   2. Regardless of the amount of the Busines-                       in the event of loss or damage to Covered
      sowners Property Coverage Deductible, the                      Property:
      most we will deduct from any loss or damage                    (1) Notify the police if a law may have
      under the Building Glass Coverage Extension                        been broken. This duty does not ap-



MP T1 02 02 05                Copyright, The Travelers Indemnity Company, 2004                    Page 27 of 39
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 47 of 174
BUSINESSOWNERS


                ply to loss or damage arising from                      may result in loss of or damage to
                "employee dishonesty" and "forgery"                     Covered Property.
                or alteration.                                      (9) Cooperate with us in the investigation
           (2) Give us prompt notice of the loss or                     and settlement of the claim.
               damage. Include a description of the               (10) If you intend to continue your busi-
               property involved.                                       ness, you must resume all or part of
           (3) As soon as possible, give us a de-                       your "operations" as quickly as possi-
               scription of how, when and where the                     ble.
               loss or damage occurred.                        b. We may examine any insured under oath,
           (4) Take all reasonable steps to protect                while not in the presence of any other in-
               the Covered Property from further                   sured and at such times as may be rea-
               damage, and keep a record of your                   sonably required, about any matter relat-
               expenses necessary to protect the                   ing to this insurance or the claim, includ-
               Covered Property, for consideration                 ing an insured's books and records. In the
               in the settlement of the claim. This                event of an examination, an insured's an-
               will not increase the Limit of Insur-               swers must be signed.
               ance. However, we will not pay for           4. Loss Payment – Building and Personal
               any subsequent loss or damage re-               Property
               sulting from a cause of loss that is not        a. In the event of loss or damage covered
               a Covered Cause of Loss. Also, if                   by this Coverage Form, at our option, we
               feasible, set the damaged property                  will either:
               aside and in the best possible order
                                                                    (1) Pay the value of lost or damaged
               for examination.
                                                                        property;
           (5) At our request, give us complete in-
                                                                    (2) Pay the cost of repairing or replacing
               ventories of the damaged and un-                         the lost or damaged property, subject
               damaged property. Include quantities,                    to Paragraph b. below;
               costs, values and amount of loss
               claimed.                                             (3) Take all or any part of the property at
                                                                        an agreed or appraised value; or
           (6) As often as may be reasonably re-
               quired, permit us to inspect the prop-               (4) Repair, rebuild or replace the prop-
               erty proving the loss or damage and                      erty with other property of like kind
               examine your books and records.                          and quality, subject to Paragraph b.
                                                                        below.
                Also permit us to take samples of
                damaged and undamaged property                     We will determine the value of lost or
                for inspection, testing and analysis,              damaged property, or the cost of its repair
                                                                   or replacement, in accordance with the
                and permit us to make copies from
                                                                   applicable terms of Paragraph e. below or
                your books and records.
                                                                   any applicable provision which amends or
           (7) For loss or damage from other than                  supersedes these valuation conditions.
               "employee dishonesty" or "forgery" or            b. The cost to repair, rebuild or replace does
               alteration send us a signed, sworn                  not include the increased cost attributable
               proof of loss containing the informa-               to enforcement of any ordinance or law
               tion we request to investigate the                  regulating the construction, use or repair
               claim. You must do this within 60                   of any property, except as provided in the
               days after our request. We will supply              Ordinance or Law Additional Coverage.
               you with the necessary forms.
                                                                c. We will give notice of our intentions within
           (8) For loss or damage resulting from                   30 days after we receive the proof of loss.
               "employee dishonesty" or "forgery" or
                                                                d. We will not pay you more than your finan-
               alteration, give us a detailed, sworn
                                                                   cial interest in the Covered Property.
               proof of loss within 120 days after
               you discover a loss or situation that




Page 28 of 39                 Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 48 of 174
                                                                                          BUSINESSOWNERS


       e. We will determine the value of Covered                             (i) The Limit of Insurance appli-
          Property in the event of covered loss or                                 cable to the lost or damaged
          damage as follows:                                                       property;
          (1) At replacement cost (without deduc-                            (ii) The cost to replace the lost or
              tion for depreciation), except as pro-                               damaged property with other
              vided in Paragraphs (2) through (18)                                 property:
              below.                                                               a) Of comparable material
                 (a) You may make a claim for loss or                                  and quality; and
                     damage covered by this insur-                                 b) Used for the same pur-
                     ance on an actual cash value ba-                                  pose; or
                     sis instead of on a replacement
                     cost basis. In the event you elect                      (iii) The amount actually spent
                     to have loss or damage settled                                that is necessary to repair or
                     on an actual cash value basis,                                replace the lost or damaged
                     you may still make a claim on a                               property.
                     replacement cost basis if you no-                       If a building is rebuilt at a new
                     tify us of your intent to do so                         premises, the cost described in
                     within 180 days after the loss or                       Paragraph (ii) above is limited to
                     damage.                                                 the cost which would have been
                 (b) We will not pay on a replacement                        incurred if the building had been
                     cost basis for any loss or dam-                         rebuilt at the original premises.
                     age:                                                (d) The cost of repair or replacement
                     (i) Until the lost or damaged                           does not include the increased
                          property is actually repaired                      cost attributable to enforcement
                          or replaced; and                                   of any ordinance or law regulat-
                                                                             ing the construction, use or repair
                     (ii) Unless the repairs or re-                          of any property.
                          placement are made as soon
                          as reasonably possible after               (2) If the Declarations indicate that Ac-
                          the loss or damage.                            tual Cash Value applies to Buildings
                                                                         or Business Personal Property, Para-
                     With respect to tenants' im-
                                                                         graph (1) above does not apply to the
                     provements and betterments, the
                                                                         property for which Actual Cash Value
                     following also applies:
                                                                         is indicated.
                          a) If the conditions in Para-
                               graphs (i) and (ii) above             (3) Personal Property of others at the
                               are not met, the value of                 amount for which you are liable plus
                               tenants' improvements                     the cost of labor, materials or ser-
                               and betterments will be                   vices furnished or arranged by you on
                               determined as a propor-                   personal property of others, not to
                               tion of your original cost,               exceed the replacement cost.
                               as set forth under Para-              (4) The following property at actual cash
                               graph e.(7) below; and                    value:
                          b) We will not pay for loss                    (a) Used or second-hand merchan-
                               or damage to tenants'                         dise held in storage or for sale;
                               improvements and bet-                     (b) Household furnishings; and
                               terments if others pay for
                               repairs or replacement.                   (c) Personal effects.
                 (c) We will not pay more for loss or                (5) "Fine Arts" as follows:
                     damage on a replacement cost                        (a) If there is a schedule of "fine arts"
                     basis than the least of Para-                           on file which includes a descrip-
                     graphs (i), (ii) or (iii) subject to                    tion and value of the lost or dam-
                     Paragraph (d) below:                                    aged item, we will pay the value
                                                                             as stated in the schedule for that




MP T1 02 02 05                  Copyright, The Travelers Indemnity Company, 2004                  Page 29 of 39
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 49 of 174
BUSINESSOWNERS


                    item if there is a total loss to that                are not restored or replaced, the
                    item. If there is a partial loss to an               "valuable papers and records" will be
                    item, we will pay the cost of rea-                   valued at the cost of replacement
                    sonably restoring or repairing that                  with blank material of substantially
                    item.                                                identical type.
                (b) For "fine arts" without a schedule               (9) "Stock" you have sold but not deliv-
                    on file as described in Paragraph                    ered at the selling price less dis-
                    (a) above, the value of "fine arts"                  counts and expenses you otherwise
                    will be the least of the following                   would have had.
                    amounts:
                                                                    (10) Property in transit (other than "stock"
                    (i) Market value of the lost or
                                                                         you have sold) at the amount of in-
                          damaged item at the time
                                                                         voice, including your prepaid or ad-
                          and place of loss;
                                                                         vanced freight charges and other
                    (ii) The cost of reasonably re-                      charges which may have accrued or
                          storing the lost or damaged                    become legally due from you since
                          item; or                                       the shipment. If you have no invoice,
                    (iii) The cost of replacing that lost                actual cash value will apply.
                          or damaged item with prop-                (11) "Money" at its face value.
                          erty substantially the same.
                                                                    (12) "Securities" at their value at the close
           (6) Glass at the cost of replacement with
                                                                         of business on the day the loss is dis-
               safety glazing material if required by
                                                                         covered.
               law.
                                                                    (13) Accounts Receivable as follows:
           (7) Tenants' Improvements and Better-
               ments at:                                                 (a) If you cannot accurately establish
                                                                             the amount of Accounts Receiv-
               (a) Replacement cost if you make
                                                                             able outstanding as of the time of
                   repairs promptly.
                                                                             loss, we will:
               (b) A proportion of your original cost
                                                                             (i) Determine the total of the av-
                   if you do not make repairs
                                                                                  erage monthly amounts of
                   promptly. We will determine the
                                                                                  Accounts Receivable for the
                   proportionate value as follows:
                                                                                  12 months immediately pre-
                   (i) Multiply the original cost by                              ceding the month in which
                        the number of days from the                               the loss occurs; and
                        loss or damage to the expira-                        (ii) Adjust that total for any nor-
                        tion of the lease; and                                    mal fluctuations in the
                   (ii) Divide the amount deter-                                  amount for Accounts Receiv-
                        mined in Paragraph (i) above                              able for the month in which
                        by the number of days from                                the loss occurred or for any
                        the installation of improve-                              demonstrated variance from
                        ments to the expiration of the                            the average for that month.
                        lease.                                           (b) If you can accurately establish
                        If your lease contains a re-                         the amount of Accounts Receiv-
                        newal option, the expiration                         able outstanding, that amount will
                        of the renewal option period                         be used in the determination of
                        will replace the expiration of                       loss.
                        the lease in this procedure.                     (c) The following will be deducted
               (c) Nothing, if others pay for repairs                        from the total amount of Accounts
                   or replacement.                                           Receivable, however that amount
           (8) "Valuable Papers and Records" at                              is established:
               the cost of restoration or replace-                           (i) The amount of the accounts
               ment. To the extent that the contents                              for which there was no loss;
               of the "valuable papers and records"



Page 30 of 39                   Copyright, The Travelers Indemnity Company, 2004               MP T1 02 02 05
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 50 of 174
                                                                                            BUSINESSOWNERS


                    (ii) The amount of the accounts                       termining the value of Covered Prop-
                          that you are able to re-                        erty:
                          establish or collect;                           (a) Distilled spirits;
                    (iii) An amount to allow for prob-                    (b) Wines;
                          able bad debts that you are
                          normally unable to collect;                     (c) Rectified products; or
                          and                                             (d) Beer.
                    (iv) All unearned interest and                   (18) Lottery tickets at their initial cost to
                          service charges.                                you except for winning tickets at their
          (14) "Electronic Data Processing Equip-                         redeemed value.
               ment" at replacement cost as of the              f. Our payment for loss of or damage to
               time and place of loss, without deduc-              personal property of others will only be for
               tion for physical deterioration, depre-             the account of the owners of the property.
               ciation, obsolescence or depletion.                 We may adjust losses with the owners of
               However, in the event replacement of                lost or damaged property, if other than
               "Electronic Data Processing Equip-                  you. If we pay the owners, such pay-
               ment" with identical property is im-                ments will satisfy your claims against us
               possible, the replacement cost will be              for the owners' property. We will not pay
               the cost of items that are similar to               the owners more than their financial in-
               the damaged or destroyed equipment                  terest in the Covered Property.
               and intended to perform the same                 g. We have the right but not the duty to de-
               function, but which may include tech-               fend you against suits arising from claims
               nological advances.                                 of owners of property. We will do so at
                 "Electronic Data Processing Equip-                our expense.
                 ment" that is obsolete or no longer            h. We will pay for covered loss or damage
                 used by you will be valued at actual              within 30 days after we receive the sworn
                 cash value.                                       proof of loss provided you have complied
          (15) "Electronic Data Processing Data and                with all of the terms of this policy; and
               Media" for which duplicates do not                    (1) We have reached agreement with
               exist will be valued as follows:                          you on the amount of loss; or
               (a) The cost of blank media; and                    (2) An appraisal award has been made.
               (b) Your cost to research, replace or           i. At our option, we may make a partial
                   restore the lost electronic data on             payment toward any claim, subject to the
                   lost, damaged or destroyed                      policy provisions and our normal adjust-
                   "Electronic Data Processing Data                ment process. To be considered for par-
                   and Media" but only if the lost                 tial claim payment, you must submit a
                   electronic data is actually re-                 partial sworn proof of loss with supporting
                   placed or restored.                             documentation. Any applicable policy de-
          (16) Duplicate "Electronic Data Process-                 ductibles must be satisfied before any
               ing Data and Media" at the cost of:                 partial payments are made.
               (a) Blank media; and                         5. Loss Payment – Business Income and Ex-
                                                               tra Expense
               (b) Labor to copy the electronic data,
                   but only if the electronic data is          a. The amount of Business Income loss will
                   actually copied.                                be determined based on:
          (17) The value of United States Govern-                    (1) The Net Income of the business be-
               ment Internal Revenue taxes and                           fore the direct physical loss or dam-
               custom duties and refundable state                        age occurred;
               and local taxes paid or fully deter-                  (2) The likely Net Income of the business
               mined on the following property held                      if no physical loss or damage oc-
               for sale will not be considered in de-                    curred, but not including any likely in-
                                                                         crease in Net Income attributable to



MP T1 02 02 05                Copyright, The Travelers Indemnity Company, 2004                     Page 31 of 39
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 51 of 174
BUSINESSOWNERS


                an increase in the volume of business                     the described premises or elsewhere;
                as a result of favorable business                         or
                conditions caused by the impact of                   (2) Extra Expense loss to the extent you
                the Covered Cause of Loss on cus-                         can return "operations" to normal and
                tomers or on other businesses;                            discontinue such Extra Expense.
           (3) The operating expenses, including                  d. If you do not resume "operations", or do
               payroll expenses, necessary to re-                    not resume "operations" as quickly as
               sume "operations" with the same                       possible, we will pay based on the length
               quality of service that existed just be-              of time it would have taken to resume
               fore the direct physical loss or dam-                 "operations" as quickly as possible.
               age; and
                                                                  e. We will pay for covered loss or damage
           (4) Other relevant sources of information,                within 30 days after we receive your
               including:                                            sworn proof of loss provided you have
                (a) Your financial records and ac-                   complied with all of the terms of this pol-
                    counting procedures;                             icy; and
                (b) Bills, invoices and other vouch-                  (1) We have reached agreement with
                    ers; and                                              you on the amount of loss; or
                (c) Deeds, liens or contracts.                      (2) An appraisal award has been made.
       b. The amount of Extra Expense will be de-             6. Recovered Property
          termined based on:                                     If either you or we recover any property after
           (1) All reasonable and necessary ex-                  loss settlement, that party must give the other
               penses that exceed the normal oper-               prompt notice. At your option, you may retain
               ating expenses that would have been               the property. But then you must return to us
               incurred by "operations" during the               the amount we paid to you for the property.
               "period of restoration" if no direct              We will pay the recovery expenses and the
               physical loss or damage had oc-                   expenses to repair the recovered property,
               curred. We will deduct from the total             subject to the applicable Limit of Insurance.
               of such expenses:                              7. Noncumulative Limit
               (a) The salvage value that remains                No Limit of Insurance cumulates from policy
                   of any property bought for tempo-             period to policy period.
                   rary use during the "period of res-    F. COMMERCIAL PROPERTY CONDITIONS
                   toration", once "operations" are
                   resumed; and                              1. Concealment, Misrepresentation or Fraud
               (b) Any Extra Expense that is paid               This Coverage Form is void in any case of
                   for by other insurance, except for           fraud by you. It is also void if you or any other
                   insurance that is written subject            insured, at any time, intentionally conceal or
                   to the same plan, terms, condi-              misrepresent a material fact concerning:
                   tions and provisions as this in-             a. This Coverage Form;
                   surance; and                                 b. The Covered Property;
          (2) All reasonable and necessary ex-                  c. Your interest in the Covered Property; or
              penses that reduce the Business In-
                                                                d. A claim under this Coverage Form.
              come loss that otherwise would have
              been incurred.                                 2. Control of Property
       c. We will reduce the amount of your:                    Any act or neglect of any person other than
                                                                you beyond your direction or control will not
           (1) Business Income loss, other than Ex-             affect this insurance.
               tra Expense, to the extent you can
               resume your "operations", in whole or            The breach of any condition of this Coverage
               in part, by using damaged or undam-              Form at any one or more premises will not af-
               aged property (including "stock") at             fect coverage at any premises where, at the
                                                                time of loss or damage, the breach of condi-
                                                                tion does not exist.



Page 32 of 39                 Copyright, The Travelers Indemnity Company, 2004                  MP T1 02 02 05
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 52 of 174
                                                                                          BUSINESSOWNERS


   3. Insurance Under Two or More Coverages                         (2) Within the coverage territory; and
      If two or more coverages under this Coverage              b. The coverage territory is:
      Form apply to the same loss or damage, we                     (1) The United States of America (includ-
      will not pay more than the actual amount of                       ing its territories and possessions);
      the loss or damage.
                                                                    (2) Puerto Rico; and
   4. Legal Action Against Us
                                                                  (3) Canada.
      No one may bring a legal action against us
      under this Coverage Form unless:                      9. Transfer of Rights of Recovery Against
                                                               Others to Us.
      a. There has been full compliance with all of
          the terms of this Coverage Form; and                  If any person or organization to or for whom
                                                                we make payment under this Coverage Form
      b. The action is brought within 2 years after
                                                                has rights to recover damages from another,
          the date on which the direct physical loss
                                                                those rights are transferred to us to the extent
          or damage occurred.
                                                                of our payment. That person or organization
   5. Liberalization                                            must do everything necessary to secure our
      If we adopt any revision that would broaden               rights and must do nothing after loss to impair
      the coverage under this Coverage Form with-               them. But you may waive your rights against
      out additional premium within 45 days prior to            another party in writing:
      or during the policy period, the broadened                a. Prior to a loss to your Covered Property
      coverage will immediately apply to this Cov-                  or Covered Income; or
      erage Form.
                                                                b. After a loss to your Covered Property or
   6. No Benefit to Bailee                                          Covered Income only if, at time of loss,
      No person or organization, other than you,                    that party is one of the following:
      having custody of Covered Property will                       (1) Someone insured by this insurance;
      benefit from this insurance.
                                                                    (2) A business firm:
   7. Other Insurance
                                                                        (a) Owned or controlled by you; or
      a. You may have other insurance subject to
          the same plan, terms, conditions and pro-                     (b) That owns or controls you; or
          visions as the insurance under this Cov-                  (3) Your tenant.
          erage Form. If you do, we will pay our                This will not restrict your insurance.
          share of the covered loss or damage. Our
                                                            10. Coinsurance
          share is the proportion that the applicable
          Limit of Insurance under this Coverage                If a Coinsurance percentage is shown in the
          Form bears to the Limits of Insurance of              Declarations, the following condition applies.
          all insurance covering on the same basis.             a. We will not pay the full amount of any
      b. If there is other insurance covering the                    loss if the value of Covered Property at
          same loss or damage, other than that de-                   the time of loss multiplied by the Coinsur-
          scribed in Paragraph a. above, we will                     ance percentage shown for it in the Dec-
          pay only for the amount of covered loss                    larations is greater than the Limit of In-
          or damage in excess of the amount due                      surance for the property.
          from that other insurance, whether you                     Instead, we will determine the most we
          can collect on it or not. But we will not pay              will pay using the following steps:
          more than the applicable Limit of Insur-
          ance.                                                     (1) Multiply the value of Covered Prop-
                                                                        erty at the time of loss by the Coin-
   8. Policy Period, Coverage Territory                                 surance percentage;
      Under this Coverage Form:
                                                                    (2) Divide the Limit of Insurance of the
      a. We cover loss or damage you sustain                            property by the figure determined in
          through acts committed or events occur-                       step (1);
          ring:
                                                                    (3) Multiply the total amount of the cov-
           (1) During the policy period shown in the                    ered loss, before the application of
               Declarations; and



MP T1 02 02 05                Copyright, The Travelers Indemnity Company, 2004                    Page 33 of 39
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 53 of 174
BUSINESSOWNERS


                any deductible, by the figure deter-              (2) Additional Coverages;
                mined in step (2); and                            (3) Coverage Extensions; or
           (4) Subtract the deductible from the fig-              (4) Loss or damage in any one occur-
               ure determined in step (3).                            rence totaling less than $2,500.
           We will pay the amount determined in            11. Mortgageholders
           step (4) or the limit of insurance, which-
                                                              a. The term, mortgageholder, includes trus-
           ever is less.
                                                                 tee.
           For the remainder, you will either have to
                                                              b. We will pay for covered loss of or damage
           rely on other insurance or absorb the loss
                                                                 to buildings or structures to each mort-
           yourself.
                                                                 gageholder shown in the Declarations in
           Example No. 1 (Under insurance):                      their order of precedence, as interests
           When:                                                 may appear.
           The value of the property is  $250,000             c. The mortgageholder has the right to re-
                                                                 ceive loss payment even if the mortgage-
           The Coinsurance percent
                                                                 holder has started foreclosure or similar
           for it is                          90%
                                                                 action on the building or structure.
           The Limit of Insurance for
           it is                         $112,500             d. If we deny your claim because of your
                                                                 acts or because you have failed to com-
           The Deductible is                  $250               ply with the terms of this Coverage Form,
           The amount of loss is           $40,000               the mortgageholder will still have the right
           Step (1): $250,000 x 90% = $225,000                   to receive loss payment if the mortgage-
           (the minimum amount of insurance to                   holder:
           meet your Coinsurance requirements)                    (1) Pays any premium due under this
           Step (2): $112,500/$225,000 = .50                          Coverage Form at our request if you
           Step (3): $40,000 x .50 = $20,000                          have failed to do so;
           Step (4): $20,000 - $250 = $19,750                     (2) Submits a signed, sworn proof of loss
                                                                      within 60 days after receiving notice
           We will pay no more than $19,750. The                      from us of your failure to do so; and
           remaining $20,250 is not covered.
                                                                  (3) Has notified us of any change in
           Example No. 2 (Adequate Insurance):                        ownership or occupancy or substan-
           When:                                                      tial change in risk known to the mort-
                                                                      gageholder.
           The value of the property is    $250,000
                                                                 All of the terms of this Coverage Form will
           The Coinsurance percentage                            then apply directly to the mortgageholder.
           for it is                            90%
                                                              e. If we pay the mortgageholder for any loss
           The Limit of Insurance for
                                                                 or damage and deny payment to you be-
           it is                           $225,000
                                                                 cause of your acts or because you have
           The Deductible is                   $250              failed to comply with the terms of this
           The amount of loss is            $40,000              Coverage Form:
           The minimum amount of insurance to                     (1) The mortgageholder's rights under
           meet your Coinsurance requirement is                       the mortgage will be transferred to us
           $225,000 ($250,000 x 90%).                                 to the extent of the amount we pay;
           Therefore, the Limit of Insurance in this                  and
           Example is adequate and no penalty ap-                 (2) The mortgageholder's rights to re-
           plies. We will pay no more than $39,750                    cover the full amount of the mort-
           ($40,000 amount of loss minus the de-                      gageholder's claim will not be im-
           ductible of $250).                                         paired.
       b. Coinsurance does not apply to:                              At our option, we may pay to the
                                                                      mortgageholder the whole principal
           (1) "Money" and "securities";                              on the mortgage plus any accrued in-



Page 34 of 39                Copyright, The Travelers Indemnity Company, 2004              MP T1 02 02 05
             Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 54 of 174
                                                                                           BUSINESSOWNERS


                 terest. In this event, your mortgage                 (6) The cracking of any part on any in-
                 and note will be transferred to us and                   ternal combustion gas turbine ex-
                 you will pay your remaining mortgage                     posed to the products of combustion.
                 debt to us.                                   3. "Communication Supply Services"
        f.   If we cancel this policy, we will give writ-         a. Means property supplying communication
             ten notice to the mortgageholder at least:              services, including telephone, radio, mi-
             (1) 10 days before the effective date of                crowave or television services, to the de-
                 cancellation if we cancel for your non-             scribed premises, such as:
                 payment of premium; or                               (1) Communication transmission lines,
           (2) 30 days before the effective date of                       including fiber optic transmission
               cancellation if we cancel for any other                    lines;
               reason.                                                (2) Coaxial cables; and
        g. If we elect not to renew this policy, we will              (3) Microwave radio relays, except satel-
           give written notice to the mortgageholder                      lites; and
           at least 10 days before the expiration
           date of this policy.                                   b. Does not mean overhead transmission
                                                                     lines.
G. PROPERTY DEFINITIONS
                                                               4. "Covered Equipment"
   1. "Banking Premises" means the interior of
      that portion of any building which is occupied              a. Means the following types of equipment:
      by a banking institution or similar safe deposi-                (1) Equipment designed and built to op-
      tory.                                                               erate under internal pressure or vac-
   2. "Breakdown"                                                         uum other than weight of contents;
      a. Means:                                                       (2) Electrical or mechanical equipment
                                                                          that is used in the generation, trans-
             (1) Failure of pressure or vacuum equip-                     mission or utilization of energy;
                 ment;
                                                                      (3) Fiber optic cable; and
             (2) Mechanical failure, including rupture
                 or bursting caused by centrifugal                   (4) Hoists and cranes;
                 force; or                                        b. Does not mean any:
             (3) Electrical failure including arcing;                 (1) "Electronic Data Processing Equip-
           that causes physical damage to "covered                        ment";
           equipment" and necessitates its repair or                  (2) "Electronic Data Processing Data and
           replacement; and                                               Media";
        b. Does not mean:                                             (3) Part of pressure or vacuum equip-
             (1) Malfunction, including but not limited                   ment that is not under internal pres-
                 to adjustment, alignment, calibration,                   sure of its contents or internal vac-
                 cleaning or modification;                                uum;
             (2) Leakage at any valve, fitting, shaft                 (4) Insulating or refractory material;
                 seal, gland packing, joint or connec-                (5) Pressure vessels and piping that are
                 tion;                                                    buried below ground and require the
             (3) Damage to any vacuum tube, gas                           excavation of materials to inspect,
                 tube, or brush;                                          remove, repair or replace;
             (4) Damage to any structure or founda-                   (6) Structure, foundation, cabinet or com-
                 tion supporting the "covered equip-                      partment supporting or containing the
                 ment" or any of its parts;                               "covered equipment" or part of the
                                                                          "covered equipment" including pen-
             (5) The functioning of any safety or pro-                    stock, draft tube or well casing;
                 tective device; or
                                                                      (7) Vehicle, aircraft, self-propelled equip-
                                                                          ment or floating vessel, including any




MP T1 02 02 05                   Copyright, The Travelers Indemnity Company, 2004                  Page 35 of 39
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 55 of 174
BUSINESSOWNERS


                equipment mounted on or used solely            b. Does not mean equipment used to oper-
                with any vehicle, aircraft, self-                 ate production type of:
                propelled equipment or floating ves-               (1) Machinery; or
                sel;
                                                                   (2) Equipment.
           (8) Elevator or escalator, but not exclud-
                                                            8. "Electronic Vandalism" means any acts by
               ing any electrical machine or appara-
                                                               persons, other than "employees", involving
               tus mounted on or used with this
                                                               any of the following:
               equipment; or
                                                               a. Willful or malicious destruction of com-
           (9) Equipment or any part of such equip-
                                                                   puter programs, content, instructions or
               ment manufactured by you for sale.
                                                                   other electronic or digital data stored
   5. "Diagnostic Equipment" means any:                            within computer systems; or
       a. Equipment; or                                        b. Unauthorized computer code or pro-
       b. Apparatus;                                               gramming that:
      used solely for research, diagnostic, medical,               (1) Deletes, distorts, corrupts or manipu-
      surgical, therapeutic, dental or pathological                    lates computer programs, contents,
      purposes.                                                        instructions or other electronic or digi-
                                                                       tal data, or otherwise results in dam-
   6. "Electronic Data Processing Data and Me-
                                                                       age to computers or computer sys-
      dia"
                                                                       tems or networks to which is intro-
       a. Means any of the following used in your                      duced;
          computer operations:
                                                                   (2) Replicates itself, impairing the per-
           (1) Data stored as or on, created or used                   formance of computers or computer
               on, or transmitted to or from com-                      systems or networks; or
               puter software (including systems
                                                                  (3) Gains remote control access to data
               and applications) on electronic data
                                                                      and programming within computers
               processing, recording or storage me-
                                                                      or computers systems or networks to
               dia such as hard or floppy disks, CD-
                                                                      which it is introduced, for uses other
               ROMS, tapes, drives, cells, data
                                                                      than those intended for authorized
               processing devices or any other re-
                                                                      users of the computers or computer
               positories of computer software which
                                                                      systems or networks.
               are used with electronically controlled
               equipment;                                   9. "Employee(s)"
           (2) The electronic media on which the               a. Means:
               data is stored; and                                 (1) Any natural person:
          (3) Programming records and instruc-                         (a) While in your service (and for 30
              tions used for "Electronic Data Proc-                        days after termination of service);
              essing Equipment"; and                                   (b) Whom you compensate directly
      b. Does not mean "Valuable Papers and                                by salary, wages or commissions;
          Records".                                                        and
   7. "Electronic Data Processing Equipment"                           (c) Whom you have the right to direct
      a. Means any of the following equipment                              and control while performing ser-
          used in your operations:                                         vices for you;
           (1) Electronic data processing equip-                   (2) Any natural person employed by an
               ment, facsimile machines, word proc-                    employment contractor while that
               essors, multi-functional telephone                      person is subject to your direction
               equipment and laptop and portable                       and control and performing services
               computers; and                                          for you excluding, however, any such
                                                                       person while having care and custody
           (2) Any component parts and peripherals                     of property outside the premises; or
               of such equipment, including related
               surge protection devices; and



Page 36 of 39                 Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05
             Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 56 of 174
                                                                                           BUSINESSOWNERS


            (3) Your directors or trustees while acting       15. "Manager" means a person serving in a di-
                 as a member of any of your elected               rectorial capacity for a limited liability com-
                 or appointed committees to perform               pany.
                 on your behalf specific, as distin-          16. "Member" means an owner of a limited liabil-
                 guished from general, directorial acts;          ity company represented by its membership
                 and                                              interest, who also may service as a "man-
       b. Does not mean any agent, broker, person                 ager".
            leased to you by a labor leasing firm, fac-       17. "Money" means currency and coins in cur-
            tor, commission merchant, consignee, in-              rent use, bank notes, travelers checks, regis-
            dependent contractor or representative of             ter checks and money orders held for sale to
            the same general character.                           the public.
   10. "Employee Dishonesty" means only dis-                  18. "Operations" means your business activities
       honest acts, committed by an "employee",                   occurring at the described premises and the
       whether identified or not, acting alone or in              tenantability of the described premises.
       collusion with other persons, except you, a
       partner, a "member", or a "manager" with the           19. "Period of Restoration"
       manifest intent to:                                        a. Means the period of time that:
       a. Cause you to sustain loss; and also                         (1) Begins:
       b. Obtain financial benefit (other than sala-                      (i) For Business Income coverage:
            ries, commissions, fees, bonuses, promo-                           a) With the date of direct physi-
            tions, awards, profit sharing, pensions or                             cal loss or damage, if the
            other employee benefits earned in the                                  Declarations show Immedi-
            normal course of employment) for:                                      ately for Period of Restora-
             (1) The "employee"; or                                                tion – Time Period; or
              (2) Any person or organization intended                          b) 72 hours after the time of di-
                   by the "employee" to receive that                               rect physical loss or damage,
                   benefit.                                                        if the Declarations show 72
   11.   "Fine Arts"                                                               hours for Period of Restora-
                                                                                   tion – Time Period; or
         a. Means paintings, etchings, pictures, tap-
                                                                          (ii) For Extra Expense coverage with
              estries, art glass windows, valuable rugs,
                                                                               the date of direct physical loss or
              statuary, marbles, bronzes, antique furni-
              ture, rare books, antique silver, porce-                         damage;
              lains, rare glass, bric-a-brac, and similar                 caused by or resulting from any Cov-
              property with historical value, or artistic                 ered Cause of Loss at the described
              merit; and                                                  premises; and
         b. Does not mean any glass that is part of a                (2) Ends on the earlier of:
              building or structure.                                     (i) The date when the property at
   12.   "Forgery" means the signing of the name of                           the described premises should be
         another person or organization with intent to                        repaired, rebuilt or replaced with
         deceive. "Forgery" does not mean a signature                         reasonable speed and similar
         which consists in whole or in part of one's                          quality; or
         own name signed with or without authority, in                   (ii) The date when business is re-
         any capacity for any purpose.                                        sumed at a new permanent loca-
   13.   "Interior of any building or structure"                              tion; and
         means all portions of the building or structure          b. Does not mean any increased period re-
         that are within the exterior facing surface ma-             quired due to the enforcement of any law
         terial of the building or structure.                        that:
   14.   "Maintenance Fees" means the regular                         (1) Regulates the construction, use or
         payment made to you by unit-owners and                           repair, or requires the tearing down of
         used to service the common property.                             any property; or




MP T1 02 02 05                  Copyright, The Travelers Indemnity Company, 2004                   Page 37 of 39
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 57 of 174
BUSINESSOWNERS


           (2) Requires any insured or others to test            b. Includes "covered equipment" that is
               for, monitor, clean up, remove, con-                 used solely with or forms an integral part
               tain, treat, detoxify or neutralize, or in           of the:
               any way respond to, or assess the ef-                 (1) Production;
               fects of "pollutants".
                                                                     (2) Process; or
       The expiration date of this policy will not cut
       short the "period of restoration".                           (3) Apparatus.
   20. "Pollutants" means any solid, liquid, gase-           24. "Rental Value" means Business Income that
       ous or thermal irritant or contaminant, includ-           consists of:
       ing smoke, vapor, soot, fumes, acids, alkalis,            a. Net Income (Net Profit or Loss before in-
       chemicals, waste, and any unhealthful or                     come taxes) that would have been
       hazardous building materials (including but                  earned or incurred as rental income from
       not limited to asbestos and lead products or                 tenant occupancy of the premises de-
       materials containing lead). Waste includes                   scribed in the Declarations as furnished
       materials to be recycled, reconditioned or re-               and equipped by you, including the fair
       claimed.                                                     rental value of any portion of the de-
   21. "Power Generating Equipment"                                 scribed premises which is occupied by
                                                                    you; and
       a. Means the following types of equipment
           or apparatus:                                         b. Continuing normal operating expenses
                                                                    incurred in connection with that premises,
           (1) Pressure;                                            including:
           (2) Mechanical; or                                       (1) Payroll; and
           (3) Electrical;                                            (2) The amount of charges which are the
          used in or associated with the generation                       legal obligation of the tenant(s) but
          of electric power; and                                          would otherwise be your obligations.
       b. Does not mean such equipment that is               25. "Securities" means all negotiable and non-
          used solely to generate emergency power                negotiable instruments or contracts repre-
          that is less than or equal to 1000KW.                  senting either "money" or other property and
   22. "Power Supply Services"                                   includes revenue or other stamps in current
                                                                 use, tokens, tickets and credit card slips for
       a. Means the following types of property                  sales made by you and held by you for reim-
          supplying electricity, steam or gas to the             bursement from companies issuing credit
          described premises:                                    cards, but does not include "money". Lottery
           (1) Utility generating plants;                        tickets held for sale are not securities.
           (2) Switching stations;                           26. "Specified Causes of Loss" means the fol-
           (3) Substations;                                      lowing:
           (4) Transformers; and                                 Fire; lightning; explosion; windstorm or hail;
                                                                 smoke; aircraft or vehicles; riot or civil com-
          (5) Transmission lines; and                            motion; vandalism; leakage from fire extin-
       b. Does not mean overhead transmission                    guishing equipment; sinkhole collapse; vol-
          lines.                                                 canic action; falling objects; weight of snow,
   23. "Production Equipment"                                    ice or sleet; water damage.
       a. Means any:                                             a. Sinkhole collapse means the sudden
                                                                      sinking or collapse of land into under-
           (1) Production machinery; or                               ground empty spaces created by the ac-
           (2) Process machinery;                                     tion of water on limestone or dolomite.
           that processes, shapes, forms or grinds:                   This cause of loss does not include:
                                                                      (1) The cost of filling sinkholes; or
           (1) Raw materials;
                                                                     (2) Sinking or collapse of land into un-
           (2) Materials in process; or
                                                                         derground man-made cavities.
           (3) Finished products; and




Page 38 of 39                  Copyright, The Travelers Indemnity Company, 2004                MP T1 02 02 05
             Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 58 of 174
                                                                                            BUSINESSOWNERS


         b. Falling objects does not include loss of or               ant. Such building is vacant when it does
            damage to:                                                not contain enough business personal
             (1) Personal Property in the open; or                    property to conduct customary opera-
                                                                      tions.
             (2) The "interior of a building or struc-
                 ture", or property inside a building or          (2) When this policy is issued to the owner or
                 structure, unless the roof or an out-                general lessee of a building, building
                                                                      means the entire building. Such building
                 side wall of the building or structure is
                                                                      is vacant unless at least 31% of its total
                 first damaged by a falling object.
                                                                      square footage is:
         c. Water damage means accidental dis-
                                                                      (a) Rented to a lessee or sub-lessee and
              charge or leakage of water or steam as
                                                                          used by the lessee or sub-lessee to
              the direct result of the breaking apart or
                                                                          conduct its customary operations; or
              cracking of any part of a system or appli-
              ance (other than a sump system including                (b) Used by the building owner to con-
              its related equipment and parts) that is lo-                duct customary operations.
              cated on the described premises and              31. "Valuable Papers and Records"
              contains water or steam.
                                                                   a. Means inscribed, printed or written:
   27.   "Stock" means merchandise held in storage
                                                                      (1) Documents;
         or for sale, raw materials and in-process or
         finished goods, including supplies used in                   (2) Manuscripts; or
         their packing or shipping.                                   (3) Records;
   28.   "Suspension" means:                                           including abstracts, books, deeds, draw-
         a. The partial or complete cessation of your                  ings, films, maps or mortgages; and
              business activities; or                              b. Does not mean "money" or "securities" or
         b. That a part or all of the described prem-                  "Electronic Data Processing Data and
              ises is rendered untenantable.                           Media".
   29.   "Theft" means any act of stealing.                    32. "Water Supply Services" means the follow-
   30.   "Vacant" means the following:                             ing types of property supplying water to the
                                                                   described premises:
         (1) When this policy is issued to a tenant,
              and with respect to that tenant's interest           a. Pumping stations; and
              in Covered Property, building means the              b. Water mains.
              unit or suite rented or leased to the ten-




MP T1 02 02 05                   Copyright, The Travelers Indemnity Company, 2004                Page 39 of 39
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 59 of 174
                                                                                         BUSINESSOWNERS


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 AMENDATORY PROVISIONS – OFFICES
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
A. The BUSINESSOWNERS PROPERTY COVER-                                   Business Income or Extra Expense
   AGE SPECIAL FORM is changed as follows:                              caused by the interruption of service
   1. The following is added to Paragraph A.2.:                         to the described premises. The inter-
                                                                        ruption must result from direct physi-
      a. Radium                                                         cal loss of or damage to "Communi-
   2. The following is added to Paragraph A.7.f.:                       cation Supply Services" not on the
      a. Physicians and Dentists Personal                               described premises caused by or re-
         Property Away From Premises                                    sulting from a Covered Cause of
                                                                        Loss.
         With respect to medical, surgical, and
         dental equipment and instruments (in-                      (2) We will pay the actual loss sustained
         cluding tools, materials, supplies and sci-                    from the initial time of service(s) fail-
         entific books) owned and used by you in                        ure at the described premises but
         the medical or dental profession and, at                       only when the service interruption at
         your option, such property belonging to                        the described premises exceeds 24
         others and used in your profession, this                       hours immediately following the direct
         insurance applies while such property is                       physical loss or damage. Coverage
         away from the described premises.                              does not apply to any reduction of in-
                                                                        come after service has been restored
   3. The following is added to Paragraph A.7.:                         to your premises.
      a. Communication Supply Services –                            (3) With respect to this Coverage Exten-
         Time Element                                                   sion, Paragraph G.3.b. is deleted.
         (1) When the Declarations show that you                    (4) The most we will pay for loss under
               have coverage for Business Income                        this Coverage Extension in any one
               and Extra Expense, you may extend                        occurrence is $25,000 at each de-
               that insurance to apply to the loss of                   scribed premises.




MP T1 05 02 05                Copyright, The Travelers Indemnity Company, 2004                      Page 1 of 1
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 60 of 174
                                                                                        BUSINESSOWNERS


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            CONDOMINIUM COMMERCIAL UNIT-OWNERS
                         COVERAGE
This endorsement modifies insurance provided under the following:
        BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
A. The BUSINESSOWNERS PROPERTY COVER-                               But we will not pay more than $1,000 per
   AGE SPECIAL FORM is changed as follows:                          assessment that results from a deductible
   1. The following is added to Paragraph A.1.b.:                   in the insurance purchased by the Con-
                                                                    dominium Association.
      Fixtures, improvements and alterations mak-
      ing up part of the building and owned by you.             (2) We will not pay for a Loss Assessment
                                                                    that arises from any one occurrence until
   2. The following is added to Paragraph A.2.:                     the amount of Loss Assessment exceeds
      Any of the following types of property con-                   $250. We will then pay the amount of
      tained within a unit, regardless of ownership,                Loss Assessment in excess of $250, up
      if your Condominium Association Agreement                     to the limit(s) described in Paragraph (1)
      requires the Association to insure it:                        above.
      (1) Fixtures, improvements and alterations                (3) The Businessowners Property Coverage
           that are a part of the building; and                     Deductible as shown in the Declarations
      (2) Appliances such as those used for refrig-                 does not apply to this Additional Cover-
           eration, ventilating, cooking, dishwashing,              age.
           laundering, security or housekeeping.                (4) This Additional Coverage applies only to
   3. The following is added to Paragraph A.6.:                     condominium units at described prem-
                                                                    ises.
      Loss Assessment Coverage
                                                             4. The following is added to Paragraph E.:
      (1) We will pay for your share of any as-
           sessment charged to all unit-owners by               The Condominium Association may have
           the Condominium Association when as-                 other insurance covering the same property
                                                                as this insurance. If it does we will pay the
           sessment is made as a result of direct
                                                                excess over what should have been received
           physical loss or damage caused by a
                                                                from that other property insurance. We will
           Covered Cause of Loss to property in
                                                                pay the excess whether the other insurance
           which each unit-owner has an undivided
                                                                can be collected or not.
           interest. The most we will pay for each
           assessment is $10,000.




MP T1 11 02 05                Copyright, The Travelers Indemnity Company, 2004                    Page 1 of 1
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 61 of 174
                                                                                      BUSINESSOWNERS
POLICY NUMBER: 680-7263M141-19-42                                                     ISSUE DATE: 08/02/2019

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 SEWER OR DRAIN BACK UP EXTENSION
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

                                                     SCHEDULE
   Limit of Insurance $ 100000
The following is added to Paragraph A. 7. Coverage                you may also extend that insurance to apply to
Extensions :                                                      the actual loss of Business Income you sustain
Water or Sewage Back Up and Sump Overflow                         and reasonable and necessary Extra Expense
                                                                  you incur caused by or resulting from water or
(1) When the Declarations show that you have cov-                 sewage that backs up or overflows from a sewer,
    erage for Building or Business Personal Property,             drain or sump.
    you may extend that insurance to apply to direct
    physical loss of or damage to Covered Property           (3) Paragraph B.1.g.(3) does not apply to this Cover-
    at the described premises caused by or resulting             age Extension.
    from water or sewage that backs up or overflows          (4) The most we will pay under this Coverage Exten-
    from a sewer, drain or sump.                                 sion in any one occurrence at each described
(2) When the Declarations show that you have cov-                premises is the Limit of Insurance shown in the
    erage for Business Income and Extra Expense,                 Schedule above.




MP T3 06 02 07                          © 2007 The Travelers Companies, Inc.                          Page 1 of 1
             Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 62 of 174
                                                                                                                  BUSINESSOWNERS


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 FEDERAL TERRORISM RISK INSURANCE
                          ACT DISCLOSURE
This endorsement modifies insurance provided under the following:
        BUSINESSOWNERS COVERAGE PART
The federal Terrorism Risk Insurance Act of 2002 as                     82% with respect to such Insured Losses occurring in
amended ("TRIA") establishes a program under which                      calendar year 2018.
the Federal Government may partially reimburse "In-
                                                                        81% with respect to such Insured Losses occurring in
sured Losses" (as defined in TRIA) caused by "Acts
                                                                        calendar year 2019.
Of Terrorism" (as defined in TRIA). "Act Of Terrorism"
is defined in Section 102(1) of TRIA to mean any act                    80% with respect to such Insured Losses occurring in
that is certified by the Secretary of the Treasury – in                 calendar year 2020.
consultation with the Secretary of Homeland Security
                                                                        In no event, however, will the Federal Government be
and the Attorney General of the United States – to be
                                                                        required to pay any portion of the amount of such In-
an act of terrorism; to be a violent act or an act that is
                                                                        sured Losses occurring in a calendar year that in the
dangerous to human life, property, or infrastructure;
                                                                        aggregate exceeds $100 billion, nor will any Insurer
to have resulted in damage within the United States,
                                                                        be required to pay any portion of such amount pro-
or outside the United States in the case of certain air
                                                                        vided that such Insurer has met its Insurer Deducti-
carriers or vessels or the premises of a United States
                                                                        ble. Therefore, if such Insured Losses occurring in a
Mission; and to have been committed by an individual
                                                                        calendar year exceed $100 billion in the aggregate,
or individuals as part of an effort to coerce the civilian
                                                                        the amount of any payments by the Federal Govern-
population of the United States or to influence the pol-
                                                                        ment and any coverage provided by this policy for
icy or affect the conduct of the United States Govern-
                                                                        losses caused by Acts Of Terrorism may be reduced.
ment by coercion.
                                                                        The charge for such Insured Losses under this Cover-
The Federal Government's share of compensation for
                                                                        age Part is included in the Coverage Part premium.
such Insured Losses is established by TRIA and is a
                                                                        The charge for such Insured Losses that has been in-
percentage of the amount of such Insured Losses in
                                                                        cluded for this Coverage Part is indicated below, and
excess of each Insurer's "Insurer Deductible" (as de-
                                                                        does not include any charge for the portion of such
fined in TRIA), subject to the "Program Trigger" (as
                                                                        Insured Losses covered by the Federal Government
defined in TRIA). Through 2020, that percentage is
                                                                        under TRIA:
established by TRIA as follows:
                                                                        •    4% of your total Businessowners Coverage Part
85% with respect to such Insured Losses occurring in
                                                                             premium if your primary location is in a Desig-
calendar year 2015.
                                                                             nated City (as listed below).
84% with respect to such Insured Losses occurring in
                                                                        •    2% of your total Businessowners Coverage Part
calendar year 2016.
                                                                             premium if your primary location is not in a Desig-
83% with respect to such Insured Losses occurring in                         nated City (as listed below).
calendar year 2017.




MP T3 25 01 15                      © 2015 The Travelers Indemnity Company. All rights reserved.                        Page 1 of 2
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
              Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 63 of 174
BUSINESSOWNERS




 Designated Cities are:
 Albuquerque, NM            El Paso, TX                           Miami, FL                            San Diego, CA
 Atlanta, GA                Fort Worth, TX                        Milwaukee, WI                        San Antonio, TX
 Austin, TX                 Fresno, CA                            Minneapolis, MN                      San Francisco, CA
 Baltimore, MD              Honolulu, HI                          Nashville-Davidson, TN               San Jose, CA
 Boston, MA                 Houston, TX                           New Orleans, LA                      Seattle, WA
 Charlotte, NC              Indianapolis, IN                      New York, NY                         St. Louis, MO
 Chicago, IL                Jacksonville, FL                      Oakland, CA                          Tucson, AZ
 Cleveland, OH              Kansas City, MO                       Oklahoma City, OK                    Tulsa, OK
 Colorado Springs, CO       Las Vegas, NV                         Omaha, NE                            Virginia Beach, VA
 Columbus, OH               Long Beach, CA                        Philadelphia, PA                     Washington, DC
 Dallas, TX                 Los Angeles, CA                       Phoenix, AZ                          Wichita, KS
 Denver, CO                 Memphis, TN                           Portland, OR
 Detroit, MI                Mesa, AZ                              Sacramento, CA




Page 2 of 2                     © 2015 The Travelers Indemnity Company. All rights reserved.                     MP T3 25 01 15
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 64 of 174
                                                                                                        BUSINESSOWNERS
POLICY NUMBER: 680-7263M141-19-42                                                                       ISSUE DATE: 08/02/2019

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                           ERISA COVERAGE
This endorsement modifies insurance provided under the following:
        BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
                                                           SCHEDULE
EMPLOYEE BENEFIT PLAN(S) INCLUDED AS NAMED INSUREDS:
ERIC R SHANTZER DDS


LIMIT OF INSURANCE: $            75,000
With respect to the Additional Coverage –                             (5) If two of more Plans are insured under this
Employee Dishonesty, Paragraph A.6.d. in the                              insurance, any payment we make for loss:
BUSINESSOWNERS      PROPERTY        COVERAGE                              a. Sustained by two or more Plans; or
SPECIAL FORM is changed as follows:
                                                                            b. Of commingled funds or other property of two
(1) In compliance with certain provisions of the                               or more Plans;
    Employee Retirement Income Security Act
                                                                            that arises out of one occurrence, is to be shared
    (ERISA), each "employee benefit plan" shown in
                                                                            by each Plan sustaining loss in the proportion that
    the Schedule above is added as an additional
                                                                            the Limit of Insurance required for each Plan
    insured for Employee Dishonesty coverage but                            bears to the total of those limits.
    only for loss sustained by the "employee benefit
    plan(s)".                                                         (6) The Deductible applicable       to Employee
                                                                          Dishonesty does not apply to loss sustained by
    "Employee Benefit Plan(s)" means any welfare or
                                                                          any "employee benefit plan(s)".
    pension plan shown in the Schedule that is
    subject to the Employee Retirement Income                         (7) The most we will pay for loss in any one
    Security Act of 1974 (ERISA).                                         occurrence is the applicable Limit of Insurance
                                                                          shown in the Schedule above.
(2) For purposes of this coverage, "employee" also
    includes any natural person who is:                               (8) With respect to loss sustained or discovered by
                                                                          any such Plan, the following changes are made to
    a. A    trustee,    an    officer, "employee",
                                                                          Paragraph A.6.d., Additional Coverage –
       administrator or a "manager", except an
                                                                          Employee Dishonesty, but only with respect to
       administrator or a "manager" who is an
                                                                          the ERISA Coverage endorsement:
       independent contractor, of any Plan insured
       under this insurance, and                                            a. The following replaces Paragraph (1):
    b. Your director or trustee while that person is                             (1) We will pay for loss of or damage to
       handling "money", "securities" or other                                       "money", "securities" and other personal
       property of any Plan insured under this                                       property not otherwise excluded, that you
       insurance.                                                                    own, lease or hold for others, resulting
                                                                                     directly from fraudulent or dishonest acts
(3) If any "employee benefit plan(s)" is insured jointly
                                                                                     committed by an "employee", whether
    with any other entity under this insurance, you or
                                                                                     identified or not, sole proprietor, partner
    the Plan Administrator must select a Limit of
                                                                                     or "member" acting alone or in collusion
    Insurance for Employee Dishonesty that is                                        with     other    persons    while    such
    sufficient to provide an amount of insurance for                                 "employee", sole proprietor, partner or
    each Plan that is at least equal to that required if                             "member"       is    handling     "money",
    each Plan were separately insured.                                               "securities" or other property of an
(4) If the first Named Insured in the Declarations is                                "employee benefit plan".
    an entity other than a Plan, any payment we                             b. The following replaces Paragraph (3):
    make to that Insured for loss sustained by a Plan
    will be held by that Insured for the use and benefit                         (3) We will not pay for loss caused by any
    of the Plan sustaining the loss.                                                 "employee" of yours, for whom similar
                                                                                     prior insurance has been cancelled and

MP T3 29 09 18                     © 2018 The Travelers Indemnity Company. All rights reserved.                      Page 1 of 2
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
              Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 65 of 174
BUSINESSOWNERS


              not reinstated     since     the     last   such                          had expired, we will pay for it under the
              cancellation.                                                             Employee         Dishonesty     Additional
   c. The following replaces Paragraph (7):                                             Coverage, provided:
                                                                                        (a) The Employee Dishonesty Additional
       (7) Under     this  Employee        Dishonesty
                                                                                            Coverage became effective at the
           Additional Coverage, all loss caused by:                                         time of cancellation or termination of
              (1) An individual act;                                                        the prior insurance; and
              (2) The combined total of all separate                                    (b) The loss would have been covered
                  acts whether or not related; or                                           under the Employee Dishonesty
              (3) A series of acts whether or not                                           Additional Coverage had it been in
                  related;                                                                  effect when the acts or events
                                                                                            causing the loss were committed or
              committed by an "employee", sole
                                                                                            occurred.
              proprietor, partner or "member" acting
              alone or in collusion with other persons,                      e. The following replaces Paragraph (9):
              during the Policy Period shown in the                               (9) The insurance under Paragraph (8),
              Declarations, before such Policy Period                                 above, is part of, not in addition to, the
              or both, will be considered one                                         Limits of Insurance applying to the
              occurrence.                                                             Employee        Dishonesty      Additional
   d. The following replaces Paragraph (8):                                           Coverage and is limited to the lesser of
                                                                                      the amount recoverable under:
       (8) If you, or any predecessor in interest,
           sustained loss during the period of any                                    (a) The applicable Employee Dishonesty
           prior crime coverage insurance that you                                        Additional Coverage as of its effective
           or the predecessor in interest could have                                      date; or
           recovered under that insurance, except                                       (b) The prior crime coverage insurance,
           that the time within which to discover loss                                      had it remained in effect.




Page 2 of 2                         © 2018 The Travelers Indemnity Company. All rights reserved.                  MP T3 29 09 18
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 66 of 174
                                                                                                    BUSINESSOWNERS


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      EQUIPMENT BREAKDOWN –
                   SERVICE INTERRUPTION LIMITATION
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
A. The BUSINESSOWNERS PROPERTY COVER-                                        (d) Explosion (except for steam or cen-
   AGE SPECIAL FORM is changed as follows:                                       trifugal explosion);
   1. The following is added to Paragraph A.7.                               (e) Smoke;
      Coverage Extensions i. Equipment Break-                                (f) Aircraft or vehicles;
      down:
                                                                             (g) Riot or civil commotion;
       (9) With respect to Service Interruption cov-
           erage, we will not pay under this Cover-                          (h) Vandalism;
           age Extension for loss or damage caused                           (i) Sprinkler Leakage;
           by or resulting from any of the following:                        (j) Falling objects;
           (a) Fire;                                                         (k) Weight of snow, ice or sleet;
           (b) Lightning;                                                    (l) Freezing; or
           (c) Windstorm or hail;                                            (m) Collapse




MP T3 50 11 06                      © 2007 The St. Paul Travelers Companies, Inc.                           Page 1 of 1
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 67 of 174
                                                                                               BUSINESSOWNERS


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    AMENDATORY PROVISIONS – GREEN BUILDING AND
      BUSINESS PERSONAL PROPERTY COVERAGE
                  ENHANCEMENTS
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

A. DEFINITIONS                                                                       (b) The reasonable additional cost
   As used in this endorsement:                                                          you incur to employ "green"
                                                                                         methods or processes of con-
   1. "Green" means products, materials, methods                                         struction, disposal or recycling in
      and processes that conserve natural re-                                            the course of the repair and re-
      sources, reduce energy or water consump-                                           placement of the lost or damaged
      tion, avoid toxic or other polluting emissions                                     building, in accordance with the
      or otherwise minimize the environmental im-                                        documented standards of a
      pact.                                                                              "Green Authority".
   2. "Green Authority" means a recognized au-                                   (2) The insurance provided under this
      thority on green building or green products,                                   Additional Coverage applies only if
      materials or processes.                                                        replacement cost valuation applies to
B. The BUSINESSOWNERS PROPERTY COVER-                                                the lost or damaged building and then
   AGE SPECIAL FORM is changed as follows:                                           only if the building is actually repaired
   1. The following Additional Coverages are                                         or replaced as soon as reasonably
      added:                                                                         possible after the loss or damage.

       a. Green Building         Alternatives    –    In-                        (3) The insurance provided under this
          creased Cost                                                               Additional Coverage does not apply
                                                                                     to any building that has been "vacant"
           (1) If direct physical loss or damage by a                                for more than 60 consecutive days
               Covered Cause of Loss occurs to a                                     before the loss or damage occurs.
               building that is covered property, we
               will pay for:                                                     (4) The most we will pay for the addi-
                                                                                     tional cost incurred with respect to
                 (a) The reasonable additional cost                                  each building in any one occurrence
                     you incur to repair or replace the                              under this Additional Coverage is de-
                     lost or damaged portions of the                                 termined by:
                     building using products or mate-
                     rials that:                                                     (a) Multiplying 5%; times

                     (i) Are "green" alternatives to                                 (b) The amount we would otherwise
                         the products or materials of                                    pay for the direct physical loss of
                         the lost or damaged property,                                   or damage to the building, prior to
                         in accordance with the                                          application of any applicable de-
                         documented standards of a                                       ductible.
                         "Green Authority"; and                                  (5) However, the most we will pay for the
                     (ii) Are otherwise of comparable                                additional cost incurred in any one
                          quality and function to the                                occurrence, regardless of the number
                          damaged property;                                          of buildings involved, is $25,000.
                     and




MP T3 56 02 08                            © 2007 The Travelers Companies, Inc.                                   Page 1 of 4
              Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 68 of 174
BUSINESSOWNERS


       b. Green Building Reengineering and Re-                                      (4) The most we will pay in any one oc-
          certification Expense                                                         currence under this Additional Cover-
              (1) If, as a result of direct physical loss or                            age for:
                  damage by a Covered Cause of Loss                                     (a) All expenses incurred with re-
                  to a building that is Covered Property,                                   spect to each building is 5% of
                  the pre-loss level of "green" building                                    the sum of:
                  certification by a "Green Authority" on                                     (i) The amount we pay for the
                  the building is lost, we will pay for the                                       direct physical loss of or
                  following reasonable additional ex-                                             damage to the building, in-
                  penses you incur to re-attain the pre-                                          cluding any amount paid un-
                  loss level of "green" building certifica-                                       der the Green Building Alter-
                  tion from that "Green Authority":                                               natives – Increased Cost Ad-
                  (a) The reasonable additional ex-                                               ditional Coverage; and
                      pense you incur to hire a qualified                                     (ii) The deductible amount ap-
                      engineer or other professional                                               plied to the loss payment for
                      required by the "Green Authority"                                            direct physical loss or dam-
                      to be involved in:                                                           age to the building;
                      (i) Designing, overseeing or                                      (b) All expenses incurred, regardless
                          documenting the repair or re-                                     of the number of buildings in-
                          placement of the lost or dam-                                     volved, is $25,000.
                          aged building; or
                                                                       2. The following Coverage Extensions are
                      (ii) Testing and recalibrating the                  added:
                           systems and mechanicals of
                           the lost or damaged building                     a. Green Building and Business Personal
                           to verify that the systems and                      Property Alternatives – Increased Pe-
                           mechanicals are performing                          riod of Restoration
                           in accordance with the design                            (1) If:
                           of such systems and me-                                      (a) Direct physical loss or damage by
                           chanicals or the specifica-                                      a Covered Cause of Loss occurs
                           tions of the manufacturer;                                       to a building at the described
                      and                                                                   premises or Business Personal
                  (b) The reasonable registration and                                       Property at the described prem-
                      recertification fees charged by                                       ises to which the Green Business
                      the "Green Authority".                                                Personal Property Alternatives –
                                                                                            Increased Cost Coverage Exten-
              (2) This Additional Coverage applies to                                       sion applies; and
                  the additional expenses described
                  above that you incur to achieve the                                   (b) The Declarations show that you
                  pre-loss level of "green" building certi-                                 have coverage for Business In-
                  fication in accordance with the stan-                                     come and Extra Expense;
                  dards of the "Green Authority" that                                   you may extend that insurance to in-
                  exist at the time of repair or replace-                               clude the amount of actual loss of
                  ment, even if the standards have                                      Business Income you sustain and
                  changed since the original certifica-                                 reasonable and necessary Extra Ex-
                  tion was achieved.                                                    pense you incur during the increase
              (3) The insurance provided under this                                     in the "period of restoration" that is
                  Additional Coverage does not apply                                    reasonably necessary to:
                  to any building that has been "vacant"                                      (i) Repair or replace the lost or
                  for more than 60 consecutive days                                               damaged portions of the
                  before the loss or damage occurs.                                               building or Business Personal
                                                                                                  Property (as described in
                                                                                                  Green Business Personal


Page 2 of 4                                  © 2007 The Travelers Companies, Inc.                              MP T3 56 02 08
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 69 of 174
                                                                                             BUSINESSOWNERS


                        Property Alternatives – In-                                 (c) Such loss or damage requires
                        creased Cost Coverage Ex-                                       replacement of such property, or
                        tension) using products or                                      with respect to improvements and
                        materials that:                                                 betterments, requires repair or
                        a) Are "green" alternatives                                     replacement;
                           to the products or mate-                                 you may extend that insurance to ap-
                           rials of the lost or dam-                                ply to the reasonable additional cost
                           aged property, in accor-                                 you incur to replace the lost or dam-
                           dance with the docu-                                     aged Business Personal Property, or
                           mented standards of a                                    with respect to improvements and
                           "Green Authority"; and                                   betterments, to repair or replace the
                        b) Are otherwise of compa-                                  lost or damaged portions of such im-
                           rable quality and function                               provements and betterments, using
                           to the damaged property;                                 products or materials that:
                        and                                                             (i) Are "green" alternatives to
                                                                                            the products or materials of
                    (ii) Employ "green" methods or                                          the lost or damaged property,
                         processes of construction,                                         in accordance with the
                         disposal or recycling in the                                       documented standards of a
                         course of the repair and re-                                       "Green Authority"; and
                         placement of the lost or dam-
                         aged building or Business                                      (ii) Are otherwise of comparable
                         Personal Property (as de-                                           quality and function to the
                         scribed in Green Business                                           damaged property.
                         Personal Property Alterna-                             (2) With respect to improvements and
                         tives – Increased Cost Cov-                                betterments you may also extend that
                         erage Extension), in accor-                                insurance to apply to the reasonable
                         dance with the documented                                  additional cost you incur to employ
                         standards of a "Green Au-                                  "green" methods or processes of con-
                         thority";                                                  struction, disposal or recycling in the
                    subject to a maximum of 30 addi-                                course of the repair and replacement
                    tional days from the date the "pe-                              of the lost or damaged building, in
                    riod of restoration" would other-                               accordance with the documented
                    wise have ended.                                                standards of a "Green Authority".
          (2) This Coverage Extension is included                               (3) The insurance provided under this
              in, and does not increase, the amount                                 Coverage Extension applies only if
              of coverage available based on the                                    replacement cost valuation applies to
              applicable Business Income and Ex-                                    the lost or damaged property and
              tra Expense provision shown in the                                    then only if the property is actually
              Declarations.                                                         repaired or replaced as soon as rea-
                                                                                    sonably possible after the loss or
       b. Green Business Personal Property Al-                                      damage.
          ternatives – Increased Cost
                                                                                (4) This Coverage Extension does not
          (1) If:                                                                   apply to "stock" or property of others
                 (a) The Declarations show that you                                 that is in your care, custody or con-
                     have coverage for Business Per-                                trol.
                     sonal Property; and                                        (5) The insurance provided under this
                 (b) Direct physical loss or damage by                              Coverage Extension does not apply
                     a Covered Cause of Loss occurs                                 to Business Personal Property at any
                     to covered Business Personal                                   building that has been "vacant" for
                     Property at the described prem-                                more than 60 consecutive days be-
                     ises; and                                                      fore the loss or damage occurs.



MP T3 56 02 08                           © 2007 The Travelers Companies, Inc.                                 Page 3 of 4
              Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 70 of 174
BUSINESSOWNERS


              (6) The most we will pay in any one oc-                    attain a pre-loss level of "green" building certi-
                  currence under this Coverage Exten-                    fication from a "Green Authority".
                  sion for the increased cost incurred              4. This endorsement does not apply to property
                  with respect to the damaged property                 covered under the Newly Acquired or Con-
                  to which this Coverage Extension ap-                 structed Property Additional Coverage.
                  plies is determined by:
                                                                    5. With respect to the Additional Coverages and
                 (a) Multiplying 5%; times                             Coverage Extensions of this endorsement we
                 (b) The amount we would otherwise                     will not pay for any Business Income or Extra
                     pay for the direct physical loss of               Expense loss caused by or resulting from ob-
                     or damage to the business per-                    taining "green" building certification from a
                     sonal property, prior to applica-                 "Green Authority". However, this does not
                     tion of any applicable deductible.                apply to any increase in the "period of resto-
              (7) However, the most we will pay for the                ration" required to re-attain a pre-loss level of
                  additional cost incurred in any one                  "green" building certification from a "Green
                  occurrence, regardless of the number                 Authority" as otherwise covered under the
                  of described premises involved, is                   Green Building and Business Personal Prop-
                  $25,000.                                             erty Alternatives – Increased Period of Resto-
                                                                       ration Coverage Extension.
   3. The following provision is added to the Loss
      Payment Loss Condition in Section E.4. :                      6. Under the DEFINITIONS in Section G. the
                                                                       following is added to the definition of "period
       Except as specifically provided under the:                      of restoration":
       a. Green Building Alternatives – Increased                        "Period of restoration" does not include any
          Cost Additional Coverage; and                                  increased period required to re-attain a pre-
       b. Green Building Reengineering and Re-                           loss level of "green" building certification from
          certification Expense Additional Cover-                        a "Green Authority". But this does not apply to
          age; and                                                       any increase in the "period of restoration"
       c. Green Business Personal Property Alter-                        otherwise covered under the Green Building
          natives – Increased Cost Coverage Ex-                          and Business Personal Property Alternatives
          tension;                                                       – Increased Period of Restoration Coverage
                                                                         Extension.
       the cost to repair, rebuild or replace does not
       include any increased cost incurred to re-




Page 4 of 4                               © 2007 The Travelers Companies, Inc.                           MP T3 56 02 08
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 71 of 174
                                                                                                                 BUSINESSOWNERS


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         MEDICAL AND DENTAL OFFICE ENDORSEMENT
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
A. The BUSINESSOWNERS PROPERTY COVER-                                                 part of the property at an agreed or ap-
   AGE SPECIAL FORM is changed as follows:                                            praised value. If so, you may:
   1. With respect to Business Income and Extra                                       (1) Stamp the word "Salvage" on the
      Expense, the time frame referenced in Para-                                         merchandise or its containers, if the
      graph A.3.c.(2)(b) is increased from sixty                                          stamp will not physically damage the
      consecutive days to ninety consecutive days.                                        merchandise; or
   2. Paragraph A.5.c.(2) is replaced by the follow-                                  (2) Remove the brands and labels, if do-
      ing:                                                                                ing so will not physically damage the
       (2) $5,000 for all jewelry, watches, watch                                         merchandise or its containers to
           movements, jewels, pearls, precious and                                        comply with the law.
           semi-precious stones. This limit does not                                  We will pay reasonable costs you incur to
           apply to jewelry and watches worth $500                                    perform the activity described in Para-
           or less per item.                                                          graphs (1) and (2) above. The most we
   3. The following is added to Paragraph A.5.c.:                                     will pay for these costs and the value of
                                                                                      the damaged property under this Addi-
      (4) $25,000 for all bullion, gold, silver, plati-                               tional Coverage is $25,000.
          num and other precious alloys or metals.
                                                                                      Payments under this Additional Coverage
   4. The limit applicable to the Additional Cover-                                   are subject to and not in addition to the
      age – Claim Data Expense is increased from                                      Limits of Insurance.
      $5,000 to $10,000.
                                                                                 b. Identity Fraud Expense
   5. The limit applicable to the Additional Cover-
                                                                                    (1) We will pay for Expenses incurred by
      age – Newly Acquired or Constructed
                                                                                        an Insured Person as a direct result
      Property for Business Personal Property is
                                                                                        of any one Identity Fraud first discov-
      increased from $250,000 to $500,000.
                                                                                        ered or learned of by such Insured
   6. The limit applicable to the Additional Cover-                                     Person during the policy period.
      age – Outdoor Trees, Shrubs, Plants and
                                                                                        Any act or series of acts committed
      Lawns is increased from $3,000 to $5,000.
                                                                                        by one or more persons, or in which
   7. With respect to the Additional Coverage –                                         such person or persons are aiding or
      Ordinance or Law, coverage is extended to                                         abetting others against an Insured
      include tenant's improvements and better-                                         Person, is considered to be one Iden-
      ments as described in Paragraph A.1.b.(3) if:                                     tity Fraud, even if a series of acts
       a. You are a tenant; and                                                         continues into a subsequent policy
                                                                                        period.
       b. A Limit of Insurance is shown in the Dec-
          larations for Business Personal Property                                    (2) With respect to this Additional Cover-
          at the described premises.                                                      age:
   8. The following Additional Coverages are                                                (a) Expenses means:
      added:                                                                                     (i) Costs for notarizing affidavits
       a. Brands or Labels                                                                           or similar documents attest-
                                                                                                     ing to fraud required by fi-
           If branded or labeled merchandise that is                                                 nancial institutions or similar
           Covered Property is damaged by a Cov-                                                     credit grantors or credit agen-
           ered Cause of Loss, we may take all or                                                    cies;

MP T9 92 03 06       Includes the copyrighted material of Insurance Services Office, Inc. with its permission.         Page 1 of 6
                           Includes the copyrighted material of The St. Paul Travelers Companies, Inc.
              Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 72 of 174
BUSINESSOWNERS


                    (ii) Costs for certified mail to law                                          The act of knowingly transferring
                         enforcement agencies, credit                                             or using, without lawful authority,
                         agencies, financial institu-                                             a means of identification of an In-
                         tions or similar credit gran-                                            sured Person with the intent to
                         tors;                                                                    commit, or to aid or abet another
                    (iii) Lost income resulting from:                                             to commit, any unlawful activity
                                                                                                  that constitutes a violation of fed-
                          a) Time taken off work to                                               eral law or a felony under any
                              complete fraud affidavits;                                          applicable state or local law; and
                              or
                                                                                             (c) Insured Person means:
                          b) Meeting with or talking to
                              law enforcement agen-                                               (i) For sole proprietorships;
                              cies, credit agencies or                                                  The individual who is the sole
                              legal counsel;                                                            proprietor of the Named In-
                        up to a total payment of                                                        sured shown in the Declara-
                        $5000, subject to a maximum                                                     tions;
                        of $200 per day;                                                          (ii) For partnerships;
                    (iv) Loan application fees for re-                                                  Any individual that is a part-
                         applying for a loan or loans                                                   ner of the Named Insured
                         when the original application                                                  shown in the Declarations;
                         is rejected solely because the
                                                                                                  (iii) For corporations or any other
                         lender received incorrect
                                                                                                        type of organization;
                         credit information;
                    (v) Reasonable attorney fees to:                                                    The Chief Executive Officer,
                                                                                                        and any individual who has
                        a) Defend lawsuits brought                                                      an ownership interest of at
                           against an Insured Per-                                                      least 20% of the Named In-
                           son by merchants, finan-                                                     sured shown in the Declara-
                           cial institutions or their                                                   tions; or
                           collection agencies;
                                                                                                  (iv) For religious institutions;
                        b) Remove any criminal or
                           civil judgments wrongly                                                      The individual who is the sen-
                           entered against an In-                                                       ior pastoral "employee" of the
                           sured Person; or                                                             Named Insured shown in the
                                                                                                        Declarations.
                        c) Challenge the accuracy
                           or completeness of any                                      (3) The following additional exclusions
                           information in a con-                                           apply to this Additional Coverage:
                           sumer credit report;                                              We will not pay for:
                    (vi) Charges for long distance                                           (a) Expenses incurred due to any
                         telephone calls to:                                                     fraudulent, dishonest or criminal
                        a) Merchants;                                                            act by:
                        b) Law enforcement agen-                                                  (i) An Insured Person;
                           cies;                                                                  (ii) Any person aiding or abetting
                        c) Financial institutions or                                                   an Insured Person; or
                           similar credit grantors; or
                                                                                                  (iii) Any authorized representa-
                        d) Credit agencies; or                                                          tive of an Insured Person;
                   (vii) Reasonable fees for profes-                                              whether acting alone or in collu-
                         sional financial advice or pro-                                          sion with others;
                         fessional credit advice.
                                                                                             (b) Expenses incurred that are not
                (b) Identity Fraud means:                                                        related to the identity of an indi-
                                                                                                 vidual; or


Page 2 of 6           Includes the copyrighted material of Insurance Services Office, Inc. with its permission.      MP T9 92 03 06
                            Includes the copyrighted material of The St. Paul Travelers Companies, Inc.
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 73 of 174
                                                                                                                  BUSINESSOWNERS


                 (c) Loss other than Expenses. Ac-                                d. Unauthorized Business Card Use
                     count balances which arise out of                                 We will pay for your loss of "money" or
                     fraudulent or unauthorized charg-                                 charges and costs you incur that result di-
                     es would be one example of loss                                   rectly from the unauthorized use of credit,
                     other than Expenses.                                              debit or charge cards issued in your busi-
          (4) This Additional Coverage does not                                        ness name, including:
              apply to Expenses otherwise covered                                      (1) Fund transfer cards;
              under the Unauthorized Business
              Card Use Additional Coverage.                                            (2) Charge plates; or
          (5) Regardless of the amount of the                                          (3) Telephone cards.
              Businessowners Property Coverage                                         The most we will pay under this Addi-
              Deductible shown in the Declarations,                                    tional Coverage in any one occurrence is
              the most we will deduct from any                                         $5,000.
              claim for Expenses under this Addi-                                 e. Utility Services – Direct Damage
              tional Coverage for any one Identity
              Fraud is $250.                                                           (1) We will pay for loss of or damage to
                                                                                           Covered Property caused by the in-
          (6) The most we will pay under this Addi-                                        terruption of services to the described
              tional Coverage is $15,000 for the                                           premises. The interruption must re-
              sum of all covered Expenses arising                                          sult from direct physical loss or dam-
              out of all Identity Fraud against an In-                                     age by a Covered Cause of Loss to
              sured Person discovered during each                                          the following property not on the de-
              separate 12 month period of this pol-                                        scribed premises:
              icy beginning with the effective date
              of this endorsement.                                                           (a) "Water Supply Services";

          (7) In order for coverage to be provided                                           (b) "Communication       Supply   Ser-
              under this Additional Coverage, you                                                vices"; or
              must:                                                                          (c) "Power Supply Services".
                 Send to us, within 60 days after our                                  (2) The most we will pay for loss or dam-
                 request, receipts, bills or other re-                                     age under this Additional Coverage in
                 cords that support your claim for Ex-                                     any one occurrence is $2,500 at each
                 penses under Identity Fraud cover-                                        described premises.
                 age.                                                                  (3) Payments under this Additional Cov-
       c. Lost Key Consequential Loss                                                      erage are subject to and not in addi-
          (1) We will pay for consequential loss to                                        tion to the applicable Limit of Insur-
              keys and locks if a master or grand                                          ance.
              master key is lost or damaged from a                           9. The following Coverage Extensions are
              Covered Cause of Loss. We will pay                                changed as follows:
              for:                                                                a. The limits applicable to the Coverage Ex-
                 (a) The actual cost of keys, and                                    tension – Accounts Receivable are
                 (b) Adjustment of locks to accept                                   changed as follows:
                     new keys, or                                                      (1) The limit applicable to records of ac-
                 (c) If required, new locks including                                      counts receivable while in transit or at
                     cost of their installation.                                           a premises other than the described
                                                                                           premises is increased by $250,000.
          (2) Loss or damage must be caused by
              or result from a Covered Cause of                                      (2) The limit applicable to records of ac-
              Loss including mysterious disappear-                                       counts receivable at each described
              ance.                                                                      premises is increased by $250,000.
                                                                                  b. The limit applicable to the Coverage Ex-
          (3) The most we will pay for loss or dam-
                                                                                     tension – Business Income and Extra
              age under this Additional Coverage is
              $500 at each described premises.

MP T9 92 03 06        Includes the copyrighted material of Insurance Services Office, Inc. with its permission.         Page 3 of 6
                            Includes the copyrighted material of The St. Paul Travelers Companies, Inc.
              Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 74 of 174
BUSINESSOWNERS


          Expense From Dependent Property is                                             Daily Limit basis. If you do so, the follow-
          increased from $10,000 to $25,000.                                             ing applies under this Coverage Exten-
       c. The limit applicable to the Coverage Ex-                                       sion with respect to such loss:
          tension – Business Income and Extra                                            (1) Paragraph A.3.a.(2) is replaced by
          Expense – Newly Acquired Premises is                                               the following:
          increased from $250,000 to $500,000.
                                                                                               (2) We will pay $1,000 for each
       d. Two of the limits applicable to the Cover-                                               Business Day your "operations"
          age Extension – Electronic Data Proc-                                                    are necessarily "suspended" dur-
          essing are changed as follows:                                                           ing the "period of restoration", but
          (1) The limit applicable to "Electronic                                                  not for more than 15 consecutive
              Data Processing Equipment" and to                                                    days from the date of direct
              "Electronic Data Processing Data and                                                 physical loss or damage. If your
              Media" while in transit or at a prem-                                                "operations" are necessarily
              ises other than the described prem-                                                  "suspended" for a portion of a
              ises is increased from $25,000 to                                                    Business Day, we will prorate
              $50,000.                                                                             such limit by comparing the num-
          (2) The limit applicable to loss or dam-                                                 ber of hours of such "suspension"
              age to "Electronic Data Processing                                                   to the number of hours you are
              Data and Media" caused by or result-                                                 normally open to conduct busi-
              ing from "electronic vandalism" is in-                                               ness. The "suspension" must be
              creased from $25,000 to $50,000.                                                     caused by direct physical loss of
       e. The limit applicable to the Coverage Ex-                                                 or damage to property at the de-
          tension – Ordinance or Law – In-                                                         scribed premises. The loss or
          creased "Period of Restoration" is in-                                                   damage must be caused by or
          creased from $25,000 to $50,000.                                                         result from a Covered Cause of
                                                                                                   Loss. With respect to loss of or
       f. The limits applicable to the Coverage Ex-
                                                                                                   damage to personal property in
          tension – Valuable Papers and Re-
                                                                                                   the open or personal property in
          cords are changed as follows:
                                                                                                   a vehicle, the described premises
              (1) The limit applicable to "valuable pa-                                            include the area within 1,000 feet
                  pers and records" while in transit or at                                         of the site at which the described
                  a premises other than the described                                              premises are located;
                  premises is increased by $100,000.
                                                                                         (2) With respect to this Coverage Exten-
          (2) The limit applicable to "valuable pa-                                          sion, Business Day means a period
              pers and records" at each described                                            of 24 hours beginning at 12:01 AM
              premises is increased by $100,000.                                             during which you conduct business;
       g. The following is added to the Coverage                                         (3) Paragraph A.3.d. does not apply to
          Extension – Valuable Papers and Re-                                                this Coverage Extension; and
          cords :
                                                                                         (4) This option is not available for any
          With respect to property of others cov-
                                                                                             coverage provided by the Coverage
          ered under this Coverage Extension, the
                                                                                             Extension – Civil Authority.
          owner may have other insurance covering
          the same property as this insurance. This                                 b. Computer Fraud
          insurance is intended to be primary, and                                       (1) When a Limit of Insurance is shown
          not contribute with such other insurance.                                          in the Declarations for Business Per-
   10. The following Coverage Extensions are                                                 sonal Property at the described prem-
       added:                                                                                ises, you may extend that insurance
       a. Business Income – Daily Limit Option                                               to apply to loss of or damage to Busi-
                                                                                             ness Personal Property resulting di-
          When the Declarations show that you                                                rectly from the use of any computer
          have coverage for Business Income and                                              to fraudulently cause a transfer of
          Extra Expense, you may choose to have                                              that property from inside the building
          a covered business income loss paid on a

Page 4 of 6             Includes the copyrighted material of Insurance Services Office, Inc. with its permission.    MP T9 92 03 06
                              Includes the copyrighted material of The St. Paul Travelers Companies, Inc.
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 75 of 174
                                                                                                                   BUSINESSOWNERS


                 at the described premises or "banking                                        low and not excluded in Paragraph
                 premises":                                                                   (4) below.
                 (a) To a person outside those prem-                                    (2) This Coverage Extension does not
                     ises; or                                                               apply to Perishable Stock while lo-
                 (b) To a place outside those prem-                                         cated:
                     ises.                                                                    (a) On buildings;
          (2) Paragraph B.2.o. does not apply to                                              (b) In the open; or
              this Coverage Extension.                                                        (c) In vehicles.
          (3) The most we will pay under this Cov-                                      (3) With respect to this Coverage Exten-
              erage Extension in any one occur-                                             sion, covered cause of loss means
              rence is $10,000, regardless of the                                           the following:
              number of premises involved.
                                                                                              (a) Breakdown or Contamination,
       c. Limited Building Coverage – Tenant                                                      meaning:
          Obligation
                                                                                                   (i) Change in temperature or
          (1) If:                                                                                      humidity resulting from me-
                 (a) You are a tenant;                                                                 chanical breakdown or failure
                 (b) A Limit of Insurance is shown in                                                  of refrigerating, cooling or
                     the Declarations for Business                                                     humidity control apparatus or
                     Personal Property; and                                                            equipment, only while such
                                                                                                       equipment or apparatus is at
                 (c) You are contractually obligated to                                                the described premises; or
                     repair or replace that part of a
                     building you occupy as a tenant;                                              (ii) Contamination by a refriger-
                                                                                                        ant, only while the refrigerat-
                 at the described premises, you may                                                     ing apparatus or equipment is
                 extend that insurance to apply to di-                                                  at the described premises
                 rect physical loss of or damage to                                                     shown in the schedule; or
                 that part of a building you occupy as
                 a tenant caused by or resulting from                                         (b) Power Outage, meaning change
                 a Covered Cause of Loss other than                                               in temperature or humidity result-
                 "theft" or attempted "theft".                                                    ing from complete or partial inter-
                                                                                                  ruption of electrical power, either
          (2) This Coverage Extension does not                                                    on or off the described premises,
              apply to any otherwise covered:                                                     due to conditions beyond your
                 (a) Building glass; or                                                           control.
                 (b) Tenants improvements and bet-                                      (4) The following exclusions apply to this
                     terments as described in Para-                                         Coverage Extension:
                     graph A.1.b.(3).                                                         (a) We will not pay for loss or dam-
          (3) The most we will pay under this Cov-                                                age caused directly or indirectly
              erage Extension in any one occur-                                                   by any of the following, regard-
              rence is $10,000 at each described                                                  less of any other cause or event
              premises.                                                                           that contributes concurrently or in
       d. Spoilage Coverage                                                                       any sequence to the loss:

          (1) When a Limit of Insurance is shown                                                   (i) Manual disconnecting of any
              in the Declarations for Business Per-                                                    refrigeration, cooling, heating
              sonal Property at the described prem-                                                    or humidity control system
              ises, you may extend that insurance                                                      from the source of electric
              to apply to direct physical loss of or                                                   power;
              damage to Perishable Stock caused                                                    (ii) Terminating of electric power
              by or resulting from a covered cause                                                      due to throwing or turning off
              of loss described in Paragraph (3) be-                                                    any switch or other device


MP T9 92 03 06         Includes the copyrighted material of Insurance Services Office, Inc. with its permission.          Page 5 of 6
                             Includes the copyrighted material of The St. Paul Travelers Companies, Inc.
              Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 76 of 174
BUSINESSOWNERS


                         usual to the shutting off of                                         (b) Susceptible to loss or damage if
                         electric power, on the prem-                                             the controlled temperature or
                         ises shown in the schedule                                               humidity conditions change.
                         above; or                                                      (6) The most we will pay for loss or dam-
                     (iii) Intentional decision of an                                       age under this Coverage Extension in
                           electric utility company or                                      any one occurrence is $50,000.
                           other source of electric power                          e. Utility Services – Time Element
                           not to provide sufficient
                           power or the inability of such                               (1) When the Declarations show that you
                           company or source to provide                                     have coverage for Business Income
                           sufficient power, due to lack                                    and Extra Expense, you may extend
                           of fuel, governmental order or                                   that insurance to apply to the loss of
                           lack of generating capacity to                                   Business Income or Extra Expense
                           meet the demand.                                                 caused by the interruption of service
                                                                                            to the described premises. The inter-
                 (b) Paragraph B.1.b. Earth Move-                                           ruption must result from direct physi-
                     ment;                                                                  cal loss or damage by a Covered
                 (c) Paragraph B.1.c. Governmental                                          Cause of Loss to the following prop-
                     Action;                                                                erty not on the described premises:
                 (d) Paragraph B.1.d. Nuclear Haz-                                            (a) "Water Supply Services"; or
                     ard;                                                                     (b) "Power Supply Services".
                 (e) Paragraph B.1.f. War and Military                                  (2) We will pay the actual loss sustained
                     Action;                                                                from the initial time of service(s) fail-
                 (f) Paragraph B.1.g. Water; and                                            ure at the described premises but
                 (g) Paragraph B.1.h. Neglect.                                              only when the service interruption at
                                                                                            the described premises exceeds 24
                 No other exclusions in Paragraph B.                                        hours immediately following the direct
                 Exclusions apply to this Coverage                                          physical loss or damage. Coverage
                 Extension. However, if any exclu-                                          does not apply to any reduction of in-
                 sions are added by endorsement to                                          come after service has been restored
                 this Coverage Form, such exclusions                                        to your premises.
                 will apply to this Coverage Extension.
                                                                                        (3) The most we will pay for loss under
              (5) With respect to this Coverage Exten-                                      this Coverage Extension in any one
                  sion, Perishable Stock means per-                                         occurrence is $25,000 at each de-
                  sonal property:                                                           scribed premises.
                 (a) Maintained under controlled con-
                     ditions for its preservation; and




Page 6 of 6            Includes the copyrighted material of Insurance Services Office, Inc. with its permission.   MP T9 92 03 06
                             Includes the copyrighted material of The St. Paul Travelers Companies, Inc.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 77 of 174
                                                                                 BUSINESSOWNERS
POLICY NUMBER: 680-7263M141-19-42                                                ISSUE DATE: 08/02/2019

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EMPLOYEE DISHONESTY AND FORGERY OR
                ALTERATION INCREASED LIMIT
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

A. The BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM is changed as follows:
   1. The limit applicable to the Additional Coverage – Employee Dishonesty is increased from $25,000 to
      $     100,000.
   2. The limit applicable to the Additional Coverage – Forgery or Alteration is increased from $25,000 to
      $     100,000.




MP T1 55 02 05                Copyright, The Travelers Indemnity Company, 2004                   Page 1 of 1
                  Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 78 of 174
                                                                                                    BUSINESSOWNERS
     POLICY NUMBER: 680-7263M141-19-42                                                              ISSUE DATE: 08/02/2019

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    CAUSES OF LOSS – BROAD FORM FLOOD
     This endorsement modifies insurance provided under the following:
             BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM

     A. Schedule 001 of 001
       Premises      Building    Coverage             Occurrence            Annual Aggregate
       Loc. No.      Number      Symbols                Limit                Location Limit              Deductible
         001              001      2, 3           $           250,000 $                   250,000       Refer to Policy
                                                                                                        Deductible below




Annual Aggregate Policy Limit $ 250,000                                        Policy Deductible $ 5,000




     B. DESCRIPTION OF COVERAGE SYMBOLS                                   4.   Water or sewage that backs up or overflows
         Coverage(s) to which this endorsement applies                         from a sewer, drain or sump;
         are identified by the following symbols:                         all whether naturally occurring or due to man-
         1. = Building;                                                   made or other artificial causes.

         2. = Business Personal Property;                            D. EXCLUSIONS, LIMTAITIONS AND RELATED
                                                                        PROVISIONS
         3. = Business Income and Extra Expense.
                                                                          1. The Water Exclusion does not apply to the in-
     C. COVERED CAUSES OF LOSS                                               surance provided under this endorsement. All
         Covered Causes of Loss and "specified cause of                      other Exclusions and Limitations apply to the
         loss" are revised to include "Flood" as a Covered                   insurance provided under this endorsement.
         Cause of Loss only for Premises Location, Build-                    For example, loss caused directly or indirectly
         ing Number(s) and Coverage(s) for which a Cov-                      by a cause of loss excluded under the Earth
         erage Symbol(s) is shown, as indicated in the                       Movement Exclusion, such as landslide or
         above Schedule.                                                     earth sinking, rising or shifting, is excluded
                                                                             even if the landslide or earth sinking, rising or
         "Flood" means:
                                                                             shifting is attributable to "Flood".
         1. Surface water, waves, tides, tidal waves,
                                                                          2. To the extent that a tsunami causes the over-
            overflow of any body of water, or their spray,
                                                                             flow of tidal waters, the exclusion of earth-
            all whether driven by wind or not;
                                                                             quake, in the Earth Movement Exclusion,
         2. Mudslide or mudflow;                                             does not apply to insurance provided under
         3. Water under the ground surface pressing on,                      this endorsement.
            or flowing or seeping through:                                3. The following EXCLUSIONS are added with
             a. Foundations, walls, floors or paved sur-                     respect to coverage provided by this en-
                faces;                                                       dorsement:
             b. Basements, whether paved or not; or                            a. We will not pay for any loss or damage
                                                                                  caused by or resulting from any "Flood"
             c. Doors, windows or other openings;
                                                                                  that begins at a covered premises before


     MP T1 72 04 09                 © 2010 The Travelers Indemnity Company. All rights reserved.                 Page 1 of 4
              Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 79 of 174
BUSINESSOWNERS


              or within 72 hours after the inception date                1. We will pay your expense to remove debris of
              of this endorsement or to any additional                      Covered Property and other debris that is on
              buildings, increase in limits or reduction in                 the described premises, when such debris is
              deductibles within 72 hours of your re-                       caused by or results from "Flood". However,
              quest.                                                        we will not pay to remove deposits of mud or
       b. We will not pay for the cost of restoring,                        earth from the grounds of the Premises Loca-
          recovering or de-watering land or to loss                         tions.
          resulting from the time required to re-                        2. We will also pay the expense to remove de-
          store, recover or de-water land.                                  bris of Covered Property that has floated or
   4. The following LIMITATION is added with re-                            been hurled off the Premises Locations.
      spect to coverage provided by this endorse-                        3. This coverage for Debris Removal, as set
      ment:                                                                 forth above, does not increase the applicable
       EXCESS OF LOSS LIMITATION                                            Limit of Insurance for "Flood". Therefore, the
                                                                            most we will pay for the total of debris re-
       a. The following EXCESS OF LOSS LIMI-                                moval and loss or damage to Covered Prop-
          TATION applies to Covered Property at                             erty is the Limit of Insurance for "Flood" that
          any building shown in the above Sched-                            applies to the Covered Property at the af-
          ule, including locations for which cover-                         fected Premises Locations covered under this
          age is provided under the Newly Acquired                          endorsement.
          or Constructed Property Additional Cov-
          erage, situated in whole or in part within                G. ADDITIONAL PROPERTY NOT COVERED
          Flood Zone A, or Flood Zone(s) prefixed                        1. The following property is added to PROP-
          A, Flood Zone V or Flood Zone(s) pre-                             ERTY NOT COVERED with respect to cover-
          fixed V as classified under the National                          age provided by this endorsement. Covered
          Flood Insurance Program.                                          property does not include:
              We will pay only for the amount of loss in                      a. Fences;
              excess of the maximum amount of insur-                          b. Retaining walls that are not attached to
              ance permitted under the provisions of
                                                                                 buildings;
              the National Flood Insurance Act of 1968
              (or any subsequent amendment) applica-                          c. Outdoor swimming pools;
              ble to the property to which the loss oc-                       d. Bulkheads, piers, pilings, wharves or
              curs. This provision applies whether or                            docks;
              not you have purchased or maintained
                                                                              e. The cost of excavations, grading, back
              such insurance.
                                                                                 filling or filling necessary due to repair of
       b. This provision does not apply to loss                                  buildings; or
          which cannot be covered under provi-
          sions of the above Act or amendments. If                            f.   Boat houses and open structures, and
          we pay for loss subject to this provision,                               any property in or on the foregoing, if the
          the benefit of any recovery or salvage on                                structure is located on or over a body of
          such loss is ours to the extent of our pay-                              water.
          ment.                                                     H. DEDUCTIBLE
       c. The DEDUCTIBLE provisions below are                            The following provisions are added with respect
          in addition to any applicable Excess of                        to Building and Business Personal Property cov-
          Loss Limitation.                                               erage under this endorsement:
E. COINSURANCE                                                           1. We will not pay for loss or damage in any one
   The Coinsurance Commercial Property Condition                            occurrence until the total amount of loss or
   does not apply to this endorsement.                                      damage for all coverages exceeds the appli-
                                                                            cable Deductible(s) shown in the above
F. ADDITIONAL COVERAGES                                                     Schedule. We will then pay the amount of
   With respect to "Flood" Coverage, the Debris                             loss or damage in excess of the Deductible(s)
   Removal Additional Coverage (and any Debris                              up to the applicable Limits of Insurance.
   Removal Additional Amount of Insurance pro-                           2. We will not pay for loss or damage in any one
   vided by any endorsement) is replaced by the fol-                        occurrence until the total amount of loss or
   lowing:                                                                  damage for all coverages, regardless of the


Page 2 of 4                        © 2010 The Travelers Indemnity Company. All rights reserved.              MP T1 72 04 09
             Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 80 of 174
                                                                                                     BUSINESSOWNERS


         number of premises, exceeds the Policy De-                          a. The applicable Occurrence Limit of Insur-
         ductible shown in the above Schedule. We                               ance;
         will then pay the amount of loss or damage in
                                                                             b. The remaining portion of any applicable
         excess of the Deductible up to the applicable
                                                                                Annual Aggregate Location Limit of In-
         Limits of Insurance.                                                   surance; or
I.   Business Income And Extra Expense Period
                                                                             c. The remaining portion of the Annual Ag-
     of Restoration
                                                                                gregate Policy Limit of Insurance.
     The following provision is added with respect to
     Business Income coverage under this endorse-                       3. The Limit of Insurance that applies to cover-
     ment:                                                                 age under this endorsement also applies to
                                                                           Business Income and Extra Expense if shown
     With respect to the "period of restoration", we will                  in the Schedule above for the applicable
     only pay for loss you sustain after 72 consecutive                    Premises Location and Building Number. If a
     hours following direct physical loss or damage                        symbol is not indicated in the above Schedule
     caused by or resulting from "Flood". We will then                     there is no Business Income and Extra Ex-
     pay the amount of loss or damage in excess of                         pense coverage for the applicable Premises
     the 72 consecutive hours, up to the Limit of Insur-                   Location/Building number(s).
     ance.
                                                                        4. If a Cause of Loss (such as fire) is covered by
J. LIMITS OF INSURANCE                                                     means of an exception to the Water Exclu-
     1. The following Limits of Insurance apply if a                       sion, we will also pay for the loss or damage
        dollar amount is shown in the Schedule                             caused by that other Covered Cause of Loss.
        above for such limit.                                              But the most we will pay, for the total of all
                                                                           loss or damage caused by "Flood" and other
         a. Occurrence L imit                                              Covered Cause of Loss, is the Limit of Insur-
             The applicable Occurrence Limit(s) of In-                     ance applicable to such other Covered Cause
             surance shown in the Schedule above                           of Loss.
             applies to any one occurrence, even if the                      We will not pay the sum of the two limits
             loss involves more than one coverage.                           ("Flood" and other Covered Cause of Loss).
             Amounts payable under any Additional
                                                                             Example-Ensuing Loss
             Coverage or Coverage Extensions do not
             increase the Occurrence Limit(s) of In-                         A building is damaged by "Flood", and by Fire
             surance. This limit is part of, and does not                    which is caused by the "Flood". The value of
             increase, the Limits of Insurance that ap-                      the damaged building is $1,000,000. The
             ply under this Coverage Form.                                   Limit of Insurance applicable to the building is
                                                                             $800,000. The Limit of Insurance for "Flood"
         b. Annual Aggregate Location Limit                                  is $400,000. The "Flood" Deductible amount
             The applicable Annual Aggregate Loca-                           is $25,000.
             tion Limit(s) shown in the Schedule above                       The damage due to "Flood" is $500,000
             applies, regardless of the number of oc-
             currences, to all loss occurring in any one                     The damage due to Fire is $500,000
             policy year commencing with the incep-                          Payment for "Flood" damage is $400,000
             tion or anniversary date of this endorse-                       ($500,000 damage minus $25,000 "Flood"
             ment, whichever is less.                                        deductible = $475,000; Limit is $400,000)
         c. Annual Aggregate Policy Limit                                    Payment for Fire damage is $400,000
                                                                             ($500,000 damage capped at the difference
             The Annual Aggregate Policy Limit shown
                                                                             between the Basic Limit and the "Flood"
             in the Schedule above applies, regardless
                                                                             Limit)
             of the number of occurrences or prem-
             ises, for all loss occurring in any one pol-                    Total Loss Payment is $800,000.
             icy year commencing with the inception or             K. The limit applicable to Newly Acquired or Con-
             anniversary date of this endorsement,                    structed Property Additional Coverage, and with
             whichever is less.                                       respect to otherwise covered Business Income
     2. The most we will pay for loss caused by any                   and Extra Expense-Newly Acquired Premises
        "Flood" is the lesser of:                                     Coverage Extension, is replaced with the follow-
                                                                      ing provision:



MP T1 72 04 09                    © 2010 The Travelers Indemnity Company. All rights reserved.                  Page 3 of 4
              Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 81 of 174
BUSINESSOWNERS


   The most we will pay for loss or damage under                       1. A period of continued rising or overflow of any
   Newly Acquired or Constructed Property Addi-                           river(s), stream(s) or any body of water and
   tional Coverage or under Business Income and                           the subsidence of same within the banks of
   Extra Expense-Newly Acquired Premises Cover-                           such river(s), stream(s) or bodies of water; or
   age Extension under this endorsement is a total                     2. Any one disturbance resulting in any tidal
   of $100,000 in any one occurrence and in any                           wave, series of tidal waves or any overflow of
   one policy year.                                                       tidal waters that occur within any 168 hour
   With respect to Flood Coverage, the Additional                         period.
   Coverage for Newly Acquired or Constructed
                                                                       Should any time period referred to above extend
   Property or for Coverage Extension Business In-                     beyond the expiration date of this policy and any
   come and Extra Expense-Newly Acquired Prem-                         loss commence prior to expiration, we will pay all
   ises is amended by adding the following:                            such "Flood" losses occurring during such period
   With respect to Flood Coverage, this Additional                     as if such period fell entirely within the term of this
   Coverage and Coverage Extension does not ap-                        policy. However, we will not pay for any loss or
   ply to any building or structure that is not fully en-              damage caused by "Flood" occurring at the cov-
   closed by walls and roof.                                           ered premises before the effective date and time
L. Each loss by "Flood" shall constitute a single oc-                  or commencing after the expiration date and time
   currence. A single occurrence means:                                of this policy.




Page 4 of 4                      © 2010 The Travelers Indemnity Company. All rights reserved.               MP T1 72 04 09
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 82 of 174
                                                                                  BUSINESSOWNERS


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             PENNSYLVANIA CHANGES
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
A. The BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM is changed as follows:
   1. Paragraph A.6.d.(3) does not apply.




MP T4 66 02 05                 Copyright, The Travelers Indemnity Company, 2004         Page 1 of 1
Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 83 of 174




                                           GENERAL LIABILITY
    Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 84 of 174




GENERAL LIABILITY
              Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 85 of 174




                                                         TABLE OF CONTENTS

  COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                CG T1 00 02 19
 SECTION I – COVERAGES                                                                                                      Beginning on Page



      Coverage A –
          Bodily Injury and Property                    Insuring Agreement .......................................................1
          Damage Liability
                                                        Exclusions .................................................................... 2
      Coverage B –
        Personal and Advertising                        Insuring Agreement .......................................................6
        Injury Liability
                                                        Exclusions .....................................................................6
      Coverage C –
          Medical Payments                              Insuring Agreement .......................................................9
                                                        Exclusions .................................................................... 9
      Supplementary Payments ...................................................................................................10
 SECTION II – WHO IS AN INSURED ....................................................................................... 11
 SECTION III – LIMITS OF INSURANCE ...................................................................................13
 SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS ........................................ 13
      Bankruptcy .........................................................................................................................13
      Duties In The Event Of Occurrence, Offense, Claim Or Suit ............................................... 13
      Legal Action Against Us ......................................................................................................14
      Other lnsurance ................................................................................................................. 15
      Premium Audit ................................................................................................................... 16
      Representations .................................................................................................................16
      Separation Of Insureds ...................................................................................................... 16
      Transfer Of Rights Of Recovery Against Others To Us ....................................................... 16
      When We Do Not Renew ................................................................................................... 16

 SECTION V – DEFINITIONS ....................................................................................................16




CG T0 34 02 19
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 86 of 174
                                                                                            COMMERCIAL GENERAL LIABILITY



   COMMERCIAL GENERAL LIABILITY COVERAGE FORM

Various provisions in this policy restrict coverage. Read                          (1) The "bodily injury" or "property damage" is
the entire policy carefully to determine rights, duties and                            caused by an "occurrence" that takes place
what is and is not covered.                                                            in the "coverage territory";
Throughout this policy the words "you" and "your" refer                            (2) The "bodily injury" or "property damage"
to the Named Insured shown in the Declarations, and                                    occurs during the policy period; and
any other person or organization qualifying as a Named
Insured under this policy. The words "we", "us" and                                (3) Prior to the policy period, no insured listed
"our" refer to the company providing this insurance.                                   under Paragraph 1. of Section II – Who Is
The word "insured" means any person or organization                                    An Insured and no "employee" authorized
qualifying as such under Section II – Who Is An                                        by you to give or receive notice of an
Insured.                                                                               "occurrence" or claim knew that the "bodily
                                                                                       injury" or "property damage" had occurred,
Other words and phrases that appear in quotation                                       in whole or in part. If such a listed insured
marks have special meaning. Refer to Section V –                                       or authorized "employee" knew, prior to the
Definitions.                                                                           policy period, that the "bodily injury" or
                                                                                       "property damage" occurred, then any
SECTION I – COVERAGES                                                                  continuation, change or resumption of such
                                                                                       "bodily injury" or "property damage" during
COVERAGE A – BODILY INJURY AND PROPERTY
                                                                                       or after the policy period will be deemed to
DAMAGE LIABILITY                                                                       have been known prior to the policy period.
1. Insuring Agreement
                                                                              c. "Bodily injury" or "property damage" which
    a. We will pay those sums that the insured                                   occurs during the policy period and was not,
       becomes legally obligated to pay as damages                               prior to the policy period, known to have
       because of "bodily injury" or "property damage"                           occurred by any insured listed under Paragraph
       to which this insurance applies. We will have                             1. of Section II – Who Is An Insured or any
       the right and duty to defend the insured against                          "employee" authorized by you to give or receive
       any "suit" seeking those damages. However,                                notice of an "occurrence" or claim, includes any
       we will have no duty to defend the insured                                continuation, change or resumption of that
       against any "suit" seeking damages for "bodily                            "bodily injury" or "property damage" after the
       injury" or "property damage" to which this                                end of the policy period.
       insurance does not apply. We may, at our
       discretion, investigate any "occurrence" and                           d. "Bodily injury" or "property damage" will be
       settle any claim or "suit" that may result. But:                          deemed to have been known to have occurred
                                                                                 at the earliest time when any insured listed
        (1) The amount we will pay for damages is                                under Paragraph 1. of Section II – Who Is An
            limited as described in Section III – Limits                         Insured or any "employee" authorized by you to
            Of Insurance; and                                                    give or receive notice of an "occurrence" or
                                                                                 claim:
        (2) Our right and duty to defend end when we
            have used up the applicable limit of                                   (1) Reports all, or any part, of the "bodily
            insurance in the payment of judgments or                                   injury" or "property damage" to us or any
            settlements under Coverages A or B or                                      other insurer;
            medical expenses under Coverage C.
                                                                                   (2) Receives a written or verbal demand or
        No other obligation or liability to pay sums or                                claim for damages because of the "bodily
        perform acts or services is covered unless
                                                                                       injury" or "property damage"; or
        explicitly provided for under Supplementary
        Payments.                                                                  (3) Becomes aware by any other means that
    b. This insurance applies to "bodily injury" and                                   "bodily injury" or "property damage" has
       "property damage" only if:                                                      occurred or has begun to occur.




CG T1 00 02 19                    © 2017 The Travelers Indemnity Company. All rights reserved.                      Page 1 of 21
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 87 of 174
COMMERCIAL GENERAL LIABILITY


   e. Damages because of "bodily injury" include                                (3) Any statute, ordinance or regulation relating
      damages claimed by any person or organization                                 to the sale, gift, distribution or use of
      for care, loss of services or death resulting at                              alcoholic beverages.
      any time from the "bodily injury".                                        This exclusion applies only if you are in the
2. Exclusions                                                                   business of manufacturing, distributing, selling,
                                                                                serving or furnishing alcoholic beverages. For
   This insurance does not apply to:                                            the purposes of this exclusion, permitting a
   a. Expected Or Intended Injury                                               person to bring alcoholic beverages on your
                                                                                premises, for consumption on your premises,
       "Bodily injury" or "property damage" expected or
                                                                                whether or not a fee is charged or a license is
       intended from the standpoint of the insured.
                                                                                required for such activity, is not by itself
       This exclusion does not apply to "bodily injury"
                                                                                considered the business of selling, serving or
       or "property damage" resulting from the use of
                                                                                furnishing alcoholic beverages.
       reasonable force to protect persons or property.
                                                                          d. Workers' Compensation And Similar Laws
   b. Contractual Liability
                                                                               Any obligation of the insured under a workers'
       "Bodily injury" or "property damage" for which
                                                                               compensation,      disability   benefits   or
       the insured is obligated to pay damages by
                                                                               unemployment compensation law or any similar
       reason of the assumption of liability in a
                                                                               law.
       contract or agreement. This exclusion does not
       apply to liability for damages:                                    e. Employer's Liability
       (1) That the insured would have in the absence                        "Bodily injury" to:
           of the contract or agreement; or                                     (1) An "employee" of the insured arising out of
       (2) Assumed in a contract or agreement that is                               and in the course of:
           an "insured contract", provided that the                                  (a) Employment by the insured; or
           "bodily injury" or "property damage" occurs
           subsequent to the execution of the contract                               (b) Performing duties related to the
           or agreement. Solely for the purposes of                                      conduct of the insured's business; or
           liability assumed in an "insured contract",                          (2) The spouse, child, parent, brother or sister
           reasonable attorneys' fees and necessary                                  of that "employee" as a consequence of
           litigation expenses incurred by or for a party                            Paragraph (1) above.
           other than an insured will be deemed to be
           damages because of "bodily injury" or                                This exclusion applies whether the insured may
           "property damage", provided that:                                    be liable as an employer or in any other capacity
                                                                                and to any obligation to share damages with or
           (a) Liability to such party for, or for the                          repay someone else who must pay damages
               cost of, that party's defense has also                           because of the injury.
               been assumed in the same "insured
               contract"; and                                                   This exclusion does not apply to liability
                                                                                assumed by the insured under an "insured
           (b) Such attorneys' fees and litigation                              contract".
               expenses are for defense of that party
               against a civil or alternative dispute                     f.    Pollution
               resolution     proceeding   in   which                           (1) "Bodily injury" or "property damage" arising
               damages to which this insurance                                      out of the actual, alleged or threatened
               applies are alleged.                                                 discharge, dispersal, seepage, migration,
                                                                                    release or escape of "pollutants":
   c. Liquor Liability
       "Bodily injury" or "property damage" for which                                (a) At or from any premises, site or
       any insured may be held liable by reason of:                                      location which is or was at any time
                                                                                         owned or occupied by, or rented or
       (1) Causing or contributing to the intoxication                                   loaned to, any insured. However, this
           of any person;                                                                subparagraph does not apply to:
       (2) The furnishing of alcoholic beverages to a                                     (i) "Bodily injury"   if sustained within a
           person under the legal drinking age or                                             building and       caused by smoke,
           under the influence of alcohol; or                                                 fumes, vapor      or soot produced by
                                                                                              or originating    from equipment that



Page 2 of 21                    © 2017 The Travelers Indemnity Company. All rights reserved.                      CG T1 00 02 19
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 88 of 174
                                                                                           COMMERCIAL GENERAL LIABILITY


                     is used to heat, cool or dehumidify                                         to perform the normal electrical,
                     the building, or produced by or                                             hydraulic or mechanical functions
                     originating from equipment that is                                          necessary for the operation of
                     used to heat water for personal                                             "mobile equipment" or its parts, if
                     use by the building's occupants or                                          such fuels, lubricants or other
                     their guests;                                                               operating fluids escape from a
                                                                                                 vehicle part designed to hold, store
                 (ii) "Bodily     injury"   or    "property                                      or receive them. This exception
                      damage" for which you may be
                                                                                                 does not apply if the "bodily injury"
                      held liable, if you are a contractor
                                                                                                 or "property damage" arises out of
                      and the owner or lessee of such
                                                                                                 the intentional discharge, dispersal
                      premises, site or location has been
                                                                                                 or release of the fuels, lubricants
                      added to your policy as an                                                 or other operating fluids, or if such
                      additional insured with respect to
                                                                                                 fuels, lubricants or other operating
                      your ongoing operations performed
                                                                                                 fluids are brought on or to the
                      for that additional insured at that
                                                                                                 premises, site or location with the
                      premises, site or location and such
                                                                                                 intent that they be discharged,
                      premises, site or location is not                                          dispersed or released as part of
                      and never was owned or occupied
                                                                                                 the operations being performed by
                      by, or rented or loaned to, any
                                                                                                 such     insured,    contractor    or
                      insured, other than that additional
                                                                                                 subcontractor;
                      insured; or
                 (iii) "Bodily injury"  or  "property                                      (ii) "Bodily    injury"   or    "property
                       damage" arising out of heat,                                             damage"      sustained within a
                       smoke or fumes from a "hostile                                           building and caused by the release
                       fire";                                                                   of gases, fumes or vapors from
          (b) At or from any premises, site or                                                  materials brought into that building
              location which is or was at any time                                              in connection with operations being
              used by or for any insured or others for                                          performed by you or on your behalf
              the     handling,   storage,    disposal,                                         by a contractor or subcontractor; or
              processing or treatment of waste;
                                                                                           (iii) "Bodily   injury" or "property
          (c) If such "pollutants" are or were at any
                                                                                                 damage" arising out of heat,
              time transported, handled, stored,
                                                                                                 smoke or fumes from a "hostile
              treated, disposed of, or processed as
                                                                                                 fire"; or
              waste by or for:
                 (i) Any insured; or                                                  (e) At or from any premises, site or
                                                                                          location on which any insured or any
                 (ii) Any person       or organization for
                                                                                          contractors or subcontractors working
                      whom     you      may   be     legally
                                                                                          directly or indirectly on any insured's
                      responsible;
                                                                                          behalf are or were at any time
          (d) At or from any premises, site or                                            performing operations to test for,
              location on which any insured or any                                        monitor, clean up, remove, contain,
              contractors or subcontractors working                                       treat, detoxify or neutralize, or in any
              directly or indirectly on any insured's                                     way respond to, or assess the effects
              behalf are performing operations if the                                     of, "pollutants".
              "pollutants" are brought on or to the
              premises, site or location in connection                           (2) Any loss, cost or expense arising out of
              with such operations by such insured,                                  any:
              contractor or subcontractor. However,
              this subparagraph does not apply to:                                    (a) Request, demand, order or statutory or
                                                                                          regulatory requirement that any insured
                 (i) "Bodily    injury"   or   "property                                  or others test for, monitor, clean up,
                     damage" arising out of the escape                                    remove, contain, treat, detoxify or
                     of fuels, lubricants or other                                        neutralize, or in any way respond to, or
                     operating fluids which are needed                                    assess the effects of, "pollutants"; or



CG T1 00 02 19                   © 2017 The Travelers Indemnity Company. All rights reserved.                          Page 3 of 21
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 89 of 174
COMMERCIAL GENERAL LIABILITY


           (b) Claim or suit by or on behalf of any                                  (b) The operation of any of the machinery
               governmental authority or any other                                       or equipment listed in Paragraph f.(2)
               person or organization because of                                         or f.(3) of the definition of "mobile
               testing for, monitoring, cleaning up,                                     equipment"; or
               removing,         containing,  treating,
               detoxifying or neutralizing, or in any                           (6) An aircraft that is:
               way responding to, or assessing the                                   (a) Chartered with a pilot to any insured;
               effects of, "pollutants".
                                                                                     (b) Not owned by any insured; and
   g. Aircraft, Auto Or Watercraft                                                   (c) Not being used to carry any person or
      "Bodily injury" or "property damage" arising out                                   property for a charge.
      of the ownership, maintenance, use or
      entrustment to others of any aircraft, "auto" or                    h. Mobile Equipment
      watercraft owned or operated by or rented or                           "Bodily injury" or "property damage" arising out
      loaned to any insured. Use includes operation                          of:
      and "loading or unloading".                                               (1) The transportation of "mobile equipment"
       This exclusion applies even if the claims                                    by an "auto" owned or operated by or
       against any insured allege negligence or other                               rented or loaned to any insured; or
       wrongdoing       in   the    supervision, hiring,
                                                                                (2) The use of "mobile equipment" in, or while
       employment, training or monitoring of others by
                                                                                    in practice for, or while being prepared for,
       that insured, if the "occurrence" which caused
                                                                                    any prearranged racing, speed, demolition,
       the "bodily injury" or "property damage" involved
       the    ownership,       maintenance,     use   or                            or stunting activity
       entrustment to others of any aircraft, "auto" or                   i.    War
       watercraft that is owned or operated by or                               "Bodily injury" or "property damage" arising out
       rented or loaned to any insured.                                         of:
       This exclusion does not apply to:                                        (1) War, including undeclared or civil war;
       (1) A watercraft while ashore on premises you                            (2) Warlike action by a military force, including
           own or rent;                                                             action in hindering or defending against an
                                                                                    actual or expected attack, by any
       (2) A watercraft you do not own that is:
                                                                                    government, sovereign or other authority
           (a) 50 feet long or less; and                                            using military personnel or other agents; or
           (b) Not being used to carry any person or                            (3) Insurrection, rebellion, revolution, usurped
               property for a charge;                                               power, or action taken by governmental
       (3) Parking an "auto" on, or on the ways next                                authority in hindering or defending against
           to, premises you own or rent, provided the                               any of these.
           "auto" is not owned by or rented or loaned                     j.    Damage To Property
           to you or the insured;
                                                                                "Property damage" to:
       (4) Liability assumed under any "insured
                                                                                (1) Property you own, rent, or occupy,
           contract" for the ownership, maintenance or
                                                                                    including any costs or expenses incurred
           use of aircraft or watercraft;
                                                                                    by you, or any other person, organization or
       (5) "Bodily injury" or "property damage" arising                             entity,     for     repair,    replacement,
           out of:                                                                  enhancement, restoration or maintenance
                                                                                    of such property for any reason, including
           (a) The operation of machinery or
                                                                                    prevention of injury to a person or damage
               equipment that is attached to, or part
                                                                                    to another's property;
               of, a land vehicle that would qualify as
               "mobile equipment" under the definition                          (2) Premises you sell, give away or abandon, if
               of "mobile equipment" if such land                                   the "property damage" arises out of any
               vehicle were not subject to a                                        part of those premises;
               compulsory or financial responsibility
                                                                                (3) Property loaned to you;
               law, or other motor vehicle insurance
               law, where it is licensed or principally                         (4) Personal property in the care, custody or
               garaged; or                                                          control of the insured;



Page 4 of 21                    © 2017 The Travelers Indemnity Company. All rights reserved.                    CG T1 00 02 19
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 90 of 174
                                                                                           COMMERCIAL GENERAL LIABILITY


        (5) That particular part of real property on                             accidental physical injury to "your product" or
            which you or any contractors or                                      "your work" after it has been put to its intended
            subcontractors working directly or indirectly                        use.
            on your behalf are performing operations, if
                                                                           n. Recall Of Products, Work Or Impaired
            the "property damage" arises out of those
            operations; or                                                    Property
                                                                                 Damages claimed for any loss, cost or expense
        (6) That particular part of any property that
                                                                                 incurred by you or others for the loss of use,
            must be restored, repaired or replaced
                                                                                 withdrawal,    recall,   inspection,    repair,
            because "your work" was incorrectly
                                                                                 replacement, adjustment, removal or disposal
            performed on it.
                                                                                 of:
        Paragraphs (1), (3) and (4) of this exclusion do
        not apply to "premises damage". A separate                               (1) "Your product";
        limit of insurance applies to "premises damage"                          (2) "Your work"; or
        as described in Paragraph 6. of Section III –
        Limits Of Insurance.                                                     (3) "Impaired property";

        Paragraph (2) of this exclusion does not apply if                        if such product, work, or property is withdrawn
        the premises are "your work" and were never                              or recalled from the market or from use by any
        occupied, rented or held for rental by you.                              person or organization because of a known or
                                                                                 suspected defect, deficiency, inadequacy or
        Paragraphs (3), (4), (5) and (6) of this                                 dangerous condition in it.
        exclusion do not apply to liability assumed
        under a sidetrack agreement.                                       o. Personal And Advertising Injury

        Paragraph (6) of this exclusion does not apply                           "Bodily injury" arising out of "personal and
        to "property damage" included in the "products-                          advertising injury".
        completed operations hazard".                                      p. Electronic Data
   k. Damage To Your Product                                                     Damages arising out of the loss of, loss of use
        "Property damage" to "your product" arising out                          of, damage to, corruption of, inability to access,
        of it or any part of it.                                                 or inability to manipulate "electronic data".

   l.   Damage To Your Work                                                      However, this exclusion does not apply to
                                                                                 liability for damages because of "bodily injury".
        "Property damage" to "your work" arising out of
        it or any part of it and included in the "products-                q. Unsolicited Communication
        completed operations hazard".                                            "Bodily injury" or "property damage" arising out
        This exclusion does not apply if the damaged                             of any actual or alleged violation of any law that
        work or the work out of which the damage                                 restricts or prohibits the sending, transmitting
        arises was performed on your behalf by a                                 or distributing of "unsolicited communication".
        subcontractor.                                                     r.    Access Or Disclosure Of Conidfenital Or
   m. Damage To Impaired Property Or Property                                    Personal Information
      Not Physically Injured                                                     "Bodily injury" or "property damage" arising out
        "Property damage" to "impaired property" or                              of any access to or disclosure of any person's
        property that has not been physically injured,                           or organization's confidential or personal
        arising out of:                                                          information.
        (1) A defect, deficiency, inadequacy or                            s. Asbestos
            dangerous condition in "your product" or                             (1) "Bodily injury" or "property damage" arising
            "your work"; or
                                                                                     out of the actual or alleged presence or
        (2) A delay or failure by you or anyone acting                               actual, alleged or threatened dispersal of
            on your behalf to perform a contract or                                  asbestos, asbestos fibers or products
            agreement in accordance with its terms.                                  containing asbestos, provided that the
                                                                                     "bodily injury" or "property damage" is
        This exclusion does not apply to the loss of use                             caused or contributed to by the hazardous
        of other property arising out of sudden and                                  properties of asbestos.



CG T1 00 02 19                   © 2017 The Travelers Indemnity Company. All rights reserved.                       Page 5 of 21
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
             Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 91 of 174
COMMERCIAL GENERAL LIABILITY


     (2) "Bodily injury" or "property damage" arising                                employment-related practices described in
         out of the actual or alleged presence or                                    Paragraph (a), (b),or (c) above is directed.
         actual, alleged or threatened dispersal of                             This exclusion applies whether the insured may
         any solid, liquid, gaseous or thermal irritant                         be liable as an employer or in any other capacity
         or contaminant, including smoke, vapors,                               and to any obligation to share damages with or
         soot, fumes, acids, alkalis, chemicals and                             repay someone else who must pay damages
         waste, and that are part of any claim or                               because of the "bodily injury".
         "suit" which also alleges any "bodily injury"                     Exclusions c. through n. do not apply to "premises
         or    "property    damage"    described     in                    damage". A separate limit of insurance applies to
         Paragraph (1) above.                                              "premises damage" as described in Paragraph 6. of
     (3) Any loss, cost or expense arising out of                          Section III – Limits Of Insurance.
         any:                                                         COVERAGE B – PERSONAL AND ADVERTISING
         (a) Request, demand, order or statutory or                   INJURY LIABILITY
             regulatory requirement that any insured                  1. Insuring Agreement
             or others test for, monitor, clean up,
                                                                           a. We will pay those sums that the insured
             remove, contain, treat, detoxify or                              becomes legally obligated to pay as damages
             neutralize, or in any way respond to, or                         because of "personal and advertising injury" to
             assess the effects of, asbestos,                                 which this insurance applies. We will have the
             asbestos fibers or products containing                           right and duty to defend the insured against any
             asbestos; or                                                     "suit" seeking those damages. However, we will
         (b) Claim or suit by or on behalf of any                             have no duty to defend the insured against any
             governmental authority or any other                              "suit" seeking damages for "personal and
                                                                              advertising injury" to which this insurance does
             person or organization because of
                                                                              not apply.       We may, at our discretion,
             testing for, monitoring, cleaning up,
                                                                              investigate any offense and settle any claim or
             removing,       containing,     treating,
                                                                              "suit" that may result. But:
             detoxifying or neutralizing, or in any
             way responding to, or assessing the                                (1) The amount we will pay for damages is
             effects of, asbestos, asbestos fibers or                               limited as described in Section III – Limits
             products containing asbestos.                                          Of Insurance; and
t.   Employment-Related Practices                                               (2) Our right and duty to defend end when we
     "Bodily injury" to:                                                            have used up the applicable limit of
                                                                                    insurance in the payment of judgments or
     (1) A person arising out of any:                                               settlements under Coverages A or B or
         (a) Refusal to employ that person;                                         medical expenses under Coverage C.
         (b) Termination        of    that    person's                          No other obligation or liability to pay sums or
              employment; or                                                    perform acts or services is covered unless
         (c) Employment-related practice, policy,                               explicitly provided for under Supplementary
              act or omission, such as coercion,                                Payments.
              demotion, evaluation, reassignment,                          b. This insurance applies to "personal and
              discipline, failure to promote or                               advertising injury" caused by an offense arising
              advance,      harassment,    humiliation,                       out of your business but only if the offense was
              discrimination, libel, slander, violation                       committed in the "coverage territory" during the
              of the person's right of privacy,                               policy period.
              malicious prosecution or false arrest,
                                                                     2.    Exclusions
              detention or imprisonment applied to or
              directed at that person, regardless of                       This insurance does not apply to:
              whether such practice, policy, act or                        a. Knowing Violation Of Rights Of Another
              omission occurs, is applied or is                               "Personal and advertising injury" caused by or
              committed before, during or after the                           at the direction of the insured with the
              time of that person's employment; or                            knowledge that the act would violate the rights
     (2) The spouse, child, parent, brother or sister                         of another and would inflict "personal and
         of that person as a consequence of "bodily                           advertising injury".
         injury" to that person at whom any of the


Page 6 of 21                     © 2017 The Travelers Indemnity Company. All rights reserved.                    CG T1 00 02 19
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 92 of 174
                                                                                          COMMERCIAL GENERAL LIABILITY


      This exclusion does not apply to "personal                                           against a civil or alternative dispute
      injury" caused by malicious prosecution.                                             resolution    proceeding    in   which
   b. Material Published With Knowledge Of                                                 damages to which this insurance
      Falsity                                                                              applies are alleged.
      "Personal and advertising injury" arising out of                    f.    Breach Of Contract
      oral or written publication, including publication                        "Advertising injury" arising out of a breach of
      by electronic means, of material, if done by or at                        contract.
      the direction of the insured with knowledge of
      its falsity.                                                        g. Quality Or Performance Of Goods - Failure
                                                                             To Conform To Statements
   c. Material Published Or Used Prior To Policy                             "Advertising injury" arising out of the failure of
      Period                                                                 goods, products or services to conform with
       (1) "Personal and advertising injury" arising out                     any statement of quality or performance made
           of oral or written publication, including                         in your "advertisement".
           publication by electronic means, of material
                                                                          h. Wrong Description Of Prices
           whose first publication took place before
           the beginning of the policy period; or                            "Advertising injury" arising out of the wrong
                                                                             description of the price of goods, products or
       (2) "Advertising   injury"   arising      out   of                    services stated in your "advertisement".
           infringement of copyright, "title" or "slogan"
           in your "advertisement" whose first                            i.    Intellectual Property
           infringement in your "advertisement" was                             "Personal and advertising injury" arising out of
           committed before the beginning of the                                any actual or alleged infringement or violation of
           policy period.                                                       any of the following rights or laws, or any other
                                                                                "personal and advertising injury" alleged in any
   d. Criminal Acts                                                             claim or "suit" that also alleges any such
      "Personal and advertising injury" arising out of a                        infringement or violation:
      criminal act committed by or at the direction of
                                                                                (1) Copyright;
      the insured.
                                                                                (2) Patent;
   e. Contractual Liability
                                                                                (3) Trade dress;
      "Personal and advertising injury" for which the
      insured has assumed liability in a contract or                            (4) Trade name;
      agreement. This exclusion does not apply to                               (5) Trademark;
      liability for damages:
                                                                                (6) Trade secret; or
       (1) That the insured would have in the absence
                                                                                (7) Other intellectual property rights or laws.
           of the contract or agreement; or
       (2) Because of "personal injury" assumed by                              This exclusion does not apply to:
           you in a contract or agreement that is an                            (1) "Advertising injury" arising out of any actual
           "insured contract", provided that the                                    or alleged infringement or violation of
           "personal injury" is caused by an offense                                another's copyright, "title" or "slogan" in
           committed subsequent to the execution of                                 your "advertisement"; or
           the contract or agreement. Solely for the
           purposes of liability assumed by you in an                           (2) Any other "personal and advertising injury"
           "insured contract", reasonable attorneys'                                alleged in any claim or "suit" that also
           fees and necessary litigation expenses                                   alleges any such infringement or violation
           incurred by or for a party other than an                                 of another's copyright, "title" or "slogan" in
           insured will be deemed to be damages                                     your "advertisement".
           because of "personal injury", provided that:                   j.    Insureds In Media And Internet Type
           (a) Liability to such party for, or for the                          Businesses
               cost of, that party's defense has also                           "Personal and advertising injury" caused by an
               been assumed by you in the same                                  offense committed by an insured whose
               "insured contract"; and                                          business is:
           (b) Such attorneys' fees and litigation
                                                                                (1) Advertising, "broadcasting" or publishing;
               expenses are for defense of that party


CG T1 00 02 19                  © 2017 The Travelers Indemnity Company. All rights reserved.                        Page 7 of 21
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 93 of 174
COMMERCIAL GENERAL LIABILITY


        (2) Designing or determining               content      of                    neutralizing, or in any way responding to,or
            websites for others; or                                                   assessing the effects of, "pollutants".
        (3) An Internet search, access, content or                         o. War
            service provider.                                                    "Personal and advertising injury" arising out of:
        However, this exclusion does not apply to
                                                                                 (1) War, including undeclared or civil war;
        Paragraphs a.(1), (2) and (3) of the definition of
        "personal injury".                                                       (2) Warlike action by a military force, including
                                                                                     action in hindering or defending against an
        For the purposes of this exclusion:
                                                                                     actual or expected attack, by any
        (1) Creating and producing correspondence                                    government, sovereign or other authority
            written in the conduct of your business,                                 using military personnel or other agents; or
            bulletins, financial or annual reports, or
                                                                                 (3) Insurrection, rebellion, revolution, usurped
            newsletters about your goods, products or
                                                                                     power, or action taken by governmental
            services will not be considered the
                                                                                     authority in hindering or defending against
            business of publishing; and
                                                                                     any of these.
        (2) The placing of frames, borders or links, or
                                                                           p. Unsolicited Communication
            advertising, for you or others anywhere on
            the Internet will not, by itself, be considered                      "Personal and advertising injury" arising out of
            the business of advertising, "broadcasting"                          any actual or alleged violation of any law that
            or publishing.                                                       restricts or prohibits the sending, transmitting
                                                                                 or distributing of "unsolicited communication".
   k. Electronic Chatrooms Or Bulletin Boards
                                                                           q. Access Or Disclosure Of Confidenital Or
        "Personal and advertising injury" arising out of                      Personal Information
        an electronic chatroom or bulletin board the
        insured hosts or owns, or over which the                                 "Personal and advertising injury" arising out of
        insured exercises control.                                               any access to or disclosure of any person's or
                                                                                 organization's   confidential    or     personal
   l.   Unauthorized Use Of Another's Name Or                                    information.
        Product                                                            r.    Asbestos
        "Personal and advertising injury" arising out of                         (1) "Personal and advertising injury" arising out
        the unauthorized use of another's name or                                    of the actual or alleged presence or actual,
        product in your e-mail address, domain name or                               alleged or threatened dispersal of asbestos,
        metatag, or any other similar tactics to mislead                             asbestos fibers or products containing
        another's potential customers.                                               asbestos, provided that the "personal and
   m. Pollution                                                                      advertising injury" is caused or contributed
                                                                                     to by the hazardous properties of asbestos.
        "Personal and advertising injury" arising out of
        the actual, alleged or threatened discharge,                             (2) "Personal and advertising injury" arising out
        dispersal, seepage, migration, release or                                    of the actual or alleged presence or actual,
        escape of "pollutants" at any time.                                          alleged or threatened dispersal of any solid,
                                                                                     liquid, gaseous or thermal irritant or
   n. Pollution-Related                                                              contaminant, including smoke, vapors,
      Any loss, cost or expense arising out of any:                                  soot, fumes, acids, alkalis, chemicals and
                                                                                     waste, and that are part of any claim or
        (1) Request, demand, order or statutory or                                   "suit" which also alleges any "personal and
            regulatory requirement that any insured or                               advertising injury" described in Paragraph
            others test for, monitor, clean up, remove,                              (1) above.
            contain, treat, detoxify or neutralize, or in
            any way respond to, or assess the effects                            (3) Any loss, cost or expense arising out of
            of, "pollutants"; or                                                     any:
        (2) Claim or suit by or on behalf of any                                      (a) Request, demand, order or statutory or
            governmental authority or any other person                                    regulatory requirement that any insured
            or organization because of testing for,                                       or others test for, monitor, clean up,
            monitoring,   cleaning    up,    removing,                                    remove, contain, treat, detoxify or
            containing,   treating,   detoxifying   or                                    neutralize, or in any way respond to, or


Page 8 of 21                     © 2017 The Travelers Indemnity Company. All rights reserved.                   CG T1 00 02 19
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 94 of 174
                                                                                           COMMERCIAL GENERAL LIABILITY


                 assess the effects of, asbestos,                                (3) Because of your operations;
                 asbestos fibers or products containing
                                                                                 provided that:
                 asbestos; or
                                                                                 (a) The accident takes place in the "coverage
           (b) Claim or suit by or on behalf of any                                  territory" and during the policy period;
               governmental authority or any other
               person or organization because of                                 (b) The expenses are incurred and reported to
               testing for, monitoring, cleaning up,                                 us within one year of the date of the
               removing,       containing,     treating,                             accident; and
               detoxifying or neutralizing, or in any                            (c) The injured person submits to examination,
               way responding to, or assessing the                                   at our expense, by physicians of our choice
               effects of, asbestos, asbestos fibers or                              as often as we reasonably require.
               products containing asbestos.
                                                                           b. We will make these payments regardless of
   s. Employment-Related Practices                                            fault. These payments will not exceed the
       "Personal injury" to:                                                  applicable limit of insurance. We will pay
                                                                              reasonable expenses for:
       (1) A person arising out of any:
                                                                                 (1) First aid administered at the time of an
           (a) Refusal to employ that person;                                        accident;
           (b) Termination    of            that        person's                 (2) Necessary medical, surgical, X-ray and
               employment; or                                                        dental    services, including prosthetic
                                                                                     devices; and
           (c) Employment-related practice, policy,
               act or omission, such as coercion,                                (3) Necessary         ambulance,        hospital,
               demotion, evaluation, reassignment,                                   professional nursing and funeral services.
               discipline, failure to promote or                      2. Exclusions
               advance,      harassment,    humiliation,
               discrimination, libel, slander, violation                   We will not pay expenses for "bodily injury":
               of the person's right of privacy,                           a. Any Insured
               malicious prosecution or false arrest,
                                                                                 To any insured, except "volunteer workers".
               detention or imprisonment applied to or
               directed at that person, regardless of                      b. Hired Person
               whether such practice, policy, act or                             To a person hired to do work for or on behalf of
               omission occurs, is applied or is                                 any insured or a tenant of any insured.
               committed before, during or after the
               time of that person's employment; or                        c. Injury On Normally Occupied Premises
       (2) The spouse, child, parent, brother or sister                          To a person injured on that part of premises
           of that person as a consequence of                                    you own or rent that the person normally
           "personal injury" to that person at whom                              occupies.
           any of the employment-related practices                         d. Workers' Compensation And Similar Laws
           described in Paragraph (a), (b), or (c)                               To a person, whether or not an "employee" of
           above is directed.                                                    any insured, if benefits for the "bodily injury" are
       This exclusion applies whether the insured may                            payable or must be provided under a workers'
       be liable as an employer or in any other capacity                         compensation or disability benefits law or a
       and to any obligation to share damages with or                            similar law.
       repay someone else who must pay damages                             e. Athletics Activities
       because of the "personal injury".
                                                                                 To a person injured while practicing, instructing
COVERAGE C – MEDICAL PAYMENTS                                                    or participating in any physical exercises or
1. Insuring Agreement                                                            games, sports, or athletic contests.

   a. We will pay medical expenses as described                            f.    Products-Completed Operations Hazard
      below for "bodily injury" caused by an accident:                           Included    within  the       "products-completed
      (1) On premises you own or rent;                                           operations hazard".
       (2) On ways next to premises you own or rent;                       g. Coverage A Exclusions
           or                                                                    Excluded under Coverage A.


CG T1 00 02 19                   © 2017 The Travelers Indemnity Company. All rights reserved.                        Page 9 of 21
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
             Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 95 of 174
COMMERCIAL GENERAL LIABILITY


SUPPLEMENTARY PAYMENTS                                                           assumed by the insured in the same "insured
                                                                                 contract";
1. We will pay, with respect to any claim we
   investigate or settle, or any "suit" against an insured                 d. The allegations in the "suit" and the information
   we defend:                                                                 we know about the "occurrence" or offense are
                                                                              such that no conflict appears to exist between
    a. All expenses we incur.                                                 the interests of the insured and the interests of
                                                                              the indemnitee;
    b. Up to $2,500 for the cost of bail bonds required
       because of accidents or traffic law violations                      e. The indemnitee and the insured ask us to
       arising out of the use of any vehicle to which                         conduct and control the defense of that
       the Bodily Injury Liability Coverage applies. We                       indemnitee against such "suit" and agree that
       do not have to furnish these bonds.                                    we can assign the same counsel to defend the
                                                                              insured and the indemnitee; and
    c. The cost of bonds to release attachments, but
       only for bond amounts within the applicable limit                   f.    The indemnitee:
       of insurance. We do not have to furnish these
                                                                                 (1) Agrees in writing to:
       bonds.
                                                                                      (a) Cooperate with us in the investigation,
    d. All reasonable expenses incurred by the                                            settlement or defense of the "suit";
       insured at our request to assist us in the
       investigation or defense of the claim or "suit",                               (b) Immediately send us copies of any
       including actual loss of earnings up to $500 a                                     demands, notices, summonses or legal
       day because of time off from work.                                                 papers received in connection with the
                                                                                          "suit";
    e. All court costs taxed against the insured in the
       "suit". However, these payments do not include                                 (c) Notify any other insurer whose
       attorneys' fees or attorneys' expenses taxed                                       coverage is available to the indemnitee;
       against the insured.                                                               and
    f.   Prejudgment interest awarded against the                                     (d) Cooperate with us with respect to
         insured on that part of the judgment we pay. If                                  coordinating other applicable insurance
         we make an offer to pay the applicable limit of                                  available to the indemnitee; and
         insurance, we will not pay any prejudgment                              (2) Provides us with written authorization to:
         interest based on that period of time after the
         offer.                                                                       (a) Obtain records and other information
                                                                                          related to the "suit"; and
    g. All interest on the full amount of any judgment
       that accrues after entry of the judgment and                                   (b) Conduct and control the defense of the
       before we have paid, offered to pay, or                                            indemnitee in such "suit".
       deposited in court the part of the judgment that                    So long as the above conditions are met, attorneys'
       is within the applicable limit of insurance.                        fees incurred by us in the defense of that
    These payments will not reduce the limits of                           indemnitee, necessary litigation expenses incurred
    insurance.                                                             by us and necessary litigation expenses incurred by
                                                                           the indemnitee at our request will be paid as
2. If we defend an insured against a "suit" and an                         Supplementary Payments. Notwithstanding the
   indemnitee of the insured is also named as a party                      provisions of Paragraph 2.b.(2) of Section I –
   to the "suit", we will defend that indemnitee if all of                 Coverages – Coverage A – Bodily Injury And
   the following conditions are met:                                       Property Damage Liability or Paragraph 2.e. of
    a. The "suit" against the indemnitee seeks                             Section I – Coverages – Coverage B – Personal
       damages for which the insured has assumed                           And Advertising Injury Liability, such payments will
       the liability of the indemnitee in a contract or                    not be deemed to be damages for "bodily injury",
       agreement that is an "insured contract";                            "property damage" or "personal injury", and will not
                                                                           reduce the limits of insurance.
    b. This insurance applies to such liability assumed
                                                                           Our obligation to defend an insured's indemnitee
       by the insured;
                                                                           and to pay for attorneys' fees and necessary
    c. The obligation to defend, or the cost of the                        litigation expenses as Supplementary Payments
       defense of, that indemnitee, has also been                          ends when:



Page 10 of 21                    © 2017 The Travelers Indemnity Company. All rights reserved.                   CG T1 00 02 19
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 96 of 174
                                                                                           COMMERCIAL GENERAL LIABILITY


    a. We have used up the applicable limit of                                              workers" while     performing duties
       insurance in the payment of judgments,                                               related to the     conduct of your
       settlements or medical expenses; or                                                  business;
    b. The conditions set forth above, or the terms of                                (b) To the spouse, child, parent, brother or
       the agreement described in Paragraph f. above,                                     sister of that co-"employee" or
       are no longer met.                                                                 "volunteer worker" as a consequence
                                                                                          of Paragraph (1)(a) above;
SECTION II – WHO IS AN INSURED
1. If you are designated in the Declarations as:                                      (c) For which there is any obligation to
   a. An individual, you and your spouse are                                              share damages with or repay someone
        insureds, but only with respect to the conduct                                    else who must pay damages because
        of a business of which you are the sole owner.                                    of the injury described in Paragraph
                                                                                           (1)(a) or (b) above; or
    b. A partnership or joint venture, you are an
       insured. Your members, your partners, and                                      (d) Arising out of his or her providing or
       their spouses are also insureds, but only with                                     failing to provide professional health
       respect to the conduct of your business.                                           care services.
    c. A limited liability company, you are an insured.                               Unless you are in the business or
       Your members are also insureds, but only with                                  occupation of providing professional health
       respect to the conduct of your business. Your                                  care services, Paragraphs (1)(a), (b), (c)
       managers are insureds, but only with respect to                                and (d) above do not apply to "bodily injury"
       their duties as your managers.                                                 arising out of providing or failing to provide
                                                                                      first aid or "Good Samaritan services" by
    d. An organization other than a partnership, joint
                                                                                      any of your "employees" or "volunteer
       venture or limited liability company, you are an
                                                                                      workers", other than an employed or
       insured. Your "executive officers" and directors
                                                                                      volunteer doctor. Any such "employees" or
       are insureds, but only with respect to their
                                                                                      "volunteer workers" providing or failing to
       duties as your officers or directors. Your
                                                                                      provide first aid or "Good Samaritan
       stockholders are also insureds, but only with
                                                                                      services" during their work hours for you
       respect to their liability as stockholders.
                                                                                      will be deemed to be acting within the
    e. A trust, you are an insured. Your trustees are                                 scope of their employment by you or
       also insureds, but only with respect to their                                  performing duties related to the conduct of
       duties as trustees.                                                            your business.
2. Each of the following is also an insured:                                     (2) "Property damage" to property:
    a. Your "volunteer workers" only while performing                                 (a) Owned, occupied or used by;
       duties related to the conduct of your business,                                (b) Rented to, in the care, custody or
       or your "employees", other than either your                                        control of, or over which physical
       "executive officers" (if you are an organization                                   control is being exercised for any
       other than a partnership, joint venture or limited                                 purpose by;
       liability company) or your managers (if you are a
       limited liability company), but only for acts                                  you, any of your "employees", "volunteer
       within the scope of their employment by you or                                 workers", any partner or member (if you are
       while performing duties related to the conduct                                 a partnership or joint venture), or any
       of your business. However, none of these                                       member (if you are a limited liability
       "employees" or "volunteer workers" are                                         company).
       insureds for:                                                       b. Any person (other than your "employee" or
        (1) "Bodily injury" or "personal injury":                             "volunteer worker"), or any organization, while
                                                                              acting as your real estate manager.
            (a) To you, to your partners or members (if
                you are a partnership or joint venture),                   c. Any person or organization having proper
                to your members (if you are a limited                         temporary custody of your property if you die,
                liability company), to a co-"employee"                        but only:
                while in the course of his or her
                                                                                 (1) With respect to liability arising out of the
                employment or performing duties
                                                                                     maintenance or use of that property; and
                related to the conduct of your
                business, or to your other "volunteer                            (2) Until your legal representative has been
                                                                                     appointed.

CG T1 00 02 19                   © 2017 The Travelers Indemnity Company. All rights reserved.                        Page 11 of 21
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 97 of 174
COMMERCIAL GENERAL LIABILITY


    d. Your legal representative if you die, but only                      b. Arises out of the ownership, maintenance or
       with respect to duties as such. That                                   use of that part of any premises leased to you.
       representative will have all your rights and                        The insurance provided to such premises owner,
       duties under this Coverage Part.                                    manager or lessor is subject to the following
    e. Any person or organization that, with your                          provisions:
       express or implied consent, either uses or is                       a. The limits of insurance provided to such
       responsible for the use of a watercraft that you                       premises owner, manager or lessor will be the
       do not own that is:                                                    minimum limits that you agreed to provide in the
       (1) 50 feet long or less; and                                          written contract or agreement, or the limits
                                                                              shown in the Declarations, whichever are less.
       (2) Not being used to carry any person or
           property for a charge.                                          b. The insurance provided to such premises
                                                                              owner, manager or lessor does not apply to:
3. Any organization you newly acquire or form, other
   than a partnership, joint venture or limited liability                        (1) Any "bodily injury" or "property damage"
   company, and of which you are the sole owner or in                                that occurs, or "personal and advertising
   which you maintain an ownership interest of more                                  injury" caused by an offense that is
   than 50%, will qualify as a Named Insured if there is                             committed, after you cease to be a tenant in
   no other similar insurance available to that                                      that premises; or
   organization. However:
                                                                                 (2) Structural alterations, new construction or
    a. Coverage under this provision is afforded only                                demolition operations performed by or on
       until the 180th day after you acquire or form the                             behalf of such premises owner, manager or
       organization or the end of the policy period,                                 lessor.
       whichever is earlier;
                                                                      5. Any person or organization that is an equipment
    b. Coverage A does not apply to "bodily injury" or                   lessor and that you have agreed in a written contract
       "property damage" that occurred before you                        or agreement to include as an additional insured on
       acquired or formed the organization; and                          this Coverage Part is an insured, but only with
                                                                         respect to liability for "bodily injury", "property
    c. Coverage B does not apply to "personal and                        damage", or "personal and advertising injury" that:
       advertising injury" arising out of an offense
       committed before you acquired or formed the                         a. Is "bodily injury" or "property damage" that
       organization.                                                          occurs, or is "personal and advertising injury"
                                                                              caused by an offense that is committed,
    For the purposes of Paragraph 1. of Section II –                          subsequent to the signing of that contract or
    Who Is An Insured, each such organization will be                         agreement; and
    deemed to be designated in the Declarations as:
                                                                           b. Is caused, in whole or in part, by your acts or
    a. An organization, other than a partnership, joint                       omissions in the maintenance, operation or use
       venture or limited liability company; or                               of equipment leased to you by such equipment
                                                                              lessor.
    b. A trust;
                                                                           The insurance provided to such equipment lessor is
    as indicated in its name or the documents that                         subject to the following provisions:
    govern its structure.
                                                                           a. The limits of insurance provided to such
4. Any person or organization that is a premises                              equipment lessor will be the minimum limits that
   owner, manager or lessor and that you have agreed                          you agreed to provide in the written contract or
   in a written contract or agreement to include as an                        agreement, or the limits shown in the
   additional insured on this Coverage Part is an                             Declarations, whichever are less.
   insured, but only with respect to liability for "bodily
   injury", "property damage" or "personal and                             b. The insurance provided to such equipment
   advertising injury" that:                                                  lessor does not apply to any "bodily injury" or
                                                                              "property damage" that occurs, or "personal
    a. Is "bodily injury" or "property damage" that                           and advertising injury" caused by an offense
       occurs, or is "personal and advertising injury"                        that is committed, after the equipment lease
       caused by an offense that is committed,                                expires.
       subsequent to the signing of that contract or                  No person or organization is an insured with respect to
       agreement; and                                                 the conduct of any current or past partnership, joint



Page 12 of 21                    © 2017 The Travelers Indemnity Company. All rights reserved.                  CG T1 00 02 19
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 98 of 174
                                                                                           COMMERCIAL GENERAL LIABILITY


venture or limited liability company that is not shown as                  a. The amount shown for the Damage To
a Named Insured in the Declarations. This paragraph                           Premises Rented To You Limit in the
does not apply to any such partnership, joint venture or                      Declarations of this Coverage Part; or
limited liability company that otherwise qualifies as an
                                                                           b. $300,000 if no amount is shown for the
insured under Section II – Who Is An Insured.                                 Damage To Premises Rented To You Limit in
SECTION III – LIMITS OF INSURANCE                                             the Declarations of this Coverage Part.
1. The Limits of Insurance shown in the Declarations                  7. Subject to Paragraph 5.          above, the Medical
   and the rules below fix the most we will pay                           Expense Limit is the most we will pay under
   regardless of the number of:                                           Coverage C for all medical expenses because of
                                                                          "bodily injury" sustained by any one person.
    a. Insureds;
                                                                      The Limits of Insurance of this Coverage Part apply
    b. Claims made or "suits" brought; or                             separately to each consecutive annual period and to any
    c. Persons or organizations making claims or                      remaining period of less than 12 months, starting with
       bringing "suits".                                              the beginning of the policy period shown in the
                                                                      Declarations, unless the policy period is extended after
2. The General Aggregate Limit is the most we will pay                issuance for an additional period of less than 12
   for the sum of:                                                    months. In that case, the additional period will be
    a. Medical expenses under Coverage C;                             deemed part of the last preceding period for purposes of
                                                                      determining the Limits of Insurance.
    b. Damages under Coverage A, except damages
       because of "bodily injury" or "property damage"                SECTION IV – COMMERCIAL GENERAL LIABILITY
       included in the "products-completed operations                 CONDITIONS
       hazard"; and                                                   1. Bankruptcy
    c. Damages under Coverage B.                                         Bankruptcy or insolvency of the insured or of the
3. The Products-Completed Operations Aggregate                           insured's estate will not relieve us of our obligations
   Limit is the most we will pay under Coverage A for                    under this Coverage Part.
   damages because of "bodily injury" and "property                   2. Duties In The Event Of Occurrence, Offense,
   damage" included in the "products-completed                           Claim Or Suit
   operations hazard".
                                                                           a. You must see to it that we are notified as soon
4. Subject to Paragraph 2. above, the Personal And                            as practicable of an "occurrence" or an offense
   Advertising Injury Limit is the most we will pay                           which may result in a claim. To the extent
   under Coverage B for the sum of all damages                                possible, notice should include:
   because of all "personal injury" and "advertising
   injury" sustained by any one person or organization.                          (1) How, when and where the "occurrence" or
                                                                                     offense took place;
5. Subject to Paragraph 2. or 3. above, whichever
   applies, the Each Occurrence Limit is the most we                             (2) The names and addresses of any injured
   will pay for the sum of:                                                          persons and witnesses; and

    a. Damages under Coverage A; and                                             (3) The nature and location of any injury or
                                                                                     damage arising out of the "occurrence" or
    b. Medical expenses under Coverage C;                                            offense.
    because of all "bodily injury" and "property damage"
    arising out of any one "occurrence".                                   b. If a claim is made or "suit" is brought against
                                                                              any insured, you must:
    For the purposes of determining the applicable
    Each Occurrence Limit, all related acts or                                   (1) Immediately record the specifics of the
    omissions committed in providing or failing to                                   claim or "suit" and the date received; and
    provide first aid or "Good Samaritan services" to                            (2) Notify us as soon as practicable.
    any one person will be deemed to be one
    "occurrence".                                                                You must see to it that we receive written notice
                                                                                 of the claim or "suit" as soon as practicable.
6. Subject to Paragraph 5. above, the Damage To
   Premises Rented To You Limit is the most we will                        c. You and any other involved insured must:
   pay under Coverage A for damages because of                                   (1) Immediately send us copies of any
   "premises damage" to any one premises. The                                        demands, notices, summonses or legal
   Damage To Premises Rented To You Limit will be:                                   papers received in connection with the
                                                                                     claim or "suit";


CG T1 00 02 19                   © 2017 The Travelers Indemnity Company. All rights reserved.                      Page 13 of 21
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 99 of 174
COMMERCIAL GENERAL LIABILITY


       (2) Authorize us to obtain records and other                                       (iii) An executive officer or director of
           information;                                                                         any other organization; or
       (3) Cooperate with us in the investigation or                                      (iv) A trustee of any trust;
           settlement of the claim or defense against                                      that is your partner, joint venture
           the "suit"; and                                                                 member, manager or trustee; or
       (4) Assist us, upon our request, in the                                       (b) Any employee authorized by such
           enforcement of any right against any                                          partnership, joint venture, limited
           person or organization which may be liable                                    liability company, trust or other
           to the insured because of injury or damage                                    organization to give notice of an
           to which this insurance may also apply.                                       "occurrence" or offense.
   d. No insured will, except at that insured's own                             (3) Notice to us of such "occurrence" or
      cost, voluntarily make a payment, assume any                                  offense will be deemed to be given as soon
      obligation, or incur any expense, other than for                              as practicable if it is given in good faith as
      first aid, without our consent.                                               soon as practicable to your workers'
   e. The following provisions apply to Paragraph a.                                compensation insurer. This applies only if
      above, but only for purposes of the insurance                                 you subsequently give notice to us of the
      provided under this Coverage Part to you or any                               "occurrence" or offense as soon as
      insured listed in Paragraph 1. or 2. of Section II                            practicable after any of the persons
      – Who Is An Insured:                                                          described in Paragraph e.(1) or (2) above
                                                                                    discovers that the "occurrence" or offense
       (1) Notice to us of such "occurrence" or                                     may result in sums to which the insurance
           offense must be given as soon as                                         provided under this Coverage Part may
           practicable only after the "occurrence" or                               apply.
           offense is known to you (if you are an           However, if this policy includes an endorsement
           individual), any of your partners or             that provides limited coverage for "bodily injury"
           members who is an individual (if you are a       or "property damage" or pollution costs arising
           partnership or joint venture), any of your       out of a discharge, release or escape of
           managers who is an individual (if you are a      "pollutants" which contains a requirement that
           limited liability company), any of your          the discharge, release or escape of "pollutants"
           "executive officers" or directors (if you are    must be reported to us within a specific number
           an organization other than a partnership,        of days after its abrupt commencement, this
           joint venture, or limited liability company),    Paragraph e. does not affect that requirement.
           any of your trustees who is an individual (if
           you are a trust) or any "employee" 3. Legal Action Against Us
           authorized by you to give notice of an        No person or organization has a right under this
           "occurrence" or offense.                      Coverage Part:
       (2) If you are a partnership, joint venture,                       a. To join us as a party or otherwise bring us into
           limited liability company or trust, and none                      a "suit" asking for damages from an insured; or
           of your partners, joint venture members,                       b. To sue us on this Coverage Part unless all of
           managers or trustees are individuals, notice                      its terms have been fully complied with.
           to us of such "occurrence" or offense must
           be given as soon as practicable only after                     A person or organization may sue us to recover on
           the "occurrence" or offense is known by:                       an agreed settlement or on a final judgment against
                                                                          an insured; but we will not be liable for damages
           (a) Any individual who is:                                     that are not payable under the terms of this
                                                                          Coverage Part or that are in excess of the
                (i) A partner or member of                    any         applicable limit of insurance. An agreed settlement
                    partnership or joint venture;                         means a settlement and release of liability signed by
                (ii) A manager of any limited liability                   us, the insured, and the claimant or the claimant's
                     company;                                             legal representative.




Page 14 of 21                   © 2017 The Travelers Indemnity Company. All rights reserved.                      CG T1 00 02 19
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 100 of 174
                                                                                            COMMERCIAL GENERAL LIABILITY


4. Other Insurance                                                                        (ii) That is insurance for "premises
    If valid and collectible other insurance is available to                                    damage";
    the insured for a loss we cover under Coverages A                                     (iii) If the loss arises out of the
    or B of this Coverage Part, our obligations are                                             maintenance or use of aircraft,
    limited as described in Paragraphs a. and b. below.                                         "autos" or watercraft to the extent
   As used anywhere in this Coverage Part, other                                                not subject to any exclusion in this
   insurance means insurance, or the funding of                                                 Coverage Part that applies to
   losses, that is provided by, through or on behalf of:                                        aircraft, "autos" or watercraft;
                                                                                          (iv) That is insurance available to a
    (i) Another insurance company;
                                                                                                premises owner, manager or
    (ii) Us or any of our affiliated insurance companies,                                       lessor that qualifies as an insured
         except when the Non cumulation of Each                                                 under Paragraph 4. of Section II –
         Occurrence Limit provision of Paragraph 5. of                                          Who Is An Insured, except when
         Section III – Limits Of Insurance or the Non                                           Paragraph d. below applies; or
         cumulation of Personal and Advertising Injury
                                                                                          (v) That is insurance available to an
         Limit provision of Paragraph 4. of Section III –                                       equipment lessor that qualifies as
         Limits of Insurance applies because the
                                                                                                an insured under Paragraph 5. of
         Amendment – Non Cumulation Of Each
                                                                                                Section II – Who Is An Insured,
         Occurrence Limit Of Liability And Non
         Cumulation Of Personal And Advertising Injury                                          except when Paragraph d. below
         Limit endorsement is included in this policy;                                          applies.
                                                                                      (b) Any of the other insurance, whether
    (iii) Any risk retention group; or                                                    primary, excess, contingent or on any
    (iv) Any self-insurance method or program, in                                         other basis, that is available to the
         which case the insured will be deemed to be                                      insured when the insured is an
         the provider of other insurance.                                                 additional insured, or is any other
    Other insurance does not include umbrella                                             insured that does not qualify as a
    insurance, or excess insurance, that was bought                                       named insured, under such other
    specifically to apply in excess of the Limits of                                      insurance.
    Insurance shown in the Declarations of this                                   (2) When this insurance is excess, we will
    Coverage Part.                                                                    have no duty under Coverages A or B to
                                                                                      defend the insured against any "suit" if any
    As used anywhere in this Coverage Part, other                                     other insurer has a duty to defend the
    insurer means a provider of other insurance. As                                   insured against that "suit". If no other
    used in Paragraph c. below, insurer means a                                       insurer defends, we will undertake to do so,
    provider of insurance.                                                            but we will be entitled to the insured's rights
    a. Primary Insurance                                                              against all those other insurers.
        This insurance is primary except when                                     (3) When this insurance is excess over other
                                                                                      insurance, we will pay only our share of the
        Paragraph b. below applies. If this insurance is
                                                                                      amount of the loss, if any, that exceeds the
        primary, our obligations are not affected unless
                                                                                      sum of:
        any of the other insurance is also primary.
        Then, we will share with all that other insurance                             (a) The total amount that all such other
        by the method described in Paragraph c. below,                                    insurance would pay for the loss in the
        except when Paragraph d. below applies.                                           absence of this insurance; and
                                                                                      (b) The total of all deductible and self-
    b. Excess Insurance                                                                   insured amounts under all that other
        (1) This insurance is excess over:                                                insurance.
                                                                                  (4) We will share the remaining loss, if any,
            (a) Any of the other insurance, whether
                                                                                      with any other insurance that is not
                primary, excess, contingent or on any
                                                                                      described in this Excess Insurance
                other basis:
                                                                                      provision and was not bought specifically to
                 (i) That is Fire, Extended Coverage,                                 apply in excess of the Limits of Insurance
                     Builder's Risk, Installation Risk or                             shown in the Declarations of this Coverage
                     similar coverage for "your work";                                Part.



CG T1 00 02 19                    © 2017 The Travelers Indemnity Company. All rights reserved.                       Page 15 of 21
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 101 of 174
COMMERCIAL GENERAL LIABILITY


   c. Method Of Sharing                                                 a. The statements in the Declarations are
       If all of the other insurance permits contribution                    accurate and complete;
       by equal shares, we will follow this method also.                b. Those       statements       are    based       upon
       Under this approach each insurer contributes                          representations you made to us; and
       equal amounts until it has paid its applicable                   c. We have issued this policy in reliance upon
       limit of insurance or none of the loss remains,                       your representations.
       whichever comes first.
                                                                        The unintentional omission of, or unintentional error
       If any of the other insurance does not permit                    in, any information provided by you which we relied
       contribution by equal shares, we will contribute                 upon in issuing this policy will not prejudice your
       by limits. Under this method, each insurer's                     rights under this insurance. However, this provision
       share is based on the ratio of its applicable limit              does not affect our right to collect additional
       of insurance to the total applicable limits of                   premium or to exercise our rights of cancellation or
       insurance of all insurers.                                       nonrenewal in accordance with applicable insurance
   d. Primary And Non-Contributory Insurance If                         laws or regulations.
      Required By Written Contract                                   7. Separation Of Insureds
       If you specifically agree in a written contract or               Except with respect to the Limits of Insurance, and
       agreement that the insurance afforded to an                      any rights or duties specifically assigned in this
       insured under this Coverage Part must apply on                   Coverage Part to the first Named Insured, this
       a primary basis, or a primary and non-                           insurance applies:
       contributory basis, this insurance is primary to                 a. As if each Named Insured were the only
       other insurance that is available to such insured                     Named Insured; and
       which covers such insured as a named insured,
       and we will not share with that other insurance,                 b. Separately to each insured against whom claim
       provided that:                                                        is made or "suit" is brought.
                                                                     8. Transfer Of Rights Of Recovery Against Others
       (1) The "bodily injury" or "property damage" for
           which coverage is sought occurs; and                         To Us
       (2) The "personal and advertising injury" for                    If the insured has rights to recover all or part of any
           which coverage is sought is caused by an                     payment we have made under this Coverage Part,
           offense that is committed;                                   those rights are transferred to us. The insured must
                                                                        do nothing after loss to impair them. At our request,
       subsequent to the signing of that contract or                    the insured will bring "suit" or transfer those rights
       agreement by you.                                                to us and help us enforce them.
5. Premium Audit                                                     9. When We Do Not Renew
   a. We will compute all premiums for this Coverage                    If we decide not to renew this Coverage Part, we will
      Part in accordance with our rules and rates.                      mail or deliver to the first Named Insured shown in
   b. Premium shown in this Coverage Part as                            the Declarations written notice of the nonrenewal
      advance premium is a deposit premium only. At                     not less than 30 days before the expiration date.
      the close of each audit period we will compute                    If notice is mailed, proof of mailing will be sufficient
      the earned premium for that period and send                       proof of notice.
      notice to the first Named Insured. The due date                SECTION V – DEFINITIONS
      for audit and retrospective premiums is the date
                                                                     1. "Advertisement" means a notice that is broadcast or
      shown as the due date on the bill. If the sum of
                                                                        published to the general public or specific market
      the advance and audit premiums paid for the
                                                                        segments about your goods, products or services
      policy period is greater than the earned
                                                                        for the purpose of attracting customers or
      premium, we will return the excess to the first
                                                                        supporters. For the purposes of this definition:
      Named Insured.
                                                                        a. Notices that are published include material
   c. The first Named Insured must keep records of                           placed on the Internet or on similar electronic
      the information we need for premium                                    means of communication; and
      computation, and send us copies at such times
      as we may request.                                                b. Regarding websites, only that part of a website
                                                                             that is about your goods, products or services
6. Representations                                                           for the purposes of attracting customers or
   By accepting this policy, you agree:                                      supporters is considered an advertisement.



Page 16 of 21                   © 2017 The Travelers Indemnity Company. All rights reserved.                  CG T1 00 02 19
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 102 of 174
                                                                                           COMMERCIAL GENERAL LIABILITY


2. "Advertising injury":                                                   b. In, by or with any other electronic means of
    a. Means injury caused by one or more of the                              communication, such as the Internet, if that
       following offenses:                                                    material is part of:

        (1) Oral or written publication, including                               (1) Radio or television programming       being
            publication by electronic means, of material                             transmitted;
            in your "advertisement" that slanders or                             (2) Other        entertainment,   educational,
            libels a person or organization or                                       instructional, music or news programming
            disparages a person's or organization's                                  being transmitted; or
            goods, products or services, provided that
            the claim is made or the "suit" is brought by                        (3) Advertising transmitted with any of such
            a person or organization that claims to have                             programming.
            been slandered or libeled, or that claims to
            have had its goods, products or services                  6. "Coverage territory" means:
            disparaged;                                                    a. The United States of America (including its
        (2) Oral or written publication, including                            territories and possessions), Puerto Rico and
            publication by electronic means, of material                      Canada;
            in your "advertisement" that:                                  b. International waters or airspace, but only if the
            (a) Appropriates a person's name, voice,                          injury or damage occurs in the course of travel
                photograph or likeness; or                                    or transportation between any places included
            (b) Unreasonably places a person in a                             in Paragraph a. above; or
                false light; or                                            c. All other parts of the world if the injury or
        (3) Infringement of copyright, "title" or "slogan"                    damage arises out of:
            in your "advertisement", provided that the
                                                                                 (1) Goods or products made or sold by you in
            claim is made or the "suit" is brought by a
                                                                                     the territory described in Paragraph a.
            person or organization that             claims
                                                                                     above;
            ownership of such copyright, "title" or
            "slogan".                                                            (2) The activities of a person whose home is in
    b. Includes "bodily injury" caused by one or more                                the territory described in Paragraph a.
       of the offenses described in Paragraph a.                                     above, but is away for a short time on your
       above.                                                                        business; or
3. "Auto" means:                                                                 (3) "Personal and advertising injury" offenses
                                                                                     that take place through the Internet or
    a. A land motor vehicle, trailer or semitrailer
                                                                                     similar electronic means of communication;
       designed for travel on public roads, including
       any attached machinery or equipment; or                             provided the insured's responsibility to pay
    b. Any other land vehicle that is subject to a                         damages is determined in a "suit" on the merits in
       compulsory or financial responsibility law, or                      the territory described in Paragraph a. above, or in a
       other motor vehicle insurance law, where it is                      settlement we agree to.
       licensed or principally garaged.                               7. "Electronic data" means information, facts or
    However, "auto"        does     not     include      "mobile         programs stored as or on, created or used on, or
    equipment".                                                          transmitted to or from computer software (including
                                                                         systems and applications software), hard or floppy
4. "Bodily injury" means:
                                                                         disks, CD-ROMs, tapes, drives, cells, data
    a. Physical harm, including sickness or disease,                     processing devices or any other media which are
       sustained by a person; or                                         used with electronically controlled equipment.
    b. Mental anguish, injury or illness, or emotional                8. "Employee" includes a "leased worker". "Employee"
       distress, resulting at any time from such                         does not include a "temporary worker".
       physical harm, sickness or disease.
                                                                      9. "Executive officer" means a person holding any of
5. "Broadcasting" means transmitting any audio or
                                                                         the officer positions created by your charter,
   visual material for any purpose:
                                                                         constitution, bylaws or any other similar governing
    a. By radio or television; or                                        document.




CG T1 00 02 19                   © 2017 The Travelers Indemnity Company. All rights reserved.                    Page 17 of 21
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 103 of 174
COMMERCIAL GENERAL LIABILITY


10. "Good Samaritan services" means any emergency                                      tracks, roadbeds, tunnel, underpass or
    medical services for which no compensation is                                      crossing;
    demanded or received.                                                         (2) That indemnifies an architect, engineer or
11. "Hostile fire" means a fire which becomes                                         surveyor for injury or damage arising out of:
    uncontrollable or breaks out from where it was                                     (a) Preparing, approving, or failing to
    intended to be.                                                                        prepare or approve, maps, shop
12. "Impaired property" means tangible property, other                                     drawings, opinions, reports, surveys,
    than "your product" or "your work", that cannot be                                     field orders, change orders or drawings
    used or is less useful because:                                                        and specifications; or
   a. It incorporates "your product" or "your work"                                    (b) Giving directions or instructions, or
      that is known or thought to be defective,                                            failing to give them, if that is the
      deficient, inadequate or dangerous; or                                               primary cause of the injury or damage;
                                                                                           or
   b. You have failed to fulfill the terms of a contract
      or agreement;                                                               (3) Under which the insured, if an architect,
                                                                                      engineer or surveyor, assumes liability for
   if such property can be restored to use by the                                     an injury or damage arising out of the
   repair, replacement, adjustment or removal of "your                                insured's rendering or failure to render
   product" or "your work" or your fulfilling the terms of                            professional services, including those listed
   the contract or agreement.                                                         in Paragraph (2) above and supervisory,
13. "Insured contract" means:                                                         inspection, architectural or engineering
                                                                                      activities.
   a. A contract for a lease of premises. However,
      that portion of the contract for a lease of                      14. "Leased worker" means a person leased to you by a
      premises that indemnifies any person or                              labor leasing firm under an agreement between you
      organization for "premises damage" is not an                         and the labor leasing firm, to perform duties related
      "insured contract";                                                  to the conduct of your business. "Leased worker"
                                                                           does not include a "temporary worker".
   b. A sidetrack agreement;
                                                                       15. "Loading or unloading" means the handling of
   c. Any easement or license agreement, except in                         property:
      connection with construction or demolition
      operations on or within 50 feet of a railroad;                        a. After it is moved from the place where it is
                                                                               accepted for movement into or onto an aircraft,
   d. An obligation, as required by ordinance, to                              watercraft or "auto";
      indemnify a municipality, except in connection
      with work for a municipality;                                         b. While it is in or on an aircraft, watercraft or
                                                                               "auto"; or
   e. An elevator maintenance agreement;
                                                                            c. While it is being moved from an aircraft,
   f.   That part of any other contract or agreement                           watercraft or "auto" to the place where it is
        pertaining to your business (including an                              finally delivered;
        indemnification of a municipality in connection
        with work performed for a municipality) under                       but "loading or unloading" does not include the
        which you assume the tort liability of another                      movement of property by means of a mechanical
        party to pay for "bodily injury", "property                         device, other than a hand truck, that is not attached
        damage" or "personal injury" to a third person                      to the aircraft, watercraft or "auto".
        or organization. Tort liability means a liability that         16. "Mobile equipment" means any of the following
        would be imposed by law in the absence of any                      types of land vehicles, including any attached
        contract or agreement.                                             machinery or equipment:
        Paragraph f. does not include that part of any                      a. Bulldozers, farm machinery, forklifts and other
        contract or agreement:                                                 vehicles designed for use principally off public
        (1) That indemnifies a railroad for "bodily                            roads;
            injury" or "property damage" arising out of                     b. Vehicles maintained for use solely on or next to
            construction or demolition operations,                             premises you own or rent;
            within 50 feet of any railroad property and
            affecting any railroad bridge or trestle,                       c. Vehicles that travel on crawler treads;




Page 18 of 21                     © 2017 The Travelers Indemnity Company. All rights reserved.                  CG T1 00 02 19
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 104 of 174
                                                                                          COMMERCIAL GENERAL LIABILITY


   d. Vehicles, whether self-propelled or not,                            b. An act or omission committed in providing or
      maintained primarily to provide mobility to                            failing to provide first aid or "Good Samaritan
      permanently mounted:                                                   services" to a person, unless you are in the
                                                                             business      or   occupation      of  providing
        (1) Power cranes, shovels, loaders, diggers or
                                                                             professional health care services.
            drills; or
        (2) Road     construction or    resurfacing                  18. "Personal and advertising injury" means "personal
            equipment such as graders, scrapers or                       injury" or "advertising injury".
            rollers;
                                                                     19. "Personal injury":
   e. Vehicles not described in Paragraph a., b., c.
      or d. above that are not self-propelled and are                     a. Means injury, other than "advertising injury",
      maintained primarily to provide mobility to                            caused by one or more of the following
      permanently attached equipment of the                                  offenses:
      following types:
                                                                                (1) False arrest, detention or imprisonment;
        (1) Air compressors, pumps and generators,
            including   spraying,    welding,  building                         (2) Malicious prosecution;
            cleaning, geophysical exploration, lighting
            and well servicing equipment; or                                    (3) The wrongful eviction from, wrongful entry
                                                                                    into, or invasion of the right of private
        (2) Cherry pickers and similar devices used to                              occupancy of a room, dwelling or premises
            raise or lower workers;                                                 that a person occupies, provided that the
   f.   Vehicles not described in Paragraph a., b., c.                              wrongful eviction, wrongful entry or invasion
        or d. above maintained primarily for purposes                               of the right of private occupancy is
        other than the transportation of persons or                                 committed by or on behalf of the owner,
        cargo.                                                                      landlord or lessor of that room, dwelling or
                                                                                    premises;
        However, self-propelled vehicles with the
        following types of permanently attached                                 (4) Oral or written publication, including
        equipment are not "mobile equipment" but will                               publication by electronic means, of material
        be considered "autos":                                                      that slanders or libels a person or
        (1) Equipment designed primarily for:                                       organization or disparages a person's or
                                                                                    organization's goods, products or services,
           (a) Snow removal;                                                        provided that the claim is made or the "suit"
           (b) Road       maintenance,       but             not                    is brought by a person or organization that
               construction or resurfacing; or                                      claims to have been slandered or libeled, or
                                                                                    that claims to have had its goods, products
           (c) Street cleaning;                                                     or services disparaged; or
        (2) Cherry pickers and similar devices
            mounted on automobile or truck chassis                              (5) Oral or written publication, including
            and used to raise or lower workers; and                                 publication by electronic means, of material
                                                                                    that:
        (3) Air compressors, pumps and generators,
            including   spraying,    welding,  building                              (a) Appropriates a person's name, voice,
            cleaning, geophysical exploration, lighting                                  photograph or likeness; or
            and well servicing equipment.
                                                                                     (b) Unreasonably places a person in a
   However, "mobile equipment" does not include any                                      false light.
   land vehicle that is subject to a compulsory or
   financial responsibility law, or other motor vehicle                   b. Includes "bodily injury" caused by one or more
   insurance law, where it is licensed or principally                        of the offenses described in Paragraph a.
   garaged. Such land vehicles are considered                                above.
   "autos".
                                                                     20. "Pollutants" mean any solid, liquid, gaseous or
17. "Occurrence" means:
                                                                         thermal irritant or contaminant, including smoke,
   a. An accident, including continuous or repeated                      vapor, soot, fumes, acids, alkalis, chemicals and
      exposure to substantially the same general                         waste. Waste includes materials to be recycled,
      harmful conditions; or                                             reconditioned or reclaimed.



CG T1 00 02 19                  © 2017 The Travelers Indemnity Company. All rights reserved.                     Page 19 of 21
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 105 of 174
COMMERCIAL GENERAL LIABILITY


21. "Premises damage" means:                                                                 contract calls for work at more than
                                                                                             one job site.
   a. With respect to the first paragraph of the
      exceptions in Exclusion j.    of Section I –                                     (c) When that part of the work done at a
      Coverage A – Bodily Injury And Property                                              job site has been put to its intended
      Damage Liability, "property damage" to any                                           use by any person or organization other
      premises while rented to you for a period of                                         than      another     contractor     or
      seven or fewer consecutive days, including the                                       subcontractor working on the same
      contents of such premises; or                                                        project.
   b. With respect to the exception to Exclusions c.                                   Work that may need service, maintenance,
      through n. in the last paragraph of Paragraph 2.                                 correction, repair or replacement, but which
      of Section I – Coverage A – Bodily Injury And                                    is otherwise complete, will be treated as
      Property Damage Liability, "property damage" to                                  completed.
      any premises while rented to you for a period of                      b. Does not include "bodily injury" or "property
      more than seven consecutive days, or while                               damage" arising out of:
      temporarily occupied by you with permission of
      the owner, caused by:                                                       (1) The transportation of property, unless the
                                                                                      injury or damage arises out of a condition in
       (1) Fire;                                                                      or on a vehicle not owned or operated by
       (2) Explosion;                                                                 you, and that condition was created by the
                                                                                      "loading or unloading" of that vehicle by any
       (3) Lightning;                                                                 insured;
       (4) Smoke resulting from fire, explosion or                                (2) The existence of tools, uninstalled
           lightning; or                                                              equipment or abandoned or unused
       (5) Water.                                                                     materials; or
       But "premises damage" under this Paragraph                                 (3) Products or operations for which the
       b. does not include "property damage" to any                                   classification, listed in the Declarations or
       premises caused by:                                                            in a policy Schedule, states that products-
                                                                                      completed operations are subject to the
       (1) Rupture, bursting, or operation of pressure                                General Aggregate Limit.
           relief devices;
                                                                       23. "Property damage" means:
       (2) Rupture or bursting due to expansion or
           swelling of the contents of any building or                      a. Physical injury to tangible property, including all
           structure caused by or resulting from water;                        resulting loss of use of that property. All such
           or                                                                  loss of use will be deemed to occur at the time of
                                                                               the physical injury that caused it; or
       (3) Explosion of steam boilers, steam pipes,
           steam engines or steam turbines.                                 b. Loss of use of tangible property that is not
                                                                               physically injured. All such loss of use will be
22. "Products-completed operations hazard":                                    deemed to occur at the time of the "occurrence"
   a. Includes all "bodily injury" and "property                               that caused it.
      damage" occurring away from premises you                              For the purposes of this insurance, "electronic data"
      own or rent and arising out of "your product" or                      is not tangible property.
      "your work" except:
                                                                       24. "Slogan":
       (1) Products that are still in your physical
           possession; or                                                   a. Means a phrase that others use for the purpose
                                                                               of attracting attention in their advertising.
       (2) Work that has not yet been completed or
           abandoned. However, "your work" will be                          b. Does not include a phrase used as, or in, the
           deemed completed at the earliest of the                             name of:
           following times:                                                       (1) Any person or organization, other than you;
           (a) When all of the work called for in your                                or
               contract has been completed.                                       (2) Any business, or any of the premises,
           (b) When all of the work to be done at the                                 goods, products, services or work, of any
               job site has been completed if your                                    person or organization, other than you.




Page 20 of 21                     © 2017 The Travelers Indemnity Company. All rights reserved.                  CG T1 00 02 19
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 106 of 174
                                                                                            COMMERCIAL GENERAL LIABILITY


25. "Suit" means a civil proceeding in which damages                                   (a) You;
    because of "bodily injury", "property damage" or
                                                                                       (b) Others trading under your name; or
    "personal and advertising injury" to which this
    insurance applies are alleged. "Suit" includes:                                    (c) A person or organization whose
                                                                                           business or assets you have acquired;
    a. An arbitration proceeding in which such                                             and
       damages are claimed and to which the insured
       must submit or does submit with our consent;                               (2) Containers (other than vehicles), materials,
       or                                                                             parts or equipment furnished in connection
                                                                                      with such goods or products.
    b. Any other alternative dispute resolution
       proceeding in which such damages are claimed                         b. Includes:
       and to which the insured submits with our                                  (1) Warranties or representations made at any
       consent.                                                                       time with respect to the fitness, quality,
26. "Temporary worker" means a person who is                                          durability, performance or use of "your
    furnished to you to substitute for a permanent                                    product"; and
    "employee" on leave or to meet seasonal or short-                             (2) The providing of or failure to provide
    term workload conditions.                                                         warnings or instructions.
27. "Title" means a name of a literary or artistic work.                    c. Does not include vending machines or other
28. "Unsolicited   communication"      means      any                          property rented to or located for the use of
                                                                               others but not sold.
    communication, in any form, that the recipient of
    such communication did not specifically request to                 31. "Your work":
    receive.
                                                                            a. Means:
29. "Volunteer worker" means a person who is not your
                                                                                  (1) Work or operations performed by you or on
    "employee", and who donates his or her work and
                                                                                      your behalf; and
    acts at the direction of and within the scope of
    duties determined by you, and is not paid a fee,                              (2) Materials, parts or equipment furnished in
    salary or other compensation by you or anyone else                                connection with such work or operations.
    for their work performed for you.
                                                                            b. Includes:
30. "Your product":
                                                                                  (1) Warranties or representations made at any
    a. Means:                                                                         time with respect to the fitness, quality,
                                                                                      durability, performance or use of "your
        (1) Any goods or products, other than real                                    work"; and
            property, manufactured, sold, handled,
            distributed or disposed of by:                                        (2) The providing of or failure to provide
                                                                                      warnings or instructions.




CG T1 00 02 19                    © 2017 The Travelers Indemnity Company. All rights reserved.                     Page 21 of 21
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 107 of 174
                                                                                          COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           AMENDATORY ENDORSEMENT – PRODUCTS-
              COMPLETED OPERATIONS HAZARD
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following replaces Paragraph b.(3) of the definition of "products-completed operations hazard" in the
DEFINITIONS Section:
(3) Products or operations for which the classification, listed in the Declarations, in a policy Schedule or in our
    manual of rules, states that the products-completed operations are subject to the General Aggregate Limit.




CG D3 09 02 19                    © 2017 The Travelers Indemnity Company. All rights reserved.                Page 1 of 1
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 108 of 174
                                                                          COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     AMENDMENT – NON CUMULATION OF EACH
        OCCURRENCE LIMIT OF LIABILITY and
  NON CUMULATION OF PERSONAL and ADVERTISING
                  INJURY LIMIT
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART

1. Paragraph 5 of SECTION III – LIMITS OF INSUR-          2. Paragraph 4 of SECTION III – LIMITS OF INSUR-
   ANCE, is amended to include the following:                ANCE, is amended to include the following:
   Non cumulation of Each Occurrence Limit - If one          Non cumulation of Personal and Advertising Limit
   "occurrence" causes "bodily injury" and/or "prop-         – If "personal injury" and/or "advertising injury" is
   erty damage" during the policy period and during          sustained by any one person or organization dur-
   the policy period of one or more prior and/or future      ing the policy period and during the policy period
   policies that include a commercial general liability      of one or more prior and/or future policies that
   coverage part for the insured issued by us or any         include a commercial general liability coverage
   affiliated insurance company, the amount we will          part for the insured issued by us or any affiliated
   pay is limited. This policy’s Each Occurrence Limit       insurance company, the amount we will pay is
   will be reduced by the amount of each payment             limited. This policy’s Personal Injury and Advertis-
   made by us and any affiliated insurance company           ing Injury Limit will be reduced by the amount of
   under the other policies because of such "occur-          each payment made by us and any affiliated in-
   rence".                                                   surance company under the other policies be-
                                                             cause of such "personal injury" and/or "advertising
                                                             injury".




CG D2 03 12 97                  Copyright, Travelers Indemnity Company, 1997                         Page 1 of 1
         Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 109 of 174
                                                                                     COMMERCIAL GENERAL LIABILITY
POLICY NUMBER: 680-7263M141-19-42                                                             ISSUE DATE: 08/02/2019

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    REIMBURSEMENT OF YOUR DISCIPLINARY ACTION
            LEGAL EXPENSES COVERAGE
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
                    SCHEDULE OF DISCIPLINARY ACTION LEGAL EXPENSES LIMIT
                   Aggregate Limit                                                   $

PROVISIONS                                                             a. Insureds;
1. The following is     added to SECTION               I   –           b. Disciplinary actions; or
   COVERAGES:                                                          c. Governmental or professional review boards
   COVERAGE – REIMBURSEMENT OF YOUR                                       bringing disciplinary actions.
   DISCIPLINARY ACTION LEGAL EXPENSES                                  If no limit is shown for the Aggregate Limit in the
   We will reimburse you for your "disciplinary action                 Schedule Of Disciplinary Action Legal Expenses
   legal expenses" arising from a disciplinary action                  Limit, the Aggregate Limit for Coverage –
   brought against you:                                                Reimbursement Of Your Disciplinary Action Legal
   a. During the policy period;                                        Expenses is $5,000.
   b. By a governmental agency or professional                    4. The following is added to SECTION V –
      review board in the United States of America                   DEFINITIONS:
      (including its territories or possessions),                      "Disciplinary action legal expenses":
      Puerto Rico or Canada; and                                       a. Means reasonable legal fees, costs or
   c. Directly attributable to your activities or the                     expenses for:
      activities of an insured for whom you are                             (1) Attorneys;
      legally responsible.
                                                                            (2) Civil court or professional review board
   We will have no duty to defend you in any such                               proceedings;
   disciplinary action.                                                     (3) Expert testimony;
2. The following is added to the SUPPLEMENTARY                              (4) Witnesses; and
   PAYMENTS Section of SECTION I –
   COVERAGES:                                                               (5) Court reporters.
                                                                       b. Does not include:
   Supplementary Payments do not apply to
   Coverage     –   Reimbursement      Of Your                              (1) Any expenses shown in Paragraph a. that
   Disciplinary Action Legal Expenses.                                          are payable by or reimbursable by any
                                                                                other insurance policy;
3. The following is added to SECTION III – LIMITS
   OF INSURANCE:                                                            (2) Costs of an appeal you initiate;

   An Aggregate Limit shown in the Schedule Of                              (3) Fines or penalties;
   Disciplinary Action Legal Expenses Limit is the                          (4) Your loss of wages;
   most we will reimburse you for all of your                               (5) Loss of business income;
   "disciplinary action legal expenses" for all                             (6) Fees paid to any insured to appear in
   disciplinary actions brought against you during                              defense of a disciplinary action; or
   the policy period. This Aggregate Limit applies to
   all "disciplinary action legal expenses" for all                         (7) Cost to reinstate your license to practice
                                                                                your profession after revocation.
   disciplinary actions, regardless of the number of:




CG D8 30 01 18                     © 2018 The Travelers Indemnity Company. All rights reserved.                  Page 1 of 1
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
         Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 110 of 174
                                                                                            COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      XTEND ENDORSEMENT FOR SMALL BUSINESSES
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

GENERAL DESCRIPTION OF COVERAGE – This endorsement broadens coverage. However, coverage for
any injury, damage or medical expenses described in any of the provisions of this endorsement may be
excluded or limited by another endorsement to this Coverage Part, and these coverage broadening provisions
do not apply to the extent that coverage is excluded or limited by such an endorsement. The following listing is a
general coverage description only. Read all the provisions of this endorsement and the rest of your policy
carefully to determine rights, duties, and what is and is not covered.


A. Who Is An Insured – Unnamed Subsidiaries                            C. Who Is An Insured – Newly Acquired Or
B. Who Is An Insured – Employees And Volunteer                            Formed Limited Liability Companies
   Workers – Bodily Injury To Co-Employees And                         D. Incidental Medical Malpractice
   Co-Volunteer Workers                                                E. Blanket Waiver Of Subrogation


PROVISIONS                                                                  b. An organization other than a partnership, joint
                                                                               venture or limited liability company; or
A. WHO IS AN             INSURED          –     UNNAMED
   SUBSIDIARIES                                                             c. A trust;
    The following is added to SECTION II – WHO IS                           as indicated in its name or the documents that
    AN INSURED:                                                             govern its structure.
    Any of your subsidiaries, other than a partnership                B. WHO IS AN INSURED – EMPLOYEES AND
    or joint venture, that is not shown as a Named                       VOLUNTEER WORKERS – BODILY INJURY
    Insured in the Declarations is a Named Insured                       TO CO-EMPLOYEES AND CO-VOLUNTEER
    if:                                                                  WORKERS
    a. You are the sole owner of, or maintain an                            The following is added to Paragraph 2.a.(1) of
       ownership interest of more than 50% in, such                         SECTION II – WHO IS AN INSURED:
       subsidiary on the first day of the policy                            Paragraphs (1)(a), (b) and (c) above do not
       period; and                                                          apply to "bodily injury" to a co-"employee" while
    b. Such subsidiary is not an insured under                              in the course of the co-"employee's" employment
       similar other insurance.                                             by you or performing duties related to the
                                                                            conduct of your business, or to "bodily injury" to
    No such subsidiary is an insured for "bodily
                                                                            your other "volunteer workers" while performing
    injury" or "property damage" that occurred, or
                                                                            duties related to the conduct of your business.
    "personal and advertising injury" caused by an
    offense committed:                                                C. WHO IS AN INSURED – NEWLY ACQUIRED
                                                                         OR FORMED LIMITED LIABILITY COMPANIES
    a. Before you maintained an ownership interest
       of more than 50% in such subsidiary; or                              1. The following replaces the first sentence of
                                                                               Paragraph 3. of SECTION II – WHO IS AN
    b. After the date, if any, during the policy period
                                                                               INSURED:
       that you no longer maintain an ownership
       interest of more than 50% in such subsidiary.                             Any organization you newly acquire or form,
                                                                                 other than a partnership or joint venture, and
    For purposes of Paragraph 1. of Section II – Who
                                                                                 of which you are the sole owner or in which
    Is An Insured, each such subsidiary will be
                                                                                 you maintain an ownership interest of more
    deemed to be designated in the Declarations as:
                                                                                 than 50%, will qualify as a Named Insured if
    a. A limited liability company;



CG D8 42 02 19                     © 2018 The Travelers Indemnity Company. All rights reserved.                    Page 1 of 3
                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 111 of 174
COMMERCIAL GENERAL LIABILITY


       there is no other similar insurance available                                scope of their employment by you or
       to that organization.                                                        performing duties related to the conduct
   2. The following replaces the last sentence of                                   of your business.
      Paragraph 3. of SECTION II – WHO IS AN                              3. The following replaces the last sentence of
      INSURED:                                                               Paragraph 5. of SECTION III – LIMITS OF
       For the purposes of Paragraph 1. of Section                           INSURANCE:
       II – Who Is An Insured, each such                                       For the purposes of determining the
       organization will be deemed to be                                       applicable Each Occurrence Limit, all related
       designated in the Declarations as:                                      acts or omissions committed in providing or
       a. A limited liability company;                                         failing to provide "incidental medical
                                                                               services", first aid or "Good Samaritan
       b. An organization other than a partnership,                            services" to any one person will be deemed
          joint venture or limited liability company;                          to be one "occurrence".
          or
                                                                          4. The following exclusion is added to
       c. A trust;                                                           Paragraph 2., Exclusions, of SECTION I –
       as indicated in its name or the documents                             COVERAGES – COVERAGE A – BODILY
       that govern its structure.                                            INJURY AND PROPERTY DAMAGE
D. INCIDENTAL MEDICAL MALPRACTICE                                            LIABILITY:

   1. The following replaces Paragraph b. of the                               Sale Of Pharmaceuticals
      definition   of    "occurrence"  in    the                               "Bodily injury" or "property damage" arising
      DEFINITIONS Section:                                                     out of the violation of a penal statute or
       b. An act or omission committed in                                      ordinance relating to         the sale    of
          providing or failing to provide "incidental                          pharmaceuticals committed by, or with the
          medical services", first aid or "Good                                knowledge or consent of, the insured.
          Samaritan services" to a person, unless                         5. The following is added to the DEFINITIONS
          you are in the business or occupation of                           Section:
          providing professional health care                                   "Incidental medical services" means:
          services.
                                                                               a. Medical, surgical, dental, laboratory, x-
   2. The following replaces the last paragraph of                                ray or nursing service or treatment,
      Paragraph 2.a.(1) of SECTION II – WHO IS                                    advice or instruction, or the related
      AN INSURED:                                                                 furnishing of food or beverages; or
       Unless you are in the business or occupation                            b. The furnishing or dispensing of drugs or
       of providing professional health care                                      medical, dental, or surgical supplies or
       services, Paragraphs (1)(a), (b), (c) and (d)                              appliances.
       above do not apply to "bodily injury" arising
       out of providing or failing to provide:                            6. The following is added to Paragraph 4.b.,
                                                                             Excess Insurance, of SECTION IV –
       (a) "Incidental medical services" by any of                           COMMERCIAL        GENERAL      LIABILITY
           your "employees" who is a nurse, nurse                            CONDITIONS:
           assistant,     emergency        medical
           technician, paramedic, athletic trainer,                            This insurance is excess over any valid and
           audiologist,    dietician,   nutritionist,                          collectible other insurance, whether primary,
           occupational therapist or occupational                              excess, contingent or on any other basis,
           therapy assistant, physical therapist or                            that is available to any of your "employees"
           speech-language pathologist; or                                     for "bodily injury" that arises out of providing
                                                                               or failing to provide "incidental medical
       (b) First aid or "Good Samaritan services"                              services" to any person to the extent not
           by any of your "employees" or "volunteer                            subject to Paragraph 2.a.(1) of Section II –
           workers", other than an employed or                                 Who Is An Insured.
           volunteer doctor. Any such "employees"
           or "volunteer workers" providing or failing              E. BLANKET WAIVER OF SUBROGATION
           to provide first aid or "Good Samaritan                        The following is added to Paragraph 8., Transfer
           services" during their work hours for you                      Of Rights Of Recovery Against Others To Us,
           will be deemed to be acting within the


Page 2 of 3                       © 2018 The Travelers Indemnity Company. All rights reserved.                  CG D8 42 02 19
                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.
        Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 112 of 174

                                                                                       COMMERCIAL GENERAL LIABILITY


   of SECTION IV – COMMERCIAL GENERAL                                   a. "Bodily injury" or "property damage" that
   LIABILITY CONDITIONS:                                                   occurs; or
   If the insured has agreed in a contract or                           b. "Personal and advertising injury" caused by
   agreement to waive that insured's right of                              an offense that is committed;
   recovery against any person or organization, we                      subsequent to the execution of the contract or
   waive our right of recovery against such person                      agreement.
   or organization, but only for payments we make
   because of:




CG D8 42 02 19                   © 2018 The Travelers Indemnity Company. All rights reserved.                  Page 3 of 3
                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 113 of 174
                                                                           COMMERCIAL GENERAL LIABILITY
POLICY NUMBER: 680-7263M141-19-42                                          ISSUE DATE: 08/02/2019

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          HIRED AUTO AND NONOWNED AUTO LIABILITY
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE FORM

SCHEDULE
Insurance is provided only with respect to those coverages for which a specific premium charge is shown:

COVERAGE                                           ADDITIONAL PREMIUM
Hired Auto Liability                               $ INCLUDED
Nonowned Auto Liability                            $ INCLUDED
(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

PROVISIONS                                                   C. WHO IS AN INSURED
A. COVERAGE                                                    Section II – Who Is An Insured is replaced by
   If a premium charge is shown in the SCHEDULE                the following:
   above, the insurance provided under Section I –              Each of the following is an insured under this in-
   Coverage A – Bodily Injury And Property                      surance to the extent set forth below:
   Damage Liability applies to "bodily injury" and
                                                                1. You;
   "property damage" arising out of the maintenance
   or use of a "hired auto" or "nonowned auto".                 2. Anyone else including any partner or "execu-
   Maintenance or use of a "nonowned auto" in-                     tive officer" of yours while using with your
   cludes test driving in connection with an "auto                 permission a "hired auto" or a "nonowned
   business".                                                      auto" except:
B. EXCLUSIONS                                                       a. The owner or lessee (of whom you are a
   With respect to the insurance provided by this                      sublessee) of a "hired auto" or the owner
   endorsement:                                                        or lessee of a "nonowned auto" or any
                                                                       agent or "employee" of any such owner or
    1. The exclusions, under Section I – Coverage                      lessee;
       A – Bodily Injury And Property Damage
       Liability, other than exclusions a., b., d., e., f.          b. Your "employee" if the covered "auto" is
       and i. and the Nuclear Energy Liability Exclu-                  owned by that "employee" or a member
       sion (Broad Form) are deleted and replaced                      of his or her household;
       by the following:                                            c. Your "employee" if the covered "auto" is
        a. "Bodily injury" to:                                         leased, hired or rented by him or her or a
                                                                       member of his or her household under a
            (1) Any fellow "employee" of the insured                   lease or rental agreement for a period of
                arising out of and in the course of:                   180 days or more;
                 (a) Employment by the insured; or
                                                                    d. Any partner or "executive officer" with re-
                 (b) Performing duties related to the                  spect to any "auto" owned by such part-
                     conduct of the insured's busi-                    ner or officer or a member of his or her
                     ness.                                             household;
        b. "Property damage" to:                                    e. Any partner or "executive officer" with re-
            (1) Property owned or being transported                    spect to any "auto" leased or rented to
                by, or rented or loaned to the insured;                such partner or officer or a member of his
                or                                                     or her household under a lease or rental
                                                                       agreement for a period of 180 days or
            (2) Property in the care, custody or con-                  more;
                trol of the insured.

MP T1 25 11 03               Copyright, The Travelers Indemnity Company, 2003                         Page 1 of 2
             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
             Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 114 of 174
COMMERCIAL GENERAL LIABILITY


        f.    Any person while employed in or other-        E. ADDITIONAL DEFINITIONS
              wise engaged in duties in connection with         Section V – Definitions is amended by the addi-
              an "auto business", other than an "auto           tion of the following definitions:
              business" you operate;
                                                                1. "Auto Business" means the business or oc-
        g. Anyone other than your "employees",                     cupation of selling, repairing, servicing, stor-
           partners, a lessee or borrower or any of                ing or parking "autos".
           their "employees", while moving property
           to or from a "hired auto" or a "nonowned             2. "Hired auto" means any "auto" you lease,
           auto"; or                                               hire, rent or borrow. This does not include:
    3. Any other person or organization, but only                   a. Any "auto" you lease, hire or rent under a
       with respect to their liability because of acts                 lease or rental agreement for a period of
       or omissions of an insured under 1. or 2.                       180 days or more, or
       above.                                                       b. Any "auto" you lease, hire, rent or borrow
D. AMENDED DEFINITIONS                                                 from any of your "employees", partners,
   The Definition of "insured contract" of Section V –                 stockholders, or members of their house-
   Definitions is amended by the addition of the fol-                  holds.
   lowing exceptions to paragraph f.:                           3. "Nonowned auto" means any "autos" you do
    Paragraph f. does not include that part of any                 not own, lease, hire, rent or borrow that are
    contract or agreement:                                         being used in the course and scope of your
                                                                   business at the time of an "occurrence". This
    (4) That pertains to the loan, lease or rental of an           includes "autos" owned by your "employees"
        "auto" to you or any of your "employees", if               or partners or members of their households
        the "auto" is loaned, leased or rented with a              but only while being used in the course and
        driver; or                                                 scope of your business at the time of an "oc-
    (5) That holds a person or organization engaged                currence".
        in the business of transporting property by                 If you are a sole proprietor, "nonowned auto"
        "auto" for hire harmless for your use of a cov-             means any "autos" you do not own, lease,
        ered "auto" over a route or territory that per-             hire, rent or borrow that are being used in the
        son or organization is authorized to serve by               course and scope of your business or per-
        public authority.                                           sonal affairs at the time of an "occurrence".




Page 2 of 2                     Copyright, The Travelers Indemnity Company, 2003                     MP T1 25 11 03
                Includes copyrighted material of Insurance Services Office, Inc., with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 115 of 174
                                                                                           COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 AMENDMENT OF CONTRACTUAL LIABILITY EXCLUSION
 – EXCEPTION FOR DAMAGES ASSUMED IN AN INSURED
    CONTRACT APPLIES ONLY TO NAMED INSURED
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART

PROVISIONS                                                                       a. The "suit" against the indemnitee seeks
                                                                                    damages for which you have assumed
1. The following replaces Paragraph (2) of Exclusion
                                                                                    the liability of the indemnitee in a contract
   b., Contractual Liability, in Paragraph 2. of                                    or agreement that is an "insured con-
   SECTION I – COVERAGES – COVERAGE A                                               tract";
   BODILY INJURY AND PROPERTY DAMAGE
   LIABILITY:                                                                    b. This insurance applies to such liability as-
                                                                                    sumed by you;
    (2) Assumed by you in a contract or agreement
        that is an "insured contract", provided that the                         c. The obligation to defend, or the cost of
        "bodily injury" or "property damage" occurs                                 the defense of, that indemnitee has also
        subsequent to the execution of the contract or                              been assumed by you in the same "in-
        agreement. Solely for the purposes of liability                             sured contract";
        assumed by you in an "insured contract", rea-                            d. The allegations in the "suit" and the in-
        sonable attorney fees and necessary litigation                              formation we know about the "occur-
        expenses incurred by or for a party other than                              rence" or offense are such that we de-
        an insured will be deemed to be damages                                     termine that no conflict exists between
        because of "bodily injury" or "property dam-                                your interests and the interests of the in-
        age", provided that:                                                        demnitee;
        (a) Liability to such party for, or for the cost                         e. You and the indemnitee ask us to con-
            of, that party's defense has also been as-                              duct and control the defense of that in-
            sumed by you in the same "insured con-                                  demnitee against such "suit" and agree
            tract"; and                                                             that we can assign the same counsel to
                                                                                    defend you and the indemnitee; and
        (b) Such attorney fees and litigation ex-
            penses are for defense of that party                            3. The following replaces the last sentence of
            against a civil or alternative dispute reso-                       Paragraph 2. of SUPPLEMENTARY PAY-
            lution proceeding in which damages to                              MENTS – COVERAGES A AND B of SEC-
            which this insurance applies are alleged.                          TION I – COVERAGES:
2. The following replaces the beginning of Para-                                 Our obligation to defend your indemnitee and
   graph 2., and Paragraphs 2.a., b., c., d. and e., of                          to pay for attorneys' fees and necessary litiga-
   SUPPLEMENTARY PAYMENTS – COVER-                                               tion expenses as Supplementary Payments
   AGES A AND B of SECTION I – COVERAGES:                                        ends when:
    2. If we defend you against a "suit" and your in-                            a. We have used up the applicable limit of
       demnitee is also named as a party to the                                     insurance in the payment of judgments,
       "suit", we will have the right and duty to de-                               settlements or medical expenses; or
       fend that indemnitee if all of the following
       conditions are met:                                                       b. The conditions set forth above, or the
                                                                                    terms of the agreement described in
                                                                                    Paragraph f. above, are no longer met.




CG D4 21 07 08                                © 2008 The Travelers Companies, Inc.                                  Page 1 of 1
                      Includes the copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 116 of 174
                                                                                    COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    EXCLUSION – VIOLATION OF CONSUMER FINANCIAL
                  PROTECTION LAWS
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART

PROVISIONS                                                             "Consumer financial identity information" means
1. The following exclusion is added to Paragraph                       any of the following information for a person that
   2., Exclusions, of SECTION I – COVERAGES                            is used or collected for the purpose of serving
   – COVERAGE A BODILY INJURY AND                                      as a factor in establishing such person's eligibil-
                                                                       ity for personal credit, insurance or employment,
   PROPERTY DAMAGE LIABILITY:
                                                                       or for the purpose of conducting a business
   Violation Of Consumer Financial Protection                          transaction:
   Laws
                                                                       a. Part or all of the account number, the expi-
   "Bodily injury" or "property damage" arising out                       ration date or the balance of any credit,
   of any actual or alleged violation of a "consumer                      debit, bank or other financial account.
   financial protection law", or any other "bodily in-
   jury" or "property damage" alleged in any claim                     b. Information bearing on a person's credit
                                                                          worthiness, credit standing or credit capac-
   or "suit" that also alleges any such violation.
                                                                          ity.
2. The following exclusion is added to Paragraph
                                                                       c. Social security number.
   2., Exclusions, of SECTION I – COVERAGES
   – COVERAGE B PERSONAL AND ADVER-                                    d. Drivers license number.
   TISING INJURY LIABILITY:                                            e. Birth date.
   Violation Of Consumer Financial Protection                          "Consumer financial protection law" means:
   Laws
                                                                       a. The Fair Credit Reporting Act (FCRA) and
   "Personal injury" or "advertising injury" arising                      any of its amendments, including the Fair
   out of any actual or alleged violation of a "con-                      and Accurate Credit Transactions Act
   sumer financial protection law", or any other                          (FACTA);
   "personal injury" or "advertising injury" alleged in
                                                                       b. California's Song-Beverly Credit Card Act
   any claim or "suit" that also alleges any such
                                                                          and any of its amendments; or
   violation.
                                                                       c. Any other law or regulation that restricts or
3. The following is added to the DEFINITIONS
                                                                          prohibits the collection, dissemination,
   Section:
                                                                          transmission, distribution or use of "con-
                                                                          sumer financial identity information".




CG D6 18 10 11                  © 2011 The Travelers Indemnity Company. All rights reserved.                 Page 1 of 1
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 117 of 174
                                                                                         COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         EXCLUSION – DISCRIMINATION
This endors ement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART


PROVISIONS                                                          2.    The following exclusion is added to Paragraph 2.,
1. The following exclusion is added to Paragraph 2.,                      Exclusions, of SECTION I – COVERAGES –
   Exclusions, of SECTION I – COVERAGES –                                 COVERAGE         B     –     PERSONAL       AND
   COVERAGE A – BODILY INJURY AND                                         ADVERTISING INJURY LIABILITY:
   PROPERTY DAMAGE LIABILITY:                                             Discrimination
   Discrimination                                                         "Personal injury" arising out of discrimination
   "Bodily injury" arising out of discrimination based                    based upon a person's sex, sexual orientation,
   upon a person's sex, sexual orientation, marital                       marital status, pregnancy, race, color, creed,
   status, pregnancy, race, color, creed, religion,                       religion, national origin, citizenship, veteran
   national origin, citizenship, veteran status, age,                     status, age, genetic information or physical or
   genetic information or physical or mental                              mental disability, or any other characteristic,
   disability, or any other characteristic, attribute,                    attribute, trait, condition or status that qualifies a
   trait, condition or status that qualifies a person for                 person for protection against discrimination under
   protection against discrimination under federal,                       federal, state or local law.
   state or local law.




CG D1 42 02 19                    © 2017 The Travelers Indemnity Company. All rights reserved.                  Page 1 of 1
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 118 of 174
                                                                                          COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        PROFESSIONAL SERVICES EXCLUSION –
   SERVICES FURNISHED BY HEALTH CARE PROVIDERS
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART

PROVISIONS                                                                      instruction, or the related furnishing of food or
                                                                                beverages;
1. Paragraph 2.a.(1)(d) of SECTION II – WHO IS
   AN INSURED is deleted.                                                 b. The furnishing or dispensing of drugs or
2. The following exclusion is added to Paragraph 2.,                         medical, dental or surgical supplies or appli-
   Exclusions, of SECTION I – COVERAGES –                                    ances;
   COVERAGE A BODILY INJURY AND PROP-                                     c. The handling or treatment of corpses, includ-
   ERTY DAMAGE LIABILITY:                                                    ing autopsies, organ donations and other
   Professional Health Care Services                                         postmortem procedures;
   "Bodily injury" or "property damage" arising out of                    d. Any health or therapeutic service, treatment,
   providing or failing to provide "professional health                      advice or instruction;
   care services".                                                        e. Any service, treatment, advice or instruction
3. The following exclusion is added to Paragraph 2.,                         for the purpose of appearance or skin en-
   Exclusions, of SECTION I – COVERAGES –                                    hancement, hair removal or replacement or
   COVERAGE B PERSONAL AND ADVERTISING                                       personal grooming;
   INJURY LIABILITY:                                                      f.    Any psychiatric, psychological or emotional
   Professional Health Care Services                                            counseling service, treatment, advice or in-
                                                                                struction; and
   "Personal injury" or "advertising injury" arising out
   of providing or failing to provide "professional                       g. The service by any person as a member of a
   health care services".                                                    formal accreditation, standards review, peer
                                                                             review or equivalent professional board or
4. The following is added to the DEFINITIONS Sec-                            committee or member of any professional or-
   tion:                                                                     ganization or committee.
   "Professional health care services" includes:
   a. Any medical, surgical, dental, laboratory, x-
      ray or nursing services, treatment, advice or




CG D3 43 04 09                               © 2009 The Travelers Companies, Inc.                                   Page 1 of 1
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 119 of 174
                                                                                          COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     PENNSYLVANIA CHANGES – AMENDMENT OF
 OCCURRENCE DEFINITION FOR RESULTING PROPERTY
  DAMAGE ARISING OUT OF YOUR PRODUCT OR YOUR
                     WORK
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
PROVISIONS
1. The following replaces the definition of "occur-                  2. The following is added to the DEFINITIONS Sec-
   rence" in the DEFINITIONS Section, but only for                      tion:
   the purpose of determining whether "resulting                          "Resulting property damage arising out of your
   property damage arising out of your product" or                        product" means "property damage" that:
   "resulting property damage arising out of your
   work" is caused by an "occurrence":                                    a. Is neither expected nor intended from the
                                                                             standpoint of the insured;
   "Occurrence" means:
                                                                          b. Is to property other than "your product"; and
   a. An accident, including continuous or repeated
      exposure to substantially the same general                          c. Arises out of "your product" or any part of it.
      harmful conditions; or                                              "Resulting property damage arising out of your
   b. An act or omission, including all related acts                      work" means "property damage" that:
      or omissions, that causes "resulting property                       a. Is neither expected nor intended from the
      damage arising out of your product" or "re-                            standpoint of the insured;
      sulting property damage arising out of your
                                                                          b. Is to property other than "your work"; and
      work".
                                                                          c. Arises out of "your work" or any part of it and
                                                                             is included in the "products-completed opera-
                                                                             tions hazard".




CG F6 83 10 10                   © 2010 The Travelers Indemnity Compan y. All rights reserved.                    Page 1 of 1
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 120 of 174




EMPLOYEE BENEFITS LIABILITY                            POLICY NO.: 680-7263M141-19-42
COVERAGE PART DECLARATIONS                             ISSUE DATE: 08/02/2019
INSURING COMPANY:
TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA

DECLARATIONS PERIOD: From 10/07/2019 to 10/07/2020 12:01 A.M. Standard Time at your mailing address
shown in the Common Policy Declarations.

The Employee Benefits Liability Coverage Part consists of these Declarations and the Coverage Form
shown below.
1. COVERAGE AND LIMITS OF INSURANCE

   Employee Benefits Liability
      Coverage Form                                              Limits of Insurance

   Aggregate Limit                                                 $ 2,000,000

   Each Employee Limit                                             $ 2,000,000

2. AUDIT PERIOD:      None


3. FORM OF BUSINESS: INDIVIDUAL

4. RETROACTIVE DATE:
     This insurance does not apply to negligent acts, errors or omissions which occurred before the Retroactive
     Date, if any shown below.
                      Retroactive Date: 10-07-08

5. EMPLOYEE BENEFIT PROGRAMS OTHER THAN THOSE LISTED IN SECTION VII – DEFINITIONS:


6. DEDUCTIBLE:
   $ NONE            EACH EMPLOYEE

7. PREMIUM COMPUTATION:
                                           Rate
   Estimated No.                            Per                         Estimated                 Minimum
   of Employees                           Employee                      Premium                   Premium

           N/A                               N/A                    $     N/A                 $      N/A

8. NUMBERS OF FORMS, SCHEDULES AND ENDORSEMENTS FORMING PART OF THIS COVERAGE PART
   ARE ATTACHED AS A SEPARATE LISTING.




CG T0 09 09 93                                                                                Page 1 of 1

PRODUCER: USI INS SERVICES LLC                             X1984            OFFICE: ELMIRA NY SRV CTR             700
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 121 of 174



                                            TABLE OF CONTENTS


                 EMPLOYEE BENEFITS LIABILITY COVERAGE FORM


                                                                                             Beginning on Page

   SECTION I - EMPLOYEE BENEFITS LIABILITY COVERAGE


       Insuring Agreement                                                                            1
       Exclusions                                                                                    2
       Supplementary Payments                                                                        3


   SECTION II - WHO IS AN INSURED                                                                    3

   SECTION III - LIMITS OF INSURANCE                                                                 4

   SECTION IV - DEDUCTIBLE                                                                           4

   SECTION V - EMPLOYEE BENEFITS LIABILITY CONDITIONS                                                5

       Bankruptcy                                                                                    5
       Duties in The Event of Act, Error or Omission, Claim Or Suit                                  5
       Legal Action Against Us                                                                       6
       Other Insurance                                                                               6
       Premium Audit                                                                                 6
       Representations                                                                               7
       Separation of Insureds                                                                        7
       Transfer of Rights of Recovery Against Others To Us                                           7
       When We Do Not Renew                                                                          7
       Cancellation, Non-renewal And Renewal Conditions Applicable to
       Commercial General Liability Coverage Part                                                    7

   SECTION VI - EXTENDED REPORTING PERIODS                                                           7

   SECTION VII - DEFINITIONS                                                                         8




CG T0 43 01 16                © 2016 The Travelers Indemnity Company. All rights reserved.                Page 1 of 1
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 122 of 174
                                                                                           COMMERCIAL GENERAL LIABILITY



      EMPLOYEE BENEFITS LIABILITY COVERAGE FORM
                   THIS INSURANCE PROVIDES CLAIMS-MADE COVERAGE.
                       PLEASE READ THE ENTIRE FORM CAREFULLY.

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations and any
other person or organization qualifying as a Named Insured under this policy. The words "we," "us" and "our" refer
to the company providing this insurance.
The word "insured" means any person or organization qualifying as such under Section II – Who Is An Insured.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section VII – Definitions.
SECTION I – EMPLOYEE BENEFITS LIABILITY                                          (3) The negligent act, error or omission was
COVERAGE                                                                             committed on or after the Retroactive
                                                                                     Date, if any, shown in the Declarations of
1. Insuring Agreement
                                                                                     this Coverage Part and before the end of
    a. We will pay those sums that the insured                                       the policy period; and
       becomes legally obligated to pay as damages
       because of loss to which this insurance                                   (4) A claim or "suit" for damages because of
       applies. We will have the right and duty to                                   the loss is first made or brought against
       defend the insured against any "suit" seeking                                 any insured, in accordance with
       those damages. However, we will have no                                       Paragraph e. below, during the policy
       duty to defend the insured against any "suit"                                 period or any Extended Reporting Period
       seeking damages for loss to which this                                        we provide under Section VI – Extended
       insurance does not apply. We may, at our                                      Reporting Periods.
       discretion, investigate any negligent act, error                     c. Each negligent act, error or omission in a
       or omission and settle any claim or "suit" that                         series of related negligent acts, errors or
       may result: But:                                                        omissions will be deemed to have been
        (1) The amount we will pay for damages is                              committed on the date the first such negligent
            limited as described in Section III – Limits                       act, error or omission in that series is
            Of Insurance; and                                                  committed.

        (2) Our right and duty to defend ends when                          d. If the Retroactive Date is left blank in the
            we have used up the applicable limit of                            Declarations of this Coverage Part, the
            insurance in the payment of judgments or                           Retroactive Date will be deemed to be the
            settlements.                                                       first day of the policy period.
        No other obligation or liability to pay sums or                     e. A claim or "suit" seeking damages will be
        perform acts or services is covered unless                             deemed to have been first made or brought at
        explicitly provided for under Supplementary                            the earlier of the following times:
        Payments.                                                                (1) When we or any insured first receives
    b. This insurance applies to loss only if:                                       written notice of such claim or "suit",
                                                                                     whichever comes first; or
        (1) The loss is caused by a negligent act,
            error or omission committed by the                                   (2) When we first receive written notice from
            insured, or by any other person for whose                                any insured of a specific negligent act,
            acts the insured is legally liable, in the                               error or omission that caused the loss
            "administration" of your "employee benefit                               which resulted in such claim or "suit".
            program";                                                            All claims or "suits" that seek damages
        (2) The negligent act, error or omission is                              because of loss sustained by any one
            committed in the "coverage territory";                               "employee", including the "employee's"
                                                                                 dependents and beneficiaries, will be deemed


CG T1 01 01 16                    © 2016 The Travelers Indemnity Company. All rights reserved.                     Page 1 of 9
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 123 of 174
COMMERCIAL GENERAL LIABILITY


        to have been first made or brought at the time                           (1) Failure of any investment to perform;
        the first of those claims or "suits" is made or
                                                                                 (2) Errors in providing information on past
        brought against any insured.
                                                                                     performance of investment vehicles; or
   f.   A claim or "suit" that seeks damages will be
                                                                                 (3) Advice given to any person with respect
        deemed to have been first made or brought at
                                                                                     to that person's decision to participate or
        the time we receive written notice from any
                                                                                     not to participate in any plan included in
        insured of a specific negligent act, error or
                                                                                     the "employee benefit program".
        omission only if that notice contains all of the
        following information:                                              f.   Workers' Compensation And Similar Laws
        (1) How, when and where the negligent act,                               Loss arising out of your failure to comply with
            error or omission was committed;                                     the mandatory provisions of any workers'
                                                                                 compensation, unemployment compensation
        (2) A description of what happened;                                      insurance, social security or disability benefits
        (3) A description of what damages may                                    law or any similar law.
            result;
                                                                            g. ERISA
        (4) The identity of the person or organization                         Loss for which any insured is liable because
            that may make a claim or bring a "suit";                           of liability imposed on a fiduciary by the
            and                                                                Employee Retirement Income Security Act of
        (5) The identity of each insured that                                  1974, as amended, or by any similar federal,
            committed the negligent act, error or                              state or local laws.
            omission.                                                       h. Available Benefits
        Notice to us that any insured may in the                               Loss of benefits to the extent that such
        future receive written notice of a negligent                           benefits are available, with reasonable effort
        act, error or omission, claim or "suit" is not                         and cooperation of the insured, from the
        notice of a specific negligent act, error or                           applicable funds accrued or other collectible
        omission.                                                              insurance.
2. Exclusions                                                               i.   Taxes, Fines Or Penalties
   This insurance does not apply to:                                             (1) Any taxes, fines, or penalties, including
   a. Criminal,     Dishonest,      Fraudulent      Or                               those imposed under any provision of the
      Malicious Acts                                                                 Internal Revenue Code of 1986, as
                                                                                     amended, or any similar state or local
      Loss arising out of any criminal, dishonest,                                   law; or
      fraudulent, or malicious act, error or omission
      committed by any insured, including the willful                            (2) Any loss, cost or expense arising out of
      or reckless violation of any law or regulation.                                the imposition of such taxes, fines or
                                                                                     penalties.
   b. Injury Or Damage
      "Bodily injury", "property damage", "personal                         j.   Employment-Related Practices
      injury" or "advertising injury."                                           Loss to:
   c. Failure To Perform A Contract                                              (1) A person arising out of any:
      Loss arising out of failure of performance of                                   (a) Refusal to employ that person;
      contract by any insurer.                                                        (b) Termination    of    that   person's
   d. Insufficiency Of Funds                                                              employment; or
      Loss arising out of an insufficiency of funds to                                (c) Employment-related        practice    or
      meet any obligations under any plan included                                        policy, such as coercion, demotion,
      in the "employee benefit program".                                                  reassignment, discipline, failure to
   e. Inadequacy Of Performance Of Investment                                             promote or advance, harassment,
                                                                                          humiliation,    discrimination,    libel,
      Or Advice Given With Respect To
                                                                                          slander, violation of the person's right
      Participation                                                                       of privacy, malicious prosecution or
      Any claim or "suit" based upon:                                                     false     arrest,      detention      or



Page 2 of 9                       © 2016 The Travelers Indemnity Company. All rights reserved.                   CG T1 01 01 16
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 124 of 174
                                                                                           COMMERCIAL GENERAL LIABILITY


                 imprisonment applied to or directed at                          deposited in court the part of the judgment
                 that person, regardless of whether                              that is within the applicable limit of insurance.
                 such practice or policy occurs, is                         These payments will not reduce the limits of
                 applied or is committed before, during                     insurance.
                 or after the time of that person's
                 employment; or                                       SECTION II – WHO IS AN INSURED
                                                                      1. If you are designated in the Declarations as:
        (2) The spouse, child, parent, brother or
            sister of that person as a consequence of                       a. An individual, you and your spouse are
            loss to that person at whom any of the                             insureds, but only with respect to the conduct
            employment-related practices or policies                           of a business of which you are the sole
                                                                               owner.
            described in Paragraphs (a), (b), or (c)
            above is directed.                                              b. A partnership or joint venture, you are an
        This exclusion applies:                                                insured. Your members, your partners, and
                                                                               their spouses are also insureds, but only with
        (1) Whether the insured may be liable as an                            respect to the conduct of your business.
            employer or in any other capacity; and
                                                                            c. A limited liability company, you are an
        (2) To any obligation to share damages with                            insured. Your members are also insureds, but
            or repay someone else who must pay                                 only with respect to the conduct of your
            damages because of the loss.                                       business. Your managers are insureds, but
                                                                               only with respect to their duties as your
   k. Access Or Disclosure Of Confidential Or                                  managers.
      Personal Information
                                                                            d. An organization other than a partnership, joint
        Loss arising out of any access or disclosure                           venture or limited liability company, you are
        of any person's or organization's confidential                         an insured. Your "executive officers" and
        or personal information.                                               directors are also insureds, but only with
                                                                               respect to their liability as your officers or
3. Supplementary Payments
                                                                               directors. Your stockholders are also
   We will pay, with respect to any claim we                                   insureds, but only with respect to their liability
   investigate or settle, or any "suit" against an                             as stockholders.
   insured we defend:
                                                                            e. A trust, you are an insured. Your trustees are
   a. All expenses we incur.                                                   also insureds, but only with respect to their
   b. The cost of bonds to release attachments, but                            duties as trustees.
      only for bond amounts within the applicable                     2. Each of the following is also an insured:
      limit of insurance. We do not have to furnish                         a. Each of your "employees", other than either
      these bonds.                                                             your "executive officers" (if you are an
   c. All reasonable expenses incurred by the                                  organization other than a partnership, joint
      insured at our request to assist us in the                               venture or limited liability company) or your
      investigation or defense of the claim or "suit,"                         managers (if you are a limited liability
      including actual loss of earnings up to $500 a                           company), who is or was authorized to
                                                                               administer your "employee benefit program."
      day because of time off from work.
                                                                            b. Any person or organization having proper
   d. All costs taxed against the insured in the
                                                                               temporary authorization to administer your
      "suit."                                                                  "employee benefit program" if you die, but
   e. Pre-judgment interest awarded against the                                only until your legal representative is
      insured on that part of the judgment we pay. If                          appointed.
      we made an offer to pay the applicable limit of                       c. Your legal representative if you die, but only
      insurance, we will not pay any prejudgment                               with respect to duties as such. That
      interest based on that period of time after the                          representative will have all your rights and
      offer.                                                                   duties under this Coverage Part.
   f.   All interest on the full amount of any judgment               3. Any organization you newly acquire or form, other
        that accrues after entry of the judgment and                     than a partnership, joint venture or limited liability
        before we have paid, offered to pay, or                          company, and over which you maintain ownership

CG T1 01 01 16                    © 2016 The Travelers Indemnity Company. All rights reserved.                       Page 3 of 9
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 125 of 174
COMMERCIAL GENERAL LIABILITY


    or majority interest, will qualify as a Named                           case, the additional period will be deemed part of
    Insured if there is no other similar insurance                          the last preceding period for purposes of
    available to that organization. However:                                determining the Limits of Insurance.
    a. Coverage under this provision is afforded only                 SECTION IV – DEDUCTIBLE
       until the 180th day after you acquire, or form
                                                                      1. The Deductible shown in the Declarations and the
       the organization or the end of the policy
                                                                         rules below fix the amount of damages incurred
       period, whichever is earlier:
                                                                         by, or on behalf of, you or any insured that you
    b. Coverage under this provision does not apply                      will be responsible for paying, regardless of the
       to any negligent act, error or omission that                      number of:
       was committed before you acquired or formed
                                                                            a. lnsureds;
       the organization.
                                                                            b. Claims made or "suits" brought;
    No person or organization is an insured with
    respect to the conduct of any current or past                           c. Persons or organizations making claims or
    partnership, joint venture or limited liability                            bringing "suits";
    company that is not shown as a Named Insured
                                                                            d. Acts, errors or omissions; or
    in the Declarations. This paragraph does not
    apply to any such partnership, joint venture or                         e. Benefits included in your "employee benefit
    limited liability company that otherwise qualifies                         program".
    as an insured under Section II – Who Is An                              If no amount is shown for the Deductible in the
    Insured.                                                                Declarations, the Deductible does not apply to
SECTION III – LIMITS OF INSURANCE                                           this Coverage Part.
1. The Limits of Insurance shown in the Declarations                  2. The Deductible applies to all damages sustained
   and the rules below fix the most we will pay                          by any one "employee", including damages
   regardless of the number of:                                          sustained by such "employee's" dependents and
                                                                         beneficiaries, because of all negligent acts, errors
    a. lnsureds;                                                         or omissions committed in the "administration" of
    b. Claims made or "suits" brought;                                   your "employee benefit program".
    c. Persons or organizations making claims or                      3. The Limits of Insurance will not be reduced by the
       bringing "suits";                                                 amount of damages within the deductible amount.
    d. Acts, errors or omissions; or                                  4. The terms of this policy, including those with
    e. Benefits included in your "employee benefit                       respect to:
       program".
                                                                            a. Our right and duty with respect to the defense
2. The Aggregate Limit is the most we will pay for all                         of "suits"; and
   damages because of all negligent acts, errors or
                                                                            b. Your duties in the event of an act, error or
   omissions committed in the "administration" of
                                                                               omission, claim or suit;
   your "employee benefit program."
                                                                            apply irrespective of the application of the
3. Subject to the Aggregate Limit, the Each                                 deductible amount.
   Employee Limit is the most we will pay for all
   damages sustained by any one "employee",                           5. If we settle a claim or "suit" for damages, or pay a
   including   damages       sustained     by   such                     judgment for damages awarded in a "suit", that
   "employee's" dependents and beneficiaries,                            are subject to a deductible, we may pay any part
   because of all negligent acts, errors or omissions                    or all of the deductible amount. You will promptly
   committed in the "administration" of your                             reimburse us for such part of the deductible
   "employee benefit program".                                           amount as we have paid.
    The Limits of Insurance of this Coverage Part                     SECTION V – EMPLOYEE BENEFITS LIABILITY
    apply separately to each consecutive annual                       CONDITIONS
    period and to any remaining period of less than
    12 months, starting with the beginning of the                     1. Bankruptcy
    policy period shown in the Declarations, unless                      Bankruptcy or insolvency of the insured or of the
    the policy period is extended after issuance for an                  insured's estate will not relieve us of our
    additional period of less than 12 months. In that                    obligations under this Coverage Part.


Page 4 of 9                       © 2016 The Travelers Indemnity Company. All rights reserved.                  CG T1 01 01 16
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 126 of 174
                                                                                          COMMERCIAL GENERAL LIABILITY


2. Duties In The Event Of Act, Error Or Omission,                                    venture), any of your managers who is an
   Claim Or Suit                                                                     individual (if you are a limited liability
                                                                                     company), any of your "executive
   a. You must see to it that we are notified as                                     officers" or directors (if you are an
      soon as practicable of an act, error or                                        organization other than a partnership,
      omission which may result in a claim. To the                                   joint venture, or limited liability company),
      extent possible, notice should include:                                        any of your trustees who is an individual
       (1) What the act, error or omission was and                                   (if you are a trust) or any "employee"
           when it was committed; and                                                authorized by you to give notice of an act,
                                                                                     error or omission.
       (2) The names and addresses of any
           "employees" who may suffer loss caused                               (2) If you are a partnership, joint venture,
           by the act, error or omission.                                           limited liability company or trust, and
                                                                                    none of your partners, joint venture
   b. If a claim is made or "suit" is brought by any                                members, managers or trustees are
      insured, you must:                                                            individuals, notice to us of such act, error
                                                                                    or omission must be given as soon as
       (1) Immediately record the specifics of the
                                                                                    practicable only after the act, error or
           claim or "suit" and the date received; and
                                                                                    omission is known by:
       (2) Notify us as soon as practicable.                                         (a) Any individual who is:
       You must see to it that we receive written
                                                                                          (i) A lawfully elected or appointed
       notice of the claim or "suit" as soon as
                                                                                              official, executive officer or
       practicable.
                                                                                              director of any public entity;
   c. You and any other involved insured must:
                                                                                          (ii) A partner or member of any
       (1) Immediately send us copies of any                                                   partnership or joint venture;
           demands, notices, summonses or legal
           papers received in connection with the                                         (iii) A manager of any limited liability
           claim or a "suit";                                                                   company;

       (2) Authorize us to obtain records and other                                       (iv) An executive officer or director of
           information;                                                                        any other organization; or
                                                                                          (v) A trustee of any trust;
       (3) Cooperate with us in the investigation or
           settlement of the claim or defense against                                     that is your partner, joint venture
           the "suit"; and                                                                member, manager or trustee; or

       (4) Assist us, upon our request, in the                                       (b) Any "employee" authorized by such
           enforcement of any right against any                                          partnership, joint venture, limited
           person or organization which may be                                           liability company, trust or other
           liable to the insured because of loss to                                      organization to give notice of an act,
           which this insurance may also apply.                                          error or omission.

   d. No insured will, except at that insured's own                        3. Legal Action Against Us
      cost, voluntarily make a payment, assume                                No person or organization has a right under
      any obligation, or incur any expense without                            this Coverage Part:
      our consent.
                                                                                a. To join us as a party or otherwise bring us
   e. The following provisions apply to Paragraph                                  into a "suit" asking for damages from an
      a. above, but only for purposes of the                                       insured; or
      insurance provided under this Coverage Part                               b. To sue us on this Coverage Part unless
      to you or any insured listed in Paragraph 1. or                              all of its terms have been fully complied
      2. of Section II – Who Is An Insured:                                        with
       (1) Notice to us of such act, error or omission                          A person or organization may sue us to
           must be given as soon as practicable only                            recover on an agreed settlement or on a final
           after the act, error or omission is known                            judgment against an insured; but we will not
           to you (if you are an individual), any of                            be liable for damages that are not payable
           your partners or members who is an                                   under the terms of this Coverage Part or that
           individual (if you are a partnership or joint

CG T1 01 01 16                   © 2016 The Travelers Indemnity Company. All rights reserved.                        Page 5 of 9
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 127 of 174
COMMERCIAL GENERAL LIABILITY


       are in excess of the applicable limit of                         5. Premium Audit
       insurance. An agreed settlement means a
                                                                              a. We will compute all premiums for this
       settlement and release of liability signed by
                                                                                 Coverage Part in accordance with our rules
       us, the insured and the claimant or the
                                                                                 and rates.
       claimant's legal representative.
   4. Other Insurance                                                         b. Premium shown in this Coverage Part as
                                                                                 advance premium is a deposit premium only.
      If valid and collectible other insurance is                                At the close of each audit period we will
      available to the insured for a loss we cover                               compute the earned premium for that period
      under this Coverage Part, our obligations are                              and send notice to the first Named Insured.
      limited as described in Paragraphs a. and b.                               The due date for audit and retrospective
      below.                                                                     premiums is the date shown as the due date
       As used anywhere in this Coverage Part,                                   on the bill. If the sum of the advance and
       other insurance means insurance, or the                                   audit premiums paid for the policy period is
       funding of losses, that is provided by, through                           greater than the earned premium, we will
       or on behalf of:                                                          return the excess to the first Named Insured.
       (i) Another insurance company;                                         c. The first Named Insured must keep records of
       (ii) Us or any of our affiliated insurance                                the information we need for premium
            companies;                                                           computation, and send us copies at such
                                                                                 times as we may request.
       (iii) Any risk retention group; or
                                                                        6. Representations
       (iv) Any self-insurance method or program, in
            which case the insured will be deemed to                       By accepting this policy, you agree:
            be the provider of other insurance.                               a. The statements in the Declarations are
       Other insurance does not include umbrella                                 accurate and complete;
       insurance, or excess insurance, that was
       bought specifically to apply in excess of the                          b. Those    statements    are    based       upon
       Limits   of   Insurance     shown    in   the                             representations you made to us; and
       Declarations.                                                          c. We have issued this policy in reliance upon
       As used anywhere in this Coverage Part,                                   your representations.
       other insurer means a provider of other                                The unintentional omission of, or unintentional
       insurance. As used in Paragraph b. below,                              error in, any information provided by you which
       insurer means a provider of insurance.                                 we relied upon in issuing this policy will not
       a. Primary Insurance                                                   prejudice your rights under this insurance.
          This insurance is primary. If any of the                            However, this provision does not affect our right
          other insurance is also primary, we will                            to collect additional premium or to exercise our
          share with all that other insurance by the                          rights of cancellation or renewal in accordance
                                                                              with applicable insurance laws or regulations.
          method described in Paragraph b. below.
       b. Method Of Sharing                                             7. Separation Of Insureds
          If all of the other insurance permits                            Except with respect to the Limits of Insurance,
          contribution by equal shares, we will                            and any rights or duties specifically assigned in
          follow this method also. Under this                              this Coverage Part to the first Named Insured,
          approach each insurer contributes equal                          this insurance applies:
          amounts until it has paid its applicable                            a. As if each Named Insured were the only
          limit of insurance or none of the loss
                                                                                 Named Insured; and
          remains, whichever comes first.
              If any of the other insurance does not                          b. Separately to each insured against whom
              permit contribution by equal shares, we                            claim is made or "suit" is brought.
              will contribute by limits. Under this                     8. Transfer Of Rights Of Recovery Against
              method, each insurer's share is based on                     Others To Us
              the ratio of its applicable limit of insurance
              to the total applicable limits of insurance                  If the insured has rights to recover all or part of
              of all insurers.                                             any payment we have made under this Coverage



Page 6 of 9                         © 2016 The Travelers Indemnity Company. All rights reserved.                  CG T1 01 01 16
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 128 of 174
                                                                                           COMMERCIAL GENERAL LIABILITY


    Part, those rights are transferred to us. The                     4. A Supplemental Extended Reporting Period is
    insured must do nothing after loss to impair them.                   available, but only by an endorsement and for an
    At our request, the insured will bring "suit" or                     extra charge. This supplemental period starts with
    transfer those rights to us and help us enforce                      the end of the policy period and lasts for three
    them.                                                                years or an unlimited period of time, as set forth
9. When We Do Not Renew                                                  in the Supplemental Extended Reporting Period
                                                                         Endorsement. This supplemental period replaces
   If we decide not to renew this Coverage Part, we                      the Basic Extended Reporting Period.
   will mail or deliver to the first Named Insured
   shown in the Declarations written notice of the                          This Supplemental Extended Reporting Period
   nonrenewal not less than 30 days before the                              will not go into effect unless we receive all of the
   expiration date.                                                         following within 90 days after the end of the policy
                                                                            period and you have fulfilled all other duties, and
    If notice is mailed, proof of mailing will be
                                                                            complied with all other conditions and
    sufficient proof of notice.
                                                                            requirements, under this policy:
10. Cancellation, Nonrenewal And Renewal                                    a. A written request from you to purchase the
    Conditions Applicable To Commercial General                                Supplemental Extended Reporting Period;
    Liability Coverage Part
    All conditions relating to cancellation, nonrenewal                     b. Full payment of the earned premium for this
    or renewal that are included in any endorsement                            policy;
    applicable to the Commercial General Liability                          c. Payment of the additional premium for the
    Coverage Part attached to this policy also apply                           Supplemental Extended Reporting Period
    to this Coverage Part.                                                     Endorsement; and
SECTION VI – EXTENDED REPORTING PERIODS                                     d. Repayment of any deductible you owe us
1. We will provide one or more Extended Reporting                              under this Coverage Part.
   Periods, as described below, if:                                         We will determine the additional premium for that
    a. This Coverage Part is cancelled or not                               endorsement in accordance with our rules and
       renewed for any reason; or                                           rates. The additional premium for the
                                                                            Supplemental     Extended     Reporting   Period
    b. We renew or replace this Coverage Part with                          Endorsement will not exceed 200% of the annual
       insurance that has a Retroactive Date later                          premium for this policy.
       than the date shown in the Declarations.
                                                                            This endorsement will set forth the terms, not
2. The Extended Reporting Periods do not extend                             inconsistent with this Section VI – Extended
   the policy period or change the scope of coverage                        Reporting     Periods,     applicable     to    the
   provided. They only apply to claims or "suits" for                       Supplemental Extended Reporting Period,
   loss caused by a negligent act, error or omission                        including a provision to the effect that the
   committed on or after the Retroactive Date shown                         insurance afforded for claims or "suits" first made
   in the Declarations and before the end of the                            or brought against any insured during such period
   policy period.                                                           is excess over any valid and collectible other
    Once in effect, Extended Reporting Periods may                          insurance available under insurance in force after
    not be canceled.                                                        the Supplemental Extended Reporting Period
                                                                            starts.
3. A Basic Extended Reporting Period is
   automatically provided without additional charge.                        The Supplemental Extended Reporting Period
   This period starts with the end of the policy period                     does not reinstate or increase the limits of
   and lasts for 90 days.                                                   insurance.
    The Basic Extended Reporting Period does not                      SECTION VII – DEFINITIONS
    apply to claims or "suits" for loss covered under                 1.    "Administration" means:
    subsequent insurance you purchase, or that
    would be covered under such insurance but for                           a. Providing    information      to   "employees",
    the exhaustion of its applicable limit of insurance.                       including their dependents and beneficiaries,
                                                                               with respect to eligibility for or scope of the
    The Basic Extended Reporting Period does not
                                                                               "employee benefit program";
    reinstate or increase the limits of insurance.



CG T1 01 01 16                    © 2016 The Travelers Indemnity Company. All rights reserved.                     Page 7 of 9
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 129 of 174
COMMERCIAL GENERAL LIABILITY


    b. Handling records in connection with the                                b. Includes "bodily injury" caused by one or
       "employee benefit program"; or                                            more of the offenses described in Paragraph
                                                                                 a. above.
    c. Effecting, continuing or terminating any
       "employee's" participation in any benefit                         4. "Bodily injury":
       included in the "employee benefit program."                             a. Means any harm, including sickness or
    However, "administration" does                not    include                  disease, to the health of a person.
    handling payroll deductions.                                               b. Includes mental anguish, injury or illness, or
2. "Advertisement" means a notice that is broadcast                               emotional distress.
   or published to the general public or specific                        5. "Cafeteria plan" means plans authorized by
   market segments about your goods, products or                            applicable law to allow "employees" to elect to
   services for the purpose of attracting customers                         pay for certain benefits with pre-tax dollars.
   or supporters. For the purposes of this definition:
                                                                         6. "Coverage territory" means the United States of
    a. Notices that are published include material                          America      (including    its     territories and
       placed on the Internet or on similar electronic                      possessions), Puerto Rico or Canada, provided
       means of communication; and                                          that the insured's responsibility to pay damages is
                                                                            determined in a "suit" on the merits in the United
    b. Regarding web sites, only that part of a web                         States of America (including its territories and
       site that is about your goods, products or                           possessions), Puerto Rico or Canada, or in a
       services for the purposes of attracting                              settlement we agree to.
       customers or supporters is considered an
       advertisement.                                                    7. "Employee" means a person actively employed,
                                                                            formerly employed, on leave of absence or
3. "Advertising injury":                                                    disabled, or retired. "Employee" includes a
    a. Means injury, other than "personal injury",                          "leased worker". "Employee" does not include a
       caused by one or more of the following                               "temporary worker".
       offenses:                                                         8. "Employee benefit program":
        (1) Oral or written publication, including                             a. Means a program providing some or all of the
            publication by electronic means, of                                   following benefits to your "employees",
            material in your "advertisement" that                                 whether provided through a "cafeteria plan" or
            slanders or libels a person or organization                           otherwise:
            or disparages a person's or organization's
                                                                                    (1) Group life insurance; group accident or
            goods, products or services, provided that
                                                                                        health insurance; dental, vision and
            the claim is made or the "suit" is brought                                  hearing plans; and flexible spending
            by a person or organization that claims to                                  accounts, provided that no one other than
            have been slandered or libeled, or that                                     your "employee" may subscribe to such
            claims to have had its goods, products or                                   benefits and such benefits are made
            services disparaged;                                                        generally available to all of those
        (2) Oral or written publication, including                                      "employees" who satisfy the plan's
            publication by electronic means, of                                         eligibility requirements;
            material in your "advertisement" that:                                  (2) Profit sharing plans, employee savings
              (a) Appropriates a person's name, voice,                                  plans, employee stock ownership plans,
                  photograph or likeness; or                                            pension plans and stock subscription
                                                                                        plans, provided that no one other than
              (b) Unreasonably places a person in a                                     your "employee" may subscribe to such
                  false light; or                                                       benefits and such benefits are made
                                                                                        generally available to all of those
        (3) Infringement of copyright, "title" or
                                                                                        "employees" who are eligible under the
            "slogan"    in    your      "advertisement",                                plan for such benefits;
            provided that the claim is made or the
            "suit" is brought by a person or                                        (3) Unemployment insurance, social security
            organization that claims ownership of                                       benefits, workers' compensation and
            such copyright, "title" or "slogan".                                        disability benefits;



Page 8 of 9                          © 2016 The Travelers Indemnity Company. All rights reserved.                  CG T1 01 01 16
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 130 of 174
                                                                                            COMMERCIAL GENERAL LIABILITY


        (4) Vacation plans, including buy and sell                                     have had its goods, products or services
            programs; leave of absence programs,                                       disparaged; or
            including military, maternity, family, and
                                                                                  (5) Oral or written publication, including
            civil leave; tuition assistance plans;
                                                                                      publication by electronic means, of
            transportation and health club subsidies;
                                                                                      material that:
            and
                                                                                       (a) Appropriates a person's name, voice,
        (5) Any other similar benefits designated in
                                                                                           photograph or likeness; or
            the Declarations or added thereto by
            endorsement.                                                               (b) Unreasonably places a person in a
                                                                                           false light.
    b. Does not include any benefit plan or program
       described in Paragraph a. above that is self-                       b. Includes "bodily injury" caused by one or
       insured.                                                               more of the offenses described in Paragraph
                                                                              a. above.
9. "Executive officer" means a person holding any of
   the officer positions created by your charter,                      12. "Property damage" means:
   constitution, bylaws or any other similar governing                       a. Physical injury to tangible property, including
   document.                                                                    all resulting loss of use of that property; or
10. "Leased worker" means a person leased to you                             b. Loss of use of tangible property that is not
    by a labor leasing firm under an agreement                                  physically injured.
    between you and the labor leasing firm, to
    perform duties related to the conduct of your                      13. "Slogan":
    business. "Leased worker" does not include a                             a. Means a phrase that others use for the
    "temporary worker".                                                         purpose of attracting attention in their
                                                                                advertising.
11. "Personal injury":
    a. Means injury, other than "advertising injury",                        b. Does not include a phrase used as, or in, the
       caused by one or more of the following                                   name of:
       offenses:                                                                  (1) Any person or organization, other than
        (1) False arrest, detention or imprisonment;                                  you; or
        (2) Malicious prosecution;                                                (2) Any business, or any of the premises,
                                                                                      goods, products, services or work, of any
        (3) The wrongful eviction from, wrongful entry                                person or organization, other than you.
            into, or invasion of the right of private
            occupancy of a room, dwelling or                           14. "Suit'' means a civil proceeding in which damages
            premises that a person occupies,                               because of loss to which this insurance applies
            provided that the wrongful eviction,                           are alleged. "Suit" includes:
            wrongful entry or invasion of the right of
                                                                             a. An arbitration proceeding in which such
            private occupancy is committed by or on
                                                                                damages are claimed and to which the
            behalf of the owner, landlord or lessor of
                                                                                insured must submit or submits with our
            that room, dwelling or premises;
                                                                                consent; or
        (4) Oral or written publication, including
                                                                             b. Any other alternative dispute resolution
            publication by electronic means, of
                                                                                proceeding in which such damages are
            material that slanders or libels a person
                                                                                claimed and to which the insured submits with
            or organization or disparages a person's
                                                                                our consent.
            or organization's goods, products or
            services, provided that the claim is made                  15. "Temporary worker" means a person who is
            or the "suit" is brought by a person or                        furnished to you to substitute for a permanent
            organization that claims to have been                          "employee" on leave or to meet seasonal or short-
            slandered or libeled, or that claims to                        term workload conditions.
                                                                       16. "Title" means a name of a literary or artistic work.




CG T1 01 01 16                     © 2016 The Travelers Indemnity Company. All rights reserved.                    Page 9 of 9
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 131 of 174
                                                                                          COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        PENNSYLVANIA CHANGES – EBL
This endorsement modifies insurance provided under the following:
        EMPLOYEE BENEFITS LIABILITY COVERAGE PART

PROVISIONS                                                                                 description of       acts, errors   or
                                                                                           omissions and        the amount     of
1. The following is added to Paragraph 1., Insuring
                                                                                           reserves, if any.
   Agreement, of SECTION I – EMPLOYEE
   BENEFITS LIABILITY COVERAGE:                                                 The insured's written request for information
                                                                                must be made within 10 days of the insured's
   If we initially defend an insured or pay for an
                                                                                receipt of the midterm cancellation or
   insured's defense but later determine that none of
                                                                                nonrenewal notice. We have 30 days from the
   the claims, for which we provided a defense or
                                                                                date of receipt of the insured's written request
   defense costs, are covered under this insurance,
                                                                                to provide the requested information.
   we have the right to reimbursement for the
   defense costs we have incurred.                                         b. In other circumstances:
   The right to reimbursement under this provision                              If we receive a written request from the first
   will only apply to the costs we have incurred after                          Named Insured within 60 days after the end
   we notify you in writing that there may not be                               of the policy period we will provide the first
   coverage and that we are reserving our rights to                             Named Insured, within 45 days of the receipt
   terminate the defense or the payment of defense                              of the request, the following information
   costs and to seek reimbursement for defense                                  relating to this and any preceding employee
   costs.                                                                       benefits liability coverage we have issued to
2. The following is added to SECTION V –                                        you during the previous three years:
   EMPLOYEE         BENEFITS     LIABILITY                                      (1) A list or other record of each act, error or
   CONDITIONS:                                                                      omission, not previously reported to any
   Your Right to Claim Information And Act,                                         other insurer, of which we were notified in
                                                                                    accordance with Paragraph 2.a. of
   Error Or Omission Information
                                                                                    Section V – Employee Benefits Liability
   a. When we cancel or non-renew:                                                  Conditions. We will include the date and
       Midterm cancellation or nonrenewal notices                                   brief description of the act, error or
       will state that, at the insured's request, we will                           omission if that information was in the
       provide claim information and information                                    notice we received.
       about acts, errors or omissions to the insured                           (2) A summary by policy year, of payments
       for the lesser of:                                                           made and amounts reserved, stated
       (1) At least three years; or                                                 separately,    under any     applicable
                                                                                    aggregate limit.
       (2) The period of time during which we have
           provided coverage to the insured.                               Amounts reserved are based on our judgment.
                                                                           They are subject to change and should not be
       This information will contain:
                                                                           regarded as ultimate settlement values.
           (a) Information    on   closed    claims,
                                                                           We compile claim information and information
               including the date and description of
                                                                           about acts, errors or omissions for our own
               acts, errors or omissions, and the
               amounts of payments, if any;                                business purposes and exercise reasonable care
                                                                           in doing so. In providing this information to the
           (b) Information on open claims, including                       first Named Insured, we make no representations
               the date and description of acts,                           or warranties to insureds, insurers, or others to
               errors or omissions, and the amount                         whom this information is furnished by or on behalf
               of reserves, if any; and                                    of any insured. Cancellation or nonrenewal will be
           (c) Information on notices of acts, errors                      effective even if we inadvertently provide
               or omissions, including the date and                        inaccurate information.

CG F8 97 01 16                    © 2016 The Travelers Indemnity Company. All rights reserved.                       Page 1 of 2
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
              Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 132 of 174
COMMERCIAL GENERAL LIABILITY


   Increase Of Premium                                                     Any notice of renewal premium increase will be
   If we increase your renewal premium, we will mail                       mailed or delivered to the first Named Insured's
   or deliver to the first Named Insured written notice                    last known address. If notice is mailed, it will be
   of our intent to increase the premium at least 30                       by registered or first class mail. Proof of mailing
   days before the effective date of the premium                           will be sufficient proof of notice.
   increase.




Page 2 of 2                       © 2016 The Travelers Indemnity Company. All rights reserved.                  CG F8 97 01 16
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
             Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 133 of 174
                                                                           COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     LIMITATION WHEN TWO OR MORE POLICIES APPLY
This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        EMPLOYEE BENEFITS LIABILITY COVERAGE PART
        LIQUOR LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
Provisions
1. Injury, damage or loss might be covered by this policy and also by other policies issued to you by us or any
   Travelers affiliate. When these other policies contain a provision similar to this one, the amount we will pay is
   limited. The maximum that we will pay under all such policies combined is the highest limit that applies in
   any one of these policies.
2. This does not apply to any personal liability policy or to any Umbrella, Excess or Protective Liability Policy.




CG T3 33 11 03                  Copyright, The Travelers Indemnity Company, 2003                        Page 1 of 1
Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 134 of 174




                                                     INTERLINE
                                                 ENDORSEMENTS
   Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 135 of 174




INTERLINE
ENDORSEMENTS
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 136 of 174




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            FEDERAL TERRORISM RISK INSURANCE ACT
                        DISCLOSURE
This endorsement applies to the insurance provided under the following:
        COMMERCIAL EXCESS LIABILITY (UMBRELLA) INSURANCE
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        CYBERFIRST ESSENTIALS LIABILITY COVERAGE PART
        CYBERFIRST LIABILITY COVERAGE
        EMPLOYEE BENEFITS LIABILITY COVERAGE PART
        EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
        EMPLOYMENT PRACTICES LIABILITY+ WITH IDENTITY FRAUD EXPENSE REIMBURSEMENT COV-
           ERAGE PART
        ENVIRONMENTAL HAZARD POLICY
        EXCESS (FOLLOWING FORM) LIABILITY INSURANCE
        LAW ENFORCEMENT LIABILITY COVERAGE PART
        LIMITED ABOVE GROUND POLLUTION LIABILITY COVERAGE PART
        LIQUOR LIABILITY COVERAGE PART
        MEDFIRST PRODUCTS/COMPLETED OPERATIONS, ERRORS AND OMISSIONS, AND
           INFORMATION SECURITY LIABILITY COVERAGE FORM
        OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
        PUBLIC ENTITY MANAGEMENT LIABILITY COVERAGE PART
        RAILROAD PROTECTIVE LIABILITY COVERAGE PART
        SPECIAL PROTECTIVE AND HIGHWAY LIABILITY POLICY – NEW YORK DEPARTMENT OF TRANS-
           PORTATION
        TRIBAL BUSINESS MANAGEMENT LIABILITY COVERAGE PART
        Any other Commercial Liability coverage included in this policy that is subject to the federal Terrorism
           Risk Insurance Act of 2002 as amended
PROVISIONS
The federal Terrorism Risk Insurance Act of 2002 as amended ("TRIA") establishes a program under which the
Federal Government may partially reimburse "Insured Losses" (as defined in TRIA) caused by "Acts Of Terror-
ism" (as defined in TRIA). Act Of Terrorism is defined in Section 102(1) of TRIA to mean any act that is certified
by the Secretary of the Treasury – in consultation with the Secretary of Homeland Security and the Attorney Gen-
eral of the United States – to be an act of terrorism; to be a violent act or an act that is dangerous to human life,
property, or infrastructure; to have resulted in damage within the United States, or outside the United States in
the case of certain air carriers or vessels or the premises of a United States Mission; and to have been committed
by an individual or individuals as part of an effort to coerce the civilian population of the United States or to influ-
ence the policy or affect the conduct of the United States Government by coercion.
The Federal Government's share of compensation for such Insured Losses is established by TRIA and is a per-
centage of the amount of such Insured Losses in excess of each Insurer's "Insurer Deductible" (as defined in
TRIA), subject to the "Program Trigger" (as defined in TRIA). Through 2020, that percentage is established by
TRIA as follows:
85% with respect to such Insured Losses occurring in calendar year 2015.
84% with respect to such Insured Losses occurring in calendar year 2016.
83% with respect to such Insured Losses occurring in calendar year 2017.
82% with respect to such Insured Losses occurring in calendar year 2018.
81% with respect to such Insured Losses occurring in calendar year 2019.
80% with respect to such Insured Losses occurring in calendar year 2020.


IL T3 68 01 15                        © 2015 The Travelers Indemnity Company. All rights reserved.                Page 1 of 2
                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 137 of 174



In no event, however, will the Federal Government be required to pay any portion of the amount of such Insured
Losses occurring in a calendar year that in the aggregate exceeds $100 billion, nor will any Insurer be required to
pay any portion of such amount provided that such Insurer has met its Insurer Deductible. Therefore, if such In-
sured Losses occurring in a calendar year exceed $100 billion in the aggregate, the amount of any payments by
the Federal Government and any coverage provided by this policy for losses caused by Acts Of Terrorism may be
reduced.
For each coverage provided by this policy that applies to such Insured Losses, the charge for such Insured
Losses is included in the premium for such coverage. The charge for such Insured Losses that has been included
for each such coverage is indicated below, and does not include any charge for the portion of such Insured
Losses covered by the Federal Government under TRIA.
    •   1% of each applicable Commercial Liability Coverage premium.




Page 2 of 2                          © 2015 The Travelers Indemnity Company. All rights reserved.                IL T3 68 01 15
                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 138 of 174




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     AMENDMENT OF COMMON POLICY CONDITIONS –
    PROHIBITED COVERAGE – UNLICENSED INSURANCE
         AND TRADE OR ECONOMIC SANCTIONS
This endorsement modifies insurance provided under the following:
        ALL COVERAGES INCLUDED IN THIS POLICY

The following is added to the Common Policy Condi-                    b. The furnishing of certificates or other evi-
tions:                                                                   dence of insurance in any country or jurisdic-
Prohibited Coverage – Unlicensed Insurance                               tion in which we are not licensed to provide
                                                                         insurance.
1. With respect to loss sustained by any insured, or
   loss to any property, located in a country or juris-          Prohibited Coverage – Trade Or Economic Sanc-
   diction in which we are not licensed to provide               tions
   this insurance, this insurance does not apply to              We will provide coverage for any loss, or otherwise
   the extent that insuring such loss would violate              will provide any benefit, only to the extent that provid-
   the laws or regulations of such country or jurisdic-          ing such coverage or benefit does not expose us or
   tion.                                                         any of our affiliated or parent companies to:
2. We do not assume responsibility for:                          1. Any trade or economic sanction under any law or
    a. The payment of any fine, fee, penalty or other               regulation of the United States of America; or
       charge that may be imposed on any person                  2. Any other applicable trade or economic sanction,
       or organization in any country or jurisdiction               prohibition or restriction.
       because we are not licensed to provide insur-
       ance in such country or jurisdiction; or




IL T4 12 03 15                  © 2014 The Travelers Indemnity Company. All rights reserved.                 Page 1 of 1
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 139 of 174




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:
        BOILER AND MACHINERY COVERAGE PART
        COMMERCIAL EXCESS LIABILITY (UMBRELLA) INSURANCE
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        COMMERCIAL INLAND MARINE COVERAGE PART
        COMMERCIAL PROPERTY COVERAGE PART
        CYBERFIRST ESSENTIALS LIABILITY COVERAGE PART
        CYBERFIRST LIABILITY COVERAGE
        DELUXE PROPERTY COVERAGE PART
        EMPLOYEE BENEFITS LIABILITY COVERAGE PART
        EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
        EMPLOYMENT PRACTICES LIABILITY+ WITH IDENTITY FRAUD EXPENSE REIMBURSEMENT COV-
           ERAGE PART
        ENVIRONMENTAL HAZARD POLICY
        EQUIPMENT BREAKDOWN COVERAGE PART
        EXCESS (FOLLOWING FORM) LIABILITY INSURANCE
        LAW ENFORCEMENT LIABILITY COVERAGE PART
        LIMITED ABOVE GROUND POLLUTION LIABILITY COVERAGE PART
        LIQUOR LIABILITY COVERAGE PART
        MEDFIRST PRODUCTS/COMPLETED OPERATIONS, ERRORS AND OMISSIONS, AND
           INFORMATION SECURITY LIABILITY COVERAGE FORM
        OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
        PUBLIC ENTITY MANAGEMENT LIABILITY COVERAGE PART
        RAILROAD PROTECTIVE LIABILITY COVERAGE PART
        SPECIAL PROTECTIVE AND HIGHWAY LIABILITY POLICY – NEW YORK DEPARTMENT OF
           TRANSPORTATION
        TRIBAL BUSINESS MANAGEMENT LIABILITY COVERAGE PART
        Any other Coverage Part or Coverage Form included in this policy that is subject to the federal Terrorism
           Risk Insurance Act of 2002 as amended


The following is added to this policy. This provision                  "Certified act of terrorism" means an act that is certi-
can limit coverage for any loss arising out of a "certi-               fied by the Secretary of the Treasury, in accordance
fied act of terrorism" if such loss is otherwise covered               with the provisions of "TRIA", to be an act of terrorism
by this policy. This provision does not apply if and to                pursuant to "TRIA". The criteria contained in "TRIA"
the extent that coverage for the loss is excluded or                   for a "certified act of terrorism" include the following:
limited by an exclusion or other coverage limitation for               1. The act resulted in insured losses in excess of $5
losses arising out of "certified acts of terrorism" in an-                  million in the aggregate, attributable to all types of
other endorsement to this policy.                                           insurance subject to "TRIA"; and
If aggregate insured losses attributable to "certified                 2. The act is a violent act or an act that is dangerous
acts of terrorism" exceed $100 billion in a calendar                        to human life, property or infrastructure and is
year and we have met our insurer deductible under                           committed by an individual or individuals as part
"TRIA", we will not be liable for the payment of any                        of an effort to coerce the civilian population of the
                                                                            United States or to influence the policy or affect
portion of the amount of such losses that exceeds
                                                                            the conduct of the United States Government by
$100 billion, and in such case, insured losses up to
                                                                            coercion.
that amount are subject to pro rata allocation in ac-
                                                                       "TRIA" means the federal Terrorism Risk Insurance
cordance with procedures established by the Secre-
                                                                       Act of 2002 as amended.
tary of the Treasury.



IL T4 14 01 15                     © 2015 The Travelers Indemnity Company. All rights reserved.                      Page 1 of 1
                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.
         Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 140 of 174
                                                                                                                 BUSINESSOWNERS


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        WORLD BUSINESS ESSENTIALS
This endorsement modifies insurance provided under the following:
       BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
       COMMERCIAL GENERAL LIABILITY COVERAGE PART

PROVISIONS                                                                                premises, we will pay for direct
                                                                                          physical loss of or damage to "fine
A. The      BUSINESSOWNERS  PROPERTY                                                      arts" which are owned by:
   COVERAGE SPECIAL FORM is changed as
   follows:                                                                               (a) You; or
   1. The following Additional Coverages are                                              (b) Others and in your              care,
      added anywhere within the Coverage                                                      custody, or control;
      Territory of this endorsement:
                                                                                          caused by or resulting from a
       a. Overseas Claim Data Expense                                                     Covered Cause of Loss, including
           (1) We will pay the reasonable                                                 while on exhibit, anywhere within the
               expenses you incur in preparing                                            Coverage      Territory    of    this
               claim data when we require such                                            endorsement.
               data to show the extent of loss. This
               includes     the   cost  of    taking                                 (2) The breakage limitation under
               inventories,     making  appraisals,                                      Paragraph A.5.b.(2) does not apply
               preparing income statements, and                                          to this Additional Coverage.
               preparing other documentation.                                        (3) The following exclusions apply to
           (2) Under this Additional Coverage, we                                        this Additional Coverage:
               will not pay for:
                                                                                          (a) We will not pay for loss or
                 (a) Any expenses incurred, directed,                                         damage caused by or resulting
                     or billed by or payable to                                               from wear and tear, any quality
                     attorneys, insurance adjusters or                                        in the property that causes it to
                     their associates or subsidiaries;                                        damage or destroy itself, gradual
                                                                                              deterioration, insects, birds,
                 (b) Any costs in connection with
                                                                                              rodents or other animals;
                     Paragraph E.2., Appraisal; or
                 (c) Any expenses incurred, directed,                                     (b) We will not pay for loss or
                     or billed by or payable to                                               damage caused by or resulting
                     insurance brokers or agents, or                                          from dampness or dryness of
                     their associates or subsidiaries,                                        atmosphere, or changes in or
                     without our written consent prior                                        extremes of temperature;
                     to    such    expenses     being                                     (c) We will not pay for loss or
                     incurred.                                                                damage caused by or resulting
           (3) The most we will pay for preparation                                           from any repairing, restoration or
               of claim data under this Additional                                            retouching process;
               Coverage in any one occurrence is
                                                                                          (d) We will not pay for loss or
               $5,000 regardless of the number of
                                                                                              damage caused by or resulting
               "client or virtual office premises
               overseas" involved.                                                            from faulty packing;

       b. Overseas Fine Arts                                                              (e) Paragraph            B.1.b.    Earth
                                                                                              Movement;
           (1) When a Limit of Insurance is shown
               in the Declarations for Business                                           (f) Paragraph B.1.c. Governmental
               Personal Property at any described                                             Action;


MP T9 96 02 19                     © 2017 The Travelers Indemnity Company. All rights reserved.                         Page 1 of 10
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 141 of 174
BUSINESSOWNERS


               (g) Paragraph        B.1.d.        Nuclear                                a Covered Cause of Loss at a "client
                   Hazard;                                                               or virtual office premises overseas".
               (h) Paragraph B.1.f.           War      and                         (2) With respect to          this Coverage
                   Military Action;                                                    Extension,    the          "period  of
                                                                                       restoration":
               (i) Paragraph B.1.g. Water;
                                                                                         (a) Begins 24 hours after the time of
               (j) Paragraph B.1.h. Neglect; and
                                                                                             direct physical loss or damage
               (k) Paragraph B.2.g.                                                          caused by or resulting from any
                                                                                             Covered Cause of Loss at the
               No other exclusions in Paragraph B.                                           "client or virtual office premises
               Exclusions apply to this Additional                                           overseas";
               Coverage.     However,     if   any
               exclusions     are     added     by                                       (b) Ends on the date when the
               endorsement to this Coverage Form,                                            property at the "client or virtual
               such exclusions will apply to this                                            office    premises       overseas"
               Additional Coverage.                                                          should be repaired, rebuilt or
                                                                                             replaced with reasonable speed
           (4) The most we pay for loss or damage                                            and similar quality; and
               under this Additional Coverage in
               any one occurrence is $25,000. This                                       (c) Does not include any increased
               limit applies regardless of the                                               period required due to the
               number of "client or virtual office                                           enforcement of any ordinance or
               premises overseas" involved.                                                  law that:
   2. The following Coverage             Extension        is                                  (i) Regulates the construction,
      changed as follows:                                                                         use or repair, or requires the
                                                                                                  tearing    down      of   any
       a. With    respect     to   the Coverage                                                   property; or
          Extension – Business Income and
          Extra Expense From Dependent                                                        (ii) Requires any insured or
          Property, Paragraph A.7.d.(4)(a) is                                                      others to test for, monitor,
          replaced by the following:                                                               clean up, remove, contain,
                                                                                                   treat, detoxify or neutralize,
               (a) Applies to Dependent Property                                                   or in any way respond to, or
                   premises located worldwide.                                                     assess     the   effects    of
   3. The following Coverage Extensions are                                                        "pollutants".
      added anywhere within the Coverage                                           (3) This Coverage Extension:
      Territory of this endorsement:
                                                                                         (a) Applies to "client or virtual office
       a. Business Income and Extra Expense                                                  premises     overseas"      located
          at Client or Virtual Office Premises                                               within the Coverage Territory of
          Overseas                                                                           this endorsement; and
           (1) When the Declarations show that                                           (b) Does not apply when you have
               you have coverage for Business                                                more specific insurance under
               Income and Extra Expense, you may                                             any other policy.
               extend that insurance to apply to the
               actual loss of Business Income you                                  (4) We will reduce the amount of your
               sustain    and    reasonable     and                                    Business Income loss, other than
               necessary Extra Expense you incur                                       Extra Expense, to the extent you can
               due to the "suspension" of your                                         resume your business activities at a
               business activities occurring at a                                      "client or virtual office premises
               "client or virtual office premises                                      overseas" in whole or in part, by
               overseas" during the "period of                                         using any other available:
               restoration". The "suspension" must                                       (a) Source of materials; or
               be caused by direct physical loss or
               damage caused by or resulting from                                        (b) Outlet for your products.




Page 2 of 10                     © 2017 The Travelers Indemnity Company. All rights reserved.                    MP T9 96 02 19
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
        Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 142 of 174
                                                                                                                 BUSINESSOWNERS


          (5) The most we will pay under this                                                  (ii) Valuable       Papers      and
              Coverage Extension for the sum of                                                     Records.
              Business Income and Extra Expense                                      The most we will pay for loss or damage
              you incur in any one occurrence is                                     under this Coverage Extension in any
              $25,000 regardless of the number of
                                                                                     one occurrence is $25,000 while the
              "client or virtual office premises                                     property is in transit or regardless of the
              overseas" involved.                                                    number of "client or virtual office
       b. Overseas       Business    Travel   or                                     premises overseas" involved.
          Business Personal Property at Client                                 c. Utility Services – Time Element at
          or Virtual Office Premises Overseas                                     Client or Virtual Office Premises
                                                                                  Overseas
          (1) When a Limit of Insurance is shown
              in the Declarations for Business                                       (1) When the Declarations show that
              Personal Property at any described                                         you have coverage for Business
              premises, you may extend that                                              Income and Extra Expense, you may
              insurance to apply to direct physical                                      extend that insurance to apply to the
              loss of or damage to Business                                              loss of Business Income or Extra
              Personal Property caused by or                                             Expense caused by the interruption
              resulting from a Covered Cause of                                          of service to a "client or virtual office
              Loss while such property is located                                        premises overseas". The interruption
              at a "client or virtual office premises                                    must result from direct physical loss
              overseas". We will also pay for direct                                     or damage by a Covered Cause of
              physical loss of or damage to                                              Loss to the following property not on
              business personal property while in                                        the "client or virtual office premises
              the custody of any officer or                                              overseas":
              "employee" of the insured while
              temporarily traveling outside of the                                        (a) "Water Supply Services";
              United States of America (including                                         (b) "Communication                 Supply
              its territories and possessions),                                               services"; or
              Puerto Rico and Canada.
                                                                                          (c) "Power Supply Services".
          (2) This Coverage Extension also                                           (2) We will pay the actual loss sustained
              applies to personal property that is:                                      from the initial time of service(s)
                 (a) Owned by an "employee" or                                           failure at the "client or virtual office
                     officer of the insured; and                                         premises overseas" but only when
                                                                                         the service interruption at the "client
                 (b) Used for your business;                                             or virtual office premises overseas"
                                                                                         exceeds 24 hours immediately
                 while such property is located at a                                     following the direct physical loss or
                 "client or virtual office premises                                      damage. Coverage does not apply to
                 overseas" and sustains direct                                           any reduction of income after service
                 physical loss or damage caused by                                       has been restored to such premises.
                 or resulting from a Covered Cause of
                 Loss.                                                               (3) The most we will pay for loss under
                                                                                         this Coverage Extension in any one
          (3) This Coverage Extension does not                                           occurrence is $25,000 regardless of
              apply to property:                                                         the number of "client or virtual office
                                                                                         premises overseas" involved.
                 (a) Otherwise covered under the
                     Fine Arts Additional Coverage;                            d. Overseas            Valuable      Papers     and
                     or                                                           Records
                 (b) Otherwise covered under the                                     (1) When a Limit of Insurance is shown
                     following Coverage Extensions:                                      in the Declarations for Business
                                                                                         Personal Property at the described
                    (i) Electronic Data Processing                                       premises, you may extend that
                                                                                         insurance to apply to direct physical



MP T9 96 02 19                     © 2017 The Travelers Indemnity Company. All rights reserved.                        Page 3 of 10
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 143 of 174
BUSINESSOWNERS


               loss of or damage to "valuable                                       (5) The most we will pay under this
               papers and records", that:                                               Coverage Extension for loss of or
               (a) You own; or                                                          damage to "valuable papers and
                                                                                        records" in any one occurrence is
               (b) Are owned by others, but in your                                     $10,000 regardless of the number of
                   care, custody or control;                                            "client or virtual office premises
               caused by or resulting             from     a                            overseas" involved.
               Covered Cause of Loss.                                    4. With respect to the Additional Coverages
           (2) This Coverage Extension includes                             and Coverage Extensions of this
               the cost to research, replace or                             endorsement, coverage does not apply to
               restore the lost information on                              property at:
               "valuable papers and records" for                                    (1) Owned or leased locations except
               which duplicates do not exist.                                           for an "employees" or officer's
           (3) The following exclusions apply to                                        temporary residence overseas.
               this Coverage Extension:                                  5. With respect to the Additional Coverages
               (a) We will not pay for any loss or                          and Coverage Extensions of this
                   damage to "valuable papers and                           endorsement,    under   G.    PROPERTY
                   records" caused by or resulting                          DEFINITIONS, the definition of "employee"
                   from any errors or omissions in                          under Paragraph 9. is replaced by the
                   processing or copying. But if                            following:
                   errors     or     omissions     in
                   processing or copying results in                                 "Employee(s)"
                   fire or explosion, we will pay for                               a. Means:
                   the resulting loss or damage
                                                                                         (1) Any natural person:
                   caused by that fire or explosion.
                                                                                              (a) While in your service (and
               (b) Paragraph          B.1.b.          Earth
                                                                                                  for 30 days after termination
                   Movement;
                                                                                                  of service);
               (c) Paragraph B.1.c. Governmental
                                                                                              (b) Whom you compensate
                   Action;
                                                                                                  directly by salary, wages or
               (d) Paragraph         B.1.d.        Nuclear                                        commissions; and
                   Hazard;
                                                                                              (c) Whom you have the right to
               (e) Paragraph B.1.f.            War      and                                       direct and control while
                   Military Action;                                                               performing services for you;
               (f) Paragraph B.1.g. Water;                                               (2) Any natural person employed by
               (g) Paragraph B.1.h. Neglect; and                                             an employment contractor while
                                                                                             that person is subject to your
               (h) Paragraph B.2.g.                                                          direction and control and
               No other exclusions in Paragraph B.                                           performing services for you
               Exclusions apply to this Coverage                                             excluding, however, any such
               Extension.    However,     if   any                                           person while having care and
               exclusions    are      added     by                                           custody of property outside the
               endorsement to this Coverage Form,                                            "client or virtual office premises
               such exclusions will apply to this                                            overseas"; or
               Coverage Extension.                                                       (3) Your directors or trustees while
           (4) The most we will pay under this                                               acting as a member of any of
               Coverage Extension for loss of or                                             your elected or appointed
               damage to "valuable papers and                                                committees to perform on your
               records" in any one occurrence while                                          behalf specific, as distinguished
               in transit in the Coverage Territory of                                       from general, directorial acts;
               this endorsement is $10,000.                                                  and




Page 4 of 10                      © 2017 The Travelers Indemnity Company. All rights reserved.                  MP T9 96 02 19
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
        Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 144 of 174
                                                                                                              BUSINESSOWNERS


          b. Does not mean any agent, broker,                                          in the world, other than the United
             person leased to you by a labor                                           States of America (including its
             leasing firm, factor, commission                                          territories and possessions), Puerto
             merchant, consignee, independent                                          Rico and Canada; or
             contractor or representative of the                                 b. With respect to all other injury or
             same general character.                                                damage:
   6. The following PROPERTY DEFINITION is                                             (1) The United States of America
      added:                                                                               (including its territories and
       "Client or Virtual Office Premises                                                  possessions), Puerto Rico and
       Overseas" means the interior of that portion                                        Canada;
       of any building occupied by an "employee" or                                    (2) International waters or airspace,
       officer, including:                                                                 but only if the injury or damage
          a. An "employee" or officer's temporary                                          occurs in the course of travel or
             residence overseas; or                                                        transportation    between     any
                                                                                           places included in Paragraph (1)
          b. A    client's      business         location                                  above; or
             overseas.
                                                                                       (3) All other parts of the world if the
   7. Coverage Territory                                                                   injury or damage arises out of:
       Under this endorsement:
                                                                                            (a) Goods or products made or
       1. Worldwide coverage is provided under                                                  sold by you in the territory
          the   Additional       Coverages and                                                  described in Paragraph (1)
          Coverage      Extensions      of this                                                 above; or
          endorsement except such coverage                                                  (b) The activities of a person
          does not apply within:                                                                whose home is in the
                  (a) The      United    States   of                                            territory    described   in
                      America       (including   its                                            Paragraph (1) above, but is
                      territories and possessions);                                             away for a short time on
                                                                                                your business; or
                  (b) Puerto Rico; and
                                                                                            (c) "Personal and advertising
                  (c) Canada.
                                                                                                injury" offenses that take
       2. Worldwide coverage is provided with                                                   place through the Internet or
          respect to the Coverage Extension –                                                   similar      means         of
          Business Income and Extra Expense                                                     communication;
          From    Dependent     Property.   The                                        provided the insured's responsibility
          coverage territory as described in                                           to pay damages is determined in a
          Paragraph F.8.b. does not apply to the                                       "suit" on the merits brought
          Coverage Extension – Business                                                anywhere in the world, or in a
          Income and Extra Expense From                                                settlement we agree to under this
          Dependent Property.                                                          policy.
B. The COMMERCIAL GENERAL LIABILITY                                         b. The following is added to Paragraph 1.,
   COVERAGE PART is changed as follows:                                        Insuring Agreement, of SECTION I –
   1. AMENDMENT              OF            COVERAGE                            COVERAGES – COVERAGE A –
      TERRITORY                                                                BODILY INJURY AND PROPERTY
                                                                               DAMAGE LIABILITY:
       a. The following replaces the definition of
          "coverage territory" in the DEFINITIONS                                In the event of a "foreign Coverage A
          Section:                                                               loss" incurred by a "foreign insured
                                                                                 organization", or by any other insured for
          "Coverage territory" means:
                                                                                 whom       such       "foreign      insured
          a. With respect to "bodily injury" or                                  organization" is liable, we will reimburse
             "property damage" arising out of the                                the first Named Insured, or any other
             maintenance or use of any "hired                                    Named Insured that is not a "foreign
             auto" or "nonowned auto", anywhere                                  insured organization", for such "foreign


MP T9 96 02 19                  © 2017 The Travelers Indemnity Company. All rights reserved.                       Page 5 of 10
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 145 of 174
BUSINESSOWNERS


           Coverage A loss" because of its                                                deemed to be payments we make
           "financial interest" in that "foreign insured                                  under Supplementary Payments.
           organization". For purposes of this
                                                                               e. The following is added to Paragraph 2.,
           insurance, amounts we reimburse under:
                                                                                  Exclusions,     of   SECTION     I   –
           (1) Paragraph a. of the definition of                                  COVERAGES – COVERAGE B –
               "foreign Coverage A loss" will be                                  PERSONAL         AND     ADVERTISING
               deemed to be sums that such                                        INJURY LIABILITY:
               Named Insured becomes legally
               obligated to pay as damages under                                    Acts Of Terrorism Committed Outside
               Coverage A; and                                                      The United States
           (2) Paragraph b. of the definition of                                    "Personal and advertising injury" arising
               "foreign Coverage A loss" will be                                    out of any "act of terrorism" that is
               deemed to be payments we make                                        committed outside the United States of
               under Supplementary Payments.                                        America (including its territories and
                                                                                    possessions) and Puerto Rico.
        c. The following is added to Paragraph 2.,
           Exclusions,     of   SECTION     I   –                              f.   The following is added to Paragraph 1.,
           COVERAGES – COVERAGE A –                                                 Insuring Agreement, of SECTION I –
           BODILY INJURY AND PROPERTY                                               COVERAGES – COVERAGE C –
           DAMAGE LIABILITY:                                                        MEDICAL PAYMENTS:
           Acts Of Terrorism Committed Outside                                      In the event of "foreign Coverage C
           The United States                                                        expenses" incurred by a "foreign insured
                                                                                    organization", we will reimburse the first
           "Bodily injury" or "property damage"                                     Named Insured, or any other Named
           arising out of any "act of terrorism" that                               Insured that is not a "foreign insured
           is committed outside the United States of                                organization",      for     such      "foreign
           America (including its territories and                                   Coverage C expenses" because of its
           possessions) and Puerto Rico.                                            "financial interest" in that "foreign insured
        d. The following is added to Paragraph 1.,                                  organization". For purposes of this
           Insuring Agreement, of SECTION I –                                       insurance, amounts we reimburse as
           COVERAGES – COVERAGE B –                                                 "foreign Coverage C expenses" will be
           PERSONAL         AND     ADVERTISING                                     deemed to be medical expenses we pay
           INJURY LIABILITY:                                                        under Coverage C.

           In the event of a "foreign Coverage B                               g. The following replaces the first sentence
           loss" incurred by a "foreign insured                                   of Paragraph 4.a., Primary Insurance,
           organization", or by any other insured for                             of SECTION IV – COMMERCIAL
           whom         such       "foreign      insured                          GENERAL LIABILITY CONDITIONS:
           organization" is liable, we will reimburse                               This insurance is primary except when
           the first Named Insured, or any other                                    Paragraph b. or the Difference In Limits
           Named Insured that is not a "foreign                                     – Local Admitted Insurance condition
           insured organization", for such "foreign                                 below applies.
           Coverage B loss" because of its
           "financial interest" in that "foreign insured                       h. The following is added to SECTION IV –
           organization". For purposes of this                                    COMMERCIAL GENERAL LIABILITY
           insurance, amounts we reimburse under:                                 CONDITIONS:
           (1) Paragraph a. of the definition of                                    Difference In Limits – Local Admitted
               "foreign Coverage B loss" will be                                    Insurance
               deemed to be sums that such
               Named Insured becomes legally                                        For a loss we cover under Coverages A
               obligated to pay as damages under                                    or B of this Coverage Part, this
               Coverage B; and                                                      insurance is excess over, and applies on
                                                                                    a difference-in-limits basis with, any
           (2) Paragraph b. of the definition of                                    other insurance, whether primary,
               "foreign Coverage B loss" will be                                    excess, contingent or on any other basis,
                                                                                    that:


Page 6 of 10                     © 2017 The Travelers Indemnity Company. All rights reserved.                   MP T9 96 02 19
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
        Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 146 of 174
                                                                                                               BUSINESSOWNERS


          (1) Is issued to any Named Insured in a                                  Currency
              country or jurisdiction outside the
              United States (including its territories                             Payments for damages, reasonable
              and possessions) and Puerto Rico;                                    expenses to defend an insured, medical
                                                                                   expenses or Supplementary Payments
          (2) Is written to apply to "bodily injury" or                            will be in the currency of the United
              "property damage" caused by an                                       States of America. At our option, we may
              "occurrence" that takes place, or to                                 make these payments in a different
              "personal and advertising injury"                                    currency. Any necessary currency
              caused by an offense committed, in                                   conversion for the payment of damages
              that other country or jurisdiction; and                              will be calculated based on the rate of
                                                                                   exchange published in the next Wall
          (3) Provides coverage, in whole or in                                    Street Journal subsequent to the date of
              part, for the same "bodily injury",                                  judgment or settlement. Any necessary
              "property damage" or "personal and                                   currency conversion for the payment of
              advertising injury" covered by this                                  reasonable expenses to defend an
              insurance.                                                           insured,     medical     expenses     or
          When this insurance is excess over, and                                  Supplementary      Payments     will  be
          applies on a difference-in-limits basis                                  calculated based on the rate of
          with, such other insurance, we will pay                                  exchange published in the Wall Street
          the difference between:                                                  Journal immediately preceding the date
                                                                                   the payment is processed.
          (1) The amount we would have paid
              under this insurance if no other                                     Compulsory Insurance
              insurance were available to the
                                                                                   This insurance is not a substitute for
              insured; and                                                         compulsory insurance in any country or
          (2) The amount the insured is entitled to                                jurisdiction
              under such other insurance for the
                                                                                   You agree to maintain all required or
              same "bodily injury", "property                                      compulsory insurance in any country or
              damage"       or    "personal    and                                 jurisdiction up to the minimum limits
              advertising injury", regardless of                                   required by local law. Your failure to
              whether      such     insurance    is                                comply with compulsory insurance
              collectible.
                                                                                   requirements will not invalidate the
          Duties In The Event Of A Claim Or                                        coverage afforded by this policy, but we
          Suit For Foreign Coverage A Loss Or                                      will only be liable to the same extent we
          Foreign Coverage B Loss                                                  would have been liable had you
                                                                                   complied with the compulsory insurance
          In the event of a claim or "suit" for                                    requirements.
          "foreign Coverage A loss" or "foreign
          Coverage B loss" made or brought                                    i.   The following is added              to   the
          against a "foreign insured organization",                                DEFINITIONS Section:
          or any other insured for whom such
                                                                                   "Act of terrorism" means a violent act or
          "foreign insured organization" is liable,
                                                                                   an act that is dangerous to human life,
          the first Named Insured must:
                                                                                   property or infrastructure that is
          a. Arrange to investigate and defend                                     committed by an individual or individuals
             such claim or "suit";                                                 and that appears to be part of an effort to
                                                                                   coerce a civilian population or to
          b. Notify us in writing in advance of any                                influence the policy or affect the conduct
             proposed settlement of such claim or                                  of any government by coercion.
             "suit"; and
                                                                                   "Financial interest" means the insurable
          c. Comply with all other conditions of                                   interest    in    a   "foreign   insured
             this insurance as if such claim or                                    organization" because of:
             "suit" were made or brought against
             any insured that is not a "foreign                                    a. Sole ownership of, or an ownership
             insured organization".                                                   interest of more than 50% in, such
                                                                                      "foreign insured organization", either



MP T9 96 02 19                   © 2017 The Travelers Indemnity Company. All rights reserved.                       Page 7 of 10
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 147 of 174
BUSINESSOWNERS


               directly or through one or more                                          (1) Any claim against an insured for
               intervening subsidiaries;                                                    "personal and advertising injury"
           b. Indemnification of, or an obligation to                                       that we would have investigated
              indemnify:                                                                    or settled;

               (1) Such        "foreign            insured                              (2) Any "suit" against an insured or
                   organization"; or                                                        your indemnitee for "personal
                                                                                            injury" that we would have
               (2) Any other insured for whom                                               defended, including amounts to
                   such       "foreign      insured                                         defend     such    insured    or
                   organization" is liable;                                                 indemnitee against such "suit";
               for the "foreign Coverage A loss",                                           or
               "foreign Coverage B loss", or                                            (3) Any "suit" against an insured for
               "foreign Coverage C expenses"; or                                            "advertising injury" that we would
           c. An obligation to obtain insurance for                                         have       defended,      including
              such "foreign insured organization".                                          amounts to defend such insured
                                                                                            against such "suit";
           "Foreign Coverage A loss" means:
                                                                                   but for the fact that such insured or
           a. Sums that an insured becomes                                         indemnitee is located in any country or
              legally obligated to pay as damages                                  jurisdiction in which we are not licensed
              because of "bodily injury" or                                        to provide this insurance and where
              "property damage" to which this                                      providing this insurance would violate
              insurance would have applied; or                                     the laws or regulations of such country
           b. Payments             described             in                        or jurisdiction.
              Supplementary         Payments           with
                                                                                   "Foreign Coverage C expenses" means
              respect to:
                                                                                   medical expenses incurred or paid by a
               (1) Any claim against an insured for                                "foreign insured organization" to which
                   "bodily injury" or "property                                    the insurance provided under Coverage
                   damage" that we would have                                      C would have applied but for the fact that
                   investigated or settled; or                                     such "foreign insured organization" is
               (2) Any "suit" against an insured or                                located in a country or jurisdiction in
                   your indemnitee for "bodily                                     which we are not licensed to provide this
                   injury" or "property damage" that                               insurance and where providing this
                   we would have defended,                                         insurance would violate the laws or
                   including amounts to defend                                     regulations   of    such    country     or
                   such insured or indemnitee                                      jurisdiction.
                   against such "suit";                                            "Foreign insured organization" means
           but for the fact that such insured or                                   any organization that:
           indemnitee is located in any country or                                 a. Is an insured under Section II – Who
           jurisdiction in which we are not licensed                                  Is An Insured; and
           to provide this insurance and where
           providing this insurance would violate                                  b. Is located in a country or jurisdiction
           the laws or regulations of such country                                    in which we are not licensed to
           or jurisdiction.                                                           provide this insurance and where
                                                                                      providing this insurance would
           "Foreign Coverage B loss" means:                                           violate the laws or regulations of
           a. Sums that an insured becomes                                            such country or jurisdiction.
              legally obligated to pay as damages
                                                                        2. INTERNATIONAL  HIRED      AND
              because       of    "personal    and
                                                                           NONOWNED AUTO EXCESS LIABILITY
              advertising injury" to which this
              insurance would have applied; or                             COVERAGE

           b. Payments             described             in                   a. The following is added to Exclusions c.,
              Supplementary         Payments           with                      g., h. and k. through t. in Paragraph 2. of
              respect to:                                                        SECTION I – COVERAGES – BODILY



Page 8 of 10                     © 2017 The Travelers Indemnity Company. All rights reserved.                  MP T9 96 02 19
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
        Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 148 of 174
                                                                                                                 BUSINESSOWNERS


          INJURY AND PROPERTY DAMAGE                                                respect to "bodily injury" or "property
          LIABILITY:                                                                damage" arising out of the maintenance
                                                                                    or use of any "hired auto" or "nonowned
          This exclusion also does not apply to
                                                                                    auto":
          "bodily injury" or "property damage"
          arising out of the maintenance or use of                                  Each of the following is an insured:
          any "hired auto" or "nonowned auto".
                                                                                    1. You;
       b. The following replaces Exclusion j.,
          Damage To Property, of Paragraph 2.                                       2. Anyone else while using with your
          of SECTION I – COVERAGES –                                                   permission a "hired auto" or a
          BODILY INJURY AND PROPERTY                                                   "nonowned auto" except:
          DAMAGE LIABILITY, but only with
                                                                                          a. The owner or lessee (of whom
          respect to "property damage" arising out
                                                                                             you are a sublessee) of a "hired
          of the maintenance or use of any "hired
                                                                                             auto" or the owner or lessee of a
          auto" or "nonowned auto":
                                                                                             "nonowned auto" or any agent or
          j.     Damage To Property                                                          "employee" of any such owner or
                 "Property damage" to:                                                       lessee;
                 (1) Property     owned     or  being                                     b. Your "employee" if the covered
                     transported by, or rented or                                            "auto" is owned by that
                     loaned to, the insured; or                                              "employee" or a member of his
                 (2) Property in the care, custody or                                        or her household;
                     control of the insured.                                              c. Your "employee" if the covered
       c. The following is added to Paragraph 2.,                                            "auto" is leased, hired or rented
          Exclusions,      of    SECTION     I   –                                           by him or her or a member of his
          COVERAGES – BODILY INJURY AND                                                      or her household under a lease
          PROPERTY DAMAGE LIABILITY, but                                                     or rental agreement for a period
          only with respect to "property damage"                                             of 180 days or more;
          arising out of the maintenance or use of                                        d. A partner (if you are a
          any "hired auto" or "nonowned auto":                                               partnership) or a member (if you
          Bodily Injury To Employees                                                         are a limited liability company)
          "Bodily injury" to any "employee" of the                                           for a covered "auto" owned by
          insured while in the course of his or her                                          him or her or a member of his or
          employment or performing duties related                                            her household;
          to the conduct of the insured's business.                                       e. Any partner (if you are a
       d. The following is added Paragraph 4.b.,                                             partnership) or a member (if you
          Excess Insurance, of SECTION IV –                                                  are a limited liability company)
          COMMERCIAL GENERAL LIABILITY                                                       for an "auto" leased or rented to
          CONDITIONS:                                                                        such partner or member or a
                                                                                             member of his or her household
          This insurance is excess over any of the                                           under a lease or rental
          other insurance, whether primary,                                                  agreement for a period of 180
          excess, contingent or on any other basis,                                          days or more;
          that is available to the insured for "bodily
          injury" or "property damage" arising out                                        f.   Any person while employed in or
          of the maintenance or use of a "hired                                                otherwise engaged in duties in
          auto" or "nonowned auto", and we will                                                connection    with   an  "auto
          pay only the difference between the                                                  business", other than an "auto
          limits of this insurance and the limits of                                           business" you operate;
          any such other insurance, including
          other insurance issued on an excess                                             g. Anyone      other       than  your
          basis.                                                                             "employees", partners (if you are
                                                                                             a partnership), members (if you
       e. The following replaces SECTION II –                                                are a limited liability company) or
          WHO IS AN INSURED, but only with



MP T9 96 02 19                     © 2017 The Travelers Indemnity Company. All rights reserved.                       Page 9 of 10
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 149 of 174
BUSINESSOWNERS


                    a lessee or borrower or any of                            g. The following is added                to   the
                    their "employees", while moving                              DEFINITIONS Section:
                    property to or from a "hired auto"
                    or a "nonowned auto"; or                                        "Auto business" means the business or
                                                                                    occupation      of     selling,   repairing,
            3. Any other person or organization,                                    servicing, storing or parking "autos".
               but only with respect to their liability
               because of acts or omissions of an                                   "Hired auto" means any "auto" you
               insured under Paragraph 1. or 2.                                     lease, hire, rent or borrow. This does not
               above.                                                               include:

       f.   The following is added to Paragraph f. of                               a. Any "auto" you lease, hire or rent
            the definition of "insured contract" in the                                under a lease or rental agreement
                                                                                       for a period of 180 days or more; or
            DEFINITIONS Section, but only with
            respect to "bodily injury" or "property                                 b. Any "auto" you lease, hire, rent or
            damage" arising out of the maintenance                                     borrow    from     any    of    your
            or use of any "hired auto" or "nonowned                                    "employees", partners, stockholders,
            auto":                                                                     or members of their households.
            Paragraph f. also does not include that                                 "Nonowned auto" means any "auto" you
            part of any contract or agreement:                                      do not own, lease, hire, rent or borrow
                                                                                    that is being used in the course and
            (1) That pertains to the loan, lease          or
                                                                                    scope of your business at the time of an
                rental of an "auto" to you or any         of
                                                                                    "occurrence". This includes "autos"
                your "employees", if the "auto"           is
                                                                                    owned by your "employees" or partners
                loaned, leased or rented with              a
                                                                                    or members of their households, but only
                driver; or
                                                                                    while being used in the course and
            (2) That holds a person or organization                                 scope of your business at the time of an
                engaged in the business of                                          "occurrence".
                transporting property by "auto" for                                 If you are a sole proprietor, "nonowned
                hire harmless for your use of a                                     auto" also means any "auto" you do not
                covered "auto" over a route or                                      own, lease, hire, rent or borrow that is
                territory that person or organization                               being used in your personal affairs at the
                is authorized to serve by public                                    time of an "occurrence".
                authority.




Page 10 of 10                     © 2017 The Travelers Indemnity Company. All rights reserved.                  MP T9 96 02 19
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 150 of 174




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:
       COMMERCIAL PROPERTY COVERAGE PART
       COMMERCIAL INLAND MARINE COVERAGE PART
       FARM COVERAGE PART
A. The exclusion set forth in Paragraph B. applies to                     croorganism that induces or is capable of induc-
   all coverage under all forms and endorsements                          ing physical distress, illness or disease.
   that comprise this Coverage Part or Policy, in-
                                                                    C. With respect to any loss or damage subject to the
   cluding but not limited to forms or endorsements
                                                                       exclusion in Paragraph B., such exclusion super-
   that cover property damage to buildings or per-
                                                                       sedes any exclusion relating to "pollutants".
   sonal property and forms or endorsements that
   cover business income, extra expense, rental                     D. The terms of the exclusion in Paragraph B., or the
   value or action of civil authority.                                 inapplicability of this exclusion to a particular loss,
                                                                       do not serve to create coverage for any loss that
B. We will not pay for loss or damage caused by or                     would otherwise be excluded under this Coverage
   resulting from any virus, bacterium or other mi-                    Part or Policy.




IL T3 82 05 13                   © 2013 The Travelers Indemnity Company. All rights reserved.                    Page 1 of 1
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 151 of 174


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                 (Broad Form)


This endorsement modifies insurance provided under the following:
       COMMERCIAL AUTOMOBILE COVERAGE PART
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       FARM COVERAGE PART
       LIQUOR LIABILITY COVERAGE PART
       MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
       OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
       POLLUTION LIABILITY COVERAGE PART
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
       RAILROAD PROTECTIVE LIABILITY COVERAGE PART
       UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:                                    "hazardous properties" of "nuclear material",
   A. Under any Liability Coverage, to "bodily in-                  if:
      jury" or "property damage":                                   (1) The "nuclear material" (a) is at any "nu-
      (1) With respect to which an "insured" under                      clear facility" owned by, or operated by or
          the policy is also an insured under a nu-                     on behalf of, an "insured" or (b) has been
          clear energy liability policy issued by Nu-                   discharged or dispersed therefrom;
          clear Energy Liability Insurance Associa-                 (2) The "nuclear material" is contained in
          tion, Mutual Atomic Energy Liability Un-                      "spent fuel" or "waste" at any time pos-
          derwriters, Nuclear Insurance Association                     sessed, handled, used, processed,
          of Canada or any of their successors, or                      stored, transported or disposed of, by or
          would be an insured under any such pol-                       on behalf of an "insured"; or
          icy but for its termination upon exhaustion               (3) The "bodily injury" or "property damage"
          of its limit of liability; or                                 arises out of the furnishing by an "in-
      (2) Resulting from the "hazardous properties"                     sured" of services, materials, parts or
          of "nuclear material" and with respect to                     equipment in connection with the plan-
          which (a) any person or organization is                       ning, construction, maintenance, opera-
          required to maintain financial protection                     tion or use of any "nuclear facility", but if
          pursuant to the Atomic Energy Act of                          such facility is located within the United
          1954, or any law amendatory thereof, or                       States of America, its territories or pos-
          (b) the "insured" is, or had this policy not                  sessions or Canada, this exclusion (3)
          been issued would be, entitled to indem-                      applies only to "property damage" to such
          nity from the United States of America, or                    "nuclear facility" and any property thereat.
          any agency thereof, under any agreement         2. As used in this endorsement:
          entered into by the United States of
                                                             "Hazardous properties" includes radioactive, toxic
          America, or any agency thereof, with any
                                                             or explosive properties.
          person or organization.
                                                             "Nuclear material" means "source material", "spe-
   B. Under any Medical Payments coverage, to
                                                             cial nuclear material" or "by-product material".
      expenses incurred with respect to "bodily in-
      jury" resulting from the "hazardous properties"        "Source material", "special nuclear material", and
      of "nuclear material" and arising out of the           "by-product material" have the meanings given
      operation of a "nuclear facility" by any person        them in the Atomic Energy Act of 1954 or in any
      or organization.                                       law amendatory thereof.
   C. Under any Liability Coverage, to "bodily in-           "Spent fuel" means any fuel element or fuel com-
      jury" or "property damage" resulting from              ponent, solid or liquid, which has been used or
                                                             exposed to radiation in a "nuclear reactor".

IL 00 21 09 08                            © ISO Properties, Inc., 2007                                  Page 1 of 2
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 152 of 174


   "Waste" means any waste material (a) containing                   the total amount of such material in the
   "by-product material" other than the tailings or                  custody of the "insured" at the premises
   wastes produced by the extraction or concentra-                   where such equipment or device is lo-
   tion of uranium or thorium from any ore proc-                     cated consists of or contains more than
   essed primarily for its "source material" content,                25 grams of plutonium or uranium 233 or
   and (b) resulting from the operation by any per-                  any combination thereof, or more than
   son or organization of any "nuclear facility" in-                 250 grams of uranium 235;
   cluded under the first two paragraphs of the defi-            (d) Any structure, basin, excavation, prem-
   nition of "nuclear facility".                                     ises or place prepared or used for the
   "Nuclear facility" means:                                         storage or disposal of "waste";
      (a) Any "nuclear reactor";                             and includes the site on which any of the forego-
       (b) Any equipment or device designed or               ing is located, all operations conducted on such
           used for (1) separating the isotopes of           site and all premises used for such operations.
           uranium or plutonium, (2) processing or           "Nuclear reactor" means any apparatus designed
           utilizing "spent fuel", or (3) handling,          or used to sustain nuclear fission in a self-
           processing or packaging "waste";                  supporting chain reaction or to contain a critical
       (c) Any equipment or device used for the              mass of fissionable material.
           processing, fabricating or alloying of            "Property damage" includes all forms of radioac-
           "special nuclear material" if at any time         tive contamination of property.




Page 2 of 2                              © ISO Properties, Inc., 2007                           IL 00 21 09 08
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 153 of 174


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      PENNSYLVANIA CHANGES – ACTUAL CASH VALUE
This endorsement modifies insurance provided under the following:
        CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
        COMMERCIAL INLAND MARINE COVERAGE PART
        COMMERCIAL PROPERTY COVERAGE PART
        CRIME AND FIDELITY COVERAGE PART
        EQUIPMENT BREAKDOWN COVERAGE PART
        FARM COVERAGE PART
        STANDARD PROPERTY POLICY

The following is added to any provision which uses         tion and obsolescence. Actual cash value applies to
the term actual cash value:                                valuation of Covered Property regardless of whether
Actual cash value is calculated as the amount it would     that property has sustained partial or total loss or
cost to repair or replace Covered Property, at the time    damage.
of loss or damage, with material of like kind and qual-    The actual cash value of the lost or damaged property
ity, subject to a deduction for deterioration, deprecia-   may be significantly less than its replacement cost.




IL 01 66 09 07                             © ISO Properties, Inc., 2006                             Page 1 of 1
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 154 of 174


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              PENNSYLVANIA CHANGES
This endorsement modifies insurance provided under the following:
        CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
        COMMERCIAL INLAND MARINE COVERAGE PART
        COMMERCIAL PROPERTY COVERAGE PART
        CRIME AND FIDELITY COVERAGE PART
        EQUIPMENT BREAKDOWN COVERAGE PART
        FARM COVERAGE PART

A. For insurance provided under the:                        B. For insurance provided under the:
   Capital Assets Program (Output Policy) Coverage              Capital Assets Program (Output Policy) Coverage
   Part                                                         Part
   Commercial Inland Marine Coverage Part                       Commercial Inland Marine Coverage Part
   Commercial Property Coverage Part                            Commercial Property Coverage Part
   Crime And Fidelity Coverage Part                             Farm Coverage Part
   Equipment Breakdown Coverage Part                            The following is added to the LOSS PAYMENT
   The TRANSFER OF YOUR RIGHTS AND DU-                          Loss Condition and supersedes any provision to
   TIES UNDER THIS POLICY Common Policy                         the contrary:
   Condition is replaced by the following:                      NOTICE OF ACCEPTANCE OR DENIAL OF
   F. TRANSFER OF YOUR RIGHTS AND DU-                           CLAIM
      TIES UNDER THIS POLICY                                    1. Except as provided in 3. below, we will give
       Your rights and duties under this policy may                you notice, within 15 working days after we
       not be transferred without our written consent              receive a properly executed proof of loss, that
       except in the case of death of an individual                we:
       named insured.                                              a. Accept your claim;
       If you die, your rights and duties will be trans-           b. Deny your claim; or
       ferred to your legal representative but only                 c. Need more time to determine whether
       while acting within the scope of duties as your                   your claim should be accepted or denied.
       legal representative. Until your legal repre-
                                                                    If we deny your claim, such notice will be in
       sentative is appointed, anyone having proper
                                                                    writing, and will state any policy provision,
       temporary custody of your property will have
                                                                    condition or exclusion used as a basis for the
       your rights and duties but only with respect to
                                                                    denial.
       that property.
                                                                    If we need more time to determine whether
       If you die, this Coverage Part will remain in
                                                                    your claim should be accepted or denied, the
       effect as provided in 1. or 2. below, whichever
                                                                    written notice will state the reason why more
       is later:
                                                                    time is required.
       1. For 180 days after your death regardless
            of the policy period shown in the Declara-          2. If we have not completed our investigation,
            tions, unless the insured property is sold             we will notify you again in writing, within 30
            prior to that date; or                                 days after the date of the initial notice as pro-
                                                                   vided in 1.c. above, and thereafter every 45
       2. Until the end of the policy period shown in
                                                                   days. The written notice will state why more
            the Declarations, unless the insured                   time is needed to investigate your claim and
            property is sold prior to that date.                   when you may expect us to reach a decision
       Coverage during the period of time after your               on your claim.
       death is subject to all provisions of this policy        3. The notice procedures in 1. and 2. above do
       including payment of any premium due for the                not apply if we have a reasonable basis, sup-
       policy period shown in the Declarations and                 ported by specific information, to suspect that
       any extension of that period.                               an insured has fraudulently caused or con-
IL 01 72 09 07                              © ISO Properties, Inc., 2006                               Page 1 of 2
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 155 of 174


       tributed to the loss by arson or other illegal            within a period of time reasonable to allow full
       activity. Under such circumstances, we will               investigation of the claim, after we receive a
       notify you of the disposition of your claim               properly executed proof of loss.




Page 2 of 2                              © ISO Properties, Inc., 2006                            IL 01 72 09 07
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 156 of 174


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       PENNSYLVANIA CHANGES – CANCELLATION AND
                     NONRENEWAL
This endorsement modifies insurance provided under the following:
        CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
        COMMERCIAL AUTOMOBILE COVERAGE PART
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        COMMERCIAL INLAND MARINE COVERAGE PART
        COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
        COMMERCIAL PROPERTY COVERAGE PART
        CRIME AND FIDELITY COVERAGE PART
        EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
        EQUIPMENT BREAKDOWN COVERAGE PART
        FARM COVERAGE PART
        FARM UMBRELLA LIABILITY POLICY
        LIQUOR LIABILITY COVERAGE PART
        POLLUTION LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
A. The Cancellation Common Policy Condition is                          tially or a substantial condition, factor or
   replaced by the following:                                           loss experience material to insurability
   CANCELLATION                                                         has become known during the policy pe-
                                                                        riod. Notice of cancellation will be mailed
   1. The first Named Insured shown in the Decla-                       or delivered at least 60 days before the
       rations may cancel this policy by writing or                     effective date of cancellation.
       giving notice of cancellation.
                                                                   d. Loss of reinsurance or a substantial de-
   2. Cancellation Of Policies In Effect For Less                       crease in reinsurance has occurred,
       Than 60 Days
                                                                        which loss or decrease, at the time of
       We may cancel this policy by mailing or deliv-                   cancellation, shall be certified to the In-
       ering to the first Named Insured written notice                  surance Commissioner as directly affect-
       of cancellation at least 30 days before the ef-                  ing in-force policies. Notice of cancella-
       fective date of cancellation.                                    tion will be mailed or delivered at least 60
   3. Cancellation Of Policies In Effect For 60                         days before the effective date of cancella-
       Days Or More                                                     tion.
       If this policy has been in effect for 60 days or            e. Material failure to comply with policy
       more or if this policy is a renewal of a policy                  terms, conditions or contractual duties.
       we issued, we may cancel this policy only for                    Notice of cancellation will be mailed or
       one or more of the following reasons:                            delivered at least 60 days before the ef-
                                                                        fective date of cancellation.
       a. You have made a material misrepresen-
            tation which affects the insurability of the           f. Other reasons that the Insurance Com-
            risk. Notice of cancellation will be mailed                 missioner may approve. Notice of cancel-
            or delivered at least 15 days before the                    lation will be mailed or delivered at least
            effective date of cancellation.                             60 days before the effective date of can-
                                                                        cellation.
       b. You have failed to pay a premium when
            due, whether the premium is payable di-            This policy may also be cancelled from inception
            rectly to us or our agents or indirectly un-       upon discovery that the policy was obtained
            der a premium finance plan or extension            through fraudulent statements, omissions or con-
            of credit. Notice of cancellation will be          cealment of facts material to the acceptance of
            mailed at least 15 days before the effec-          the risk or to the hazard assumed by us.
            tive date of cancellation.                         4. We will mail or deliver our notice to the first
       c. A condition, factor or loss experience ma-               Named Insured's last mailing address known
            terial to insurability has changed substan-

IL 02 46 09 07                             © ISO Properties, Inc., 2006                                Page 1 of 2
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 157 of 174


      to us. Notice of cancellation will state the          B. The following are added and supersede any pro-
      specific reasons for cancellation.                       visions to the contrary:
   5. Notice of cancellation will state the effective          1. Nonrenewal
      date of cancellation. The policy period will                 If we decide not to renew this policy, we will
      end on that date.                                            mail or deliver written notice of nonrenewal,
   6. If this policy is cancelled, we will send the first          stating the specific reasons for nonrenewal, to
      Named Insured any premium refund due. If                     the first Named Insured at least 60 days be-
      we cancel, the refund will be pro rata and will              fore the expiration date of the policy.
      be returned within 10 business days after the             2. Increase Of Premium
      effective date of cancellation. If the first
      Named Insured cancels, the refund may be                      If we increase your renewal premium, we will
      less than pro rata and will be returned within                mail or deliver to the first Named Insured writ-
      30 days after the effective date of cancella-                 ten notice of our intent to increase the pre-
      tion. The cancellation will be effective even if              mium at least 30 days before the effective
      we have not made or offered a refund.                         date of the premium increase.
   7. If notice is mailed, it will be by registered or          Any notice of nonrenewal or renewal premium
      first class mail. Proof of mailing will be suffi-         increase will be mailed or delivered to the first
      cient proof of notice.                                    Named Insured's last known address. If notice is
                                                                mailed, it will be by registered or first class mail.
                                                                Proof of mailing will be sufficient proof of notice.




Page 2 of 2                                 © ISO Properties, Inc., 2006                            IL 02 46 09 07
            Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 158 of 174




                                  PENNSYLVANIA NOTICE
An Insurance Company, its agents, employees, or              omission by any person in the furnishing of or the
service contractors acting on its behalf, may provide        failure to furnish these services.
services to reduce the likelihood of injury, death or        The Act does not apply:
loss. These services may include any of the following
or related services incident to the application for,         1. If the injury, death or loss occurred during the
issuance, renewal or continuation of, a policy of                 actual performance of the services and was
insurance:                                                        caused by the negligence of the Insurance Com-
                                                                  pany, its agents, employees or service contrac-
1. Surveys;                                                       tors;
2. Consultation or advice; or                                2. To consultation services required to be performed
3. Inspections.                                                   under a written service contract not related to a
The "Insurance Consultation Services Exemption Act"               policy of insurance; or
of Pennsylvania provides that the Insurance Com-             3. If any acts or omissions of the Insurance Com-
pany, its agents, employees or service contractors              pany, its agents, employees or service contrac-
acting on its behalf, is not liable for damages from            tors are judicially determined to constitute a
injury, death or loss occurring as a result of any act or       crime, actual malice, or gross negligence.




                                           Instruction to Policy Writers
    Attach the Pennsylvania Notice to all new and renewal certificates insuring risks located in Pennsylvania.




IL 09 10 07 02                                © ISO Properties, Inc., 2001                             Page 1 of 1
Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 159 of 174




                                 POLICYHOLDER NOTICES
   Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 160 of 174




POLICYHOLDER NOTICES
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 161 of 174




          IMPORTANT NOTICE – INDEPENDENT AGENT AND BROKER
                           COMPENSATION

NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY
PROVISION OF YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY
CAREFULLY FOR COMPLETE INFORMATION ON THE COVERAGES PROVIDED AND TO
DETERMINE YOUR RIGHTS AND DUTIES UNDER YOUR POLICY. PLEASE CONTACT
YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE OR
ITS CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR POLICY AND THIS
NOTICE, THE PROVISIONS OF YOUR POLICY PREVAIL.


For information about how Travelers compensates independent agents and brokers, please visit
www.travelers.com, call our toll-free telephone number 1-866-904-8348, or request a written copy from Marketing
at One Tower Square, 2GSA, Hartford, CT 06183.




PN T4 54 01 08                                                                                     Page 1 of 1
             Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 162 of 174




                                       IMPORTANT NOTICE –
                                   JURISDICTIONAL INSPECTIONS

NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY PROVISION OF
YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY CAREFULLY FOR COMPLETE INFORMA-
TION ON THE COVERAGES PROVIDED AND TO DETERMINE YOUR RIGHTS AND DUTIES UNDER YOUR
POLICY. PLEASE CONTACT YOUR AGENT OR LOCAL COMPANY REPRESENTATIVE IF YOU HAVE ANY
QUESTIONS ABOUT THIS NOTICE OR ITS CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR
POLICY AND THIS NOTICE, THE PROVISIONS OF THE POLICY PREVAIL.
Dear Policyholder;
Many states and some cities issue certificates permitting the continued operation of certain equipment such as
boilers, water heaters, pressure vessels, etc. Periodic inspections are normally required to renew these certifi-
cates. In most jurisdictions, insurance company employees who have been licensed are authorized to perform
these inspections.

If:

•     You own or operate equipment that requires a certificate from a state or city to operate legally, and
•     We Insure that equipment under this Policy, and
•     You would like us to perform the next required inspection;

Then;

Call this toll-free number – 1-800-425-4119

When you call this number, our representative will ask you for the following information:
•     Name of your business (as shown on this Policy)
•     Policy Number
•     Location where the equipment is located. Including Zip Code.
•     Person to contact and phone number for scheduling of inspection
•     Type of equipment requiring inspection
•     Certificate inspection date and certificate number

Or;
Fill in the form on the reverse side of this notice and fax it to the toll-free number indicated on that form.
Please note the following:
•     Your jurisdiction may charge you a fee for renewing a certificate. It is your responsibility to pay such a fee.
•     All the provisions of the INSPECTIONS AND SURVEYS Condition apply to the inspections described in this
      notice.

                                                    REMINDER
If new equipment is installed or old equipment replaced that requires a jurisdictional inspection please let us know
by calling our toll-free number listed above.




PN MP 38 01 11                                                                                              Page 1 of 2
             Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 163 of 174




                     REQUEST FOR JURISDICTIONAL INSPECTION

Name of
Business:
                                           (As Shown on Policy)
Policy
Number:

Location of Equipment:


City                                      State                                ZipCode


Person to Contact for Scheduling Inspection:


Telephone Nu mber of Person to Contact:


            Equipment Type                     Certificate Number          Certificate Expiration Date




Fax Form to 1-877-764-9535

Completed by:                                                       Phone Number:




Page 2 of 2                                                                                PN MP 38 01 11
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 164 of 174
                      Emergency Travel Assistance
                              Services



                Insured Name: ERIC R SHANTZER DDS
                                 DBA RICHBORO DENTAL EXCELLENCE
                Policy Number: 680-7263M141-19-42

                     Employees are eligible for medical and personal assistance
                       services. In the event of an emergency, first call local
                             emergency services and then contact us.

                      Emergency Travel Assistance
                              Services



                 Insured Name:ERIC R SHANTZER DDS
                                 DBA RICHBORO DENTAL EXCELLENCE
                 Policy Number:680-7263M141-19-42

                     Employees are eligible for medical and personal assistance
                       services. In the event of an emergency, first call local
                             emergency services and then contact us.

                      Emergency Travel Assistance
                              Services



                 Insured Name:ERIC R SHANTZER DDS
                                 DBA RICHBORO DENTAL EXCELLENCE
                 Policy Number:680-7263M141-19-42

                     Employees are eligible for medical and personal assistance
                       services. In the event of an emergency, first call local
                             emergency services and then contact us.




A copy of this card should be provided to your employees who travel outside the country of their permanent
workplace for the purpose of conducting your business.

This is not an insurance card. The purpose of this card is to provide contact information for the third-party provider
that your employees can call when in need of medical or personal assistance services provided under your Global
Executive Support Services Agreement.




                                                             FRONT
Case 2:20-cv-02093-TJS When
                        Document       1-4 be
                            you call, please Filed
                                                ready04/30/20
                                                      to         Page
                                                          Available 24/7 165 of 174
                           provide:                            Toll free in the US or
                           •   Your location, age, gender, and
                                                               Canada:
                                                                  +1 (866) 251-2870
                               home address
                           •   The telephone number from which Collect outside of the
                               you are calling and/ or a number US: +1 (240) 330-1304
                               where we can reach you
                           These services are not insurance Email:
                           benefits. To the extent these services ops@europassistance-
                           are not included in your program, you usa.com
                           may be responsible for payment. All
                           services must be arranged and
                           approved by Europ Assistance.




                           When you call, please be ready to   Available 24/7
                           provide:                            Toll free in the US or
                           •   Your location, age, gender, and
                                                               Canada:
                                                                  +1 (866) 251-2870
                               home address
                           •   The telephone number from which    Collect outside of the
                               you are calling and/ or a number   US: +1 (240) 330-1304
                               where we can reach you
                           These services are not insurance Email:
                           benefits. To the extent these services ops@europassistance-
                           are not included in your program, you usa.com
                           may be responsible for payment. All
                           services must be arranged and
                           approved by Europ Assistance.




                           When you call, please be ready to   Available 24/7
                           provide:                            Toll free in the US or
                           •   Your location, age, gender, and Canada:
                                                                  +1 (866) 251-2870
                               home address
                           •   The telephone number from which    Collect outside of the
                               you are calling and/ or a number   US: +1 (240) 330-1304
                               where we can reach you
                           These services are not insurance Email:
                           benefits. To the extent these services ops@europassistance-
                           are not included in your program, you usa.com
                           may be responsible for payment. All
                           services must be arranged and
                           approved by Europ Assistance.




                                       BACK
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 166 of 174




          IMPORTANT INFORMATION FOR MASTER PAC
                      POLICYHOLDERS
Dear Policyholder:

Enclosed is your Travelers Master Pac Renewal Certificate. An asterisk on the Listing of Forms, Endorsements
and Schedule Numbers, IL T8 01, indicates forms that are included with this year's renewal. Any forms previously
attached to your policy that are not shown on that listing no longer apply.

Please put the Certificate and the attached forms with your policy as soon as possible. If you have misplaced your
policy, please contact your agent for a copy.
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 167 of 174




To Our Valued Customer,
Each year, homeowners and business owners across the nation sustain
significant weather-related property damage due to floods. These can
include losses caused by waves, tidal waters, the overflow of a body of
water, the rapid accumulation or runoff of surface water, and mudslide. In
nearly all cases, these flood losses cannot be prevented or even
anticipated. And, in many instances, the losses are devastating.

Most standard property insurance policies, including most of our policies,
do not provide coverage for flood losses. While flood coverage is often
available – primarily through the National Flood Insurance Program – it is
rarely purchased. Unfortunately, each year we find that some policyholders
are surprised and disappointed to learn that damages they have suffered
as a direct result of flood are not covered under the policies they have
purchased.

Please review your insurance coverage with your agent or Company
representative. As you consider the need for flood insurance, keep in mind
that floods can, and do, occur in locations all over the country. They are
not limited to coastal areas or locations with nearby rivers or streams.
Several inches of rain falling over a short period of time can cause flood
damage, even in normally dry areas that are not prone to flooding.

For further information about Flood Insurance, contact your agent or
company representative, or contact the National Flood Insurance Program
directly.




PN T0 53 12 13                                                             Page 1 of 1
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 168 of 174




               GLOBAL EXECUTIVE SUPPORT SERVICE AGREEMENT

This agreement provides executive support services to your employees who travel outside the country of their
permanent workplace for your business. The services provided under this agreement are not insurance. There
are limitations and restrictions which apply to this agreement. As a result, this agreement should be read carefully
to determine the extent of the services provided to you and your employees.


About This Service Agreement                                       your employee. Costs for shipping of medication or
                                                                   eyeglasses are the responsibility of you or your
The Medical Assistance Services and Personal
Assistance Services described in this agreement are                employee.
available to your employees while engaged in                       Medical Monitoring
temporary travel. For purposes of this agreement:                  During the course of a medical emergency resulting
•   Employee means any person, including any                       from an accident or sickness, we will arrange for
    voluntary worker or independent contractor with                professional case managers, including physicians and
    whom you have a written contract, working for                  nurses, to monitor your employee's case to determine
    you at your workplaces anywhere in the world.                  whether the care is appropriate.

•   Temporary travel means any travel outside of the               Visit by Family Member/Friend
    country of an employee's permanent workplace                   If your employee is traveling alone and must be or is
    for the purpose of conducting your business.                   likely to be hospitalized for seven or more days, or is
    Such travel will not require an employee to be                 in a life-threatening condition resulting from an
    away from their permanent workplace for a period               accident or sickness, we will arrange and coordinate
    longer than 90 consecutive days on any one trip,               payment for the round-trip transportation for one
    or to spend more than 180 days per year outside                family member or friend, designated by your
    the country of an employee's permanent                         employee, from his or her home to the place where
    workplace. Temporary travel includes personal                  your employee is located. Transportation costs are
    travel, but only if such personal travel is incidental         the responsibility of you, your employee, or your
    to the travel for the purposes of conducting your              employee's family member or friend.
    business.                                                      Dependent Children Assistance
We will provide you with service cards that explain                If any of your employee's dependent children under
how employees can reach the third-party provider of                the age of 19 traveling with your employee are left
such services at any hour of the day. It is your                   unattended because your employee is hospitalized,
responsibility to distribute the service cards to your             we will coordinate and arrange payment for their
employees who may require such services. You may                   economy class transportation home. If transportation
ask us for additional cards as they are required by                with an attendant is necessary, we will arrange for a
you.                                                               qualified escort to accompany the children.
Medical Assistance Services                                        Transportation costs are the responsibility of you or
Emergency Medical Payment                                          your employee.

We will advance on-site emergency inpatient medical                Traveling Companion Assistance
payments to your employee, up to $10,000, upon                     If your employee's travel companion loses previously
receipt of satisfactory guarantee of reimbursement                 made travel arrangements due to your employee's
from you. The cost of medical services is the                      medical emergency, we will arrange for such traveling
responsibility of you or your employee.                            companion's return home. Transportation costs are
                                                                   the responsibility of you, your employee, or your
Medical Search and Referral
                                                                   employee's traveling companion.
We will assist your employee in finding physicians,
dentists and medical facilities.                                   Emergency Evacuation/Medically-Necessary
                                                                   Repatriation
Replacement of Medication and Eyeglasses
                                                                   In the event of a medical emergency, if a physician
We will arrange to fill a prescription for your employee           designated by us determines that it is medically
that has been lost, forgotten, or requires a refill,               necessary for your employee to be transported under
subject to local law, whenever possible. We will also              medical supervision to the nearest hospital or
arrange for shipment of replacement eyeglasses for                 treatment facility or be returned to his or her place of



PN T5 72 12 16                    © 2016 The Travelers Indemnity Company. All rights reserved.                Page 1 of 3
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 169 of 174



residence for treatment, we will coordinate and                  Legal Assistance/Bail
arrange payment for the transport under proper
                                                                 If your employee is incarcerated, we will notify the
medical supervision. Transport costs are the
                                                                 proper embassy or consulate of the incarceration,
responsibility of you or your employee.                          arrange for the receipt of funds from third-party
Repatriation of Mortal Remains                                   sources, and locate an attorney and bail bonds,
                                                                 where permitted by law, with satisfactory guarantee of
If your employee or your employee's immediate family
                                                                 reimbursement from you or your employee. All
member dies while traveling, we will coordinate and
arrange payment for all necessary government                     attorney fees are the responsibility of you or your
                                                                 employee.
authorization, including a container appropriate for
transportation, and for the transportation of the                Emergency Message Relay
remains to the employee's or family member's                     We will transmit an urgent message for your
preferred place of burial. Transportation costs are the          employee to your employee's family, friends or
responsibility of you or your employee.                          business associates. We will also accept and retain
Trip Interruption                                                messages for up to 15 days.
If your employee or your employee's immediate family             Vehicle Return
member is critically injured or becomes sick while               If your employee becomes physically unable to
traveling, we will arrange for the transportation of             operate any non-commercial vehicle as a result of a
such employee or such employee's immediate family                medical emergency, we will coordinate and arrange
member to the preferred place of medical treatment               payment for the return of the unattended vehicle to
via the most direct route on economy class airfare.              your employee's residence or place of rental. The
Transportation costs are the responsibility of you or            vehicle must be in good driving condition and capable
your employee.                                                   of being driven on the highway in compliance with
Personal Assistance Services                                     local laws. Costs of services are the responsibility of
                                                                 you or your employee.
Pre-Trip Information
                                                                 Pet Return
We will provide, at your request, a wide range of
informational services before your employee leaves               If a pet traveling with your employee is left unattended
home, including visa, passport, health hazards                   because such employee is hospitalized, we will
advisories, currency exchange, inoculation and                   coordinate and arrange payment for the return of the
immunization requirements, temperature and weather               pet to your employee's residence. Costs of services
conditions, and embassy and consulate referrals.                 are the responsibility of you or your employee.
Interpretation/Translation                                       Exclusions and Conditions
We will assist your employee with telephone                      Exclusions
interpretation in all major languages. If your employee          We will not provide any service under this agreement
requires ongoing or more complex translation                     that results from:
services, we will refer your employee to local
translators.                                                     •    Your employee's active participation in war
                                                                      (including undeclared or civil war), warlike action
Locating Lost or Stolen Items
                                                                      by a military force, insurrection, rebellion,
We will assist your employee in locating and replacing                revolution, usurped power, or action taken by
lost luggage, transportation ticket application,                      governmental authority in hindering or defending
documents and personal possessions.                                   against any of these; or
Emergency Cash Advance                                           •    Your employee's commission          or   attempted
In the event of an emergency, we will advance up to                   commission of an illegal act.
$500 to your employee after satisfactory guarantee of            Service Agreement Period
reimbursement from you or your employee. Any fees
associated with the transfer or delivery of funds are            We are not responsible for services first provided
the responsibility of you or your employee.                      outside the effective date of the policy that includes
                                                                 this Global Executive Support Services Agreement,
Emergency Travel Arrangements                                    including any extensions or renewals of such policy. If
In the event of an emergency, we will help your                  the policy is canceled for any reason before its
employee make new travel arrangements, including                 expiration date, this Global Executive Support
airline, hotel and car rental reservations.                      Services Agreement will end as of the effective date
                                                                 of the policy cancellation.


Page 2 of 3                     © 2016 The Travelers Indemnity Company. All rights reserved.            PN T5 72 12 16
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 170 of 174



Errors And Omissions                                              Return to Work
We are not liable for any act or omission by a local              You have the responsibility for the decision of whether
physician or attorney who is not our employee or the              your employee returns to work. You are responsible
employee of a third-party provider of the services                for obtaining any medical releases and to determine
described in this agreement.                                      your employee's suitability to travel or resume work.
                                                                  We will not be involved in such decision, and we have
Conditions Beyond Our Control
                                                                  no liability arising out of your employee's return to
We are not liable for the failure to provide, or for the          work.
delay in providing, any service when such failure or
                                                                  Services Not Described In This Agreement
delay is caused by conditions beyond our control,
including restricted flight conditions, weather, Acts of          At our discretion, we may provide your employee with
God, strike, riot, civil commotion, war or uprising, or           a medical or personal assistance service that is not
where providing such service is prohibited by local               described in this agreement. You agree to promptly
laws or regulations.                                              reimburse us or our designee for such service if we
                                                                  request reimbursement for it.
Transfer Of Rights Of Recovery Against Others To
Us                                                                Prohibited       Services     –   Trade   Or   Economic
                                                                  Sanctions
If you or the employee to whom we provide services
under this agreement have any rights to recover all or            We will provide the services described in this
any part of the cost of any such services from any                agreement, or otherwise will provide any benefit, only
other person or organization, including rights to                 to the extent that providing such services or benefit
recover under any workers compensation law, health                does not expose us or any of our affiliated or parent
plan or insurance policies, we are entitled to an                 companies to:
assignment of those rights to the extent of our
payments. You and your employee will transfer those
                                                                  •    Any trade or economic sanction under any law or
                                                                       regulation of the United States of America; or
rights to us, and cooperate with us as may be
necessary to enforce such rights. You and your                    •    Any other applicable trade or economic sanction,
employee agree to sign any papers, deliver them to                     prohibition or restriction.
us, and do anything else that we may reasonably
                                                                  Currency
require to help us pursue such rights.
                                                                  Cash advances under this agreement will be in the
Suits Against Us
                                                                  currency of the United States of America unless we
You agree not to bring suit against us unless you                 agree to provide them to your employee in a different
have complied with all of the terms of this agreement.            currency.
Any such suit must be brought within two years after
                                                                  Impact on Insurance Coverage
the services are provided. No person or organization
has any right to bring us into any action to determine            Our providing or failure to provide any service under
your liability.                                                   this agreement is not a representation that coverage
                                                                  does or does not exist for any particular claim or loss
                                                                  under any insurance policy or bond issued by
                                                                  Travelers.




PN T5 72 12 16                   © 2016 The Travelers Indemnity Company. All rights reserved.                    Page 3 of 3
           Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 171 of 174


                                                                                CHANGE ENDORSEMENT
INSURING COMPANY:
TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA
                                     Named Insured:      ERIC R SHANTZER DDS
                                                         DBA RICHBORO DENTAL EXCELLENCE
                                      Policy Number:     680-7263M141-19-42
                                Policy Effective Date:   10/07/2019
                               Policy Expiration Date:   10/07/2020
                                          Issue Date:    02/03/2020
                                           Premium $            NIL



Effective from 12/26/19 at the time of day the policy becomes effective.

THIS INSURANCE IS AMENDED AS FOLLOWS:




On the Businessowners Coverage Part, Accounts Receivable
coverage is added as follows:

PPREM.        BLDG.
LOC. NO.      NO.          LIMIT OF INSURANCE

3             1           $25000                          ON PREMISES/$25,000 OFF PREMISES


On the Businessowners Coverage Part Declarations, Valuable Papers and
Records coverage is added as follows:

PREM.         BLDG.
LOC. NO.      NO.        LIMIT OF INSURANCE

3             1          $25000                          ON PREMISES/$25,000 OFF PREMISES


Under the Common Policy Declarations, Item 3. Locations, the
Businessowners Coverage Part, the following Location(s) is/are
deleted:
PREM. NO.           BLDG. NO

2                          1


Under the Common Policy Declarations, Item 3. Locations, add the
following. Property Coverage Limits of Insurance are added as attached.

PREM     BLDG     OCCUPANCY                    ADDRESS
NO.      NO.

3         1       OFFICE                       505 KEYSTONE RD
                                               SOUTHAMPTON, PA 18966
NAME AND ADDRESS OF AGENT OR BROKER                               Countersigned by
USI INS SERVICES LLC
1007 N ORANGE ST STE 1120
                                                                           Authorized Representative
WILMINGTON                                DE   19801
                                                                   DATE: 02/03/2020


IL T0 07 09 87    (Page 1 of 2 )                                                  Office: ELMIRA NY SRV CTR
         Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 172 of 174



                                                                       CHANGE ENDORSEMENT

                                Policy Number:    680-7263M141-19-42
                         Policy Effective Date:   10/07/2019
                        Policy Expiration Date:   10/07/2020
                                    Issue Date:   02/03/2020




Under the Businessowners Coverage Part Declarations, Businessowners
Property coverage is added as follows:
PREM    BLDG
NO.      NO.

3        1         BUSINESS PERSONAL PROPERTY :
                   LIMIT OF INSURANCE:           $ 160680
                   LOSS ADJUSTMENT BASIS:          R.
                   INFLATION GUARD:                3.0 %
                   EXTERIOR BUILDING GLASS DEDUCTIBLE:                 Property
Deductible


The following forms and/or endorsements is/are included with this change.
These forms are added to the policy or replace forms already existing
on the policy:
IL T0 07 09 87

Rates and/or premiums have been changed to reflect a change in the exposure
and/or rating procedure




IL T0 07 09 87 (Page 2 of 2 )
Office: ELMIRA NY SRV CTR
Producer Name: USI INS SERVICES LLC
          Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 173 of 174




                                           POLICY NUMBER:    680-7263M141-19-42
                                           EFFECTIVE DATE:   10/07/2019
                                               ISSUE DATE:   02/03/2020


                 LISTING OF FORMS, ENDORSEMENTS AND SCHEDULE NUMBERS

     THIS LISTING SHOWS THE NUMBER OF FORMS, SCHEDULES AND ENDORSEMENTS
     BY LINE OF BUSINESS


      *    IL T0 07 09 87            CHANGE ENDORSEMENT
           PN U3 20 04 19            LIBERALIZATION LETTER - GENERAL LIABILITY PRODUCT
                                     MODERNIZATION
           IL    T0   19   02   05   COMMON POLICY DECLARATIONS
           IL    T0   25   08   01   RENEWAL CERTIFICATE
           MP    T0   01   02   05   BUSINESSOWNERS COVERAGE PART DECLARATIONS
      *    IL    T8   01   01   01   FORMS ENDORSEMENTS AND SCHEDULE NUMBERS
           IL    T3   15   09   07   COMMON POLICY CONDITIONS

     BUSINESSOWNERS
           MP T0 25 02 05            SPECIAL PROVISIONS - LOSS PAYEE
           CP 12 18 10 12            LOSS PAYABLE PROVISIONS
           MP T1 30 02 05            TABLE OF CONTENTS - BUSINESSOWNERS COVERAGE PART -
                                     DELUXE PLAN
           MP    T1   02   02   05   BUSINESSOWNERS PROPERTY COVERAGE SPECIAL FORM
           MP    T1   05   02   05   AMENDATORY PROVISIONS - OFFICES
           MP    T1   11   02   05   CONDOMINIUM COMMERCIAL UNIT - OWNERS COVERAGE
           MP    T3   06   02   07   SEWER OR DRAIN BACK UP EXTENSION
           MP    T3   25   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           MP    T3   29   09   18   ERISA COVERAGE
           MP    T3   50   11   06   EQUIPMENT BREAKDOWN - SERVICE INTERRUPTION LIMITATION
           MP    T3   56   02   08   AMENDATORY PROVISIONS - GREEN BUILDING AND BUSINESS
                                     PERSONAL PROP COV ENHANCEMENTS
           MP T9 92 03 06            MEDICAL/DENTAL ENDORSEMENT
           MP T1 55 02 05            EMPLOYEE DISHONESTY AND FORGERY OR ALTERATION
                                     INCREASED LIMIT
           MP T1 72 04 09            CAUSES OF LOSS - BROAD FORM FLOOD
           MP T4 66 02 05            PENNSYLVANIA CHANGES

     COMMERCIAL GENERAL LIABILITY
           CG T0 34 02 19            TABLE OF CONTENTS - COMMERCIAL GENERAL LIABILITY
                                     COVERAGE FORM CG T1 00 02 19
           CG T1 00 02 19            COMMERCIAL GENERAL LIABILITY COVERAGE FORM
           CG D3 09 02 19            AMENDATORY ENDORSEMENT - PRODUCTS-COMPLETED OPERATIONS
                                     HAZARD
           CG D2 03 12 97            AMEND - NON CUMULATION OF EACH OCC
           CG D8 30 01 18            REIMBURSEMENT OF YOUR DISCIPLINARY ACTION LEGAL
                                     EXPENSES COVERAGE
           CG D8 42 02 19            XTEND ENDORSEMENT FOR SMALL BUSINESSES
           MP T1 25 11 03            HIRED AUTO AND NON-OWNED AUTO LIABILITY

      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                 PAGE:      1   OF   2
         Case 2:20-cv-02093-TJS Document 1-4 Filed 04/30/20 Page 174 of 174




                                           POLICY NUMBER:    680-7263M141-19-42
                                           EFFECTIVE DATE:   10/07/2019
                                               ISSUE DATE:   02/03/2020



     COMMERCIAL GENERAL LIABILITY (CONTINUED)
           CG D4 21 07 08            AMEND CONTRAL LIAB EXCL - EXC TO NAMED INS
           CG D6 18 10 11            EXCLUSION - VIOLATION OF CONSUMER FINANCIAL PROTECTION
                                     LAWS
           CG D1 42 02 19            EXCLUSION - DISCRIMINATION
           CG D3 43 04 09            PROFESSIONAL SERVICES EXCLUSION - SERVICES FURNISHED
                                     BY HEALTH CARE PROVIDERS
           CG F6 83 10 10            PA CHANGES - AMEND OF OCCUR DEFINITION

     EMPLOYEE BENEFITS LIABILITY
           CG T0 09 09 93            EMPLOYEE BENEFITS LIABILITY COVERAGE PART DECLARATIONS
           CG T0 43 01 16            TABLE OF CONTENTS - EMPLOYEE BENEFITS LIABILITY
                                     COVERAGE FORM
           CG T1 01 01 16            EMPLOYEE BENEFITS LIABILITY COVERAGE FORM
           CG F8 97 01 16            PENNSYLVANIA CHANGES - EBL

     MULTIPLE SUBLINE ENDORSEMENTS
           CG T3 33 11 03            LIMITATION WHEN TWO OR MORE POLICIES APPLY

     INTERLINE ENDORSEMENTS
           IL    T3   68   01   15   FEDERAL TERRORISM RISK INSURANCE ACT DISCLOSURE
           IL    T4   12   03   15   AMNDT COMMON POLICY COND-PROHIBITED COVG
           IL    T4   14   01   15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
           MP    T9   96   02   19   WORLD BUSINESS ESSENTIALS
           IL    T3   82   05   13   EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
           IL    00   21   09   08   NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD
                                     FORM)
           IL    01   66   09   07   PENNSYLVANIA CHANGES - ACTUAL CASH VALUE
           IL    01   72   09   07   PENNSYLVANIA CHANGES
           IL    02   46   09   07   PENNSYLVANIA CHANGES - CANCELLATION AND NONRENEWAL
           IL    09   10   07   02   PENNSYLVANIA NOTICE

     POLICY HOLDER NOTICES
           PN T4 54 01 08            IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                                     BROKER COMPENSATION
           PN MP 38 01 11            IMPORTANT NOTICE - JURISDICTIONAL INSPECTIONS




      * TEXT IN THIS FORM HAS CHANGED, OR THE FORM WAS NOT ON POLICY BEFORE.


IL T8 01 01 01                                                 PAGE:      2   OF   2
